               TWENTY-FOURTH REPORT
                   Independent Monitor
                         for the
              Maricopa County Sheriff’s Office




            Reporting Period – First Quarter 2020
              Chief (Ret.) Robert S. Warshaw
                    Independent Monitor
                      August 19, 2020




WAI 46510
            Table of Contents
                 Section 1: Introduction…………………………………………………...…………...3
                 Section 2: Methodology and Compliance Summary…………………………..............5
                 Section 3: Implementation Unit Creation and Documentation Request……………...11
                 Section 4: Policies and Procedures……………………..………………….………...15
                 Section 5: Pre-Planned Operations………………………………..…….…………...40
                 Section 6: Training…………………………………………………………..............45
                 Section 7: Traffic Stop Documentation and Data Collection……………..….............57
                 Section 8: Early Identification System (EIS)………….………………..…..............104
                 Section 9: Supervision and Evaluation of Officer Performance…….……................130
                 Section 10: Misconduct and Complaints…………………………………................158
                 Section 11: Community Engagement………………………………………............162
                 Section 12: Misconduct Investigations, Discipline, and Grievances………..............169
                 Section 13: Community Outreach and Community Advisory Board……………….256
                 Section 14: Supervision and Staffing……………………………………….............257
                 Section 15: Document Preservation and Production………………………………..260
                 Section 16: Additional Training…………………………………………….............264
                 Section 17: Complaints and Misconduct Investigations Relating to
                            Members of the Plaintiff Class………………………………................265
                 Section 18: Concluding Remarks…………………………………………...............283
                 Appendix: Acronyms………………………………………………………............285




                                                   Page 2 of 287




WAI 46511
            Section 1: Introduction
            This is the twenty-fourth report issued in my capacity as the Court-appointed Monitor in the case
            of Manuel de Jesus Ortega Melendres, et al., v. Paul Penzone, et al. (No. CV-07-02513-PHX-
            GMS), and documents activities that occurred during the first quarter of 2020, January 1-March
            31, 2020.
            On May 13, 2016, the Court issued its Findings of Fact in the civil contempt proceedings that
            commenced in April 2015. This led to the issuance of a Second Supplemental Permanent
            Injunction/Judgment Order (Second Order) on July 20, 2016, significantly expanding the duties
            of the Monitor. Our reports cover the additional requirements of the Second Order while
            continuing to document MCSO’s compliance efforts with the First Supplemental Permanent
            Injunction/Judgment Order (First Order) issued in October 2013. We provide summaries of
            compliance with both Orders separately, as well as a summary of MCSO’s overall, or combined,
            compliance.
            The compliance Paragraphs of the Second Order commence where the First Order ends, and they
            are numbered from Paragraph 160 through and including Paragraph 337. Not all are subject to
            our review. For example, the Second Order outlines the duties of the Independent Investigator
            and the Independent Disciplinary Authority. These are autonomous positions, not subject to
            oversight of the Court or its Monitor.
            The Second Order also delineates in great detail requirements in the areas of misconduct
            investigations, training, discipline and discipline review, transparency and reporting, community
            outreach, document preservation, and misconduct investigations involving members of the
            Plaintiffs’ class. The Court granted the Monitor the authority to supervise and direct all of the
            investigations that fall into the latter category.
            As of the last reporting period, MCSO asserted Full and Effective Compliance with 32 Paragraphs
            of the First Order, as that term is defined in the First Order. After review, I agreed with their
            assertions. During this reporting period, on March 17, 2020, MCSO asserted Full and Effective
            Compliance with two additional Paragraphs, Paragraphs 93 and 104. On April 9, 2020, I agreed
            with MCSO’s assertions, granting MCSO in Full and Effective Compliance with 34 First Order
            Paragraphs. (See Section 2 of this report.) MCSO retains the obligation to document that the
            Office remains in Full and Effective Compliance with these Paragraphs.
            The first quarter of 2020 presented challenges brought about by the COVID-19 pandemic. That
            said, MCSO is still required to comply with the two Court Orders that govern this case. Our
            regular practice is to conduct quarterly onsite compliance visits, in addition to any document
            reviews and communications we have with MCSO on an ongoing basis.




                                                      Page 3 of 287




WAI 46512
            The site visit to coincide with this report was scheduled for April; but due to the pandemic, we
            were unable to conduct our work onsite. As a result, many of the processes that we use to obtain
            information during our regular compliance visits were not available us. We adapted our methods;
            and when it was appropriate, we replaced site visit meetings with conference calls. Some areas
            of compliance still require onsite inspections that we were not able to complete. MCSO’s
            compliance status with individual Paragraphs normally subject to in-person inspections will not
            be adversely impacted by any missed onsite reviews.
            Over the past several reporting periods, we have noted the consistency of quality administrative
            investigations conducted by PSB personnel. While their overall compliance dropped from 97%
            to 91% during this reporting period, they have maintained a compliance rate at or above 90% for
            numerous reporting periods. We do not believe this current decrease amounts to a concerning
            pattern, given the compliance history.
            Unfortunately, for the past three reporting periods, compliance for those investigations conducted
            by Districts and Divisions outside of PSB continued to decrease, reaching a low of 50% during
            the last reporting period, 27% lower than the 77% compliance of one year earlier. The ongoing
            low compliance rates in District investigations remain the largest obstacle to reaching sustained
            Phase 2 compliance with the majority of the Paragraphs associated with administrative
            investigations. During this reporting period, District and Division cases slightly increased in
            compliance, from 50% to 53%. We did note multiple incidents where both Division Chiefs and
            District Command met with their personnel to discuss ongoing concerns with the investigations
            conducted by their respective chains of command. We are hopeful that the increased interventions
            we observed during this reporting period continue, and that they will result in an ongoing increase
            in compliance. The policies governing administrative investigations have been in effect for
            several years now, and continuous training has been provided regarding their proper application.
            To be clear, this is now a supervision issue; and it is the responsibility of Command personnel to
            ensure that these investigations are properly conducted, and that there are appropriate
            consequences if they are not.




                                                       Page 4 of 287




WAI 46513
            Section 2: Methodology and Compliance Summary
            The Monitor’s primary responsibility is to determine the status of compliance of the Maricopa
            County Sheriff’s Office (MCSO) with the requirements of the requirements in the Order. To
            accomplish this, the Monitoring Team makes quarterly visits to Maricopa County to meet with
            MCSO’s Court Implementation Division (CID) and other Office personnel – at Headquarters, in
            Patrol District offices, or at the office that we occupy when onsite. We also observe Office
            practices; review Office policies and procedures; collect and analyze data using appropriate
            sampling and analytic procedures; and inform the Parties and, on a quarterly basis, the Court,
            about the status of MCSO’s compliance.
            This report documents compliance with applicable Order requirements, or Paragraphs, in two
            phases. For Phase 1, we assess compliance according to whether MCSO has developed and
            approved requisite policies and procedures, and MCSO personnel have received documented
            training on their contents. For Phase 2 compliance, generally considered operational
            implementation, MCSO must demonstrate that it is complying with applicable Order
            requirements more than 94% of the time, or in more than 94% of the instances under review.
            We use four levels of compliance: In compliance; Not in compliance; Deferred; and Not
            applicable. “In compliance” and “Not in compliance” are self-explanatory. We use “Deferred”
            in circumstances in which we are unable to fully determine the compliance status – due to a lack
            of data or information, incomplete data, or other reasons that we explain in the narrative of our
            report. We will also use “Deferred” in situations in which MCSO, in practice, is fulfilling the
            requirements of a Paragraph, but has not yet memorialized the requirements in a formal policy.
            For Phase 1 compliance, we use “Not applicable” for Paragraphs where a policy is not required;
            for Phase 2 compliance, we use “Not applicable” for Paragraphs that do not necessitate a
            compliance assessment.
            The tables below summarize the compliance status of Paragraphs tracked in this report.1 This is
            our fifteenth quarterly status report in which we report on MCSO’s compliance with both the First
            and Second Orders. During this reporting period, MCSO’s Phase 1 compliance rate with the First
            Order remained the same as the last reporting period, at 96%. MCSO’s Phase 1 compliance rate
            with the Second Order also remained the same as the last reporting period, at 100%.




            1
              The percent in compliance for Phase 1 is calculated by dividing the number of Order Paragraphs determined to be
            in compliance by the total number of Paragraphs requiring a corresponding policy or procedure. Paragraphs with the
            status of Deferred are included in the denominator, while Paragraphs with the status of Not Applicable are not
            included. Therefore, the number of Paragraphs included in the denominator totals 183 for Phase 1. The number of
            Paragraphs included in the denominator totals 207 for Phase 2.


                                                              Page 5 of 287




WAI 46514
            During this reporting period, MCSO’s Phase 2 compliance rate with the First Order increased
            by three percentage points, from 79% to 82%. This number includes Paragraphs that we consider
            to be in compliance and those that are now in Full and Effective Compliance (FAEC), as described
            above. (See below for the list of Paragraphs that are in Full and Effective Compliance.) During
            this reporting period, MCSO’s Phase 2 compliance rate with the Second Order increased by one
            percentage point, from 92% to 93%.


                                       Twenty-Fourth Quarterly Status Report
                                                    First Order Summary
                                           Compliance Status               Phase 1                 Phase 2
                                                Not Applicable                 20                         6
                                                        Deferred                0                         1
                                            Not in Compliance                   3                         16
                                                 In Compliance                 77                     772
                                      Percent in Compliance                    96%                   82%



                                       Twenty-Fourth Quarterly Status Report
                                                  Second Order Summary
                                           Compliance Status               Phase 1                 Phase 2
                                                Not Applicable                 20                         10
                                                        Deferred                0                         2
                                            Not in Compliance                   0                         6
                                                 In Compliance                 103                    105
                                      Percent in Compliance                 100%                     93%




            2
                This number includes those Paragraphs that are deemed in Full and Effective Compliance.



                                                               Page 6 of 287




WAI 46515
                MCSO’s Compliance with the Requirements of the First Order (October 2, 2013)




                                                                                                                                    Report 10
                      Report 1


                                  Report 2


                                              Report 3


                                                          Report 4


                                                                        Report 5


                                                                                    Report 6


                                                                                                Report 7


                                                                                                            Report 8


                                                                                                                        Report 9
            Phase 1       4%        10%         44%         40%           51%         57%         61%         60%         67%         60%
            Phase 2       0%          0%        26%         25%           28%         37%         38%         39%         44%         49%
                      Report 11


                                  Report 12


                                              Report 13


                                                          Report 14


                                                                        Report 15


                                                                                    Report 16


                                                                                                Report 17


                                                                                                            Report 18


                                                                                                                        Report 19


                                                                                                                                    Report 20
            Phase 1     63%         79%         88%         85%           85%         85%         85%         97%         97%       97%
            Phase 2     50%         57%         67%         62%           65%         64%         66%         77%         75%       78%
                      Report 21


                                  Report 22


                                              Report 23


                                                          Report 24




            Phase 1     96%         96%         96%         96%
            Phase 2     76%         77%         79%         82%




                                                                  Page 7 of 287




WAI 46516
                MCSO’s Compliance with the Requirements of the Second Order (July 20, 2016)




                                                                                                                                                      Report 10
                      Report 1


                                      Report 2


                                                     Report 3


                                                                       Report 4


                                                                                       Report 5


                                                                                                   Report 6


                                                                                                                 Report 7


                                                                                                                             Report 8


                                                                                                                                         Report 9
            Phase 1                                                                       N/A                                                             1%
            Phase 2                                                                       N/A                                                           43%
                      Report 11


                                      Report 12


                                                     Report 13


                                                                      Report 14


                                                                                       Report 15


                                                                                                    Report 16


                                                                                                                 Report 17


                                                                                                                             Report 18


                                                                                                                                          Report 19


                                                                                                                                                      Report 20
            Phase 1     10%             12%            72%              75%              77%           77%         78%         78%          99%         99%
            Phase 2     46%             60%            63%              66%              72%           75%         80%         81%          90%         89%
                      Report 21


                                         Report 22


                                                        Report 23


                                                                         Report 24




            Phase 1     100%              100%           100%             100%
            Phase 2       91%               90%            92%              93%




                             Paragraph                              MCSO Asserted Full                                  Monitor’s
                                                                      and Effective                                   Determination
                                                                       Compliance
                                  9                                               12/28/18                      Concurred on 1/28/19
                                  10                                              12/28/18                      Concurred on 1/28/19
                                  11                                              12/28/18                      Concurred on 1/28/19
                                  12                                              12/28/18                      Concurred on 1/28/19
                                  13                                              12/28/18                      Concurred on 1/28/19
                                  23                                              12/28/18                      Concurred on 1/28/19


                                                                                  Page 8 of 287




WAI 46517
            Paragraph   MCSO Asserted Full          Monitor’s
                          and Effective           Determination
                           Compliance
               26            12/28/18          Concurred on 1/28/19
               27            3/22/19           Concurred on 4/22/19
               28            12/28/18          Concurred on 1/28/19
               29            12/28/18          Concurred on 1/28/19
               30            12/28/18          Concurred on 1/28/19
               31             9/9/19           Concurred on 10/2/19
               34             6/3/19           Concurred on 6/25/19
               35            12/28/18          Concurred on 1/28/19
               36            12/28/18          Concurred on 1/28/19
               37            12/28/18          Concurred on 1/28/19
               38            12/28/18          Concurred on 1/28/19
               40            12/28/18          Concurred on 1/28/19
               45            12/9/19           Concurred on 1/6/20
               46            12/9/19           Concurred on 1/6/20
               48            12/28/18        Did not concur on 1/28/19
               49            12/28/18        Did not concur on 1/28/19
               50            12/28/18        Did not concur on 1/28/19
               51            12/28/18        Did not concur on 1/28/19
               55            12/28/18          Concurred on 1/28/19
               59            12/28/18          Concurred on 1/28/19
               60            12/28/18          Concurred on 1/28/19
               61            12/9/19           Concurred on 1/6/20
               68            12/28/18          Concurred on 1/28/19
               71            12/28/18          Concurred on 1/28/19
               77            12/28/18          Concurred on 1/28/19
               84             9/9/19           Concurred on 10/2/19



                             Page 9 of 287




WAI 46518
            Paragraph   MCSO Asserted Full        Monitor’s
                          and Effective         Determination
                           Compliance
               88            12/28/18         Concurred on 1/28/19
               89             12/9/19         Concurred on 1/6/20
               93             3/17/20         Concurred on 4/9/20
               101           12/28/18         Concurred on 1/28/19
               104            3/17/20         Concurred on 4/9/20
               106            6/3/19          Concurred on 6/25/19




                             Page 10 of 287




WAI 46519
            First Supplemental Permanent Injunction/Judgment Order
            Section 3: Implementation Unit Creation and Documentation Requests
            COURT ORDER III. MCSO IMPLEMENTATION UNIT AND INTERNAL AGENCY-
            WIDE ASSESSMENT (Court Order wording in italics)


            Paragraph 9. Defendants shall hire and retain, or reassign current MCSO employees to form an
            interdisciplinary unit with the skills and abilities necessary to facilitate implementation of this
            Order. This unit shall be called the MCSO Implementation Unit and serve as a liaison between
            the Parties and the Monitor and shall assist with the Defendants’ implementation of and
            compliance with this Order. At a minimum, this unit shall: coordinate the Defendants’
            compliance and implementation activities; facilitate the provision of data, documents, materials,
            and access to the Defendants’ personnel to the Monitor and Plaintiffs representatives; ensure
            that all data, documents and records are maintained as provided in this Order; and assist in
            assigning implementation and compliance-related tasks to MCSO Personnel, as directed by the
            Sheriff or his designee. The unit will include a single person to serve as a point of contact in
            communications with Plaintiffs, the Monitor and the Court.
            In Full and Effective Compliance
            To verify Phase 2 compliance with this Paragraph, we reviewed the monthly personnel rosters for
            the Court Implementation Division (CID). As of this reporting period, CID has eight personnel:
            one captain; one lieutenant; three sergeants; one management assistant; and one administrative
            assistant. CID continues to be supported by MCAO attorneys, who frequently participate in our
            meetings and telephone calls with Division personnel.
            During this reporting period, CID continued to provide documents through MCSO’s counsel via
            an Internet-based application. The Monitoring Team, the Plaintiffs, and the Plaintiff-Intervenors
            receive all files and documents simultaneously, with only a few exceptions centering on open
            internal investigations. CID effectively facilitates our and Parties’ access to MCSO’s personnel.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                       Page 11 of 287




WAI 46520
            Paragraph 10. MCSO shall collect and maintain all data and records necessary to: (1)
            implement this order, and document implementation of and compliance with this Order, including
            data and records necessary for the Monitor to conduct reliable outcome assessments, compliance
            reviews, and audits; and (2) perform ongoing quality assurance in each of the areas addressed
            by this Order. At a minimum, the foregoing data collection practices shall comport with current
            professional standards, with input on those standards from the Monitor.
            In Full and Effective Compliance
            CID continues to be responsive to our requests. CID also addresses with immediacy any issues
            we encounter in the samples we request – be they technical issues, missing documents, or other
            problems. MCSO’s Bureau of Internal Oversight (BIO) routinely audits the work products of the
            Office, particularly in the areas that directly affect compliance with the requirements of the
            Orders. In many instances, BIO will review the same material we request in our samples, and
            BIO frequently notes – and addresses – the same deficiencies we identify in our reviews.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 11. Beginning with the Monitor’s first quarterly report, the Defendants, working with
            the unit assigned for implementation of the Order, shall file with the Court, with a copy to the
            Monitor and Plaintiffs, a status report no later than 30 days before the Monitor’s quarterly report
            is due. The Defendants’ report shall (i) delineate the steps taken by the Defendants during the
            reporting period to implement this Order; (ii) delineate the Defendants’ plans to correct any
            problems; and (iii) include responses to any concerns raised in the Monitor’s previous quarterly
            report.
            In Full and Effective Compliance
            MCSO submitted its 24th Quarterly Compliance Report on June 22, 2020. The report covers the
            steps MCSO has taken to implement the Court’s Orders during the first quarter of 2020. The
            report also includes any plans to correct difficulties encountered during the quarter and responses
            to concerns raised in our 23rd quarterly status report, filed on May 14, 2020.
            In its latest quarterly report, MCSO asserted Full and Effective Compliance (FAEC), as defined
            in the Court Order, with Paragraphs 21, 58, and 63. Paragraph 21 involves promulgating
            Department-wide policies prohibiting discriminatory policing and racial profiling. Paragraph 58
            requires that MCSO comply with federal and state privacy standards on individual-specific data.
            Finally, Paragraph 63 requires the retention of traffic stop data, as well as formal policies on body-
            worn cameras.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


                                                        Page 12 of 287




WAI 46521
            Paragraph 12. The Defendants, working with the unit assigned for implementation of the
            Order, shall conduct a comprehensive internal assessment of their Policies and Procedures
            affecting Patrol Operations regarding Discriminatory Policing and unlawful detentions in the
            field as well as overall compliance with the Court’s orders and this Order on an annual basis.
            The comprehensive Patrol Operations assessment shall include, but not be limited to, an
            analysis of collected traffic-stop and high-profile or immigration-related operations data;
            written Policies and Procedures; Training, as set forth in the Order; compliance with Policies
            and Procedures; Supervisor review; intake and investigation of civilian Complaints; conduct of
            internal investigations; Discipline of officers; and community relations. The first assessment
            shall be conducted within 180 days of the Effective Date. Results of each assessment shall be
            provided to the Court, the Monitor, and Plaintiffs’ representatives.
            In Full and Effective Compliance
            See Paragraph 13.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 13. The internal assessments prepared by the Defendants will state for the Monitor
            and Plaintiffs’ representatives the date upon which the Defendants believe they are first in
            compliance with any subpart of this Order and the date on which the Defendants first assert they
            are in Full and Effective Compliance with the Order and the reasons for that assertion. When
            the Defendants first assert compliance with any subpart or Full and Effective Compliance with
            the Order, the Monitor shall within 30 days determine whether the Defendants are in compliance
            with the designated subpart(s) or in Full and Effective Compliance with the Order. If either party
            contests the Monitor’s determination it may file an objection with the Court, from which the Court
            will make the determination. Thereafter, in each assessment, the Defendants will indicate with
            which subpart(s) of this Order it remains or has come into full compliance and the reasons
            therefore. The Monitor shall within 30 days thereafter make a determination as to whether the
            Defendants remain in Full and Effective Compliance with the Order and the reasons therefore.
            The Court may, at its option, order hearings on any such assessments to establish whether the
            Defendants are in Full and Effective Compliance with the Order or in compliance with any
            subpart(s).
            In Full and Effective Compliance
            We and CID established that the schedule for the submission of comprehensive annual
            assessments as required by these Paragraphs will run according to MCSO’s fiscal year cycle, July
            1-June 30. MCSO will submit reports on or before September 15 of each year.
            Consistent with this agreement, on September 16, 2019 (September 15 fell on a Sunday), MCSO
            filed with the Court its 2018 Annual Compliance Report covering the period of July 1, 2018-June
            30, 2019.

                                                      Page 13 of 287




WAI 46522
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                    Page 14 of 287




WAI 46523
            Section 4: Policies and Procedures
            COURT ORDER V. POLICIES AND PROCEDURES


            Paragraph 18. MCSO shall deliver police services consistent with the Constitution and laws of
            the United States and State of Arizona, MCSO policy, and this Order, and with current
            professional standards. In conducting its activities, MCSO shall ensure that members of the
            public receive equal protection of the law, without discriminating based on actual or perceived
            race or ethnicity, and in a manner that promotes public confidence.


            Paragraph 19. To further the goals in this Order, the MCSO shall conduct a comprehensive
            review of all Patrol Operations Policies and Procedures and make appropriate amendments to
            ensure that they reflect the Court’s permanent injunction and this Order.
            Phase 1: In compliance
               •   GA-1 (Development of Written Orders), most recently amended on February 19, 2020.
            Phase 2: In compliance
            MCSO has taken steps toward a comprehensive review of its Patrol Operations Policies and
            Procedures in four phases. First, on December 31, 2013, prior to my appointment as Monitor,
            MCSO filed with the Court all of its policies and procedures, with amendments, that MCSO
            believed complied with the various Paragraphs of the First Order. Second, in the internal
            assessment referenced above, MCSO discussed its ongoing evaluation of Patrol Operations and
            its development of policies and procedures. Third, in response to our requests, MCSO provided
            all of the policies and procedures it maintains are applicable to the First Order for our review and
            that of the Plaintiffs. We provided our feedback, which also included the Plaintiffs’ comments,
            on these policies on August 12, 2014. Based on that feedback, MCSO made adjustments to many
            of the policies, concentrating first on the policies to be disseminated in Detentions, Arrests, and
            the Enforcement of Immigration-Related Laws Training; and the Bias Free Policing Training
            (often referred to as Fourth and Fourteenth Amendment Training) that commenced in early
            September. We reviewed MCSO’s updated policies and provided our approval for several on
            August 25, 2014.
            Fourth, in discussions during 2016, MCSO requested more specific guidance on what we
            considered to be Patrol-related policies and procedures. In response, we provided MCSO with a
            list of the Patrol-related policies for the purposes of Paragraph 19. We included on this list
            policies that were not recently revised or currently under review. Several policies required
            changes to comport with the First Order, Second Order, or both. In 2018, MCSO published the
            last of the outstanding policies, placing it into compliance with this Paragraph.




                                                       Page 15 of 287




WAI 46524
            Paragraph 20. The MCSO shall comply with and operate in accordance with the Policies and
            Procedures discussed in this Order and shall take all reasonable measures to ensure that all
            Patrol Operations personnel comply with all such Policies and Procedures.


            Paragraph 21. The MCSO shall promulgate a new, department-wide policy or policies clearly
            prohibiting Discriminatory Policing and racial profiling. The policy or policies shall, at a
            minimum:
            a.       define racial profiling as the reliance on race or ethnicity to any degree in making law
                     enforcement decisions, except in connection with a reliable and specific suspect
                     description;
            b.       prohibit the selective enforcement or non-enforcement of the law based on race or
                     ethnicity;
            c.       prohibit the selection or rejection of particular policing tactics or strategies or locations
                     based to any degree on race or ethnicity;
            d.       specify that the presence of reasonable suspicion or probable cause to believe an
                     individual has violated a law does not necessarily mean that an officer’s action is race-
                     neutral; and
            e.       include a description of the agency’s Training requirements on the topic of racial profiling
                     in Paragraphs 48–51, data collection requirements (including video and audio recording
                     of stops as set forth elsewhere in this Order) in Paragraphs 54–63 and oversight
                     mechanisms to detect and prevent racial profiling, including disciplinary consequences
                     for officers who engage in racial profiling.
            Phase 1: In compliance
                 •   CP-2 (Code of Conduct), most recently amended on March 15, 2019.
                 •   CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                     September 26, 2018.
                 •   EA-11 (Arrest Procedures), most recently amended on May 13, 2020.
                 •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                     amended on May 28, 2020.
                 •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
                 •   GI-1 (Radio and Enforcement Communications Procedures), most recently amended on
                     February 5, 2020.
                 •   GJ-33 (Significant Operations), most recently amended on May 10, 2018.
            Phase 2: Not applicable



                                                         Page 16 of 287




WAI 46525
            MCSO has developed and published the policies required by Paragraph 21. MCSO distributed
            these policies and has trained agency personnel during the required Fourth and Fourteenth
            Amendment training, on an annual basis, since 2014.
            MCSO’s implementation of these policies is covered in other Paragraphs.


            Paragraph 22. MCSO leadership and supervising Deputies and detention officers shall
            unequivocally and consistently reinforce to subordinates that Discriminatory Policing is
            unacceptable.
            Phase 1: In compliance
               •   CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                   September 26, 2018.
               •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                   amended on May 28, 2020.
            Phase 2: In compliance
            With input from the Parties, the reinforcement of CP-8 (Preventing Racial and Other Bias-Based
            Policing) was modified to a two-step process conducted annually. MCSO describes Part 1 of the
            process as the following: “On an annual basis, within the first six months, supervisors will have
            discussions, either individual or group, and view videos from the Training library with assigned
            employees, reserve deputies, and Posse members. The videos will be available through the HUB
            and attestation of the training will be through the HUB.” Part 2 of the process as described by
            MCSO: “On an annual basis, within the last six months, supervisors shall ensure that all
            employees, reserve deputies, and Posse members complete their annual review and
            acknowledgment of office policy. In addition, employees will be required to view a video from
            the Sheriff or designee, which reinforces the policy. Acknowledgement is done through the
            HUB.”
            As an additional measure, supervisors will have the latitude to review and discuss the policy with
            their employees; and document the discussion in BlueTeam. MCSO will provide proof of
            compliance biannually, at the end of the six-month periods, when each of the elements of the
            process is completed. MCSO will also provide progress reports in the interim.
            In our last report, we found MCSO in compliance with this Paragraph. MCSO has developed a
            PowerPoint presentation that will cover the training requirements for the first half of 2020. The
            script and supervisor talking points were approved at the beginning of May. The training is
            required to be completed by June 30, 2020. We will comment on the progress and assess
            compliance for this Paragraph in our next quarterly status report. MCSO remains in compliance
            with this Paragraph.




                                                      Page 17 of 287




WAI 46526
            Paragraph 23. Within 30 days of the Effective Date, MCSO shall modify its Code of Conduct to
            prohibit MCSO Employees from utilizing County property, such as County e-mail, in a manner
            that discriminates against, or denigrates, anyone on the basis of race, color, or national origin.
            In Full and Effective Compliance
            BIO uses a randomizing program to select samples for each inspection. BIO reviews CAD
            messages in an effort to identify compliance with CP-2 (Code of Conduct), CP-3 (Workplace
            Professionalism: Discrimination and Harassment), and GM-1 (Electronic Communications, Data
            and Voice Mail). In its submission, MCSO includes the specific nature of any potential concerns
            identified during the audits. We observed the processes BIO uses to conduct CAD and email
            audits, to ensure that we thoroughly understand the mechanics involved in conducting these
            audits. For CAD and email audits, we receive copies of the audits completed by BIO, the details
            of any violations found, and copies of the memoranda of concern or BIO Action Forms that are
            completed.
            Email and CAD/Alpha Paging Inspections are completed on a quarterly basis. For Email
            inspections, MCSO will inspect 50 employees per quarter, and for CAD/Alpha Paging, MCSO
            will inspect 15 days per quarter. For this reporting period, the first quarter of 2020, MCSO
            submitted CAD and Alpha Paging Inspection Report BI2020-0033, as proof of compliance with
            this Paragraph. MCSO selected a random sample of 15 days in the quarter for inspection. There
            were a total of 14,088 CAD and Alpha Paging entries for the selected dates. The inspection found
            that 100% of the inspected messages were in compliance.
            Also for this reporting period, we reviewed Employees Emails Inspection Report BI2020-0042
            for compliance with this Paragraph. A total of 50 employees were selected for review, with a
            total of 17,006 emails inspected. The inspection found that 17,003, or 99.98%, of the emails were
            in compliance. The inspection found that one email contained offensive language, one email
            contained unprofessional content, and one email contained a background image. The employees
            responsible for the emails worked in Information Management Systems and the Bureau Hearing
            Unit. Two of the employees worked in the same division; two BIO Action Forms were generated
            for the deficiencies.
            During this reporting period, BIO conducted facility inspections of the Fourth Avenue Jail in
            January, and Enforcement Support in February. The March inspection was cancelled due to the
            pandemic. On January 20, 2020, BIO conducted an inspection of the Fourth Avenue Jail. The
            jail currently has 277 Detention officers, seven Field Training Officers (FTOs), one Office
            Assistant, 24 sergeants, four lieutenants, and one captain. The Fourth Avenue Jail houses 1,458
            inmates of various security classifications. During the administration part of the inspection, two
            areas were found to be missing shift log inspections. Subsequent reviews found that the
            inspections were completed, but a new application that is intended to log the entries
            malfunctioned. The inspection report noted that developers of the application are working to
            correct the issue. The Facility and Jail Operations part of the inspection did not reveal any
            deficiencies, and the Property and Evidence portion of the inspection did not note any concerns.
            The inspection resulted in a 100% overall compliance rating.


                                                      Page 18 of 287




WAI 46527
            On February 27, 2020, BIO conducted an inspection of the Enforcement Support Division.
            Enforcement Support has 15 employees – eight of whom are sworn deputies, six are reserve
            deputies, and one is a civilian employee. Enforcement support has several responsibilities,
            including community engagement, the Posse program, the Cadet program, and the Honor Guard.
            The Facility Inspection found the location to be secure, and noted no concerns. There is no
            evidence storage area in the building. The administration portion of the inspection revealed that
            files contained documents older that three years. One BIO Action Form was generated for the
            deficiency. The inspection resulted in a 96.88% compliance rating.
            All monthly inspection reports noted there was no evidence indicating that any of the facilities
            were used in a manner that would discriminate, or denigrate anyone on the basis of race, color,
            national origin, age, religious beliefs, gender, culture, sexual orientation, veteran status, or
            disability. We reviewed the Matrix Checklist used for these inspections, and it contains a specific
            question regarding the use of any Office or County equipment that would violate this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 24. The MCSO shall ensure that its operations are not motivated by or initiated in
            response to requests for law enforcement action based on race or ethnicity. In deciding to take
            any law enforcement action, the MCSO shall not rely on any information received from the public,
            including through any hotline, by mail, email, phone or in person, unless the information contains
            evidence of a crime that is independently corroborated by the MCSO, such independent
            corroboration is documented in writing, and reliance on the information is consistent with all
            MCSO policies.
            Phase 1: In compliance
               •   GI-7 (Processing of Bias-Free Tips), published June 14, 2019.
            Phase 2: In compliance
            MCSO created the Sheriff’s Intelligence Leads and Operations (SILO) Unit in the first quarter of
            2016. The SILO Unit became operational on September 11, 2017. GI-7 requires that any tips
            received by MCSO components be forwarded to the SILO Unit for recording and processing. The
            SILO Unit classifies this information by the type of alleged criminal activity, or service requested,
            and forwards it to the appropriate Unit for action and response. In some cases, residents email or
            call with requests for traffic enforcement, or for MCSO to address quality-of-life issues; these are
            considered calls for service rather than tips on criminal activity. If the information provided
            pertains to criminal activity in another jurisdiction, MCSO forwards the information to the
            appropriate law enforcement agency and documents it in the SILO database. Generally, if there
            is any bias noted in the information received, MCSO closes the tip and takes no action. We review
            all tips that MCSO closes due to bias.


                                                       Page 19 of 287




WAI 46528
            During this reporting period, we reviewed 260 tips submitted for January, 221 tips submitted for
            February, and 232 tips submitted for March. We reviewed a total of 713 tips, which were
            classified and recorded according to the type of alleged violation or service requested. Our
            reviews for this reporting period, as with last period, indicated that warrants and drugs comprised
            the largest numbers of tips. During this reporting period, we also noted an increase in tips
            regarding suspicious activity. We continue to see a large number of tips classified as “information
            only” and “other.” During this reporting period, there were two tips closed due to bias. We
            reviewed the information related to those tips, and concluded that they were handled
            appropriately. MCSO remains in compliance with this Paragraph.


            b. Policies and Procedures to Ensure Bias-Free Traffic Enforcement
            Paragraph 25. The MCSO will revise its policy or policies relating to traffic enforcement to
            ensure that those policies, at a minimum:
            a.     prohibit racial profiling in the enforcement of traffic laws, including the selection of which
                   vehicles to stop based to any degree on race or ethnicity, even where an officer has
                   reasonable suspicion or probable cause to believe a violation is being or has been
                   committed;
            b.     provide Deputies with guidance on effective traffic enforcement, including the
                   prioritization of traffic enforcement resources to promote public safety;
            c.     prohibit the selection of particular communities, locations or geographic areas for
                   targeted traffic enforcement based to any degree on the racial or ethnic composition of
                   the community;
            d.     prohibit the selection of which motor vehicle occupants to question or investigate based
                   to any degree on race or ethnicity;
            e.     prohibit the use of particular tactics or procedures on a traffic stop based on race or
                   ethnicity;
            f.     require deputies at the beginning of each stop, before making contact with the vehicle, to
                   contact dispatch and state the reason for the stop, unless Exigent Circumstances make it
                   unsafe or impracticable for the deputy to contact dispatch;
            g.     prohibit Deputies from extending the duration of any traffic stop longer than the time that
                   is necessary to address the original purpose for the stop and/or to resolve any apparent
                   criminal violation for which the Deputy has or acquires reasonable suspicion or probable
                   cause to believe has been committed or is being committed;
            h.     require the duration of each traffic stop to be recorded;
            i.     provide Deputies with a list and/or description of forms of identification deemed
                   acceptable for drivers and passengers (in circumstances where identification is required



                                                       Page 20 of 287




WAI 46529
                     of them) who are unable to present a driver’s license or other state-issued identification;
                     and
            j.       instruct Deputies that they are not to ask for the Social Security number or card of any
                     motorist who has provided a valid form of identification, unless it is needed to complete a
                     citation or report.
            Phase 1: In compliance
                 •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                     amended on May 28, 2020.
                 •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
                 •   GI-1 (Radio and Enforcement Communications Procedures), most recently amended on
                     February 5, 2020.
                 •   CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                     September 26, 2018.
                 •   EA-11 (Arrest Procedures), most recently amended on May 13, 2020.
            Phase 2: In compliance
            During the finalization of the Fourth and Fourteenth Amendment training curricula required by
            the Order, the Parties agreed to a list and/or description of forms of identification deemed
            acceptable for drivers and passengers, as required by this Paragraph. The data required for
            verification to ensure compliance with these policies is captured by the TraCS system. The
            system documents the requirements of the Order and MCSO policies. MCSO has continued to
            make technical changes to the TraCS system to ensure that the mandatory fields on the forms
            used to collect the data are completed and that deputies are capturing the required information.
            TraCS is a robust system that allows MCSO to make technical changes to improve how required
            information is captured.
            To verify Phase 2 compliance with this Paragraph, we reviewed MCSO’s Vehicle Stop Contact
            Form (VSCF), Vehicle Stop Contact Form Supplemental Sheet, Incidental Contact Receipt,
            Written Warning/Repair Form, Arizona Traffic Ticket and Complaint Form, Internet I/Viewer
            Event Form, Justice Web Interface Form, CAD printout, and any Incident Report generated by
            the traffic stop. MCSO created many of these forms to capture the requirements of Paragraphs
            25 and 54.
            Since our July 2015 site visit, there has been significant improvement in the TraCS system that
            has enhanced the reliability and validity of the data provided by MCSO. This improvement has
            been buttressed by the introduction of data quality control procedures now being implemented
            and memorialized in the EIU Operations Manual. (This is further discussed in Paragraph 56,
            below.) We also compared traffic stop data between Latino and non-Latino drivers in the samples
            provided to us.



                                                        Page 21 of 287




WAI 46530
            Paragraph 25.a. prohibits racial profiling in the enforcement of traffic laws, including the selection
            of which vehicles to stop based to any degree on race or ethnicity, even where a deputy has
            reasonable suspicion or probable cause to believe a violation is being or has been committed. The
            selection of the sample size and the sampling methodology employed for drawing our sample is
            detailed in Section 7: Traffic Stop Documentation and Data Collection.
            We review a sample of 105 traffic stops each reporting period to assess this requirement. Our
            review of the sample of 105 traffic stops that occurred during this reporting period in Districts 1,
            2, 3, 4, 6, and 7, and Lake Patrol indicated that MCSO was following protocol, and that the stops
            did not violate the Order or internal policies. During our January 2020 site visit, we met with the
            commanding officers from Districts 2 and 6, who advised us that the Districts had not received
            any complaints during this reporting period from Latino drivers alleging racial profiling. We
            interviewed the District Commanders and inquired if the District had received any complaints
            alleging selective enforcement targeting specific communities or enforcement based on race. The
            District Commanders were not aware of any complaints alleging racial or ethnic-based traffic
            enforcement. Paragraphs 66 and 67 require an annual comprehensive analysis of all traffic stop
            data, which will more accurately determine if MCSO is meeting the requirements of this
            Paragraph. MCSO remains in compliance with this Subparagraph.
            Paragraph 25.b. requires MCSO to provide deputies with guidance on effective traffic
            enforcement, including the prioritization of traffic enforcement resources to promote public
            safety. EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), Sections A-E,
            address these concerns. The policy specifies that driving under the influence and speeding are
            the main causes of accidents, and should be the focus of traffic enforcement. Based on our review
            of the data provided for this reporting period, the most common traffic stop violations are as
            follows: 58 stops for speed above the posted limit (55%); 10 stops for failure to obey official
            traffic control devices (10%); seven stops for failure to possess valid registrations or tags (7%);
            17 stops for equipment violations (16%); and 13 stops for other moving violations (12%).
            As the policy specifically identifies speeding violations as one of the contributing factors of traffic
            accidents, MCSO deputies have targeted this violation. In our review, we break down the specific
            traffic violation for each stop and use each traffic stop form completed by deputies during the
            stop to make a determination if the stop is justified and fulfills the requirements of this Paragraph.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 25.c. requires MCSO to prohibit the selection of particular communities, locations, or
            geographic areas for targeted traffic enforcement based to any degree on the racial or ethnic
            composition of the community. During our inspection, we document the location of every stop
            and note the GPS coordinates if available. Our review of the sample data covering all MCSO
            Districts during this reporting period did not indicate that MCSO was targeting any specific area
            or ethnicity to conduct traffic stops.
            MCSO remains in compliance with this Subparagraph.




                                                        Page 22 of 287




WAI 46531
            Paragraph 25.d. requires MCSO to prohibit the selection of which motor vehicle occupants to
            question or investigate based, to any degree, on race or ethnicity. We reviewed the demographic
            data of Maricopa County (according to 2018 U.S. Census data, 31.1% of the population is Latino),
            and found that the ratio of Latino drivers stopped during this reporting period was lower than in
            the past reporting period in comparison to the ethnicity of the population in the County. (See
            Paragraph 54.e.) Twenty-six (53%) of the 49 stops where passenger contacts occurred involved
            Latino drivers.
            A review of citizen complaints for this reporting period did not reveal that any complaints were
            filed alleging that MCSO deputies selected motor vehicle occupants for questioning or
            investigation, based on the individual’s race or ethnicity.
            MCSO has fully implemented body-worn cameras, and we review a sample of the recordings
            each reporting period to verify if deputies are questioning occupants to determine if they are
            legally in the country. We did not identify any such events during this reporting period.
            During this reporting period, we observed that 39 of the 105 stops occurred during nighttime
            hours. Our review of the sample data indicated that generally, traffic stops were not based on
            race or ethnicity and reflected the general makeup of the population of the County. In most
            instances, the deputies document on the VSCF that they were unable to determine the
            race/ethnicity and gender of the vehicle occupants prior to the stop. MCSO is in compliance with
            this Subparagraph.
            Paragraph 25.e. requires MCSO to prohibit the use of particular tactics or procedures on a traffic
            stop based on race or ethnicity. We reviewed a sample of CAD audio recordings and CAD
            printouts where the dispatcher entered the reason for the stop when advised by the deputy in the
            field. We also reviewed body-worn camera recordings of deputies making traffic stops. The
            methodology that we employed to select our cases is described in detail in Section 7. In the cases
            we reviewed, the CAD audio recordings and the body-worn camera recordings revealed that
            deputies were not making traffic stops using tactics based on race or ethnicity. MCSO remains
            in compliance with this Subparagraph.
            Paragraph 25.f. requires deputies at the beginning of each stop, before making contact with the
            vehicle, to verbally contact dispatch and state the reason for the stop unless exigent circumstances
            make it unsafe for the deputy to contact Communications. When the deputy advises
            Communications of the location, tag number, and reason for the stop, this information is digitally
            logged on the CAD printout and it is audio recorded. (See Paragraph 54.e.) We reviewed 30
            CAD audio recordings and the CAD printouts; in each, the deputy advised dispatch of the reason
            for the stop. Through our reviews of BWC recordings and CAD printouts, we verified that the
            reason for the stop was voiced prior to making contact with the drivers in 30 of the 30 cases we
            reviewed. For the 75 other cases that were part of our sample, we reviewed the VSCFs and the
            CAD printouts to ensure that deputies properly advised dispatch of the reason for the stop prior
            to making contact with the violator. In all 75 stops, the deputy properly advised dispatch the
            reason for the stop. MCSO is in compliance with this Subparagraph.



                                                       Page 23 of 287




WAI 46532
            Paragraph 25.g. prohibits deputies from extending the duration of any traffic stop longer than the
            time that is necessary to address the original purpose for the stop and/or to resolve any apparent
            criminal violation for which the deputy has or acquires reasonable suspicion or probable cause to
            believe has been committed or is being committed. MCSO employs a series of five questions on
            the VSCF to document the circumstances that might require a stop to be prolonged. In our review
            of 105 traffic stops, we determined that MCSO documented a response to at least one of the series
            of five questions in 16 of the stops. Our review of those stops revealed that in 14 instances, the
            deputies indicated that they experienced a technological difficulty. The duration of those 14 stops
            ranged from 12 minutes to 54 minutes. There was one stop that involved the training of an MCSO
            employee. The duration of that stop was 17 minutes. There was one stop that involved the towing
            of a vehicle. The duration of that stop was one hour and 12 minutes.
            During our review, we noted an additional four stops that were extended for reasons other than
            those that were identified via the five questions and responses employed on the VSCF. There
            was one stop that involved the arrest of the driver. The duration of that stop was two hours and
            five minutes. In one stop, a deputy detected the odor of unburnt marijuana and conducted a search
            of the vehicle. The duration of that stop was 25 minutes. There was one stop that involved the
            seizure of a license plate. The duration of that stop was 19 minutes. There was one stop that
            involved the preparation of an Incident Report for a criminal speeding violation. The duration of
            that stop was 24 minutes.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 25.h. requires the duration of each traffic stop to be recorded. The time of the stop and
            its termination is now auto-populated on the VSCF by the CAD system. To ensure data entry
            accuracy, MCSO implemented a technical change to the TraCS system on November 29, 2016.
            The change automatically creates a red field in the stop contact times if the deputy manually
            changes these times on the VSCF. In our review, we determined that the duration was recorded
            accurately in all 105 traffic stops. MCSO is in compliance with this Subparagraph, with a
            compliance rate of 100%.
            Paragraph 25.i. requires that MCSO provide deputies with a list and/or description of forms of
            identification deemed acceptable for drivers and passengers (in circumstances where
            identification is required of them) who are unable to present a driver’s license or other state-issued
            identification. The Plaintiffs’ attorneys and MCSO have agreed on acceptable forms of
            identification, and this information has been included in the Fourth and Fourteenth Amendment
            training. EA-11 (Arrest Procedures), most recently amended on May 13, 2020, provides a list of
            acceptable forms of identification if a valid driver’s license cannot be produced. During this
            reporting period’s review of the sample of 105 traffic stops, there were four drivers who did not
            present a valid driver’s license to deputies; however, in three of the stops, the deputies were able
            to verify that the driver’s licenses were valid after conducting a records check. The remaining
            case is described in detail below:




                                                        Page 24 of 287




WAI 46533
               •   A Latino driver was stopped for driving with an improper license plate light. The vehicle
                   was occupied by three Latinos and three Latinas. The driver produced an Arizona
                   identification card. A records check was revealed that the driver’s license was in a
                   canceled status. The driver was issued a citation for driving with a canceled driver’s
                   license and driving with an improper license plate light.
            In our review of the sample of cases to assess compliance with Paragraph 54.k., searches of
            persons, there were 20 drivers who did not present a valid driver’s license to deputies; however,
            in five of the stops, the deputies were able to verify that the driver’s licenses were valid after
            conducting records checks. The remaining 15 cases are described in detail below:
               •   A White male driver was stopped after the deputy conducted a records check of the license
                   plate and found no record. The driver produced a California identification card. A records
                   check revealed that the driver’s license was in a suspended status and that a warrant
                   existed for the driver’s arrest. The driver was arrested and issued a citation for driving
                   with a suspended driver’s license and no registration.
               •   A Latino driver was stopped for driving with no license plate. The driver produced an
                   Arizona identification card. A records check revealed that the driver’s license was in a
                   suspended status and that warrants existed for the driver’s arrest. The driver was arrested
                   and issued a citation for driving with no license plate.
               •   A Latina driver was stopped for failure to maintain a lane of traffic. She was in possession
                   of an Arizona driver’s license. A records check revealed that the driver’s license was in
                   a suspended status. The driver was arrested for driving under the influence. The driver
                   was issued a citation for failure to maintain a lane of traffic, a stop sign violation, no
                   registration, driving with a suspended driver’s license, driving with a suspended license
                   plate, and driving under the influence.
               •   A Latino driver was stopped for reckless driving. The driver did not have any
                   identification on his person. A records check revealed that he did not have his driver’s
                   license. The driver was arrested and processed for driving under the influence.
               •   A Black male driver was stopped for failing to yield as he drove onto the roadway from a
                   parking lot. The vehicle was occupied by a White female passenger. The driver produced
                   an Arizona identification card. A records check revealed that the driver’s license was in
                   a revoked status. The driver was issued a citation for driving with a revoked driver’s
                   license.
               •   A Latino driver was stopped for a speeding violation. The vehicle was occupied by two
                   Latino passengers. The driver produced a California identification card. A records check
                   revealed that the driver had never obtained a driver’s license and that a warrant existed for
                   his arrest. The driver was arrested and he was issued a citation for driving with no driver’s
                   license.




                                                       Page 25 of 287




WAI 46534
            •   A White male driver was stopped for a speeding violation. The driver produced an
                Arizona identification card. A records check revealed that the driver’s license was in a
                revoked status. The driver was issued a citation for speeding and driving with a revoked
                driver’s license.
            •   A Black male driver was stopped for speeding. The driver produced an Arizona driver’s
                license. A records check revealed that the driver’s license was in a suspended status. The
                driver was issued a citation for speeding and driving with a suspended driver’s license.
            •   A White male driver was stopped for driving with an expired license plate. The driver
                produced an Arizona identification card. A records check revealed that the driver’s license
                was in a suspended status and that a felony warrant existed for his arrest. The driver was
                arrested based on the warrant information, and he was issued a citation for driving with a
                suspended driver’s license and no registration.
            •   A Latino driver was stopped for driving with no license plate light. The driver produced
                an Arizona driver’s license. A records check revealed that the driver’s license was in a
                revoked status. The driver was issued a citation for driving with a revoked driver’s
                license.
            •   A White male driver was stopped for driving with no license plate. The driver produced
                an Arizona driver’s license. A records check revealed that the driver’s license was in a
                suspended status. The driver was issued a citation for driving without a license plate.
            •   A Latino driver was stopped for a stop sign violation. The vehicle was occupied by a
                Latina passenger. The driver produced an Arizona identification card. A records check
                revealed that the driver’s license was in a revoked status. The driver was issued a citation
                for the stop sign violation and driving with a revoked driver’s license.
            •   A White male driver was stopped for an improper left turn violation. The vehicle was
                occupied by a White male passenger. The driver produced an Arizona identification card.
                A records check revealed that the driver did not have a driver’s license and that he was
                wanted on a felony warrant. The driver was arrested based on the warrant information,
                and he was issued a citation for the improper left turn violation and for driving without a
                driver’s license.
            •   A White female driver was stopped for speeding, and a deputy observed her holding a cell
                phone in her hand as she drove the vehicle. The driver produced an Arizona driver’s
                license. A records check revealed that the driver’s license was in a suspended status and
                that she was wanted on a misdemeanor warrant. The driver was arrested based on the
                warrant information, and she was issued a citation for driving with a suspended driver’s
                license.




                                                   Page 26 of 287




WAI 46535
               •   A White male driver was stopped for a failing to signal violation. The driver did not have
                   any identification on his person. A records check revealed that the driver’s license was in
                   a suspended status. The driver was issued a citation for failing to signal and driving with
                   a suspended driver’s license.
            In our review of the sample of cases to assess compliance with Paragraphs 25.d. and 54.g.,
            passenger contacts, we identified 27 cases where the drivers did not present a valid driver’s license
            to the deputies. In seven of the cases, the deputies were able to confirm that the driver’s licenses
            were, in fact, valid. The remaining 20 cases are described in detail below:
               •   A Latino driver was stopped for a lane change violation. The vehicle was occupied by a
                   Latina passenger. The driver presented a Mexican passport for identification purposes.
                   The driver stated he had a Mexican driver’s license, but that it was not in his possession.
                   The deputy obtained the passenger’s name and conducted a records check. The deputy
                   determined that the passenger had a valid driver’s license, and she was allowed to drive
                   the vehicle. The driver was issued a warning for the lane change violation.
               •   A White female driver was stopped for driving without headlights. The vehicle was
                   occupied by a Latino passenger. The driver had no identification on her person. A records
                   check revealed that the driver’s license was in a suspended status. The driver was issued
                   a citation for driving with a suspended driver’s license and driving with no headlights
                   activated.
               •   A Black male driver was stopped for a speeding violation. The vehicle was occupied by
                   a Black male passenger. The driver had no identification on his person. A records check
                   revealed that the driver’s license was in a canceled status. The driver was issued a citation
                   for driving with a canceled driver’s license, speeding, no insurance, and no registration.
               •   A Latino driver (13 years of age) was stopped for a stop sign violation. The vehicle was
                   occupied by a White male passenger (13 years of age). The driver had no identification
                   on his person. The vehicle occupants were released to their parents. The driver was issued
                   a citation for curfew violation, a stop sign violation, and for driving with no driver’s
                   license. The passenger was issued a citation for curfew violation.
               •   A Latina driver was stopped for a stop sign violation. The vehicle was occupied by a
                   Latina passenger. The driver presented an Arizona identification card to the deputy. A
                   records check revealed that the driver’s license was in a suspended status and that the
                   driver had a warrant for her arrest. The driver was arrested based on the warrant
                   information, and she was issued a citation for the stop sign violation.
               •   A White male driver was stopped for a speeding violation. The vehicle was occupied by
                   a Latino passenger. The driver presented an Arizona driver’s license to the deputy. A
                   records check revealed that the driver’s license was in a canceled status. The driver was
                   issued a citation for driving with a canceled driver’s license and speeding.




                                                       Page 27 of 287




WAI 46536
            •   A Latino driver was stopped for a speeding violation. The vehicle was occupied by a
                Latina passenger and a male passenger, with an unknown race/ethnicity. The driver
                presented an expired Arizona driver’s license to the deputy. A records check revealed that
                the driver’s license was in revoked status. The driver was issued a citation for speeding.
            •   A White male driver was stopped for a speeding violation. The vehicle was occupied by
                a Latino passenger and a Latina passenger. The driver presented an Arizona driver’s
                license to the deputy. A records check revealed that the driver’s license was in a
                suspended status. The driver was issued a citation for driving with a suspended driver’s
                license and speeding.
            •   A Latina driver (14 years of age) was stopped as the vehicle she was operating matched
                the description of one that was involved in shots fired from a weapon. The vehicle was
                occupied by a Latina passenger, the driver’s stepmother. The driver had no identification
                on her person. The driver was issued a citation for driving with no driver’s license.
            •   A White female driver was stopped for a red light violation. The vehicle was occupied
                by two White female passengers. The driver did not have any identification on her person.
                A records check revealed that the driver had never obtained a driver’s license. The driver
                was issued a citation for driving with no driver’s license and for the red light violation.
            •   A Latino driver was stopped for reckless driving. The vehicle was occupied by a Latina
                passenger. The driver did not have any identification on his person. A records check
                revealed that the driver’s license was in a suspended status. The driver was issued a
                citation for driving with a suspended driver’s license and for reckless driving.
            •   A White male driver was stopped for a speeding violation. The vehicle was occupied by
                a White male passenger. The driver presented an Arizona identification card to the deputy.
                A records check revealed that the driver’s license was in a suspended status. The driver
                was issued a citation for driving with a suspended driver’s license and speeding.
            •   A Latino driver was stopped for a failing to signal violation. The vehicle was occupied
                by a Latino passenger and a Latina passenger. The driver presented an Arizona driver’s
                license to the deputy. A records check revealed that the driver’s license was in a
                suspended status. The driver was issued a citation for driving with a suspended driver’s
                license and failure to signal.
            •   A Black male driver was stopped for a cracked windshield violation. The vehicle was
                occupied by a White male passenger. The driver presented an Arizona identification card
                to the deputy. A records check revealed that the driver’s license was in a suspended status.
                The driver was issued a citation for driving with a suspended driver’s license and for the
                cracked windshield violation.




                                                   Page 28 of 287




WAI 46537
               •   A Latino driver was stopped for driving with no lights on at night. The vehicle was
                   occupied by a Latina passenger. The driver presented an Arizona identification card to
                   the deputy. A records check revealed that the driver had never obtained a driver’s license.
                   The driver was issued a citation for driving with no driver’s license and for driving with
                   no lights activated.
               •   A White male driver was stopped for driving with an expired license plate. The vehicle
                   was occupied by a White female passenger. The driver presented an Arizona
                   identification card to the deputy. A records check revealed that the driver’s license was
                   in a suspended status. The driver was issued a citation for driving with a suspended
                   driver’s license and no registration.
               •   A Latina driver was stopped for a stop sign violation. The vehicle was occupied by a
                   Latina passenger and a Latino passenger. The driver did not have any identification on
                   her person. A records check revealed that the driver had never obtained a driver’s license.
                   The driver was issued a citation for driving with no driver’s license.
               •   An American Indian/Alaskan Native female driver was stopped for driving with a
                   suspended license plate. The vehicle was occupied by two American Indian/Alaskan
                   Native male passengers. The driver presented an Arizona identification to the deputy. A
                   records check revealed that the driver had never obtained a driver’s license. The driver
                   was issued a citation for driving with no driver’s license and for displaying a suspended
                   license plate.
               •   A Latino driver was stopped for driving with a suspended license plate. The vehicle was
                   occupied by a Latino passenger. The driver did not have any identification on his person.
                   A records check revealed that the driver’s license was in a suspended status. The driver
                   was issued a citation for driving with a suspended driver’s license and for displaying a
                   suspended license plate.
               •   A White male driver was stopped for driving with a suspended registration. The vehicle
                   was occupied by a White male passenger. The driver presented an Arizona driver’s
                   license to the deputy. A records check revealed that the driver’s license was in a
                   suspended status. The driver was issued a citation for driving with a suspended driver’s
                   license.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 25.j. requires MCSO to instruct deputies that they are not to ask for the Social Security
            Number or card of any motorist who has provided a valid form of identification, unless it is needed
            to complete a citation or report. EB-1 (Traffic Enforcement, Violator Contacts, and Citation
            Issuance) prohibits deputies from asking for the Social Security Number of any motorist who has
            provided a valid form of identification. During this reporting period’s review of the sample of
            105 traffic stops, we did not identify any cases where a deputy requested the Social Security
            Number or card of a driver.



                                                       Page 29 of 287




WAI 46538
            During this reporting period’s review of the sample of traffic stops reviewed for Paragraph 54.k.
            and Paragraphs 25.d. and 54.g., we identified that deputies requested a driver’s Social Security
            Number in incidents that either involved the arrest of the driver for the purpose of completing an
            Incident Report, or incidents where the driver did not produce a valid form of identification, both
            of which are permissible under this Subparagraph.
            MCSO remains in compliance with this Subparagraph.


            Paragraph 26. The MCSO shall revise its policy or policies relating to Investigatory Detentions
            and arrests to ensure that those policies, at a minimum:
            a.     require that Deputies have reasonable suspicion that a person is engaged in, has
                   committed, or is about to commit, a crime before initiating an investigatory seizure;
            b.     require that Deputies have probable cause to believe that a person is engaged in, has
                   committed, or is about to commit, a crime before initiating an arrest;
            c.     provide Deputies with guidance on factors to be considered in deciding whether to cite
                   and release an individual for a criminal violation or whether to make an arrest;
            d.     require Deputies to notify Supervisors before effectuating an arrest following any
                   immigration-related investigation or for an Immigration-Related Crime, or for any crime
                   by a vehicle passenger related to lack of an identity document;
            e.     prohibit the use of a person’s race or ethnicity as a factor in establishing reasonable
                   suspicion or probable cause to believe a person has, is, or will commit a crime, except as
                   part of a reliable and specific suspect description; and
            f.     prohibit the use of quotas, whether formal or informal, for stops, citations, detentions, or
                   arrests (though this requirement shall not be construed to prohibit the MCSO from
                   reviewing Deputy activity for the purpose of assessing a Deputy’s overall effectiveness or
                   whether the Deputy may be engaging in unconstitutional policing).
            In Full and Effective Compliance
            MCSO reported no incidents or arrests that would fall under the reporting requirements of this
            Paragraph during the first quarter of 2020. To determine compliance with this Paragraph, we
            review booking lists and criminal citation lists for each month of the reporting period. From each
            list, we select a 10% random sample of incidents. For this reporting period, we reviewed 60
            incidents resulting in arrest and 60 incidents in which criminal citations were issued. In addition,
            we reviewed 263 Incident Reports. All of the documentation we reviewed during this reporting
            period indicates that MCSO is in compliance with this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.



                                                       Page 30 of 287




WAI 46539
            d. Policies and Procedures Governing the Enforcement of Immigration-Related Laws
            Paragraph 27. The MCSO shall remove discussion of its LEAR Policy from all agency written
            Policies and Procedures, except that the agency may mention the LEAR Policy in order to clarify
            that it is discontinued.
            In Full and Effective Compliance
            MCSO asserts that it does not have an agency LEAR policy. We have verified, through our
            document reviews and site compliance visits, that MCSO does not have a LEAR policy.
            On March 22, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 28. The MCSO shall promulgate a new policy or policies, or will revise its existing
            policy or policies, relating to the enforcement of Immigration-Related Laws to ensure that they,
            at a minimum:
            a.     specify that unauthorized presence in the United States is not a crime and does not itself
                   constitute reasonable suspicion or probable cause to believe that a person has committed
                   or is committing any crime;
            b.     prohibit officers from detaining any individual based on actual or suspected “unlawful
                   presence,” without something more;
            c.     prohibit officers from initiating a pre-textual vehicle stop where an officer has reasonable
                   suspicion or probable cause to believe a traffic or equipment violation has been or is
                   being committed in order to determine whether the driver or passengers are unlawfully
                   present;
            d.     prohibit the Deputies from relying on race or apparent Latino ancestry to any degree to
                   select whom to stop or to investigate for an Immigration-Related Crime (except in
                   connection with a specific suspect description);
            e.     prohibit Deputies from relying on a suspect’s speaking Spanish, or speaking English with
                   an accent, or appearance as a day laborer as a factor in developing reasonable suspicion
                   or probable cause to believe a person has committed or is committing any crime, or
                   reasonable suspicion to believe that an individual is in the country without authorization;
            f.     unless the officer has reasonable suspicion that the person is in the country unlawfully
                   and probable cause to believe the individual has committed or is committing a crime, the
                   MCSO shall prohibit officers from (a) questioning any individual as to his/her alienage
                   or immigration status; (b) investigating an individual’s identity or searching the
                   individual in order to develop evidence of unlawful status; or (c) detaining an individual
                   while contacting ICE/CBP with an inquiry about immigration status or awaiting a
                   response from ICE/CBP. In such cases, the officer must still comply with Paragraph 25(g)


                                                      Page 31 of 287




WAI 46540
                   of this Order. Notwithstanding the foregoing, an officer may (a) briefly question an
                   individual as to his/her alienage or immigration status; (b) contact ICE/CBP and await a
                   response from federal authorities if the officer has reasonable suspicion to believe the
                   person is in the country unlawfully and reasonable suspicion to believe the person is
                   engaged in an Immigration-Related Crime for which unlawful immigration status is an
                   element, so long as doing so does not unreasonably extend the stop in violation of
                   Paragraph 25(g) of this Order;
            g.     prohibit Deputies from transporting or delivering an individual to ICE/CBP custody from
                   a traffic stop unless a request to do so has been voluntarily made by the individual;
            h.     Require that, before any questioning as to alienage or immigration status or any contact
                   with ICE/CBP is initiated, an officer check with a Supervisor to ensure that the
                   circumstances justify such an action under MCSO policy and receive approval to proceed.
                   Officers must also document, in every such case, (a) the reason(s) for making the
                   immigration-status inquiry or contacting ICE/CBP, (b) the time approval was received,
                   (c) when ICE/CBP was contacted, (d) the time it took to receive a response from ICE/CBP,
                   if applicable, and (e) whether the individual was then transferred to ICE/CBP custody.
            In Full and Effective Compliance
            For this reporting period, there were no reported instances of deputies having contact with
            Immigration and Customs Enforcement (ICE) or Customs and Border Protection (CBP) for the
            purpose of making an immigration status inquiry, and there were no reported arrests for any
            immigration-related investigations, or for any immigration-related crimes. The reviews of
            documentation submitted for this reporting period indicate that MCSO has complied with the
            reporting requirements related to Paragraph 28. In our reviews of incidents involving contact
            with the public, including traffic stops, arrests, and investigative stops, we monitor deputies’
            actions to verify compliance with this Order.
            In addition to the documentation requested from MCSO, to determine compliance with this
            Paragraph, our reviews of documentation provided for other Paragraphs of the Order have found
            no evidence to indicate a violation of this Paragraph. In total, we reviewed 60 Arrest Reports, 60
            criminal citations, 273 traffic stops, 72 NTCFs, and 263 Incident Reports for this reporting period.
            We found no issues of concern, as it relates to this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                       Page 32 of 287




WAI 46541
            e. Policies and Procedures Generally
            Paragraph 29. MCSO Policies and Procedures shall define terms clearly, comply with applicable
            law and the requirements of this Order, and comport with current professional standards.
            In Full and Effective Compliance
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.
            See Paragraph 30.


            Paragraph 30. Unless otherwise noted, the MCSO shall submit all Policies and Procedures and
            amendments to Policies and Procedures provided for by this Order to the Monitor for review
            within 90 days of the Effective Date pursuant to the process described in Section IV. These
            Policies and Procedures shall be approved by the Monitor or the Court prior to their
            implementation.
            In Full and Effective Compliance
            MCSO continues to provide us, the Plaintiffs’ attorneys, and the Plaintiff-Intervenors with drafts
            of its Order-related policies and procedures prior to publication, as required by the Order. We,
            the Plaintiffs’ attorneys, and the Plaintiff-Intervenors review the policies to ensure that they define
            terms clearly, comply with applicable law and the requirements of the Order, and comport with
            current professional standards. Once drafts are finalized, incorporating the feedback of the
            Plaintiffs’ attorneys, the Plaintiff-Intervenors, and the Monitoring Team, MCSO provides them
            to us for final review and approval. As this process has been followed for the Order-related
            policies published thus far, MCSO is in compliance with this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 31. Within 60 days after such approval, MCSO shall ensure that all relevant MCSO
            Patrol Operation Personnel have received, read, and understand their responsibilities pursuant
            to the Policy or Procedure. The MCSO shall ensure that personnel continue to be regularly
            notified of any new Policies and Procedures or changes to Policies and Procedures. The Monitor
            shall assess and report to the Court and the Parties on whether he/she believes relevant personnel
            are provided sufficient notification of and access to, and understand each policy or procedure as
            necessary to fulfill their responsibilities.
            In Full and Effective Compliance




                                                        Page 33 of 287




WAI 46542
            GA-1 indicates that Office personnel shall be notified of new policies and changes to existing
            policies via Briefing Boards and via the HUB, Maricopa County’s adaptation of the online
            training software program, Cornerstone, that MCSO implemented in July 2017 to replace its E-
            Policy system. Per GA-1, “Prior to some policies being revised, time-sensitive changes are often
            announced in the Briefing Board until the entire policy can be revised and finalized.” As noted
            previously, we recognize the authority of Briefing Boards and understand their utility in
            publishing critical policy changes quickly, but we have advised MCSO that we generally do not
            grant Phase 1 compliance for an Order requirement until the requirement is memorialized in a
            more formal policy.
            During this reporting period, MCSO issued (or issued revisions of) nine Order-related policies:
            EB-2 (Traffic Stop Data Collection); EB-7 (Traffic Control and Services); GA-1 (Development
            of Written Orders); GF-1 (Criminal Justice Data Systems); GG-1 (Peace Officer Training
            Administration); GG-2 (Detention/Civilian Training Administration); GI-1 (Radio and
            Enforcement Communications Procedures); GJ-36 (Use of Digital Recording Devices [Non-
            Body-Worn Cameras]); and GM-1 (Electronic Communications, Data and Voicemail). During
            this reporting period, MCSO also issued several Briefing Boards and Administrative Broadcasts
            that touched on Order-related topics and revised the language of General Orders. In addition,
            MCSO published one Order-related operations manual during this reporting period, a revised
            version of the Training Division Operations Manual.
            As noted above, the HUB replaced E-Policy, after several delays related to licensing and other
            technical issues, in July 2017. Employees are required to complete personal attestations that
            indicate that they have read and understand policies; the HUB routinely updates recent training
            and policy reviews for deputies and is visible by immediate supervisors.
            On September 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 32. The MCSO shall require that all Patrol Operation personnel report violations of
            policy; that Supervisors of all ranks shall be held accountable for identifying and responding to
            policy or procedure violations by personnel under their command; and that personnel be held
            accountable for policy and procedural violations. The MCSO shall apply policies uniformly.
            Phase 1: In compliance
               •   CP-2 (Code of Conduct), most recently amended on March 15, 2019.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on January 24, 2019.
               •   CP-5 (Truthfulness), most recently amended on April 4, 2019.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.


                                                      Page 34 of 287




WAI 46543
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: Not in compliance
            Since we began reviewing internal investigations conducted by MCSO, we have reviewed
            hundreds of administrative misconduct investigations submitted to our Team for this Paragraph.
            During our reviews, we have continued to note that investigations conducted by PSB consistently
            have a compliance rate at or above 90%. Cases investigated at the District level had shown a
            decrease in compliance during the last three reporting periods; and increased only slightly for this
            reporting period, from 40% to 47%. This compliance percentage is less than it was one year ago.
            During each site visit, we continue to meet with the Professional Standards Bureau (PSB) and
            District and Division Command personnel to provide them with information regarding the cases
            that we find to be deficient in structure, format, investigation, or reporting requirements. We also
            highlight cases we find to be properly investigated and in full compliance with Order
            requirements. In 2016, PSB developed and implemented the use of an investigative checklist and
            specific format for the completion of internal investigations. MCSO trained all supervisors who
            conduct investigations in the use of these documents. Since June 1, 2016, the use of these
            investigative protocol documents has been required for all administrative investigations.
            PSB personnel have remained responsive to our feedback, and the investigations they submit for
            compliance with this Paragraph continue to be examples of complete and thorough investigations.
            PSB’s reviews of investigations conducted by District personnel continue to be thorough and they
            have identified and addressed many concerns and deficiencies they have found.
            District case compliance continues to be an ongoing concern, particularly since MCSO has been
            conducting misconduct investigations under the Court’s Second Order since 2016. In 2017,
            MCSO made major revisions to both GH-2 (Internal Investigations) and GC-16 (Employee
            Grievance Procedures). By the end of December 2017, all supervisory personnel responsible for
            conducting misconduct investigations had attended the 40-hour Misconduct Investigative
            Training. In both 2018 and 2019, supervisors attended additional training on the proper
            completion of these investigations.
            During this reporting period, there were 15 investigations conducted by District personnel that
            were submitted for our review. Of the 15 submitted for this Paragraph, we, or PSB, identified
            deficiencies with eight. Three were returned to Districts by PSB after review for corrections.




                                                       Page 35 of 287




WAI 46544
            During our site visits, our Team makes numerous visits to MCSO Districts, where we discuss the
            completion of administrative misconduct investigations by District personnel. We discuss those
            areas of the investigations where we continue to find deficiencies and provide input regarding the
            proper completion of investigations. We also seek information from District supervisors
            regarding their experience with the investigation process and any ongoing concerns they may
            have.
            During our visits to Districts 1, 2, and 6 in January 2020, District supervisors identified several
            reasons for ongoing deficiencies including lower experience level of supervisors due to the
            number of promotions being made, and the continuing need to balance administrative time with
            time out on the street supervising their personnel. In one District, personnel have added a second
            supervisor to observe interviews and have the questions prepared and reviewed in advance of
            interviews. Personnel have also added an additional level of review in the District, prior to
            sending the investigations to PSB. We are encouraged by these efforts, and are hopeful that the
            investigative process improves as a result.
            Since March 2018, we have requested and reviewed a monthly report from District Command
            personnel that documents any actions they have taken to assist their personnel in the completion
            of administrative misconduct investigations and any actions they have taken to address any
            deficiencies they have identified. During the last reporting period, we did not note any instances
            where Deputy Chiefs had met with District Command personnel to address deficient
            investigations, despite the fact that there were multiple pending deficiency entries in the tracking
            sheet maintained by PSB for such instances. We did find four instances where a District
            Commander had identified a deficiency with an investigation and appropriately addressed the
            concerns with the responsible supervisors and properly documented the interventions.
            During this reporting period, we found numerous instances where Deputy Chiefs met with District
            Command personnel to discuss deficient investigations conducted in their Districts. These
            included discussions regarding improper investigative findings, lack of detail in investigations,
            and failure to identify and address administrative concerns prior to forwarding cases to PSB. We
            also noted multiple instances where District Command personnel identified and documented a
            deficiency or concern with an investigation conducted by their personnel. Two separate Captains
            identified the use of leading questions in interviews. In both cases, these concerns were addressed
            with the supervisor and properly documented. In another case, also properly documented, a
            District Commander identified multiple concerns with an investigation and addressed them with
            the involved supervisor prior to forwarding the case to PSB. PSB also authored multiple
            deficiency memorandums for investigations conducted by District supervisors, and approved by
            their Command personnel. We are encouraged by the number of instances where concerns and
            deficiencies were identified and addressed during this reporting period. While leading questions
            cannot be corrected after the fact, and there are still District cases that are deficient due to
            improper findings or other concerns, it appears that efforts are being made to improve the quality
            of administrative misconduct investigations. We will continue to closely monitor these
            interventions to ensure that appropriate corrective actions are being taken to address any ongoing
            deficiencies that are found.


                                                       Page 36 of 287




WAI 46545
            During the last reporting period, we reviewed all eight administrative misconduct investigations
            submitted for compliance with this Paragraph. District supervisors completed five, and PSB
            completed three. All three of the investigations completed by PSB were in compliance with
            investigative and administrative requirements. Of the five conducted by Districts, two (40%)
            were in compliance with Order requirements. This was a decrease from 50% from the prior
            reporting period.
            During this reporting period, we reviewed all 23 administrative misconduct investigations
            submitted for compliance with this Paragraph. PSB conducted 8 of these investigations, and
            District personnel conducted the remaining 15. Sworn supervisors with the rank of sergeant or
            higher completed all the investigations conducted at the District level. There were 33 potential
            policy violations included in the 23 cases. Twenty of the investigations resulted from external
            complainants, and three were internally generated. Twenty-two of the 23 investigations were
            initiated after May 17, 2017, when MCSO revised all of its internal investigation policies; and
            after the completion of the 40-hour Misconduct Investigative training that concluded in late 2017.
            Of the 23 administrative investigations we reviewed for this Paragraph, five resulted in sustained
            findings against one or more employees. We concur with the sustained findings in all five of the
            investigations. Discipline for these cases included two coachings, one written reprimand, and
            two suspensions. In all five, the PSB Commander properly identified the category and offense
            number, as well as the presumptive discipline or range of discipline for the sustained allegations.
            The Appointing Authority did not overturn any of the findings; and in all five, the final discipline
            was the presumptive discipline established by the PSB Commander.
            All 23 cases we reviewed for this Paragraph were completed on or after July 20, 2016. Of the
            eight investigations conducted by PSB, seven were not completed within the 85-day timeframe.
            All but one had an appropriate extension request and approval. Of the 15 investigations conducted
            at the District level, 10 were not completed within the 60-day timeframe. Appropriate extension
            requests were authored and approved in all 10 cases.
            District personnel outside PSB conducted 15 of the investigations that MCSO submitted for
            review for this Paragraph. All were completed after July 20, 2016. We found seven (47%) in
            compliance with all investigative and documentation requirements. We have concerns with the
            remaining eight cases. In four of the investigations, the findings were determined to be improper.
            In two, leading questions were identified; and in the remaining two, multiple deficiencies were
            identified. We note that in the two cases with leading questions, a District Commander identified,
            addressed, and documented the concern. While the investigations are still not compliant, as
            leading questions cannot be corrected after the fact, we are encouraged by the attention of the
            reviews in the two cases. Unlike previous reporting periods, we did not identify any instances
            where a District investigation failed to appropriately address a training or policy concern. Three
            of the eight cases were returned to the Districts by PSB for additional information or corrections.
            All 15 of the cases investigated in the Districts were initiated and conducted after the 40-hour
            Misconduct Investigative Training completed in late 2017.



                                                       Page 37 of 287




WAI 46546
            All of the cases submitted this reporting period were initiated after several years of working under
            the requirements of the Court, after training in how to conduct misconduct investigation, and after
            numerous site visit meetings where our Team identified the kinds of deficiencies we noted during
            this reporting period. While there were some instances of interventions by both District
            Command personnel and Division Chiefs during this reporting period, we continue to note that
            numerous deficient investigations are still being approved at the District level.
            The overall compliance for cases investigated by PSB and submitted for compliance with this
            Paragraph had consistently been at or near 90% for multiple reporting periods. During the last
            quarter, compliance was 100%. During this reporting period, seven (88%) of the eight
            investigations conducted by PSB were found compliant. One case was found not compliant, as
            there was not a timely request for, nor an approval of, an extension. District investigations, which
            for the previous three reporting periods had a continuing decline in compliance, had a compliance
            finding of 47% for this reporting period – an increase of 7% from the last reporting period. As is
            our practice, we will discuss those cases that we found noncompliant with MCSO personnel
            during our next site visit.


            Paragraph 33. MCSO Personnel who engage in Discriminatory Policing in any context will be
            subjected to administrative Discipline and, where appropriate, referred for criminal prosecution.
            MCSO shall provide clear guidelines, in writing, regarding the disciplinary consequences for
            personnel who engage in Discriminatory Policing.
            Phase 1: In compliance
               •   CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                   September 26, 2018.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
            Phase 2: In compliance
            The investigations that we review for compliance with this Paragraph do not include biased
            policing complaints involving the Plaintiffs’ class. Those investigations have additional
            compliance requirements and are discussed in Paragraphs 275-283.
            During the this and the last reporting period, there were no investigations submitted by PSB that
            contained allegations of discriminatory policing.
            MCSO remains in compliance with the requirements of this Paragraph.
            While discriminatory policing allegations that involve members of the Plaintiffs’ class are not
            reported in this Paragraph, we note that MCSO completed six investigations this reporting period
            that were determined to be Class Remedial Matters. Paragraphs 275-288 contain our review and
            compliance findings for these six investigations.



                                                       Page 38 of 287




WAI 46547
            Paragraph 34. MCSO shall review each policy and procedure on an annual basis to ensure that
            the policy or procedure provides effective direction to MCSO Personnel and remains consistent
            with this Order, current law and professional standards. The MCSO shall document such annual
            review in writing. MCSO also shall review Policies and Procedures as necessary upon notice of
            a policy deficiency during audits or reviews. MCSO shall revise any deficient policy as soon as
            practicable.
            In Full and Effective Compliance
            MCSO continues to review on an annual basis all critical policies and all policies relevant to the
            Court Orders for consistency with Constitutional policing, current law, and professional
            standards.
            During this reporting period, MCSO conducted its annual review on 22 (46%) of the 48 required
            policies. These policies included: EA-3 (Non-Traffic Contact); EA-11 (Arrest Procedures); EB-
            7 (Traffic Control and Services); ED-2 (Covert Operations); ED-3 (Review of Cases Declined for
            Prosecution); GA-1 (Development of Written Orders; GC-4 (Employee Performance
            Management); GC-7 (Transfer of Personnel); GC-11 (Employee Probationary Periods); GC-16
            (Employee Grievance Procedures); GC-17 (Employee Disciplinary Procedures); GE-3 (Property
            Management and Evidence Control); GD-9 (Litigation Initiation, Document Preservation, and
            Document Production Notices); GF-1 ( Criminal Justice Data Systems); GG-1 (Peace Officer
            Training Administration); GG-2 (Detention/Civilian Training Administration); GH-2 (Internal
            Investigations); GJ-1 (Sheriff’s Posse Program); GJ-2 (Critical Incident Response); GJ-3 (Search
            and Seizure); GJ-35 (Body-Worn Cameras); and GM-1 (Electronic Communications, Data and
            Voice Mail).
            On June 3, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.




                                                      Page 39 of 287




WAI 46548
            Section 5: Pre-Planned Operations

            Paragraph 35. The Monitor shall regularly review the mission statement, policies and operations
            documents of any Specialized Unit within the MCSO that enforces Immigration-Related Laws to
            ensure that such unit(s) is/are operating in accordance with the Constitution, the laws of the
            United States and State of Arizona, and this Order.
            In Full and Effective Compliance
            To verify Phase 2 compliance with this Paragraph, we previously verified that the Criminal
            Employment Unit (CEU) was disbanded and removed from the Special Investigations Division
            organizational chart. The Human Smuggling Unit (HSU) was also disbanded and personnel
            reassigned to the Anti-Trafficking Unit (ATU).
            During our review of the arrests made by the Special Investigations Division ATU between March
            2015-March 2017, we did not note any arrests for immigration or human smuggling violations.
            The cases submitted by MCSO and reviewed for the ATU were primarily related to narcotics
            trafficking offenses.
            MCSO reported in April 2017 that it had disbanded the Anti-Trafficking Unit and formed a new
            unit, Fugitive Apprehension and Tactical Enforcement (FATE). The primary mission of FATE
            is to locate and apprehend violent fugitives. We reviewed FATE’s mission statement and
            objectives, as well as the organizational chart for the Special Investigations Division. MCSO had
            removed the ATU from the organizational chart, and the mission of FATE did not include any
            reference to the enforcement of Immigration-Related Laws.
            The revised organizational chart for SID and documentation provided by MCSO regarding the
            implementation of FATE supported that the ATU no longer existed, and that there were no
            specialized Units in MCSO that enforced Immigration-Related Laws.
            During the last reporting period, we received and reviewed the most current Special Investigations
            Division Operations Manual and organizational chart. Both confirmed that MCSO has no
            specialized Units that enforce Immigration-Related Laws, that the Human Smuggling Unit (HSU)
            was disbanded, and the Anti-Trafficking Unit (ATU) no longer exists.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                      Page 40 of 287




WAI 46549
            Paragraph 36. The MCSO shall ensure that any Significant Operations or Patrols are initiated
            and carried out in a race-neutral fashion. For any Significant Operation or Patrol involving 10
            or more MCSO personnel, excluding posse members, the MCSO shall develop a written protocol
            including a statement of the operational motivations and objectives, parameters for supporting
            documentation that shall be collected, operations plans, and provide instructions to supervisors,
            deputies and posse members. That written protocol shall be provided to the Monitor in advance
            of any Significant Operation or Patrol.
            In Full and Effective Compliance
            Since the requirements for conducting Significant Operations were implemented, MCSO has
            reported conducting only one Significant Operation that invoked the requirements of this
            Paragraph. “Operation Borderline” was conducted from October 20-27, 2014, to interdict the
            flow of illegal narcotics into Maricopa County. MCSO met all the requirements of this Paragraph
            during the operation.
            In February 2016, we became aware of “Operation No Drug Bust Too Small” when it was
            reported in the media, and requested details on this operation from MCSO. After reviewing the
            documentation provided by MCSO, we were satisfied that it did not meet the reporting
            requirements of this Paragraph.
            In October 2016, we became aware of “Operation Gila Monster” when it was reported in the
            media. According to media reports, this was a two-week operation conducted by a special
            operations Unit in MCSO and was intended to interdict the flow of illegal drugs into Maricopa
            County. We requested all documentation regarding this operation for review. The documentation
            indicated that this operation was conducted from October 17-23, 2016. The documentation
            provided by MCSO was sufficient for us to determine that this operation did not meet the
            reporting criteria for this, or other Paragraphs, related to Significant Operations. The Plaintiffs
            also reviewed the documentation submitted by MCSO on this operation and agreed that the
            operation did not invoke the requirements of this Paragraph. We and the Plaintiffs noted that
            “Operation Gila Monster” involved traffic stops of Latinos, and that those arrested were
            undocumented Latinos.
            We continue to review documentation submitted for this Paragraph by all Districts, the
            Enforcement Support Division, and the Investigations Division on a monthly basis. During this
            reporting period, and since October 2014, MCSO continues to report that it has not conducted
            any additional Significant Operations. In addition, we have not learned of any potential
            Significant Operation through media releases or other sources during this reporting period. We
            will continue to monitor and review any operations we become aware of to ensure continued
            compliance with this and other Paragraphs related to Significant Operations. During this
            reporting period, we did not learn of any Significant Operations conducted by MCSO.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


                                                       Page 41 of 287




WAI 46550
            Paragraph 37. The MCSO shall submit a standard template for operations plans and standard
            instructions for supervisors, deputies and posse members applicable to all Significant Operations
            or Patrols to the Monitor for review pursuant to the process described in Section IV within 90
            days of the Effective Date. In Exigent Circumstances, the MCSO may conduct Significant
            Operations or Patrols during the interim period but such patrols shall be conducted in a manner
            that is in compliance with the requirement of this Order. Any Significant Operations or Patrols
            thereafter must be in accordance with the approved template and instructions.
            In Full and Effective Compliance
            In late 2014, we reviewed all the documentation submitted by MCSO regarding the Significant
            Operation conducted from October 24-27, 2014. This operation was intended to interdict the flow
            of illegal narcotics into Maricopa County and fully complied with the requirements of this
            Paragraph.
            MCSO continues to report that it has not conducted any operations that invoke the requirements
            of this Paragraph since October 2014.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.
            During this reporting period, we did not become aware of any Significant Operations conducted
            by MCSO. MCSO remains in Full and Effective Compliance with this Paragraph.


            (Note: Unchanged language is presented in italicized font. Additions are indicated by
            underlined font. Deletions are indicated by crossed-out font.)
            Paragraph 38. If the MCSO conducts any Significant Operations or Patrols involving 10 or more
            MCSO Personnel excluding posse members, it shall create the following documentation and
            provide it to the Monitor and Plaintiffs within 30 days after the operation:
            a.     documentation of the specific justification/reason for the operation, certified as drafted
                   prior to the operation (this documentation must include analysis of relevant, reliable, and
                   comparative crime data);
            b.     information that triggered the operation and/or selection of the particular site for the
                   operation;
            c.     documentation of the steps taken to corroborate any information or intelligence received
                   from non-law enforcement personnel;
            d.     documentation of command staff review and approval of the operation and operations
                   plans;
            e.     a listing of specific operational objectives for the patrol;



                                                       Page 42 of 287




WAI 46551
            f.       documentation of specific operational objectives and instructions as communicated to
                     participating MCSO Personnel;
            g.       any operations plans, other instructions, guidance or post-operation feedback or
                     debriefing provided to participating MCSO Personnel;
            h.       a post-operation analysis of the patrol, including a detailed report of any significant
                     events that occurred during the patrol;
            i.       arrest lists, officer participation logs and records for the patrol; and
            j.       data about each contact made during the operation, including whether it resulted in a
                     citation or arrest.
            In Full and Effective Compliance
            Since the initial publication of GJ-33, MCSO has reported that it has conducted only one
            Significant Operation, “Operation Borderline,” in October 2014. At the time of this operation,
            we reviewed MCSO’s compliance with policy; attended the operational briefing; and verified the
            inclusion of all the required protocols, planning checklists, supervisor daily checklists, and post-
            operation reports. MCSO was in full compliance with this Paragraph for this operation.
            During this reporting period, MCSO again reported that it did not conduct any Significant
            Operations invoking the requirements of this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.
            During this reporting period, we did not become aware of any Significant Operations conducted
            by MCSO. MCSO remains in Full and Effective Compliance with this Paragraph.


            Paragraph 39. The MCSO shall hold a community outreach meeting no more than 40 days after
            any Significant Operations or Patrols in the affected District(s). MCSO shall work with the
            Community Advisory Board to ensure that the community outreach meeting adequately
            communicates information regarding the objectives and results of the operation or patrol. The
            community outreach meeting shall be advertised and conducted in English and Spanish.
            Phase 1: In compliance
                 •   GJ-33 (Significant Operations), most recently amended on April 2, 2019.
            Phase 2: In compliance
            The Amendments to the Supplemental Permanent Injunction/Judgment Order (Document 2100)
            issued on August 3, 2017 returned the responsibility for compliance with this Paragraph to
            MCSO.




                                                         Page 43 of 287




WAI 46552
            During this reporting period, MCSO did not report conducting any Significant Operations that
            would invoke the requirements of this Paragraph.


            Paragraph 40. The MCSO shall notify the Monitor and Plaintiffs within 24 hours of any
            immigration related traffic enforcement activity or Significant Operation involving the arrest of
            5 or more people unless such disclosure would interfere with an on-going criminal investigation
            in which case the notification shall be provided under seal to the Court, which may determine
            that disclosure to the Monitor and Plaintiffs would not interfere with an on-going criminal
            investigation. In any event, as soon as disclosure would no longer interfere with an on-going
            criminal investigation, MCSO shall provide the notification to the Monitor and Plaintiffs. To the
            extent that it is not already covered above by Paragraph 38, the Monitor and Plaintiffs may
            request any documentation related to such activity as they deem reasonably necessary to ensure
            compliance with the Court’s orders.
            In Full and Effective Compliance
            Since MCSO first developed GJ-33 (Significant Operations) in 2014, MCSO has reported
            conducting only one operation, “Operation Borderline,” that required compliance with this
            Paragraph. We verified that MCSO employed the appropriate protocols and made all required
            notifications. MCSO was in full compliance with this Paragraph during this operation.
            Based on a concern raised by the Plaintiffs, and to provide clarification regarding the portion of
            this Paragraph that addresses the requirement for MCSO to notify the Monitor and Plaintiffs
            within 24 hours of any immigration-related traffic enforcement activity or Significant Operations
            involving “the arrest of 5 or more persons,” we requested during our October 2015 site visit that
            MCSO provide a statement regarding this requirement each month. MCSO began including this
            information in its November 2015 submission and continues to do so.
            MCSO continues to report that it has not conducted any operations that meet the reporting
            requirements for this Paragraph since October 2014. During this reporting period, we did not
            learn of any traffic-related enforcement or Significant Operations conducted by MCSO that would
            invoke the requirements of this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                      Page 44 of 287




WAI 46553
            Section 6: Training
            COURT ORDER VII. TRAINING


            a. General Provisions
            Paragraph 41. To ensure that the Policies and Procedures provided for by this Order are
            effectuated, the MCSO shall implement the following requirements regarding Training.


            Paragraph 42. The persons presenting this Training in each area shall be competent instructors
            with significant experience and expertise in the area. Those presenting Training on legal matters
            shall also hold a law degree from an accredited law school and be admitted to a Bar of any state
            and/or the District of Columbia.
            Phase 1: In compliance
               •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                   2020.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                   26, 2020.
               •   Training Division Operations Manual, most recently amended on March 9, 2020.
            Phase 2: In compliance
            MCSO utilizes three types of instructors to deliver Order-related training: They are either
            assigned to the Training Division as full-time staff; assigned to field assignments outside of the
            Training Division; or are paid vendors. The Training Division maintains individual instructor
            folders for Training Division staff, field instructors, and Field Training Officers (FTOs). MCSO
            requires that instructor folders include annually updated CVs, General Instructor (GI) certificates,
            and either an annual or 30-day Misconduct and Disciplinary Review, as applicable. Additionally,
            instructors who have received prior sustained discipline or who are currently involved with an
            ongoing Professional Standards Bureau (PSB) investigation may request a Waiver of Presumptive
            Ineligibility for approval to teach from the Training Division Commander. A waiver request
            should provide the Training Division Commander with ample justification to overcome
            presumptive ineligibility. Waiver requests require the Training Division Commander to produce
            written justifications for the approval or denial of each request. We verify compliance with this
            Paragraph by reviewing all instructor folders, waiver requests, and justifications.
            During this reporting period, the Training Division approved one individual as a GI. Our review
            indicated that this individual met all criteria to be an instructor. Additionally, we received a
            request for approval of seven proposed instructors for the Early Identification System/BlueTeam
            (EIS/BT) curriculum. Each met the criteria for a GI; however, this request for approval was
            specific to the BT curriculum. We reviewed the files for documentation of extensive experience


                                                       Page 45 of 287




WAI 46554
            and expertise related to EIS or the information contained within the electronic system. The
            selected individuals documented advanced training in fields such as Force Encounters Analysis,
            14th Annual IAPro Users Conference, Advanced Firearms Training, Financial Crimes
            Investigations, and Law Enforcement Inspections and Auditing. Each received assignment to the
            Early Identification Unit (EIU) for varying amounts of time. We determined that each of the
            individuals had received both additional specific training and hands on experience to aid and
            enhance their instruction of MCSO’s early warning system. We discussed this observation with
            the Training Division Commander during our remote site visit conference call. The Commander
            further confirmed our review and outlined the criteria used to select instructors who possess the
            criteria required by this Paragraph. He recognized a need to seek knowledgeable instructors as
            Subject-matter experts (SMEs) primarily based upon their assignment and on-the-job training,
            and indicated that the Training Division prefers SMEs from the Bureau of Internal Oversight
            (BIO) because of their day-to-day knowledge and experience with Order-related topics. The
            Training Division is currently updating its electronic list of GIs. This update will differentiate
            instructors identified to instruct specific curricula. We support this more critical selection of
            instructors recognizing the differences between their experiences, skills, and abilities. We will
            continue to review the selection and qualifications of instructors.
            The Training Division appointed three of four individuals submitted as new FTOs during this
            reporting period. Each FTO file contained all required documentation. One misconduct and
            disciplinary review revealed four open internal investigations, and we discussed this issue with
            Training Division command. The Commander denied approval of this individual.
            MCSO has described their Field Training Program (FTP) as experiencing a near critical shortage
            of FTOs, and we previously discussed MCSO’s internal FTO Retention Proposal. During our
            telephonic site visit discussions, the Commander further advised that the proposal has not
            advanced and provided us with additional information concerning this initiative. The Training
            Lieutenant initiated the proposal in May 2019. It included four recommendations: preferential
            assignment to advanced officer training; preference in shift selection and assignment; new stripes
            on uniforms visually indicating status as an FTO; and a continuous pay stipend. MCSO has
            advised that the agency is experiencing challenges recruiting individuals to fill this vital role.
            According to the Training Division Commander, members do not seem to hold the FTO position
            in high esteem; and cite personal challenges with increased responsibilities and required PSB
            checks. During our remote site visit conference call, we explored the cultural issues identified by
            the Commander and committed to further discussions and assistance with this critical program
            for both incumbent and new deputies.




                                                       Page 46 of 287




WAI 46555
            Training Division command informed us that it will implement a Standardized Instructor
            Evaluation form during the next reporting period. The new form will replace the memorandum
            format previously used by the Training Division to conduct independent observations of
            instructors. The new form standardizes documentation of independent observations of the
            instructor’s appearance, movement, demeanor, knowledge/credibility, communication, and
            delivery of information. However, the capture, use, maintenance, and analysis of this data
            remains unclear. We recommend updating the Training Division Operations Manual to provide
            consistent direction on these components. Expanded use of this information will further assist
            MCSO in selecting the best instructors for all training programs.


            Paragraph 43. The Training shall include at least 60% live training (i.e., with a live instructor),
            which includes an interactive component, and no more than 40% on-line training. The Training
            shall also include testing and/or writings that indicate that MCSO Personnel taking the Training
            comprehend the material taught whether via live training or via on-line training.
            Phase 1: In compliance
               •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                   2020.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                   26, 2020.
               •   Training Division Operations Manual, most recently amended on March 9, 2020.
            Phase 2: In compliance
            We verify compliance with this Paragraph by reviewing all individual test failures; individual
            retests; failure remediation efforts, and test analyses by training class; for both live and HUB
            delivered Order-related training.
            During this reporting period, MCSO delivered the following programs: 2019 Annual Combined
            Training (ACT); Bias-Free Policing and Fourth and Fourteenth Amendment Training; 2015
            BlueTeam (BT); 2019 Body-Worn Camera (BWC) HUB; and the 2019 Traffic and Criminal
            Software (TraCS).
            MCSO delivered the 2019 ACT classroom training in January to 10 personnel (eight sworn, two
            reserve). No personnel required test remediation.
            MCSO delivered Bias-Free Policing and Fourth and Fourteenth Amendment classroom training
            in March to 28 personnel (17 sworn, two reserve, nine Posse). One individual required test
            remediation. This individual must retake the course.
            MCSO delivered the eight-hour 2015 BT classroom training to 19 personnel (17 sworn, two
            reserve). No personnel required test remediation.




                                                       Page 47 of 287




WAI 46556
            MCSO delivered the 2019 BWC HUB training continuously throughout this reporting period.
            Recent reporting indicates that 617 of 624 (99%) personnel have completed this course. During
            this reporting period, no personnel required test remediation.
            MCSO delivered the 2019 TraCS classroom training during February to 19 personnel (17 sworn,
            two reserve). No personnel required test remediation.
            During the delivery of the Traffic and Criminal Software (TraCS) class in February 2020, course
            evaluations provided by MCSO indicated that a single instructor provided the training. Yet
            proficiency evaluations, completed by instructors of a student’s mastery of the TraCS system,
            indicated that additional instructors had participated. We asked about this discrepancy during our
            telephonic site visit. TraCS is an electronic traffic and criminal software system that requires the
            individual to navigate required steps to successfully complete a workflow that produces many of
            MCSO’s forms such as Citations, IRs, VSCFs, and Incidental Contact Receipts, and all traffic
            stop data entries. When first created, MCSO recognized the complexity of the system and a need
            to provide individualized, hands-on instruction. MCSO established instructor-to-student ratios of
            one instructor to six students within the computer lab to provide clear oversight and instruction.
            Doing so provided MCSO with direct observation of individual student proficiency in navigating
            through the TraCS system. Individual students having difficulty require more one-on-one
            assistance. The Training Division Lieutenant advised us that, previously, the number of required
            instructors was based on a student-to-instructor ratio; but that the Training Division has
            abandoned this practice. Generally, a class consists of 25-30 students. The Training Division no
            longer uses a pre-determined ratio of instructors to students. We encourage the Training Division
            to reconsider this change from past practice. Normal standards for a classroom setting find it
            acceptable to have a single instructor per 30 students. When combined with proficiency testing
            and/or activities, that ratio generally reduces to one instructor per 10 students. Several important
            MCSO curricula such as TraCS, EIS, and BWC require proficiency testing. The computer lab is
            where most proficiency testing occurs, and one instructor for 30 students does not afford each
            student ample oversight and guidance in that setting.


            Paragraph 44. Within 90 days of the Effective Date, MCSO shall set out a schedule for delivering
            all Training required by this Order. Plaintiffs’ Representative and the Monitor shall be provided
            with the schedule of all Trainings and will be permitted to observe all live trainings and all on-
            line training. Attendees shall sign in at each live session. MCSO shall keep an up-to-date list of
            the live and on-line Training sessions and hours attended or viewed by each officer and
            Supervisor and make that available to the Monitor and Plaintiffs.
            Phase 1: In compliance
               •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                   2020.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                   26, 2020.


                                                       Page 48 of 287




WAI 46557
               •   Training Division Operations Manual, most recently amended on March 9, 2020.
            Phase 2: In compliance
            The Training Division maintains a three-month Training Calendar. MCSO posts the Master
            Training Calendar to the MCSO website to inform the public of tentative training dates, classes,
            and locations. The calendar displays 90-day increments and includes a legend specifically
            identifying Order-related training.
            We previously discussed the implementation of Smartsheet, an electronic project management
            software purchased by MCSO for use by Training and other Divisions. During our telephonic
            site visit conference call, Training Command provided an update. The Training Division has used
            the software to track development of the 2020 Supervisory Responsibilities: Effective Law
            Enforcement (SRELE) curriculum. This is the only lesson plan currently inputted to the system.
            We received this curriculum for review during this reporting period. The Training Division
            voiced optimism for the continued use of this long-term planning software. Expanded use should
            provide a better determination of its value. We and the Parties continue to recommend that MCSO
            uses the Smartsheet program to assist with the development and maintenance of a multi-year
            training plan. The multi-year plan should identify deadlines related to curriculum development;
            identification of instructors; and when necessary, the acquisition of vendors. We will continue to
            monitor MCSO’s use of this long-term planning tool.
            Master Personnel Rosters determine the number of personnel requiring Order-related training. At
            the end of this reporting period, MCSO reports that 663 Sworn members; 16 Reserve members;
            27 retired Reserve members; 194 Posse members; 1,965 Detention members; and 777 Civilian
            employees require Order-related instruction. These categories vary by reporting period, because
            of the attrition in the organization.


            Paragraph 45. The Training may incorporate adult-learning methods that incorporate
            roleplaying scenarios, interactive exercises, as well as traditional lecture formats.
            In Full and Effective Compliance
            The Training Division routinely incorporates videos and small group discussions in its training
            classes. We encourage MCSO to continue increasing its use of role-plays, simulations, practice
            demonstrations, or physical activities – which we believe lead to a stronger learning environment
            and better retention of lesson content by adult learners. MCSO will benefit by further challenging
            the knowledge gained by deputies during training programs with more than a written test.
            On December 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.




                                                      Page 49 of 287




WAI 46558
            Paragraph 46. The curriculum and any materials and information on the proposed instructors
            for the Training provided for by this Order shall be provided to the Monitor within 90 days of the
            Effective Date for review pursuant to the process described in Section IV. The Monitor and
            Plaintiffs may provide resources that the MCSO can consult to develop the content of the
            Training, including names of suggested instructors.
            In Full and Effective Compliance
            During our remote April site visit, we discussed the status of all Order-required training curricula.
            Bias-Free Policing and Fourth and Fourteenth Amendment Training, 2015 BlueTeam, 2017 EIS,
            and the 2017 Complaint Intake and Reception HUB training curricula remain under review by
            the Training and other Divisions.
            The 2020 ACT is under development. Our reviews indicate that deputies continue to appear
            unaware of policy requirements on consent searches, including the right to refuse and revoke
            consent, and obtaining signatures from individuals searched. There also seems to be confusion
            regarding which forms to use during various stops. We encourage MCSO to expand on these
            topics within this year’s curriculum.
            MCSO submitted the 2020 BlueTeam curriculum for first review in February. The Training
            Division provided two new lesson plans for review. These lesson plans remain under review.
            The 2017 EPA curriculum is pending revision after the completion of beta testing for a new
            employee performance review system.
            The 2020 SRELE and the 2020 PSB8 External remain under development.
            The 2020 PSB8 Internal curriculum was previously approved.
            On December 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 47. MCSO shall regularly update the Training to keep up with developments in the
            law and to take into account feedback from the Monitor, the Court, Plaintiffs and MCSO
            Personnel.
            Phase 1: In compliance
               •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                   2020.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                   26, 2020.
               •   Training Division Operations Manual, most recently amended on March 9, 2020.
            Phase 2: In compliance


                                                       Page 50 of 287




WAI 46559
            The Training Division routinely provides all new and revised lesson plans for our and the Parties’
            review. These reviews address the requirements of this Paragraph.
            MCSO submitted the 2020 BlueTeam curriculum for first review in February. The Training
            Division provided two new lesson plans for review. The first, BlueTeam/EIS for New Users:
            Academy Recruits and Lateral Transfer Personnel, is a two-hour program designed for sworn
            personnel. The second, BlueTeam/EIS for New Users, is a one-hour program for civilian
            personnel. We did not approve either curriculum. We noted a distinct difference in formatting
            and content from previously submitted Training Division lesson plans, which we attributed to the
            impact of the Early Identification Unit (EIU) developing the content as subject-matter experts
            (SMEs). The Training Division has responsibility for the content and formatting for all lesson
            plans. The raining Division’s standardized processes for curriculum development apply to all
            units, even those considered subject-matter experts. Consequently, the EIU incorporated content
            we believed was better suited for other established training programs, did not expand sufficiently
            on important content, and did not follow MCSOs usual curriculum development procedures. We
            will continue to monitor the development of this important curriculum.
            The Training Division did not present for review any roll-call briefings or lesson plans in support
            of the ACT or SRELE on Implicit Bias, Cultural Competency, Understanding Community
            Perspectives, and Fair and Impartial Decision Making, that would meet our definition of enhanced
            training. In March, the Training Division provided an outline of a vendor provided seminar
            related to Cultural Competency for review. The intent of this program is to provide this
            information to Field Training Officers (FTOs) during their annual training. The Training Division
            intends to satisfy the needs of the annual refresher as well as fulfill a sub-goal related to the
            Constitutional Policing Plan (CPP) with this seminar. Our initial review did not expose concerns
            with the information provided thus far. Both we and the Parties require additional information to
            make a final determination. In May, MCSO facilitated a conference call between our Team,
            Plaintiffs, and Plaintiff-Intervenors to discuss the training initiative. The vendor was able to
            provide clarification on the curriculum and supporting materials, and he committed to providing
            MCSO with the lesson plan to be submitted for our and the Parties’ review.
            During this reporting period, the Training Division requested the review of a video library created
            to provide staff with reference material. The library consists of videos used during previous
            training programs. New material included talking points for supervisors to use in both group and
            individual settings. Training identified videos with five categories: Cultural Competency; Fair
            and Impartial Decision Making; Implicit Bias; Officer Safety; and Search and Seizure. Training
            created consistent supervisory talking points to guide discussions of the videos. We and the
            Parties reviewed the talking points for systematic and consistent use and delivery by supervisors.
            We recommended including language from specific policies and lesson plans to develop specific
            supervisory guidance, takeaways, and/or answers to all discussion points for each video. We
            further recommended that the Training Division continue to seek additional videos specific to the
            Plaintiffs’ class. We will continue to monitor and review each briefing.




                                                       Page 51 of 287




WAI 46560
            We will continue to advise MCSO upon first review of a training offering if we do not consider
            it to be enhanced. MCSO can continue to expect that we and the Parties will continue to observe
            training sessions and provide appropriate feedback.


            b. Bias-Free Policing Training
            Paragraph 48. The MCSO shall provide all sworn Deputies, including Supervisors and chiefs,
            as well as all posse members, with 12 hours of comprehensive and interdisciplinary Training on
            bias-free policing within 240 days of the Effective Date, or for new Deputies or posse members,
            within 90 days of the start of their service, and at least 6 hours annually thereafter.
            Phase 1: Not applicable
            Phase 2: In compliance
            MCSO delivers Bias-Free Policing Training to all new deputies during POST Academy training.
            During March, the Training Division delivered this class to 28 personnel (17 sworn, two reserve,
            nine Posse).
            MCSO delivered the 2019 ACT in January to a total of 10 personnel (eight sworn, two reserve).


            Paragraph 49. The Training shall incorporate the most current developments in federal and
            Arizona law and MCSO policy, and shall address or include, at a minimum:
            a.     definitions of racial profiling and Discriminatory Policing;
            b.     examples of the type of conduct that would constitute Discriminatory Policing as well as
                   examples of the types of indicators Deputies may properly rely upon;
            c.     the protection of civil rights as a central part of the police mission and as essential to
                   effective policing;
            d.     an emphasis on ethics, professionalism and the protection of civil rights as a central part
                   of the police mission and as essential to effective policing;
            e.     constitutional and other legal requirements related to equal protection, unlawful
                   discrimination, and restrictions on the enforcement of Immigration-Related Laws,
                   including the requirements of this Order;
            f.     MCSO policies related to Discriminatory Policing, the enforcement of Immigration-
                   Related Laws and traffic enforcement, and to the extent past instructions to personnel on
                   these topics were incorrect, a correction of any misconceptions about the law or MCSO
                   policies;
            g.     MCSO’s protocol and requirements for ensuring that any significant pre-planned
                   operations or patrols are initiated and carried out in a race-neutral fashion;
            h.     police and community perspectives related to Discriminatory Policing;

                                                      Page 52 of 287




WAI 46561
            i.     the existence of arbitrary classifications, stereotypes, and implicit bias, and the impact
                   that these may have on the decision-making and behavior of a Deputy;
            j.     methods and strategies for identifying stereotypes and implicit bias in Deputy decision-
                   making;
            k.     methods and strategies for ensuring effective policing, including reliance solely on non-
                   discriminatory factors at key decision points;
            l.     methods and strategies to reduce misunderstanding, resolve and/or de-escalate conflict,
                   and avoid Complaints due to perceived police bias or discrimination;
            m.     cultural awareness and how to communicate with individuals in commonly encountered
                   scenarios;
            n.     problem-oriented policing tactics and other methods for improving public safety and
                   crime prevention through community engagement;
            o.     the benefits of actively engaging community organizations, including those serving youth
                   and immigrant communities;
            p.     the MCSO process for investigating Complaints of possible misconduct and the
                   disciplinary consequences for personnel found to have violated MCSO policy;
            q.     background information on the Melendres v. Arpaio litigation, as well as a summary and
                   explanation of the Court’s May 24, 2013 Findings of Fact and Conclusions of Law in
                   Melendres v. Arpaio, the parameters of the Court’s permanent injunction, and the
                   requirements of this Order; and
            r.     Instruction on the data collection protocols and reporting requirements of this Order.
            Phase 1: Not applicable
            Phase 2: In compliance
            We did not review the Bias-Free Policing Training curriculum during this reporting period. This
            curriculum remained under review.


            c. Training on Detentions, Arrests, and the Enforcement of Immigration-Related Laws
            Paragraph 50. In addition to the Training on bias-free policing, the MCSO shall provide all
            sworn personnel, including Supervisors and chiefs, as well as all posse members, with 6 hours of
            Training on the Fourth Amendment, including on detentions, arrests and the enforcement of
            Immigration-Related Laws within 180 days of the effective date of this Order, or for new Deputies
            or posse members, within 90 days of the start of their service. MCSO shall provide all Deputies
            with 4 hours of Training each year thereafter.
            Phase 1: Not applicable
            Phase 2: In compliance

                                                      Page 53 of 287




WAI 46562
            MCSO delivers training on Detentions, Arrests, and the Enforcement of Immigration-Related
            Laws to all new deputies during POST Academy training. During March, the Training Division
            delivered this class to 28 personnel (17 sworn, two reserve, nine Posse).
            MCSO delivered the 2019 ACT in in January to a total of 10 personnel (eight sworn, two reserve).


            Paragraph 51. The Training shall incorporate the most current developments in federal and
            Arizona law and MCSO policy, and shall address or include, at a minimum:
            a.     an explanation of the difference between various police contacts according to the level of
                   police intrusion and the requisite level of suspicion; the difference between reasonable
                   suspicion and mere speculation; and the difference between voluntary consent and mere
                   acquiescence to police authority;
            b.     guidance on the facts and circumstances that should be considered in initiating,
                   expanding or terminating an Investigatory Stop or detention;
            c.     guidance on the circumstances under which an Investigatory Detention can become an
                   arrest requiring probable cause;
            d.     constitutional and other legal requirements related to stops, detentions and arrests, and
                   the enforcement of Immigration-Related Laws, including the requirements of this Order;
            e.     MCSO policies related to stops, detentions and arrests, and the enforcement of
                   Immigration-Related Laws, and the extent to which past instructions to personnel on these
                   topics were incorrect, a correction of any misconceptions about the law or MCSO
                   policies;
            f.     the circumstances under which a passenger may be questioned or asked for identification;
            g.     the forms of identification that will be deemed acceptable if a driver or passenger (in
                   circumstances where identification is required of them) is unable to present an Arizona
                   driver’s license;
            h.     the circumstances under which an officer may initiate a vehicle stop in order to investigate
                   a load vehicle;
            i.     the circumstances under which a Deputy may question any individual as to his/her
                   alienage or immigration status, investigate an individual’s identity or search the
                   individual in order to develop evidence of unlawful status, contact ICE/CBP, await a
                   response from ICE/CBP and/or deliver an individual to ICE/CBP custody;
            j.     a discussion of the factors that may properly be considered in establishing reasonable
                   suspicion or probable cause to believe that a vehicle or an individual is involved in an
                   immigration-related state crime, such as a violation of the Arizona Human Smuggling
                   Statute, as drawn from legal precedent and updated as necessary; the factors shall not
                   include actual or apparent race or ethnicity, speaking Spanish, speaking English with an
                   accent, or appearance as a Hispanic day laborer;

                                                      Page 54 of 287




WAI 46563
            k.     a discussion of the factors that may properly be considered in establishing reasonable
                   suspicion or probable cause that an individual is in the country unlawfully, as drawn from
                   legal precedent and updated as necessary; the factors shall not include actual or apparent
                   race or ethnicity, speaking Spanish, speaking English with an accent, or appearance as a
                   day laborer;
            l.     an emphasis on the rule that use of race or ethnicity to any degree, except in the case of a
                   reliable, specific suspect description, is prohibited;
            m.     the MCSO process for investigating Complaints of possible misconduct and the
                   disciplinary consequences for personnel found to have violated MCSO policy;
            n.     Provide all trainees a copy of the Court’s May 24, 2013 Findings of Fact and Conclusions
                   of Law in Melendres v. Arpaio and this Order, as well as a summary and explanation of
                   the same that is drafted by counsel for Plaintiffs or Defendants and reviewed by the
                   Monitor or the Court; and
            o.     Instruction on the data collection protocols and reporting requirements of this Order,
                   particularly reporting requirements for any contact with ICE/CBP.
            Phase 1: Not applicable
            Phase 2: In compliance
            We did not review the curriculum for Detentions, Arrests, and the Enforcement of Immigration-
            Related Laws during this reporting period. This curriculum remained under review.


            d. Supervisor and Command Level Training
            Paragraph 52. MCSO shall provide Supervisors with comprehensive and interdisciplinary
            Training on supervision strategies and supervisory responsibilities under the Order. MCSO shall
            provide an initial mandatory supervisor training of no less than 6 hours, which shall be completed
            prior to assuming supervisory responsibilities or, for current MCSO Supervisors, within 180 days
            of the Effective Date of this Order. In addition to this initial Supervisor Training, MCSO shall
            require each Supervisor to complete at least 4 hours of Supervisor-specific Training annually
            thereafter. As needed, Supervisors shall also receive Training and updates as required by
            changes in pertinent developments in the law of equal protection, Fourth Amendment, the
            enforcement of Immigration-Related Laws, and other areas, as well as Training in new skills.
            Phase 1: Not applicable
            Phase 2: In compliance
            MCSO did not deliver the 2019 SRELE during this reporting period.
            MCSO submitted the 2020 SRELE for review at the end of March.




                                                      Page 55 of 287




WAI 46564
            Paragraph 53. The Supervisor-specific Training shall address or include, at a minimum:
            a.     techniques for effectively guiding and directing Deputies, and promoting effective and
                   constitutional police practices in conformity with the Policies and Procedures in
                   Paragraphs 18–34 and the Fourth and Fourteenth Amendment Training in Paragraphs
                   48–51;
            b.     how to conduct regular reviews of subordinates;
            c.     operation of Supervisory tools such as EIS;
            d.     evaluation of written reports, including how to identify conclusory, “canned,” or
                   perfunctory language that is not supported by specific facts;
            e.     how to analyze collected traffic stop data, audio and visual recordings, and patrol data
                   to look for warning signs or indicia of possible racial profiling or unlawful conduct;
            f.     how to plan significant operations and patrols to ensure that they are race-neutral and
                   how to supervise Deputies engaged in such operations;
            g.     incorporating integrity-related data into COMSTAT reporting;
            h.     how to respond to calls from Deputies requesting permission to proceed with an
                   investigation of an individual’s immigration status, including contacting ICE/CBP;
            i.     how to respond to the scene of a traffic stop when a civilian would like to make a
                   Complaint against a Deputy;
            j.     how to respond to and investigate allegations of Deputy misconduct generally;
            k.     evaluating Deputy performance as part of the regular employee performance evaluation;
                   and
            l.     building community partnerships and guiding Deputies to do the Training for Personnel
                   Conducting Misconduct Investigations.
            Phase 1: Not applicable
            Phase 2: In compliance
            MCSO submitted the 2020 SRELE for review at the end of March.




                                                     Page 56 of 287




WAI 46565
            Section 7: Traffic Stop Documentation and Data Collection
            COURT ORDER VIII.    TRAFFIC STOP DOCUMENTATION AND DATA
            COLLECTION AND REVIEW


            For Paragraphs 54 and 55, in particular, we request traffic stop data from MCSO. The following
            describes how we made that request and how we handled the data once we received it. These
            data may also be referred to in other areas of Section 7 and the report as a whole.
            In selecting traffic stop cases for our compliance review, we modified our statistical technique in
            that, rather than selecting a representative random sample of 100 cases per quarter, we instead
            pulled a sample of 35 cases per month (or 105 cases per quarter). Our original selection of a
            sample size of 35 cases was based on information from MCSO TraCS data that reported the
            average number of traffic stops per month was fewer than 2,000 during the April 2014-June 2015
            time period when TraCS data were first available. The selection of 35 cases reflects a sample
            based on this average per month. This gave us a 95 percent confidence level (the certainty
            associated with our conclusion).
            We continue to pull our monthly sample of traffic stop cases from the six Districts (Districts 1, 2,
            3, 4, 6, and 7) and Lake Patrol. Once we received files each month containing traffic stop case
            numbers from MCSO, denoting from which area they came, we selected a sample of up to 35
            cases representing the areas and then selected a subsample averaging 10 cases, from the 35
            selected cases, to obtain CAD audiotapes and body-worn camera recordings. Our sampling
            process involved selecting a sample of cases stratified by the areas according to the proportion of
            specific area cases relative to the total area cases. Stratification of the data was necessary to
            ensure that each area was represented proportionally in our review. Randomization of the cases
            and the selection of the final cases for CAD review were achieved using a statistical software
            package (IBM SPSS Version 22), which contains a specific function that randomly selects cases
            and that also allows cases to be weighted by the areas. Our use of SPSS required that we first
            convert the MCSO Excel spreadsheet into a format that would be readable in SPSS. We next
            pulled the stratified sample each month for the areas and then randomly selected a CAD audio
            subsample from the selected cases.
            In February 2016, we began pulling cases for our body-worn camera review from the audio
            subsample. Since that time, we began pulling additional samples for passenger contacts and
            persons’ searches (10 each per month). The unique identifiers for these two samples were relayed
            back to MCSO personnel, who produced documentation for the selected sample (including the
            CAD documentation for the subsample).




                                                       Page 57 of 287




WAI 46566
            On October 10, 2014, the Court issued an Order Granting Stipulation to Amend
            Supplemental/Permanent Injunction/Judgment Order (Document 748). The stipulation affects
            Paragraphs 57, 61, 62, and Paragraph 1.r.xv.; and has been incorporated in the body of this report.
            The stipulation referenced amends the First Order, and will be addressed in Section 7.


            a. Collection of Traffic Stop Data
            Paragraph 54. Within 180 days of the Effective Date, MCSO shall develop a system to ensure
            that Deputies collect data on all vehicle stops, whether or not they result in the issuance of a
            citation or arrest. This system shall require Deputies to document, at a minimum:
            a.     the name, badge/serial number, and unit of each Deputy and posse member involved;
            b.     the date, time and location of the stop, recorded in a format that can be subject to
                   geocoding;
            c.     the license plate state and number of the subject vehicle;
            d.     the total number of occupants in the vehicle;
            e.     the Deputy’s subjective perceived race, ethnicity and gender of the driver and any
                   passengers, based on the officer’s subjective impression (no inquiry into an occupant’s
                   ethnicity or gender is required or permitted);
            f.     the name of any individual upon whom the Deputy runs a license or warrant check
                   (including subject’s surname);
            g.     an indication of whether the Deputy otherwise contacted any passengers, the nature of
                   the contact, and the reasons for such contact;
            h.     the reason for the stop, recorded prior to contact with the occupants of the stopped
                   vehicle, including a description of the traffic or equipment violation observed, if any, and
                   any indicators of criminal activity developed before or during the stop;
            i.     time the stop began; any available data from the E-Ticketing system regarding the time
                   any citation was issued; time a release was made without citation; the time any arrest was
                   made; and the time the stop/detention was concluded either by citation, release, or
                   transport of a person to jail or elsewhere or Deputy’s departure from the scene;
            j.     whether any inquiry as to immigration status was conducted and whether ICE/CBP was
                   contacted, and if so, the facts supporting the inquiry or contact with ICE/CBP, the time
                   Supervisor approval was sought, the time ICE/CBP was contacted, the time it took to
                   complete the immigration status investigation or receive a response from ICE/CBP, and
                   whether ICE/CBP ultimately took custody of the individual;
            k.     whether any individual was asked to consent to a search (and the response), whether a
                   probable cause search was performed on any individual, or whether a pat-and-frisk
                   search was performed on any individual;


                                                       Page 58 of 287




WAI 46567
            l.       whether any contraband or evidence was seized from any individual, and nature of the
                     contraband or evidence; and
            m.       The final disposition of the stop, including whether a citation was issued or an arrest was
                     made or a release was made without citation.
            Phase 1: In compliance
                 •   CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                     September 26, 2018.
                 •   EA-11 (Arrest Procedures), most recently amended on May 13, 2020.
                 •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                     amended on May 28, 2020.
                 •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
                 •   GI-1 (Radio and Enforcement Communications Procedures), most recently amended on
                     February 5, 2020.
                 •   GJ-3 (Search and Seizure), most recently amended on July 25, 2019.
            Phase 2: Deferred
            To verify the information required for this Paragraph, MCSO created, and we reviewed, the
            Vehicle Stop Contact Form (VSCF), the Vehicle Stop Contact Form Supplemental Sheet, the
            Incidental Contact Receipt, and the Written Warning/Repair Order, all in electronic form, for
            those motorists who, during this reporting period, committed a traffic violation or operated a
            vehicle with defective equipment and received a warning. We also reviewed the Arizona Traffic
            Ticket and Complaint Forms issued for violations of Arizona Statutes, Internet I/Viewer Event
            Unit printout, Justice Web Interface printout, and any Incident Report associated with the event.
            We selected a sample of 105 traffic stops conducted by deputies from January 1-March 31, 2020,
            for the purposes of this review; and assessed the collected data from the above-listed documents
            for compliance with Subparagraphs 54.a.-54.m. All of the listed documentation was used for our
            review of the following subsections of this Paragraph.
            The Paragraph requires that MCSO create a system for data collection. The data collected
            pursuant to this Paragraph will be captured in the Early Identification System, which we discuss
            further in this report.
            Paragraph 54.a. requires MCSO to document the name, badge/serial number, and unit of each
            deputy and Posse member involved.
            For this reporting period, all of the primary deputies indicated their own serial numbers for every
            stop they initiated. We review the VSCF, I/Viewer Event document, the Justice Web Interface,
            and the CAD printout to determine which units were on the scene. If back-up units arrive on a
            scene and do not announce their presence to dispatch, CAD does not capture this information. A
            TraCS change was made to the VSCF during 2016 to secure this information. MCSO added a


                                                        Page 59 of 287




WAI 46568
            drop-down box so the deputy could enter the number of units on the scene and the appropriate
            fields would be added for the additional deputies. While this addition is an improvement, if the
            deputy fails to enter the number of additional units on the form, the drop-down boxes do not
            appear. In addition, MCSO policy requires deputies to prepare the Assisting Deputy and Body-
            Worn Camera Log in instances where deputies respond and assist at a traffic stop. The log
            contains the relevant information required by this Subparagraph for any additional deputies
            involved in a traffic stop other than the primary deputy. During our April 2019 site visit, we
            discussed with MCSO, the Plaintiffs, and the Plaintiff-Intervenors the method of evaluating this
            requirement. We determined that in instances where a deputy’s name, serial number and unit
            number may have been omitted on the VSCF, yet the deputy prepared the Assisting Deputy and
            Body-Worn Camera Log, the requirements of this Subparagraph will have been met.
            During our review of the sample of 105 vehicle traffic stops, we identified 10 cases where the
            deputy’s unit had another deputy assigned to the vehicle or one or more other deputy units or
            Posse members were on the scene. In each of the 10 cases where there were multiple units or
            deputies on a stop, the deputy properly documented the name, badge, and serial number of the
            deputies and Posse members on the VSCF, or the information was captured on the Assisting
            Deputy and Body-Worn Camera Log. Of the cases we reviewed for passenger contacts under
            Subparagraph 54.g., there were 43 cases where the deputy’s unit had another deputy assigned to
            the vehicle or one or more other deputy units or Posse members were on the scene. In 42 of the
            43 cases, the deputy properly documented the required information on the VSCF or the
            information was captured on the Assisting Deputy and Body-Worn Camera Log. In one case, an
            assisting deputy was observed on the body-worn camera recordings; however, the deputy was not
            listed on the VSCF and an Assisting Deputy and Body-Worn Camera Log was not prepared by
            the deputy. Of the cases we reviewed for searches of persons under Subparagraph 54.k., there
            were 57 cases where the deputy’s unit had another deputy assigned to the vehicle, or one or more
            other deputies or Posse members were on the scene. In 55 of the 57 of the cases, the deputy
            properly documented the required information on the VSCF or the information was captured on
            the Assisting Deputy and Body-Worn Camera Log. In one case, the deputy did not document the
            presence of a Posse member on the VSCF. In one case, the deputy did not document the presence
            of an assisting deputy and the assisting deputy did not prepare an Assisting Deputy and Body-
            Worn Camera Log.
            We are still identifying cases where the assisting deputies did not prepare the Assisting Deputy
            and Body-Worn Camera Log when required by MCSO policy. We encourage MCSO to provide
            guidance to supervisors to be attentive to this issue during their reviews of traffic stop
            documentation.




                                                     Page 60 of 287




WAI 46569
            During the first quarter of 2019, MCSO attained a compliance rating of 92%. During the second
            quarter of 2019, MCSO was required to attain a compliance rating of greater than 94% to remain
            in compliance with this requirement. MCSO attained a compliance rating of 99% in the second
            reporting period, and remained in compliance with this requirement. During the third quarter of
            2019, MCSO attained a compliance rating of 96%. During the last reporting period, MCSO
            attained a compliance rating of 96%. During this reporting period, MCSO attained a compliance
            rating of 97%. MCSO remains in compliance with this requirement.
            Paragraph 54.b. requires MCSO to document the date, time, and location of the stop, recorded in
            a format that can be subject to geocoding. Our reviews of the CAD printout for all 105 traffic
            stops in our sample indicated that the date, time, and location is captured with the time the stop is
            initiated and the time the stop is cleared. In previous reporting periods, we noted instances where
            the GPS coordinates could not be located on the documentation received (CAD
            printout/I/Viewer). We contacted MCSO about this issue, and MCSO now provides us with the
            GPS coordinates via a separate document that lists the coordinates for the traffic stop sample we
            provide. MCSO uses GPS to determine location for the CAD system. GPS collects coordinates
            from three or more satellites to enhance the accuracy of location approximation. The data from
            the satellites can be decoded to determine the longitude and latitude of traffic stop locations
            should that be necessary. The CAD system was upgraded in 2014 to include geocoding of traffic
            stops. CID continues to provide us with a printout of all case numbers in the sample containing
            the associated coordinates. For this reporting period, the CAD or I/Viewer system contained the
            coordinates in 51% of the cases. In a separate spreadsheet, MCSO provided GPS coordinates for
            all 105 cases we reviewed, for 100% compliance with this portion of the Subparagraph.
            When we review the sample traffic stops from across all Districts, we note the locations of the
            stops contained on the VSCF, the CAD printout, and the I/Viewer system to ensure that they are
            accurate. We continue to identify a limited number instances where the location of the stop
            contained on the VSCF and the location of the stop contained on the CAD printout are
            inconsistent. Reviewing supervisors are not identifying and addressing this issue. We
            recommend that reviewing supervisors closely review the VSCFs and CAD printouts and address
            such deficiencies. The number of inconsistencies did not affect MCSO’s rate of compliance.
            During our April 2016 site visit, we discussed with MCSO the possibility of using the CAD
            printout instead of the TraCS data to determine stop times. We determined that using the CAD
            system to determine stop end times created additional challenges. However, a decision was made
            to use the CAD printout to determine traffic stop beginning and ending times for data analysis.
            MCSO issued Administrative Broadcast 16-62 on June 29, 2016, which indicated that, beginning
            with the July 2016 traffic stop data collection, the stop times captured on the CAD system would
            be used for reporting and analytical purposes.




                                                       Page 61 of 287




WAI 46570
            Occasionally, the CAD time of stop and end of stop time do not exactly match those listed on the
            Vehicle Stop Contact Form, due to extenuating circumstances the deputy may encounter. During
            this reporting period, we did not find any instances where the end time on the VSCF Contact
            differed significantly from the CAD printout. In monthly audits of traffic stop data, the Audits
            and Inspections Unit (AIU) reviews the beginning/ending times of the stops and requires that BIO
            Action Forms are generated by the Districts when there are discrepancies. The CAD system is
            more reliable than the VSCF in determining stop times, as it is less prone to human error. When
            the deputy verbally advises dispatch that s/he is conducting a traffic stop, the information is
            digitally time-stamped into the CAD system without human input; and when the deputy clears
            the stop, s/he again verbally advises dispatch.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 54.c. requires MCSO to document the license plate and state of the subject vehicle.
            During this reporting period, we identified three cases in which deputies had improperly
            documented the license plate information on certain documents. In each of those three cases, the
            license plate information documented on the VSCF, the CAD printout, and the citation/warning
            was inconsistent. AIU identified the same issue during its inspection of these stops, as well. In
            the remaining 102 stops reviewed, the deputies properly recorded the vehicle license plate
            information.
            MCSO remains in compliance with this Subparagraph, with a compliance rate of 97%.
            Paragraph 54.d. requires MCSO to document the total number of occupants in the vehicle when
            a stop is conducted. The VSCF, completed by the deputy on every traffic stop, is used to capture
            the total number of occupants and contains a separate box on the form for that purpose. EB-2
            (Traffic Stop Data Collection) requires deputies to collect data on all traffic stops using the VSCF;
            this includes incidental contacts with motorists.
            In 38 of the 105 traffic stops we reviewed, the driver had one or more passengers in the vehicle
            (91 total passengers). In all 38 of the cases, the deputies properly documented the total number
            of occupants in the vehicles.
            With a compliance rate of 100%, MCSO remains in compliance with this Subparagraph.
            Paragraph 54.e. requires MCSO to document the perceived race, ethnicity, and gender of the
            driver and any passengers, based on the deputy’s subjective impression. (No inquiry into the
            occupant’s ethnicity or gender is required or permitted.) In 38 of the 105 stops from the traffic
            stop data sample, there was more than one occupant in the vehicle (91 total passengers).
            Seventy-two, or 66%, of the 105 traffic stops involved White drivers. Twenty-three, or 22%, of
            the 105 stops involved Latino drivers. Seven, or 7%, of the 105 traffic stops involved Black
            drivers. Two, or 2%, of the 105 traffic stops involved Asian or Pacific Islander drivers. One, or
            1%, of the 105 traffic stops involved an American Indian/Alaskan Native driver. Thirty-eight
            traffic stops, or 36%, resulted in citations. The breakdown of those motorists issued citations is
            as follows: 21 White drivers (55% of drivers who were issued citations); 14 Latino drivers (37%
            of drivers who were issued citations); two Black drivers (5% of drivers who were issued

                                                       Page 62 of 287




WAI 46571
            citations); and one Asian or Pacific Islander driver (3% of drivers who were issued citations).
            Sixty-eight, or 65%, of the 105 traffic stops we reviewed resulted in a written warning. The
            breakdown of those motorists issued warnings is as follows: 52 White drivers (76% of the total
            who were issued warnings); nine Latino drivers (13% of the drivers who were issued warnings);
            five Black drivers (7% of the total who were issued warnings); one American Indian/Alaskan
            Native driver (1% of the total who were issued warnings); and one Asian or Pacific Islander driver
            (1% of the total who were issued warnings).
            In our sample of 30 traffic stops that contained body-worn camera recordings, we identified one
            case where the deputy listed the driver as being a White male on the VSCF. The driver had a
            Latino surname. Based on our review of the body-worn camera recording, we determined that
            the driver should have been listed as a Latino. In our review of cases to assess compliance with
            Paragraphs 25.d. and 54.g., passenger contacts, and to Paragraph 54.k., searches of persons, we
            did not identify any stops in which the deputy did not accurately document the race/ethnicity of
            the driver or passenger.
            This Paragraph requires deputies to document the perceived race, ethnicity, and gender of any
            passengers whether contact is made with them or not. There were some instances where deputies
            indicated that they were unable to determine the gender and ethnicity of a passenger and listed
            the passenger as “unknown-vision obscured.” During our review of the body-worn camera
            recordings, we were also unable to get a clear view of the some of the passengers, often due to
            vehicle being equipped with dark tinted windows combined with the stop occurring during night
            time hours; or due to vehicle being equipped with dark tinted windows combined with the glare
            of the sun during daytime hours.
            During the second quarter of 2019, AIU commenced conducting the Post-Stop Perceived
            Ethnicity Inspection. The inspection includes: 1) a review of traffic stops where the deputy
            documented the driver as being White and the driver’s surname is Latino; 2) a review of traffic
            stops where the deputy documented that the driver has a Latino surname with a passenger listed
            as “unknown-vision obscured;” and 3) a review of traffic stops where the deputy documented that
            the driver was Latino and the passengers were listed with a designated ethnicity on the VSCF.
            This inspection reviewed 10 stops for each of three aforementioned categories, and determined
            that the deputies’ perception of the ethnicity of the vehicle occupants was proper in each instance.
            This inspection was initiated by AIU in response to previous issues identified where deputies
            failed to properly document the ethnicity of the vehicle occupants. An AIU inspection of stops
            that were conducted in January 2020 identified one stop where the deputy did not properly
            document the relevant information relative to a driver. In that case, the deputy listed the driver’s
            race/ethnicity as being white; however, after a review was conducted of the body-worn camera
            recording, it appeared that the driver’s race/ethnicity was Latino. We will follow up with MCSO
            during the next reporting period regarding the actions taken in response to the findings of this
            inspection report. During AIU’s review of stops that were conducted in February and March
            2020, there were no issues identified. AIU requests that the Districts prepare BIO Action Forms
            in cases where issues are identified.



                                                       Page 63 of 287




WAI 46572
            MCSO remains in compliance with this requirement.
            Paragraph 54.f. requires that MCSO record the name of any individual upon whom the deputy
            runs a license or warrant check (including the subject’s surname). In addition, MCSO’s policy
            requires that deputies perform a license plate check on each vehicle stopped by its deputies, as
            well as warrant checks on every driver stopped by its deputies. Our previous reviews have found
            that deputies regularly record the name of each driver and passenger on the VSCF in each instance
            where they have run a driver’s license or warrant check.
            MCSO policy requires that during each traffic stop, deputies are to conduct a records check on
            the license plate and a wants/warrant check on each driver. For this reporting period, we found
            that of the 105 traffic stops we reviewed, 104 included a check on the license plate. There were
            104 stops where the deputies ran warrant checks on the drivers in accordance with MCSO policy.
            During its monthly inspections of the traffic stop data, BIO also identifies stops in which a warrant
            check was not run on the drivers. AIU requests that the Districts prepare BIO Action Forms in
            such cases.
            MCSO’s compliance rate with this requirement is 100%. MCSO remains in compliance with this
            Subparagraph.
            Paragraph 54.g. requires the deputy to document whether contact was made with any passengers,
            the nature of the contact, and the reasons for the contact. During the third quarter of 2019, MCSO
            requested that we increase the number of cases reviewed in an effort to identify additional stops
            that fit the criteria of this Paragraph. The sample size of cases to be reviewed was increased from
            10 stops each month to 35 stops each month, commencing with August 2019. During some
            months, the number of traffic stops that involve deputies having contact with passenger is fewer
            than 35 traffic stops.
            During our assessment, we specifically review traffic stops that include any instance where the
            deputy asks any questions of a passenger beyond a greeting, including asking passengers to
            identify themselves for any reason. In such instances, we determine if the passenger was issued
            one of the following: Incidental Contact Receipt, citation, or a warning. If the passenger was not
            issued any one of the following documents, it adversely impacts MCSO’s compliance with this
            requirement. It is also important to note that in such instances where a deputy fails to issue one
            of the required documents after being involved in a passenger contact, it is a violation of MCSO’s
            policy.
            To ensure that deputies are accurately capturing passenger information and to verify if passengers
            are contacted, we compare the number of passengers listed by the deputy with the number of
            passengers entered in the passenger drop-down box on the Vehicle Stop Contact Form. We also
            review any Incidental Contact Receipts, citations, or warnings, issued to passengers by deputies.
            We also review the deputies’ notes on the VSCF, the Arizona Citation, and the CAD printout for
            any information involving the passengers. We review MCSO’s I/Viewer System and the Justice
            Web Interface (JWI) to verify if a record check was requested for the driver or any passengers.




                                                       Page 64 of 287




WAI 46573
            All passenger contacts in the traffic stops we reviewed for Paragraphs 25.d. and 54.g were noted
            in the VSCFs. For this reporting period, we identified 41 traffic stops where the deputy had
            interaction with one or more passengers; which required the issuance of either an Incidental
            Contact Receipt, a citation, or a warning. The remaining stops did not meet the criteria for a
            passenger contact requiring the issuance of any one of the three aforementioned documents. Of
            the 41 stops, there were nine stops where we determined that a passenger should have been issued
            either an Incidental Contact Receipt, a citation, or a warning. The cases that did not meet
            compliance with this requirement are described in detail below.
               •   A Latina driver, who was a juvenile (14 years of age), was stopped as the vehicle she was
                   operating matched the description of one that was involved in shots fired from a weapon.
                   The vehicle was occupied by a Latina passenger, the driver’s stepmother. It was noted
                   that spent shell casings were observed in the vehicle as well as evidence of blood.
                   Evidence was collected from the vehicle and a statement was obtained from the passenger.
                   The vehicle was towed. The driver was issued a citation for driving with no driver’s
                   license. The passenger was not provided with an Incidental Contact Receipt.
               •   A Latino driver was stopped for an improper white light to the rear of the vehicle. The
                   vehicle also did not have a license plate. The vehicle was occupied by a Latino passenger
                   and two Latina passengers. The deputy observed narcotic paraphernalia in the console of
                   the vehicle and seized the item. The deputy conducted field sobriety tests and did not
                   identify any signs of impairment. The deputy contacted the Latino passenger and
                   requested that he submit to a Preliminary Breath Test to determine if he had consumed
                   any alcohol, as he was under the age of 21. The deputy determined that the passenger had
                   not consumed any alcohol. The passenger was not provided with an Incidental Contact
                   Receipt. The driver was issued a citation for driving with no license plate and improper
                   white light to the rear of the vehicle.
               •   A White male driver was stopped for driving with glaring headlights. The vehicle was
                   occupied by a White female passenger. The driver was arrested and processed for driving
                   under the influence. The passenger was requested to submit to a Preliminary Breath Test
                   to determine if she was sober in order for her to drive the vehicle. The deputy determined
                   that the passenger had consumed alcohol and she was not permitted to drive the vehicle.
                   The vehicle was towed. The passenger was not provided with an Incidental Contact
                   Receipt.
               •   A White male driver was stopped for driving with an expired registration. The vehicle
                   was occupied by an Asian/Pacific Islander male passenger. The passenger was not
                   wearing a seat belt. The deputy requested and obtained the passenger’s identification and
                   conducted a records check. The passenger was not issued an Incidental Contact Receipt.
                   The driver was issued a warning for no current registration.




                                                     Page 65 of 287




WAI 46574
               •   A Latino driver was stopped for a speeding violation. The vehicle was occupied by a
                   Latina passenger. Based on the driver’s appearance and actions, the deputy conducted a
                   driving under the influence investigation. The deputy did not find that the driver was
                   impaired; however, the driver stated that he was tired and had not had much sleep. The
                   deputy obtained the passenger’s identification and conducted a records check. The
                   passenger was allowed to drive the vehicle. The passenger was not issued an Incidental
                   Contact Receipt. The driver was issued a warning for the speeding violation.
               •   A Latino driver was stopped for a lane change violation. The vehicle was occupied by a
                   Latina passenger. The driver presented a Mexican passport for identification purposes.
                   The driver stated he had a Mexican driver’s license, but it was not in his possession. The
                   deputy obtained the passenger’s name and conducted a records check. The deputy
                   determined that the passenger had a valid driver’s license and she was allowed to drive
                   the vehicle. The passenger was not issued an Incidental Contact Receipt. The driver was
                   issued a warning for the lane change violation.
               •   A Latino driver was stopped for driving the wrong way on the roadway. The vehicle was
                   occupied by a White male passenger and a Latino passenger. The driver was arrested and
                   processed for driving under the influence. The Latino passenger was requested to submit
                   to a Preliminary Breath Test to determine if he was sober in order for him to drive the
                   vehicle. The deputy determined that the passenger had consumed alcohol and he was not
                   permitted to drive the vehicle. The Latino passenger was not issued an Incidental Contact
                   Receipt. The vehicle was towed. The driver was issued a citation for driving under the
                   influence violations and for driving the wrong way on the roadway.
               •   A Latino driver was stopped for driving with no license plate light. The vehicle was
                   occupied by a Latino passenger. The vehicle was reported stolen. The driver was arrested
                   and the vehicle was towed. Suspected narcotics and narcotic paraphernalia were seized
                   from the vehicle. The deputy obtained the passenger’s name and conducted a records
                   check. The passenger was released after being questioned about the stolen vehicle. The
                   passenger was not issued an Incidental Contact Receipt.
               •   A Latino driver was stopped for driving with no license plate light. The vehicle was
                   occupied by two Latino passengers. The driver did not have a valid driver’s license. The
                   deputy obtained the names of the two passengers and conducted a records check. One of
                   the passengers was allowed to drive the vehicle after the deputy determined he had a valid
                   driver’s license. The passengers were not issued Incidental Contact Receipts. The driver
                   was issued a citation for driving with no driver’s license.
            There were nine cases identified in the stops that we reviewed for Paragraph 54.k. in which the
            passengers were contacted which required the issuance of either an Incidental Contact Receipt, a
            citation, or a warning. Of the nine stops, there were two where we determined that a passenger
            should have been issued either an Incidental Contact Receipt, a citation, or a warning. The cases
            that did not meet compliance with this requirement are described in detail below.



                                                      Page 66 of 287




WAI 46575
               •   A Latino driver was stopped for a stop sign violation. The vehicle was occupied by a
                   Latina passenger. The deputy obtained the name of the passenger and conducted a records
                   check. The deputy determined that the driver’s license was revoked. The vehicle was
                   towed. The passenger was not provided with an Incidental Contact Receipt. The driver
                   was issued a citation for driving with a revoked driver’s license and for the stop sign
                   violation.
               •   A Latino driver was stopped for a stop sign violation and for failure to maintain a lane of
                   traffic. The vehicle was occupied by a White male passenger. The deputy obtained the
                   name of the passenger and conducted a records check. The driver was arrested and
                   processed for driving under the influence. The vehicle was towed. The passenger was
                   not provided with an Incidental Contact Receipt. The driver was issued a citation for the
                   stop sign violation and for failure to maintain a lane of traffic. The deputy indicated in
                   his report that additional charges may be brought pending laboratory analysis of the blood
                   drawn from the driver.
            There were two cases in the stops that we reviewed for Paragraphs 25 and 54 in which the
            passenger was contacted, which required that the passengers be issued Incidental Contact
            Receipts. In one case, the passenger was properly issued an Incidental Contact Receipt. The one
            case that did not meet compliance with this requirement is described in detail below.
               •   A White male driver was stopped for a speeding violation. The vehicle was occupied by
                   a Black male passenger. The deputy obtained the name of the passenger and conducted a
                   records check. The deputy listed the reason for contacting the passenger was that he was
                   a witness to the driver’s behavior during the criminal speeding event. The passenger was
                   not provided with an Incidental Contact Receipt. The driver was issued a citation for a
                   misdemeanor speeding violation.
            As noted in some of the cases above, deputies have not been consistent in preparing and providing
            passengers with Incidental Contact Receipts during traffic stops in which the passenger is
            contacted and asked by the deputy to provide identification. Supervisors should identify such
            omissions during their reviews of the VSCFs and take corrective action. During previous site
            visits, we discussed with MCSO that we have noted an increase in the number of passengers being
            contacted and not being provided with an Incidental Contact Receipt. MCSO has informed us
            that the TraCS system has been modified so that when a deputy prepares the Vehicle Stop Contact
            Form and uses the passenger contact field, a prompt will appear to instruct the deputy to prepare
            the Incidental Contact Receipt. The addition of this prompt will hopefully resolve this issue and
            reinforce MCSO’s policy requirement as it relates to the form. During the third reporting period
            of 2018, MCSO provided the Incidental Contact Receipt, a citation, or a warning, when required
            in 36% of the cases. During the last reporting period of 2018, MCSO provided the Incidental
            Contact Receipt, a citation, or a warning, when required in 13% of the cases. During the first and
            second reporting periods of 2019, MCSO provided the Incidental Contact Receipt, a citation, or
            a warning, when required in 40% and 45% of the cases, respectively. MCSO has improved in
            this area of compliance during the previous reporting period. During the third quarter of 2019,


                                                      Page 67 of 287




WAI 46576
            MCSO provided the Incidental Contact Receipt, a citation, or a warning, when required in 81%
            of the cases. During the last reporting period, MCSO provided the Incidental Contact Receipt, a
            citation, or a warning, when required in 75% of the cases. During this reporting period, MCSO
            provided the Incidental Contact Receipt, a citation, or a warning, when required in 73% of the
            cases. MCSO is not in compliance with this Subparagraph.
            Paragraph 54.h. requires deputies to record, prior to the stop, the reason for the vehicle stop,
            including a description of the traffic or equipment violation observed, and any indicators of
            criminal activity developed before or during the stop. For this reporting period, we identified a
            random sample of 10 cases from the 35 cases we initially requested each month, and requested
            CAD audio and body-worn camera (BWC) footage for those cases. We listened to CAD dispatch
            audio recordings, reviewed the CAD printouts, and reviewed body-worn camera recordings for
            30 traffic stops from the sample of 105 traffic stops used for this review; and found that the
            deputies advised Communications of the reason for the stop, location of the stop, license plate,
            and state of registration for all 30 stops.
            For the remaining 75 traffic stops where body-worn camera recordings and CAD audiotapes were
            not requested, we review the CAD printout and the VSCF to ensure that the reason for the stop
            has been captured. These forms are included in our monthly sample requests. The dispatcher
            enters the reason for the stop in the system as soon as the deputy verbally advises Communications
            of the stop, location, and tag number. The VSCF and the CAD printout documents the time the
            stop begins and when it is concluded – either by arrest, citation, or warning. Deputies need to be
            precise when advising dispatch of the reason for the traffic stop, and likewise entering that
            information on the appropriate forms.
            MCSO’s compliance rating for this Subparagraph is 100%.
            Paragraph 54.i. requires deputies to document the time the stop began; any available data from
            the E-Ticketing system regarding the time any citation was issued; the time a release was made
            without a citation; the time any arrest was made; and the time the stop/detention was concluded
            either by citation, release, or transport of a person to jail or elsewhere, or the deputy’s departure
            from the scene. In our review of the documentation provided by MCSO, the CAD printouts, the
            Vehicle Stop Contact Forms, along with the E-Ticketing system and the Arizona Ticket and
            Complaint Form, the information required is effectively captured. As we noted in Subparagraph
            54.b., the stop times on the CAD printout and the Vehicle Stop Contact Form vary slightly on
            occasion. We understand that this may occur due to extenuating circumstances, and we will report
            on those instances where there is a difference of five minutes or more from either the initial stop
            time or the end time.
            We review the circumstances of each stop and the activities of the deputies during each stop to
            assess whether the length of the stop was justified. During this reporting period, we did not
            identify any stops that were extended for an unreasonable amount of time.
            Supervisors conducted timely reviews and discussions in all 105 VSCFs reviewed. Deputies
            accurately entered beginning and ending times of traffic stops in all 105 cases reviewed. MCSO
            accurately entered the time citations and warnings were issued in all 105 cases.

                                                       Page 68 of 287




WAI 46577
            MCSO remains in compliance with this Subparagraph.
            Paragraph 54.j. requires MCSO to document whether any inquiry as to immigration status was
            conducted and whether ICE/CBP was contacted, and if so, the facts supporting the inquiry or
            contact with ICE/CBP, the time supervisor approval was sought, the time ICE/CBP was
            contacted, the time it took to complete the immigration status investigation or receive a response
            from ICE/CBP, and whether ICE/CBP ultimately took custody of the individual.
            On November 7, 2014, a United States District Court Judge issued an Order permanently
            enjoining enforcement of Arizona Revised Statute (A.R.S.) 13-2319, commonly referred to as the
            Arizona Human Smuggling Act. On November 17, 2014, MCSO issued Administrative
            Broadcast 14-75, prohibiting deputies from enforcing the above state statute, including arresting,
            detaining, or questioning persons for suspected (or even known) violations of the act and from
            extending the duration of traffic stops or other deputy-civilian encounters to do so.
            We reviewed 105 traffic stops submitted for this Paragraph, and found that none of the stops
            involved any contacts with ICE/CBP. None of the stops we reviewed involved any inquires as to
            immigration status. In addition, our reviews of Incident Reports and Arrest Reports conducted as
            part of the audits for Paragraphs 89 and 101 revealed no immigration status investigations. MCSO
            remains in compliance with this Subparagraph.
            Paragraph 54.k. requires MCSO to document whether any individual was asked to consent to a
            search (and the response), whether a probable-cause search was performed on any individual, or
            whether a pat-and-frisk search was performed on any individual. During our January 2018 site
            visit, we discussed with MCSO whether any other method may be feasible to identify a larger
            population of searches of individuals specific to the requirements of this Paragraph. MCSO’s
            response was that the current method is appropriate, and that there may be more cases identified
            once deputies properly document the searches of persons consistent with this Paragraph.
            MCSO’s Compliance Report for the 20th Quarter reporting period indicates that MCSO is
            considering a policy revision and training opportunities for deputies to assist them to better
            identify and document searches of persons. MCSO’s Compliance Report for the 21st Quarter
            reporting period indicates that MCSO continues to enforce this Subparagraph requirement and
            the need for thorough supervisory reviews. We continue to recommend that MCSO implement
            training to ensure that deputies properly document consent searches of persons, probable-cause
            searches of persons, and pat-and-frisk searches of persons.
            The method MCSO currently employs to identify our sample of cases to review is to identify the
            population of all traffic stops in which searches of individuals were documented on the VSCF.
            Once that population was identified, a random sample of 35 traffic stops from each month is
            identified for review. During some months, the number traffic stops that involve searches of
            persons is less than 35 traffic stops. In addition, we also review any cases in which the deputies
            performed searches of individuals in the sample of 105 traffic stops reviewed to assess compliance
            with Paragraphs 25 and 54 and the sample of traffic stops reviewed to assess compliance with
            Subparagraphs 25.d. and 54.g. When we identify issues that impact compliance or where MCSO
            policy was not followed, we discuss those cases with MCSO during our site visits and provide

                                                      Page 69 of 287




WAI 46578
            the list of cases to MCSO for review. In the sample of traffic stops that we reviewed to assess
            compliance with Subparagraph 54.k, there were 10 stops identified that met the criteria of this
            Subparagraph:
               •   A Latino driver was stopped for a speeding violation. The vehicle was occupied by two
                   Black males, both of whom were juveniles. The driver produced a graduated driver’s
                   license, which requires that the driver be accompanied by an adult licensed driver. The
                   deputy asked the driver which passenger was the licensed driver. The driver indicated
                   that the front seat passenger was licensed. The front seat passenger appeared to be
                   sleeping. As the deputy attempted to wake the passenger, a handgun was observed in his
                   possession. At that time the deputy conducted a pat-and-frisk of the front seat passenger
                   and seized a loaded firearm. A records check revealed that the firearm had been reported
                   stolen. The front seat passenger was then arrested. The passenger seated in the rear seat
                   was issued a citation for a curfew violation and was released to a parent. The deputy also
                   detected the odor of marijuana. The deputy also seized suspected marijuana and narcotic
                   paraphernalia from the vehicle.
               •   A Latino driver was stopped for a speeding violation. The deputy detected the odor of
                   marijuana during the stop. The deputy asked the driver to participate in standard field
                   sobriety tests to determine if he was impaired. The deputy conducted a pat-and-frisk
                   search of the driver. However, the deputy listed the type of search on the VSCF as a
                   protective sweep, which is generally used to document the search of a vehicle on the form.
                   The deputy did not detect any signs of impairment. The deputy requested and obtained
                   consent to search the vehicle from the driver; however, the deputy did not inform the
                   driver of the right to refuse the search or revoke the consent at any time, as required by
                   MCSO policy.
               •   A White male driver was stopped for a speeding violation. The driver did not have any
                   identification on his person. Based on certain actions and responses from the driver, the
                   deputy suspected that the driver may be impaired. The deputy asked the driver to
                   participate in standard field sobriety tests to determine if he was impaired. The deputy
                   requested and obtained consent to search the driver’s pockets. However, the deputy did
                   not inform the driver of the right to refuse the search or revoke the consent at any time, as
                   required by MCSO policy. No weapons or contraband were found. The driver was issued
                   a warning for the speeding violation.
               •   An American Indian/Alaskan Native male driver was stopped for failure to maintain a
                   lane of traffic violation. During the stop, the deputy observed an open container of alcohol
                   in the vehicle. The deputy asked the driver to participate in standard field sobriety tests
                   to determine if he was impaired. Prior to conducting and test, the deputy conducted a pat-
                   and-frisk search of the driver. No weapons or contraband was found. The driver was
                   arrested and processed for driving under the influence. He was issued a citation for driving
                   under the influence violations, driving with no driver’s license, failure to maintain a lane
                   of traffic, and possession of open alcohol in a motor vehicle.


                                                       Page 70 of 287




WAI 46579
            •   A White male driver was stopped for a speeding violation. The driver produced an
                Arizona identification card. A records check revealed that his driver’s license was in a
                revoked status. The vehicle was towed. The deputy conducted a pat-and-frisk search of
                the driver prior to giving him a courtesy ride. The driver was issued a citation for driving
                with a revoked driver’s license and a speeding violation.
            •   A Latino driver was stopped for driving with no license plate light. A records check
                revealed that his driver’s license was in a revoked status. The vehicle was towed. The
                deputy listed on the VSCF that a consent search and an incident to arrest search were both
                conducted on the driver. However, a review of the body-worn camera recording revealed
                that the deputy did not request consent to search the driver, nor did he receive consent to
                search the driver. The recording revealed that the deputy advised the driver that he was
                going to search him, as he had the driver exit the vehicle. The vehicle was towed and
                driver was provided a courtesy ride from the scene. The driver was issued a citation for
                driving with a revoked driver’s license.
            •   A White male driver was stopped for operating a vehicle with no license plate. The deputy
                requested and obtained consent to search the driver. The deputy did not inform the driver
                of the right to refuse the search or revoke the consent at any time, as required by MCSO
                policy. No weapons or contraband was found. The driver was issued a citation for the
                license plate violation.
            •   A Latino driver was stopped for a stop sign violation. The vehicle was occupied by a
                White female passenger. The deputy requested and obtained consent to search the driver.
                The deputy did not inform the driver of the right to refuse the search or revoke the consent
                at any time, as required by MCSO policy. No weapons or contraband was found. The
                driver was issued a citation for driving with a revoked driver’s license and the stop sign
                violation.
            •   A Latino driver was stopped for failing to maintain a lane of traffic. The deputy listed on
                the VSCF that a consent search was conducted on the driver. However, a review of the
                body-worn camera recording revealed that the deputy did not request consent to search
                the driver, nor did he receive consent to search the driver. The recording revealed that the
                deputy advised the driver that he was going to check him for weapons just prior to
                conducting a search of the driver. The vehicle was towed and driver was provided a
                courtesy ride from the scene. The driver was issued a warning for failing to maintain a
                lane of traffic.
            •   A Latino driver was stopped for a stop sign violation. During the stop, the driver was
                argumentative and uncooperative. The deputy directed the driver to exit the vehicle at
                which time the deputy conducted a pat-and-frisk search of the driver. No weapons or
                contraband was found. The driver was arrested for driving under the influence and he was
                processed by a local law enforcement agency that assisted in the traffic stop.




                                                   Page 71 of 287




WAI 46580
            In relation to the sample of traffic stops reviewed to assess compliance with Subparagraphs 25.d.
            and 54.g., the following three stops involved searches of persons.
               •   A Latino driver was stopped for a speeding violation. The vehicle was occupied by a
                   White male passenger. During the stop, narcotic paraphernalia was observed in the
                   vehicle and the driver admitted that there was marijuana located in the vehicle. The driver
                   and passenger said that they did not possess medical marijuana cards. The deputy
                   conducted a pat-and-frisk search of the driver. Suspected narcotics and narcotic
                   paraphernalia were seized from the vehicle. The driver was issued a citation for the
                   speeding violation. No charges were lodged regarding the suspected narcotics, pending
                   laboratory tests on the evidence.
               •   A Latino driver was stopped for driving with a suspended license plate. The vehicle was
                   occupied by a Latino passenger. The deputy requested consent to search the driver and
                   the passenger and both consented to being searched; however, the deputy did not conduct
                   a search of either person. The driver was issued a citation for driving with a suspended
                   driver’s license and for driving with a suspended license plate.
               •   A White male driver was stopped for driving with a suspended license plate. The vehicle
                   was occupied by a White male passenger. The deputy requested consent to search the
                   driver and he consented to being searched. The deputy did not inform the driver of the
                   right to refuse the search or revoke the consent at any time, as required by MCSO policy.
                   No weapons or contraband were found. The driver was issued a citation for driving with
                   a suspended driver’s license and for driving with a suspended license plate.
            There were no searches of persons identified in the sample of traffic stops reviewed to assess
            compliance with Paragraphs 25 and 54.
            MCSO has indicated that it does not require its deputies to use Consent to Search Forms as the
            primary means for documenting consent searches. MCSO requires that deputies document
            requests to conduct consent searches by way of video-recording the event via the BWCs. In the
            event the BWC is not operational, MCSO policy requires deputies to document requests to
            conduct consent searches on the Consent to Search Form. MCSO reports that deputies have
            electronic access to the Consent to Search Forms. We continue to recommend that MCSO revisit
            the requirements of this section of the policy and require deputies to read the Consent to Search
            Form to the subject and require a signature from the individual for every request for consent to
            search unless the search is an actual search incident to arrest. Due to the small population of cases
            that we and MCSO identified, it is important that deputies accurately document each search and/or
            request to a consent search, as required by this Subparagraph, to attain and maintain compliance
            with the requirement. As we have noted in previous reporting periods, it appears that some
            deputies are not aware of the policy requirements as it relates to informing individuals that a
            consent search may be refused; or, if granted, that the consent search may be revoked by the
            individual at any time. We consider this to be a core issue and one that can be remediated easily
            by the Office. We continue to recommend that MCSO implement training on the specific policy
            requirements regarding consent searches.


                                                       Page 72 of 287




WAI 46581
            In the last reporting period of 2017, MCSO’s compliance rate with this Subparagraph was 67%,
            with only three cases identified. During the first reporting period of 2018, we identified only one
            case that was applicable to this requirement and determined that the compliance status would be
            deferred. Due to the low number of cases identified in the second reporting period of 2018,
            coupled with the inaccuracies in the some of the cases that were reviewed, we again determined
            that the compliance status would be deferred. During the third reporting period of 2018, MCSO’s
            compliance rate was 71%. Due to the low number of cases identified during the fourth reporting
            period of 2018 and the first and second reporting periods of 2019, we deferred our compliance
            assessment of this Subparagraph during those reporting periods. During the third quarter of 2019,
            we determined that MCSO attained a compliance rate of 78%. During the last reporting period,
            we determined that MCSO attained a compliance rating of 90%. During this reporting period,
            we determined that MCSO attained a compliance rating of 77%. MCSO is not in compliance
            with this requirement.
            Paragraph 54.l. requires MCSO to document whether any contraband or evidence was seized from
            any individual, and the nature of the contraband or evidence. Generally, deputies seize the
            following types of contraband and/or evidence, which is documented on the VSCF, a Property
            Receipt, and an Incident Report: license plates; driver’s licenses; alcoholic beverages; narcotics;
            narcotic paraphernalia; weapons; and ammunition. We conduct a review of the relevant
            documents and review the VSCF to ensure that deputies properly document the seizure of the
            evidence and/or contraband.
            During our review of the collected traffic stop data (our sample of 105) during this reporting
            period, we identified two cases where the items were seized and properly documented on the
            VSCFs. There were no cases identified where the deputies failed to properly document seized
            evidence and/or contraband.
            In the cases we reviewed for searches of individuals under Subparagraph 54.k., there were 34
            items seized by deputies and placed into evidence. Of those 34 items, there were four items that
            were seized and placed into evidence and the items were not properly listed on the VSCFs, as
            required by MCSO policy. The four cases involved the seizure of driver’s licenses which were
            not properly documented on the VSCFs.
            In the cases we reviewed for passenger contacts under Subparagraph 54.g., there were 25 items
            seized by deputies and placed into evidence. There was one case where the seizure of a driver’s
            license was not properly documented on the VSCF, as required by MCSO policy.
            In previous reporting periods, we noted an increase in the number of errors and omissions by
            deputies documenting the seizure of contraband or evidence on VSCFs. MCSO’s compliance
            rate in the second reporting period of 2018 was 85%, and we reported that MCSO would remain
            in compliance with this Subparagraph for that reporting period. We also reported that MCSO
            would be required to attain a rate of compliance of greater than 94% to maintain compliance for
            the third reporting period of 2018; however, MCSO attained a compliance rate of 70% for that
            reporting period and MCSO was determined to not be in compliance with this Subparagraph.
            During the last reporting period of 2018, MCSO attained a compliance rate of 96%. During the


                                                       Page 73 of 287




WAI 46582
            first quarter of 2019, MCSO attained a compliance rate of 87%; and we reported that MCSO
            would remain in compliance with this Subparagraph for that reporting period. We also reported
            that MCSO would be required to attain a rate of compliance of greater than 94% for the second
            quarter reporting period to maintain compliance with this requirement. During the second quarter
            of 2019, MCSO attained a compliance rate of 86% and was no longer in compliance with this
            requirement. During the third quarter of 2019, MCSO attained a compliance rate of 93%. During
            the last reporting period, MCSO attained a compliance rate of 90%. During this reporting period,
            MCSO attained a compliance rate of 94%. MCSO is in compliance with this requirement.
            Paragraph 54.m. requires the documentation of the final disposition of the stop, including whether
            a citation was issued or an arrest was made or a release was made without a citation. In all 105
            cases we reviewed, we found documentation indicating the final disposition of the stop; and
            whether the deputy made an arrest, issued a citation, issued a warning, or made a release without
            a citation. MCSO remains in compliance with this Subparagraph.
            Although MCSO has attained compliance with certain Subparagraphs, as described above, we
            continue to defer our compliance finding due to the remaining Subparagraphs that are not yet in
            compliance.


            Paragraph 55. MCSO shall assign a unique ID for each incident/stop so that any other
            documentation (e.g., citations, incident reports, tow forms) can be linked back to the stop.
            In Full and Effective Compliance
            To verify compliance for this Paragraph, we reviewed a sample of the Vehicle Stop Contact
            Forms, CAD printouts, I/Viewer documentation, citations, warning forms, and any Incident
            Report that may have been generated as a result of the traffic stop.
            The unique identifier “went live” in September 2013 when the CAD system was implemented.
            This number provides the mechanism to link all data related to a specific traffic stop. The number
            is automatically generated by the CAD software and is sent to the deputy’s MDT at the time the
            deputy advises Communications of the traffic stop. The unique identifier is visible and displayed
            at the top of the CAD printout and also visible on the Vehicle Stop Contact Form, the Arizona
            Traffic Citation, and the Warning/Repair Form.
            Once the deputy scans the motorist’s driver’s license, the system automatically populates most of
            the information into one or more forms required by the Order. If the data cannot be entered into
            TraCS from the vehicle (due to malfunctioning equipment), policy requires the deputy to enter
            the written traffic stop data electronically prior to the end of the shift. The start and end times of
            the traffic stop are now auto-populated into the Vehicle Stop Contact Form from the CAD system.
            Since our first visit for monitoring purposes in June 2014, TraCS has been implemented in all
            Districts; and the unique identifier (CFS number) is automatically entered from the deputy’s
            MDT. No user intervention is required.



                                                        Page 74 of 287




WAI 46583
            To determine compliance with this requirement, we reviewed 105 traffic stop cases and reviewed
            the CAD printouts and the Vehicle Stop Contact Forms for all stops. We reviewed the
            Warning/Repair Forms, when applicable, for those stops where a warning was issued or the
            vehicle had defective equipment. The unique identification number assigned to each event was
            listed on correctly on all CAD printouts for every stop. A review was conducted of the Tow
            Sheets prepared by deputies in instances where a driver’s vehicle is towed. In each instance, the
            unique identification number assigned to each event was listed correctly on the Tow Sheet. A
            review of the Incident Reports prepared by deputies in instances where policy requires the
            preparation of the report was conducted. In each instance, the unique identification number
            assigned to each event was listed correctly on the Incident Report. MCSO remains in compliance
            with this requirement.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 56. The traffic stop data collection system shall be subject to regular audits and
            quality control checks. MCSO shall develop a protocol for maintaining the integrity and accuracy
            of the traffic stop data, to be reviewed by the Monitor pursuant to the process described in Section
            IV.
            Phase 1: Not in compliance
               •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
               •   EIU Operations Manual, currently under revision.
            Phase 2: Not in compliance
            To verify compliance for this Paragraph, we reviewed the monthly audits of the traffic stop data
            conducted by BIO on the monthly samples we select. While audits require in-depth analysis, our
            quality control checks serve as an inspection or spot-check of traffic stop data. We reviewed the
            BIO traffic stop audits for the January 1-March 31, 2020 time period and found that the audits
            were thorough and captured most deficiencies. During our review of the sample dataset, we
            identified some deficiencies and brought them to the attention of CID during our remote April
            2020 site visit; we identify them in other areas of this report.
            The draft EIU Operations Manual, which includes procedures for traffic stop data quality
            assurance, now has 27 of the 30 sections approved. The remaining sections under development
            cannot be finalized until the Traffic Stop Monthly Report (TSMR) methodology related to the
            analyses of traffic stop data is determined to be reliable and valid in accordance with the
            requirements of Paragraphs 66 and 67. The TSMR methodology is being piloted by MCSO. (See
            below.) The remaining sections also require procedures for the Traffic Stop Annual Report
            (TSAR) methodology, which is approved. The remaining task for MCSO regarding TSAR is to
            include the procedures for implementing that methodology into the EIU Operations Manual.


                                                       Page 75 of 287




WAI 46584
            Phase 1 compliance with this Paragraph requires that all sections of the EIU Operations Manual
            have been reviewed and approved.
            On September 8, 2015, MCSO issued Administrative Broadcast 15-96, which addressed the
            security of paper traffic stop forms. The procedure requires that paper forms (related to traffic
            stop data that may be handwritten by deputies in the field if the TraCS system is nonoperational
            due to maintenance or lack of connectivity) be stored in a locked cabinet and overseen by the
            Division Commander. Because of the COVID-19 pandemic, we were unable to travel to
            Maricopa County and visit the Districts to confirm that all records were locked and secure, that
            logs were properly maintained, and that only authorized personnel had access to these files. This
            activity will be delayed until we are able to resume our in-person site visits, though we note that
            MCSO has a consistent track record of complying with this Order requirement.
            MCSO began auditing traffic stop data in January 2014; and since April 2014, MCSO has
            conducted audits of the data monthly and provided those results to us. We reviewed BIO’s
            monthly audits of the traffic samples from January 1-March 31, 2020; and found them to be
            satisfactory. MCSO conducts audits of the 105 traffic stop sample that we request each reporting
            period. It also conducts a more expansive review of 30 of the 105 sample pulls we request each
            reporting period to include passenger contacts and persons’ searches. EB-2 also requires regularly
            scheduled audits of traffic stop data on a monthly basis.
            To achieve Phase 1 compliance with this Paragraph, MCSO must finalize the EIU Operations
            Manual to cover all matters applicable to this Paragraph. To achieve Phase 2 compliance with
            this Paragraph, MCSO must demonstrate ongoing use of the procedures to ensure traffic stop data
            quality assurance.


            Paragraph 57. MCSO shall explore the possibility of relying on the CAD and/or MDT systems
            to check if all stops are being recorded and relying on on-person recording equipment to check
            whether Deputies are accurately reporting stop length. In addition, MCSO shall implement a
            system for Deputies to provide motorists with a copy of non-sensitive data recorded for each stop
            (such as a receipt) with instructions for how to report any inaccuracies the motorist believes are
            in the data, which can then be analyzed as part of any audit. The receipt will be provided to
            motorists even if the stop does not result in a citation or arrest.
            Phase 1: In compliance
               •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                   amended on May 28, 2020.
               •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
               •   GJ-35 (Body-Worn Cameras), most recently amended on December 31, 2019.
            Phase 2: In compliance




                                                       Page 76 of 287




WAI 46585
            To verify compliance for this Paragraph, we reviewed all TraCS forms for each traffic stop that
            were included in the sample. In addition, we reviewed a subset of CAD audio recordings and
            body-worn camera footage of the stops.
            The system for providing “receipts” is outlined in EB-1 (Traffic Enforcement, Violator Contacts,
            and Citation Issuance) and EB-2 (Traffic Stop Data Collection). GJ-35 addresses the requirement
            that supervisors review recordings to check whether deputies are accurately reporting stop length.
            In addition to GJ-35, BIO developed a Body-Worn Camera Matrix for its inspectors to review
            camera recordings.
            The deputy should provide every person contacted on a traffic stop with an Arizona Traffic Ticket
            or Complaint (Citation), a Written Warning/Repair Order (Warning), or an MCSO Incidental
            Contact Receipt. To verify compliance that the violator received the required “receipt” from the
            deputy, a signature is required, or, if the violator refuses to sign, the deputy may note the refusal
            on the form. We are unable to verify that motorists have been issued a receipt without a signature
            on the form, or the deputy advising of the refusal of the receipt from the driver. Placing
            “SERVED” in the signature box without any explanation does not comply with the requirement.
            There have been instances where MCSO has provided copies of the Arizona Traffic Ticket or
            Complaint and a signature from the driver was absent; however, based on our review of the body-
            worn camera recording we observed the signature being obtained from the driver. For this
            reporting period, deputies issued citations or written warnings in all 105 cases we reviewed.
            We did not identify any issues with the citations, warnings, and Incidental Contact Receipts issued
            to drivers for the cases reviewed under Subparagraphs 25.d. and 54.g., contact with passengers,
            and Subparagraph 54.k., searches of persons.
            MCSO’s compliance rate with this requirement is 100%. MCSO remains in compliance with this
            portion of the Subparagraph.
            The approved policies dictate that the CAD system will be used for verification of the recording
            of the initiation and conclusion of the traffic stop and that MCSO will explore the possibility of
            relying on the BWC recordings to verify that the stop times reported by deputies are accurate.
            The deputy verbally announces the stops initiation and termination on the radio, and then CAD
            permanently records this information. In May 2016, MCSO advised us that all deputies and
            sergeants who make traffic stops had been issued body-worn cameras and that they were fully
            operational. We verified this assertion during our July 2016 site visit; and since that time, we
            have been reviewing the BWC recordings to determine if stop times indicated by CAD were
            accurate. MCSO’s Audit and Inspections Unit (AIU) conducts monthly inspections of traffic stop
            data, which includes an assessment as to whether the BWC video captured the traffic stop in its
            entirety; to verify the time the stop began; and to verify if all information on forms prepared for
            each traffic stop match the BWC video. AIU conducts reviews of 30 body-worn camera
            recordings each reporting period.




                                                       Page 77 of 287




WAI 46586
            During this reporting period, we requested from MCSO 30 body-worn camera recordings for our
            review. We are able to use the BWC recordings that were provided for each stop to assess whether
            deputies are accurately reporting the stop length. The compliance rate for the sample of 30 cases
            selected from the 105 stops reviewed for using the BWC to determine if deputies are accurately
            reporting stop length is 100%. MCSO remains in compliance with this requirement.


            Paragraph 58. The MCSO shall ensure that all databases containing individual-specific data
            comply with federal and state privacy standards governing personally identifiable information.
            MCSO shall develop a process to restrict database access to authorized, identified users who are
            accessing the information for a legitimate and identified purpose as defined by the Parties. If the
            Parties cannot agree, the Court shall make the determination.
            Phase 1: In compliance
               •    GF-1 (Criminal Justice Data Systems), most recently amended on February 27, 2020.
               •    GF-3 (Criminal History Record Information and Public Records), most recently amended
                    on April 3, 2019.
            Phase 2: In compliance
            To verify compliance for this Paragraph, we reviewed the applicable policies and met with
            Technology Management Bureau personnel to determine if any unauthorized access and/or
            illegitimate access to any of MCSO’s database systems had occurred during this reporting period.
            The policies state that the dissemination of Criminal History Record Information (CHRI) is based
            on federal guidelines, Arizona statutes, the Department of Public Safety (ASDPS), and the
            Arizona Criminal Justice Information System (ACJIS); and that any violation is subject to fine.
            No secondary dissemination is allowed. The policies require that the Professional Standards
            Bureau (PSB) provide written notification to the System Security Officer whenever it has been
            determined that an employee has violated the policy by improperly accessing any Office computer
            database system. Every new recruit class receives three hours of training on this topic during
            initial Academy training.
            During this reporting period, we inquired whether there had been any instances of unauthorized
            access to and/or any improper uses of the database systems. MCSO informed us that during this
            reporting period, PSB did not identify any closed cases in which there was a finding that there
            was unauthorized access to and/or any improper uses of MCSO’s database systems. MCSO
            remains in compliance with this requirement.




                                                       Page 78 of 287




WAI 46587
            Paragraph 59. Notwithstanding the foregoing, the MCSO shall provide full access to the
            collected data to the Monitor and Plaintiffs’ representatives, who shall keep any personal
            identifying information confidential. Every 180 days, MCSO shall provide the traffic stop data
            collected up to that date to the Monitor and Plaintiffs’ representatives in electronic form. If
            proprietary software is necessary to view and analyze the data, MCSO shall provide a copy of
            the same. If the Monitor or the Parties wish to submit data with personal identifying information
            to the Court, they shall provide the personally identifying information under seal.
            In Full and Effective Compliance
            Electronic traffic stop data capture began on April 1, 2014. The forms created by MCSO capture
            the traffic stop details required by MCSO policy and Paragraphs 25 and 54. BIO provides the
            traffic stop data on a monthly basis, which includes a spreadsheet of all traffic stops for the
            reporting period, listing Event Numbers as described at the beginning of Section 7. All marked
            patrol vehicles used for traffic stops are now equipped with the automated TraCS system, and all
            Patrol deputies have been trained in TraCS data entry. MCSO has provided full access to all
            available electronic and written collected data since April 1, 2014. MCSO did not collect
            electronic data before this time. During this reporting period, MCSO has continued to provide
            full access to the traffic stop data.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            b. Electronic Data Entry
            Paragraph 60. Within one year of the Effective Date, the MCSO shall develop a system by which
            Deputies can input traffic stop data electronically. Such electronic data system shall have the
            capability to generate summary reports and analyses, and to conduct searches and queries.
            MCSO will explore whether such data collection capability is possible through the agency’s
            existing CAD and MDT systems, or a combination of the CAD and MDT systems with a new data
            collection system. Data need not all be collected in a single database; however, it should be
            collected in a format that can be efficiently analyzed together. Before developing an electronic
            system, the MCSO may collect data manually but must ensure that such data can be entered into
            the electronic system in a timely and accurate fashion as soon as practicable.
            In Full and Effective Compliance
            To verify compliance with this Paragraph, we reviewed the documents generated electronically
            that capture the required traffic stop data. The electronic data entry of traffic stop data by deputies
            in the field went online on April 1, 2015. If TraCS experiences a malfunction in the field, there
            is a protocol that requires the deputy to electronically enter the traffic stop data prior to the end
            of the shift.




                                                        Page 79 of 287




WAI 46588
            MCSO continues to conduct monthly traffic stop inspections and forwards them for our review.
            Initially, the traffic stop data was captured on handwritten forms created by MCSO, completed
            by the deputy in the field, and manually entered in the database by administrative personnel
            located at each District. Now all traffic stop data is entered electronically, whether in the field or
            at MCSO District offices. Occasionally, connectivity is lost in the field due to poor signal quality,
            and citations are handwritten. Per policy, deputies must enter electronically any written traffic
            stop data they have created by the end of the shift in which the event occurred. As noted in our
            Paragraph 90 review, VSCFs are routinely entered into the system by the end of the shift.
            Deputies have demonstrated their ability to access and use TraCS, as evidenced by the fact that
            their total time on a traffic stop averages 16 minutes or less.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            c. Audio-Video Recording of Traffic Stops
            Paragraph 61. The MCSO will issue functional video and audio recording equipment to all patrol
            deputies and sergeants who make traffic stops, and shall commence regular operation and
            maintenance of such video and audio recording equipment. Such issuance must be complete
            within 120 days of the approval of the policies and procedures for the operation, maintenance,
            and data storage for such on-person body cameras and approval of the purchase of such
            equipment and related contracts by the Maricopa County Board of Supervisors. Subject to
            Maricopa County code and the State of Arizona’s procurement law, The Court shall choose the
            vendor for the video and audio recording equipment if the Parties and the Monitor cannot agree
            on one.
            In Full and Effective Compliance
            During our September 2014 site visit, we met with two MCSO Deputy Chiefs and other personnel
            to discuss MCSO’s progress of acquiring in-car video and audio equipment for all patrol vehicles
            used to conduct traffic stops. MCSO had initially set out to purchase fixed in-car cameras as
            required by the Order, but expressed an interest in acquiring body-worn video and audio recording
            devices for deputies. The Court issued an Order providing an amendment/stipulation on October
            10, 2014, requiring on-body cameras. This was a prudent decision, in that it allows for capturing
            additional data, where a fixed mounted camera has limitations. We have documented MCSO’s
            transition from in-car to body-worn cameras (BWC) in our previous quarterly status reports.
            Records indicate that MCSO began distribution of body-worn cameras on September 14, 2015,
            and full implementation occurred on May 16, 2016. The body-worn camera recordings are stored
            in a cloud-based system (on evidence.com) that can be easily accessed by supervisors and
            command personnel. The retention requirement for the recordings is three years. In July 2019,
            MCSO began distribution of the newer version of body-worn cameras to deputies. During our
            October 2019 site visit, MCSO reported that deputies assigned to the Districts have all been

                                                        Page 80 of 287




WAI 46589
            equipped with the new body-worn cameras; and that deputies in specialized assignments were
            being equipped with the new devices. The new version of body-worn cameras purchased by
            MCSO is mounted on the chest area via a magnetic mount. In addition, the devices are self-
            contained, meaning that the device does not have any cords or wires that may become
            disconnected, which has been a recurring problem with the current devices. As we reported in
            the previous reporting period, during our review of traffic stops we noted that in every instance,
            deputies used the new body-worn camera.
            To verify that all Patrol deputies have been issued body-worn cameras, and properly use the
            devices, we review random samples of the traffic stops as described in Paragraphs 25 and 54. In
            addition, during our District visits in January 2020, we observed that deputies were equipped with
            body-worn cameras.
            On December 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 62. Deputies shall turn on any video and audio recording equipment as soon the
            decision to initiate the stop is made and continue recording through the end of the stop. MCSO
            shall repair or replace all non-functioning video or audio recording equipment, as necessary for
            reliable functioning. Deputies who fail to activate and to use their recording equipment
            according to MCSO policy or notify MCSO that their equipment is nonfunctioning within a
            reasonable time shall be subject to Discipline.
            Phase 1: In compliance
               •   GJ-35 (Body-Worn Cameras), most recently amended on December 31, 2019.
               •   Body-Worn Camera Operations Manual, published on December 22, 2016.
            Phase 2: In compliance
            MCSO evaluated on-person body cameras from other jurisdictions and selected a vendor (TASER
            International, now known as Axon). Body-worn cameras have been implemented in all Districts
            since May 2016 and are fully operational. As mentioned under Paragraph 61, MCSO has
            obtained, and has equipped the deputies in the Districts with new body-worn cameras, also
            provided by Axon.
            To verify compliance for this Paragraph, we reviewed the body-worn camera recordings included
            in our monthly samples. This includes the stops reviewed each month for Paragraphs 25 and 54;
            the stops reviewed each month for Subparagraph 54.k.; and the stops reviewed each month for
            Subparagraph 54.g. For purposes of calculating compliance, we exclude any stops where the
            deputies documented on the VSCF that the BWCs malfunctioned during the stop.




                                                      Page 81 of 287




WAI 46590
            For our selection of a sample to review BWC recordings, we used the same sample of 30 cases
            we selected for the CAD audio request. Of the 30 cases in which we requested BWC recordings,
            there was one case where the deputy documented that the battery lost power during the processing of driver
            for driving under the influence. In that case, the deputy was able to locate a charged battery to resume the
            recording of the event.
            In our sample of body-worn camera recordings reviewed for Subparagraph 54.k., we identified
            the following two cases in which the deputies did not properly a record traffic stop event or
            exigent circumstances existed that prevented the deputy from immediately activating the body-
            worn camera at the commencement of the traffic stop:
                •   The deputy’s body-worn camera was not activated until after he had made contact with
                    the driver. There was no documentation on the VSCF noting the malfunctioning of the
                    body-worn camera.
                •   There were two deputies assigned to a patrol unit. There were no body-worn camera
                    recordings located for the traffic stop event. There was no documentation on the VSCF
                    noting that the body-worn cameras malfunctioned.
            In our sample of body-worn camera recordings for Subparagraph 54.g., we did not identify any
            cases in which deputies did not properly record a traffic stop event. There was one case where
            the deputy documented on the VSCF that a portion of the traffic stop event was not captured after
            the driver, who was placed under arrest, struggled with the deputy, causing the body-worn camera
            to deactivate. In that case, the deputy reactivated the body-worn camera shortly after it was
            deactivated.
            The remainder of the cases were in compliance, with the deputy activating the video- and audio-
            recording equipment as soon as the deputy decided to initiate the stop, and continuing to record
            through the end of the stop. We provided MCSO with the information on the aforementioned
            cases for its review.
            MCSO’s compliance rate for this requirement is 99%.
            There are still a number of instances in which deputies respond to assist at traffic stops and do not
            complete the Assisting Deputy and Body-Worn Camera Log. With the issuance of GJ-35 (Body-
            Worn Cameras), effective on December 31, 2019, the policy is now consistent with EB-2 (Traffic
            Stop Data Collection), which requires that each deputy assisting on a traffic stop prepare the
            Assisting Deputy and Body-Worn Camera Log. With that policy clarification, coupled with
            effective supervisory reviews, we anticipate that deputies will understand when they are required
            to complete the log.
            Our reviews of the body-worn camera recordings often reveal instances of deputies exhibiting
            positive, model behavior; and, at times, instances of deputies making errors, or exhibiting less
            than model behavior – all of which would be useful for training purposes. We also reviewed the
            Professional Standards Bureau’s monthly summary of closed cases for January, February, and
            March 2020. The following cases were identified that involve the review of body-worn camera
            recordings to assist in the determination of whether the allegations were valid or not:


                                                          Page 82 of 287




WAI 46591
            •   In one case, it was alleged that a deputy did not have a reason to conduct a traffic stop;
                and that the deputy’s assertion that the headlight on the vehicle the complainant was
                driving was not operational at the time of the stop was not accurate. A review of the body-
                worn camera recording revealed that the vehicle’s headlight was not operational at the
                time of the traffic stop and that the deputy had a legitimate basis for conducting the traffic
                stop.
            •   In one case, it was alleged that two deputies failed to collect evidence from a scene; one
                of the deputies made a false arrest; that race and gender factored in the treatment of the
                complainant; and that one of the deputies failed to prepare a thorough and complete report.
                Additionally, the complainant alleged that she was not treated in an impartial manner in a
                dispute with her husband. A review of the body-worn camera recordings, coupled with
                the interviews that were conducted, revealed that the allegations against the deputies were
                unsubstantiated. The deputies’ actions were found to be in accordance with MCSO policy
                and that the race and gender of the complainant did not play a role in the treatment of the
                complainant.
            •   In one case, it was alleged that a sergeant failed to properly accept and process a complaint
                against an employee. The complainant also alleged that the sergeant threatened the
                complainant with arrest for wanting to file a complaint, and that the sergeant was hostile
                and unprofessional during a telephone conversation. A review of the body-worn camera
                recording revealed that the sergeant failed to properly process a complaint, and that he
                told the complainant that he did not believe the allegation was legitimate. The body-worn
                camera recording revealed that the sergeant properly informed the complainant that it was
                not appropriate to call the emergency 911 number to have his complaint addressed. The
                investigation revealed that the sergeant did not act in a hostile and unprofessional manner
                during the telephone conversation.
            •   In one case, it was alleged that during a traffic stop, a deputy was rude when he yelled at
                the complainant’s wife and placed his hand on his gun as he approached his wife’s vehicle.
                It was also alleged that the deputy’s actions were racially biased in nature. A review of
                the body-worn camera recording revealed that the deputy was not rude, and that there was
                no evidence that the actions of the deputy were racially biased.
            •   In one case, the complainant alleged that she was arrested and, during the execution of a
                search warrant, her diamond ring was stolen by a deputy. A review of the body-worn
                camera recordings of the deputies involved in the event revealed that the deputies did not
                take her ring.
            •   In one case, the complainant alleged that a deputy stole $240.00 from his wallet, which
                was left unattended. A review of the body-worn camera recording revealed that the deputy
                properly seized the wallet and placed it in safekeeping until the owner could collect the
                item. The allegation that money was taken from the wallet by the deputy was found to be
                false.


                                                    Page 83 of 287




WAI 46592
               •   In one case, the complainant alleged that deputies improperly searched his bedroom
                   without his permission after forcing him from the bedroom at his relative’s residence. A
                   review of the body-worn camera recordings revealed that the deputies acted in accordance
                   with MCSO policy and conducted a protective sweep of the room to confirm that no
                   weapons were in the immediate vicinity.
               •   In one case, the complainant alleged that a deputy left a voice message falsely accusing
                   her of committing a crime. A review of the body-worn camera recording revealed that
                   the deputy did not accuse the complainant of a crime.
               •   In one case, the complainant alleged that deputies stole money from her purse during a
                   call for service. A review of the body-worn camera recordings revealed that the deputies
                   did not have contact with the complainant’s purse until it was inventoried and searched.
                   The deputy determined that there was no evidence that any money was stolen from the
                   purse.
               •   In one case, the complainant alleged that a deputy was biased against him based on his
                   age and skin color. It was also alleged that the deputy did not properly enter evidence in
                   accordance with MCSO policy. A review of the body-worn camera recording revealed
                   that the allegation that the deputy was biased toward the complainant due to his age and
                   skin color was false and not supported by fact. The investigation revealed that the deputy
                   failed to initially enter evidence as required by MCSO policy.
            As demonstrated with the aforementioned examples, body-worn cameras recordings have proven
            to be invaluable in resolving complaints alleging misconduct by deputies.


            Paragraph 63. MCSO shall retain traffic stop written data for a minimum of 5 years after it is
            created, and shall retain in-car camera recordings for a minimum of 3 years unless a case
            involving the traffic stop remains under investigation by the MCSO or the Monitor, or is the
            subject of a Notice of Claim, civil litigation or criminal investigation, for a longer period, in
            which case the MCSO shall maintain such data or recordings for at least one year after the final
            disposition of the matter, including appeals. MCSO shall develop a formal policy, to be reviewed
            by the Monitor and the Parties pursuant to the process described in Section IV and subject to the
            District Court, to govern proper use of the on-person cameras; accountability measures to ensure
            compliance with the Court’s orders, including mandatory activation of video cameras for traffic
            stops; review of the camera recordings; responses to public records requests in accordance with
            the Order and governing law; and privacy protections. The MCSO shall submit such proposed
            policy for review by the Monitor and Plaintiff’s counsel within 60 days of the Court’s issuance of
            an order approving the use of on-body cameras as set forth in this stipulation. The MCSO shall
            submit a request for funding to the Maricopa County Board of Supervisors within 45 days of the
            approval by the Court or the Monitor of such policy and the equipment and vendor(s) for such
            on-body cameras.
            Phase 1: In compliance


                                                      Page 84 of 287




WAI 46593
               •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
               •   GJ-35 (Body-Worn Cameras), most recently amended on December 31, 2019.
               •   Body-Worn Camera Operations Manual, published on December 22, 2016.
            Phase 2: In compliance
            MCSO developed and issued a protocol and policy that requires the original hardcopy form of
            any handwritten documentation of data collected during a traffic stop to be stored at the District
            level and filed separately for each deputy. When a deputy is transferred, his/her written traffic
            stop information follows the deputy to his/her new assignment. During our January 2020 site
            visit, we inspected the traffic stop written data files at District 2 and District 6 to ensure that
            hardcopies of traffic stop cases are stored for a minimum of five years. We found that the records
            were in order and properly secured. MCSO remains in compliance with this requirement.


            d. Review of Traffic Stop Data
            Paragraph 64. Within 180 days of the Effective Date, MCSO shall develop a protocol for periodic
            analysis of the traffic stop data described above in Paragraphs 54 to 59 (“collected traffic stop
            data”) and data gathered for any Significant Operation as described in this Order (“collected
            patrol data”) to look for warning signs or indicia or possible racial profiling or other improper
            conduct under this Order.
            Phase 1: Not in compliance
               •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                   amended on May 28, 2020.
               •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
               •   GJ-33 (Significant Operations), most recently amended on May 10, 2018.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   April 30, 2020.
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
               •   EIU Operations Manual, currently under revision.
            Phase 2: Not in compliance
            MCSO will achieve Phase 1 compliance with this Paragraph when it incorporates its protocols for
            periodic analyses of the traffic stop data into the EIU Operations Manual. To achieve Phase 2
            compliance with this Paragraph, MCSO must demonstrate ongoing use of the methodologies
            delineated in the protocol established for Phase 1 compliance in the monthly, quarterly, and
            annual analyses used to identify racial profiling or other bias-based problems.




                                                       Page 85 of 287




WAI 46594
            Paragraph 65. MCSO shall designate a group with the MCSO Implementation Unit, or other
            MCSO Personnel working under the supervision of a Lieutenant or higher-ranked officer, to
            analyze the collected data on a monthly, quarterly and annual basis, and report their findings to
            the Monitor and the Parties. This review group shall analyze the data to look for possible
            individual-level, unit-level or systemic problems. Review group members shall not review or
            analyze collected traffic stop data or collected patrol data relating to their own activities.
            Phase 1: In compliance
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   April 30, 2020.
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance
            The Traffic Stop Analysis Unit (TSAU) is the Unit directly responsible for analyses of traffic stop
            data on a monthly, quarterly, and annual basis to identify warning signs or indicia or possible
            racial profiling or other improper conduct as prescribed by Paragraph 64. MCSO must report
            TSAU’s findings from its analyses to the Monitor and the Parties.
            We note that Paragraph 65 contemplates quarterly analyses of traffic stop data, but no analyses
            have ever been conducted. During our January 2020 site visit, MCSO presented quarterly study
            topics for our consideration. MCSO expressed interest in our approving the list of topics to
            prevent a slowdown in its ability to produce quarterly reports. MCSO’s concern is in response to
            our requirement that once the agency starts conducting quarterly analyses, it must do so
            continuously every quarter to maintain compliance. Agreeing that MCSO’s concern was valid,
            we approved seven topics – with the caveat that methodologies for each topic are open for
            discussion and approval in the future. We approved the first proposed quarterly study and its
            methodology during our January 2020 site visit. The topic of the first study will be an evaluation
            of supervisor traffic stop reviews that will focus on the review process, including how information
            from BWC footage is used to review deputy-initiated traffic stops.
            Paragraph 65 also requires MCSO to conduct monthly analyses of traffic stop data. MCSO’s
            original monthly process to analyze traffic stop data began in 2015, but was suspended in May
            2016 because of our determination that the original process lacked statistical validity and required
            significant refinement to improve the identification of potential alerts in EIS. MCSO resumed
            monthly analyses of traffic stop data in May 2017 using a new methodology that was statistically
            based, but generated a substantial number of alerts, many of which did not demonstrate a pattern
            of potential bias sufficient to warrant the setting of an alert in EIS. Because of this problem, we
            suspended the process during our July 2017 site visit to allow EIU time to consider possible
            refinements to the existing methodology.
            MCSO’s vendor, CNA, proposed a new methodology for the monthly analysis of traffic stop data
            (TSMR) that involves using a comparative analysis involving propensity score weighting for
            those deputies making more than 20 stops over a rolling 12-month period. For those deputies
            making fewer than 20 stops over the same period, the methodology will involve using descriptive

                                                       Page 86 of 287




WAI 46595
            statistics to compare a deputy to their peers – i.e., those who are also in the pool of deputies
            making fewer than 20 stops. The TSMR methodology was approved in January 2020, and is
            being tested as a pilot program. The pilot will involve developing thresholds for benchmarks
            required by Paragraph 67, below. These thresholds are the means to generate deputy-level
            allegations of warning signs or indicia or possible racial profiling or other improper conduct as
            required by Paragraph 64. We and the Parties have worked with MCSO and CNA on an ongoing
            basis with periodic telephonic meetings to maintain momentum of the implementation of TSMR
            and to track the progress of the pilot.
            MCSO will achieve Phase 2 compliance with this Paragraph when its periodic analyses involve
            the consistent use of a statistical methodology designed to identify patterns of deputy behavior at
            odds with their peers.


            Paragraph 66. MCSO shall conduct one agency-wide comprehensive analysis of the data per
            year, which shall incorporate analytical benchmarks previously reviewed by the Monitor
            pursuant to the process described in Section IV. The benchmarks may be derived from the EIS
            or IA-PRO system, subject to Monitor approval. The MCSO may hire or contract with an outside
            entity to conduct this analysis. The yearly comprehensive analysis shall be made available to the
            public and at no cost to the Monitor and Plaintiffs.
            Phase 1: In compliance
               •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   April 30, 2020.
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: In compliance
            MCSO has completed four comprehensive annual Traffic Stop Annual Report (TSAR) analyzing
            traffic stop data to look for evidence of racial profiling or other bias-based policing. The first
            three TSARs were conducted by MCSO’s first contract vendor, Arizona State University. The
            latest TSAR was conducted by MCSO’s current vendor, CNA.
            MCSO released the first TSAR in May 2016 titled, “Preliminary Yearly Report for the Maricopa
            County’s Sheriff’s Office, Years 2014-2015.” It found that there are deputies engaged in racially-
            biased policing when compared to the average behavior of their peers.
            MCSO released the second TSAR in March 2017. However, this evaluation had to be withdrawn
            due to data problems; it was subsequently re-released on July 28, 2017 and posted on MCSO’s
            website in October 2017. There were no differences in findings from those of the first annual
            evaluation. It confirmed the first report’s main finding that racially biased policing within MCSO
            appears to be both a deputy and organizational level problem.



                                                       Page 87 of 287




WAI 46596
            MCSO released its third TSAR in May 2018, which reported the same results of its two
            predecessor reports: racially-biased policing persists within MCSO at the organizational level.
            MCSO released its fourth TSAR in September 2019, employing a new methodology that we
            approved in April 2019. It reported disparate outcomes by race of driver, but the report never
            explained what these findings meant with regard to systemic bias. More specifically, unlike the
            previous three TSARs that reported the presence of systemic bias within the Patrol Division of
            MCSO, the fourth TSAR failed to make a determination on whether the findings of disparate
            outcomes were a systemic problem. We, MCSO, and the Parties all agreed that such
            conclusionary statement is required. In October 2019, the Sheriff issued a statement that read,
            “The 4th Traffic Stop Annual Report continues to show disparate outcomes in our traffic stops of
            minorities. These disparate outcomes are warning signs of potential racial bias in our patrol
            function, which has been and continues to be a major concern for the Office. These may be
            indicative of a systemic problem. We will continue to work with the Monitor and the Parties on
            how best to determine the cause of these disparate outcomes and how best to address racial bias
            in our patrol function, where it exists. We will remain diligent, continue to develop our internal
            oversight, accountability and consequences to properly address and root out any behaviors in
            conflict with our commitment to ethical, constitutional policing practices.”
            Because MCSO addressed the matter of systemic bias in the October 2019 statement, also did so
            as a supplement to the fourth TSAR, and committed during our January 2020 site visit to discuss
            systemic bias in future TSARs, MCSO is now in Phase 2 compliance with this Paragraph.


            Paragraph 67. In this context, warning signs or indicia of possible racial profiling or other
            misconduct include, but are not limited to:
            a.     racial and ethnic disparities in deputies’, units’ or the agency’s traffic stop patterns,
                   including disparities or increases in stops for minor traffic violations, arrests following a
                   traffic stop, and immigration status inquiries, that cannot be explained by statistical
                   modeling of race neutral factors or characteristics of deputies’ duties, or racial or ethnic
                   disparities in traffic stop patterns when compared with data of deputies’ peers;
            b.     evidence of extended traffic stops or increased inquiries/investigations where
                   investigations involve a Latino driver or passengers;
            c.     a citation rate for traffic stops that is an outlier when compared to data of a Deputy’s
                   peers, or a low rate of seizure of contraband or arrests following searches and
                   investigations;
            d.     indications that deputies, units or the agency is not complying with the data collection
                   requirements of this Order; and
            e.      other indications of racial or ethnic bias in the exercise of official duties.
            Phase 1: In compliance



                                                        Page 88 of 287




WAI 46597
                •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                    amended on May 28, 2020.
                •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
                •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance
            The EIU provided monthly analyses and documents describing the benchmarks used to set alerts
            for possible cases of racial profiling or other deputy misconduct involving traffic stops. As
            reported in Paragraph 65, this process was suspended in July 2017. During our July 2019 site
            visit, we noted that we had sent MCSO our final comments; and that our remaining concerns were
            satisfactorily addressed. Our concerns about prior TSMR methodologies are documented in our
            previous reports.
            We have discussed in our previous quarterly status reports that MCSO has achieved Phase 1
            compliance with this Paragraph as a result of its intent to implement the individual benchmarks
            required by this Paragraph. These benchmarks are highlighted below and are generally referred
            to as post-stop outcomes in the TSMR methodology.
            Paragraph 67.a. identifies three benchmarks pertaining to racial and ethnic disparities. The first
            benchmark references disparities or increases in stops for minor traffic violations (Benchmark 1).
            The second benchmark addresses disparities or increases in arrests following traffic stops
            (Benchmark 2). The third benchmark addresses disparities or increases in immigration status
            inquiries (Benchmark 3). Since these three benchmarks are incorporated into the EIU Operations
            Manual and are incorporated as post-stop outcomes in the TSMR methodology being piloted,
            MCSO is in compliance with Paragraph 67.a.
            Paragraph 67.b. identifies a benchmark pertaining to evidence of an extended traffic stop
            involving Latino drivers or passengers (Benchmark 4). Since this benchmark is now incorporated
            into the EIU Operations Manual and is incorporated in the TSMR methodology being piloted,
            MCSO is in compliance with Paragraph 67.b.
            Paragraph 67.c. identifies three benchmarks. The first benchmark pertains to the rate of citations
            (Benchmark 5): MCSO is required to identify citation rates for traffic stops that are outliers when
            compared to a deputy’s peers. The second benchmark (Benchmark 6) pertains to seizures of
            contraband: MCSO is required to identify low rates of seizures of contraband following a search
            or investigation. The third benchmark in Paragraph 67.c. (Benchmark 7) is similar to Benchmark
            6, but it pertains to arrests following a search or investigation. This is also the case for Benchmark
            7. Since the three benchmarks are now incorporated into the EIU Operations Manual and are
            incorporated as post-stop outcomes in the TSMR methodology being piloted, MCSO is in
            compliance with Paragraph 67.c.
            Paragraph 67.d. establishes a benchmark pertaining to agency, unit, or deputy noncompliance
            with the data collection requirements under the First Order (Benchmark 8). This benchmark
            requires that any cases involving noncompliance with data collection requirements results in an


                                                        Page 89 of 287




WAI 46598
            alert in EIS. EIU published an Administrative Broadcast on November 28, 2016 to instruct
            supervisors how to validate data in TraCS for those cases involving duplicate traffic stop records
            to deliver timely data validation for our review. MCSO’s draft EIS Project Plan 4.0 reported that
            MCSO began the data validation process for this benchmark on November 28, 2016. Therefore,
            MCSO is in compliance with Paragraph 67.d.
            Paragraph 67.e. allows for other benchmarks to be used beyond those prescribed by Paragraph
            67.a.-d. MCSO has three benchmarks under Paragraph 67.e. Benchmark 9 is defined as racial or
            ethnic disparities in search rates. Benchmark 10 is defined as a racial or ethnic disparity in
            passenger contact rates. Benchmark 11 is defined for non-minor traffic stops. Benchmarks 9-11
            are incorporated into the EIU Operations Manual, as well as the TSMR methodology now being
            piloted. Therefore, MCSO is in compliance with Paragraph 67.e.
            While MCSO has completed operationalizing the benchmarks required by this Paragraph, we
            have discussed the problems with MCSO’s previous methodologies. Simply put, these earlier
            methodologies produced too many alerts that MCSO could reasonably manage on an ongoing
            basis. As noted earlier, CNA’s new TSMR methodology, which incorporates these benchmarks,
            has been approved and is now being piloted.
            The new TSMR methodology is now being piloted in four phases. Phase I has begun. It involves
            developing the TSMR analytical plan that includes, among other things, creating the STATA
            syntax for the methodology and a dashboard that will present detailed results that will reflect
            potential deputy-level alerts generated.
            After our January 2020 site visit, we agreed to hold regular telephonic meetings during the pilot
            to identify potential problems and solutions to expedite the resumption of the analysis of traffic
            stop data to look for potential cases of biased policing. These telephonic meetings are intended
            to expedite MCSO’s management of the TSMR pilot in order to expeditiously restore the process
            of identifying individual deputies potentially engaging in biased policing.
            We note that traffic stop data beginning with July 2017 have not been subject to any analyses that
            are intended to look for potential cases of biased policing at the individual deputy level. This is
            because the Fourth TSAR (covering traffic stop data from July 2017 through December 2018)
            and the Fifth TSAR (covering traffic stop data from January 2019 through December 2019) were
            changed to look for systemic bias rather than individual-level bias. We approved this change in
            the TSAR methodology with the understanding that MCSO would reinstate a new monthly
            methodology (the TSMR) to look for potential cases of biased policing. While we recognize that
            the TSMR methodology production schedule’s goal is to resume the analysis of traffic stop data
            to identify potential bias at the individual level, the efficacy of the approved methodology remains
            unknown. This information will not become known until the pilot is completed. Lacking
            evidence about the pilot’s success, and given that over three years of traffic stop data have not
            been reviewed for potential cases of individual biased policing, we are changing Phase 2
            compliance assessment from deferred to not in compliance until such time as the TSMR reviews
            are in place and their efficacy is determined.



                                                       Page 90 of 287




WAI 46599
            Paragraph 68. When reviewing collected patrol data, MCSO shall examine at least the following:
            a.     the justification for the Significant Operation, the process for site selection, and the
                   procedures followed during the planning and implementation of the Significant
                   Operation;
            b.     the effectiveness of the Significant Operation as measured against the specific operational
                   objectives for the Significant Operation, including a review of crime data before and after
                   the operation;
            c.     the tactics employed during the Significant Operation and whether they yielded the
                   desired results;
            d.     the number and rate of stops, Investigatory Detentions and arrests, and the documented
                   reasons supporting those stops, detentions and arrests, overall and broken down by
                   Deputy, geographic area, and the actual or perceived race and/or ethnicity and the
                   surname information captured or provided by the persons stopped, detained or arrested;
            e.     the resource needs and allocation during the Significant Operation; and
            f.     any Complaints lodged against MCSO Personnel following a Significant Operation.
            In Full and Effective Compliance
            MCSO has not conducted a Significant Operation that met the requirements of the Order since
            Operation Borderline in December 2014. Subsequent activities (i.e., Operation Gila Monster in
            October 2016) have not met the criteria for review under this or other Paragraphs.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination. As a result, MCSO District command staff – as
            well as Investigations and Enforcement Support – will no longer be required to submit monthly
            statements that they have not participated in Significant Operations as defined by this and other
            Paragraphs; however, they will be required to notify us should staff become involved in a
            Significant Operation. We will continue to assess Phase 2 compliance through interviews with
            command and District staff during our regular site visits. During our October and January visits
            to the Districts, District personnel advised us that no Significant Operations had occurred within
            their jurisdictional boundaries, nor had any of their staff participated in such operations with other
            departments. These statements were also confirmed in discussions with the Deputy Chiefs of
            Patrol Bureaus East and West. During our remote April site visit, MCSO administrative personnel
            advised us that there were no new Significant Operations conducted by MCSO or any of its
            personnel. This conforms to the information we received during our last site visit in January
            2020.




                                                        Page 91 of 287




WAI 46600
            Paragraph 69. In addition to the agency-wide analysis of collected traffic stop and patrol data,
            MCSO Supervisors shall also conduct a review of the collected data for the Deputies under his
            or her command on a monthly basis to determine whether there are warning signs or indicia of
            possible racial profiling, unlawful detentions and arrests, or improper enforcement of
            Immigration-Related Laws by a Deputy. Each Supervisor will also report his or her conclusions
            based on such review on a monthly basis to a designated commander in the MCSO
            Implementation Unit.
            Phase 1: In compliance
               •   EA-3 (Non-Traffic Contact), most recently amended on June 28, 2019.
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance
            MCSO has placed into production database interfaces with EIS, inclusive of Incident Reports
            (IRs), Non-Traffic Contact Forms (NTCFs), Arizona Office of Courts (AOC) records, and the
            Cornerstone software program (referred to as “the HUB”), that includes training and policy
            records for MCSO. Supervisors have demonstrated the ability to access these during our site
            visits, but the audits and inspections of supervisory oversight activities often indicate fluctuating
            trends of compliance across the organization, or the organization has yet to complete inspections
            that would allow a full determination of compliance under this Paragraph. MCSO continues to
            develop the Traffic Stop Monthly Report (TSMR) that will provide supervisors the ability to
            review and respond to data pertinent to the performance of deputies under their command with
            respect to the requirements of Paragraph 67.
            MCSO has automated the dissemination and responses to alert investigations initiated for
            repetitive deficiencies discovered during audit and inspection processes; however, many of these
            processes have been placed on hold as MCSO re-evaluates the thresholds for the triggering of
            alerts. In April 2020, we requested that MCSO provide an update on their progress toward the
            development of new/revised alert threshold triggers that are not tied to the Traffic Stop Monthly
            Analysis. The EIU Lieutenant responded that MCSO was continuing to collect information from
            similar agencies regarding the thresholds they employ, and MCSO is also developing a survey to
            be sent to MCSO field personnel to assess the current practices of the organization. When the
            survey is presented to us, we will provide feedback as necessary. Nonetheless, AIU has developed
            an inspection that tracks EIS alert investigations from the time that they are assigned from EIU
            to District personnel and make their way back through the chain of command for final approval
            of a disposition. The protocol for this inspection has been included in the EIU Operations Manual,
            Section 302 (EIS Alert Processes), and was approved on March 27, 2019. From January through
            March, AIU reported that between 80% and 87% of cases are closed within policy timelines;
            however, no single District or Unit across MCSO appears to be repeatedly deficient. AIU sent
            out BIO Action Forms (BAFs) to the Units with deficiencies. MCSO addressed alert investigation
            issues for supervisors during Supervisor Responsibilities: Effective Law Enforcement (SRELE)
            training in 2019. MCSO also received approval to place on the HUB an Alert Refresher Resource


                                                       Page 92 of 287




WAI 46601
            Guide for supervisors who may not have conducted an alert investigation in some time. We will
            continue to track these trends. A review of the closed alerts themselves shows that the majority
            were completed with a meeting between the supervisor and their subordinate. Moreover, we have
            noted an increasing number of investigations involve repetitive BAFs. The outcome of these
            investigations is typically meeting with a supervisor, but they have also led to coaching and
            additional oversight on the part of the immediate supervisor.
            During our January site visit, we discussed with MCSO three alert closure cases resulting from
            data validation or warrant check issues related to traffic stops. The supervisory discussions
            alluded to the deputies not taking sufficient time to check their work due to concerns over
            extended traffic stops. MCSO has dealt with this issue repeatedly and will continue to emphasize
            efficiency and effectiveness over speed. Since there were no dramatic departures found among
            the alert closures for January through March, we did not conduct a telephonic site visit conference
            session on these issues in April. However, we requested that MCSO update us on the progress
            the agency has made in implementing an inspection evaluating the effectiveness of addressing
            repeated BIO Action Forms for specific personnel and Districts. The BIO Captain responded that
            MCSO is currently conducting a BAF tracking study to assess how often Districts and individual
            personnel receive repeated BAFs. Following the study, MCSO plans to propose a methodology
            to routinely assess the effectiveness of interventions related to repeat BAFs. We will evaluate
            this methodology when it is produced. In addition, the Training Division is creating a class to
            standardize evaluation of intervention effectiveness with the anticipation that the training would
            be delivered later in 2020 and implementation of effectiveness tracking would be piloted and
            implemented thereafter. In this way, BIO will be able to discover if Districts, or individual
            supervisors, are experiencing repetitive problems that need to be addressed to ensure compliance
            with this Paragraph, as well as those covered in Paragraphs 81, 94, and 95.
            MCSO has already conducted a pilot tracking analysis of BIO Action Forms that were sent out
            between January and May 2019. MCSO continues to use the insights gained from this initial
            analysis to refine and develop a repeatable process that is less labor-intensive than the first effort.
            We will continue to work with MCSO to develop and refine this inspection/audit.
            The Fourth Traffic Stop Annual Report (TSAR) was published in September 2019 covering the
            period from July 2017 through December 2018. This report focused on organizational trends in
            traffic stop activity. The methodology employed for the Fourth TSAR was also meant to create
            a foundation for the Traffic Stop Monthly Report (TSMR) that continues to be developed by
            MCSO. We continue to work with MCSO on the development of a monthly traffic stop analysis
            that would provide information about potential bias of individual deputies when compared with
            their peers. We, along with the Plaintiff and Plaintiff-Intervenors, have held biweekly conference
            calls addressing a variety of outstanding issues related to the TSMR. MCSO is planning to test
            the methods collectively developed in a pilot program, as well as creating training programs for
            supervisors and intervention strategies, which will subsequently be rolled out to the Office as a
            whole. The previous monthly traffic stop analysis was suspended because the benchmarks and
            thresholds were not grounded in either acceptable theory or analytic rigor that would make them
            consistently useful.


                                                        Page 93 of 287




WAI 46602
            Due to the priority of the Traffic Stop Annual and Monthly Reports, MCSO had postponed the
            implementation of a Quarterly Traffic Stop Report (TSQR) as required by the First Order.
            However, MCSO proposed and received approval for several quarterly studies during our January
            site visit. When the TSQRs are produced, we will evaluate how they addresses the requirements
            of this and other Paragraphs.
            MCSO continues to provide us access each month to all Non-Traffic Contact Forms (NTCFs)
            involving investigative stops – but has only begun planning to conduct more thorough statistical
            analyses of these for this and other Paragraphs. At times over the past year our review of the
            NTCFs provided each month indicated that a higher proportion of Latinos are being contacted in
            particular areas of the County for relatively minor infractions. Our review of NTCFs for January
            through March did not raise particular concerns about disparate treatment; however, we have
            engaged MCSO to clarify its policy and forms for NTCFs. These activities are ongoing and have
            been the subject of several conference calls since January 2020. Most recently, MCSO has
            proposed an initial study of how this form, and the related policy, are being used across the
            agency. However, while this analysis may identify shortcomings with the form and deputies’
            understanding of its proper use, such an analysis falls short of the requirements of this Paragraph,
            as it does not investigate potential indications of bias in how these stops are conducted. The
            publication of each of these reports (TSAR, TSMR, TSQR, and NTCF) is necessary for the
            evaluation of Phase 2 compliance for this and other Paragraphs.
            We continue to evaluate the effectiveness of supervisory investigations into alerts each month by
            selecting a random sample of 15 cases. Over the past year, we have found that most supervisors
            are completing these investigations in a timely fashion and addressing the deficiencies raised. In
            several cases, there are ongoing PSB investigations that limit the ability of supervisors to review
            materials beyond the brief descriptions provided to supervisors, as outlined in Paragraph 75.a.
            and 75.b., below. In these instances, the supervisor closes the alert investigation to maintain the
            integrity of the ongoing PSB inquiry.
            MCSO has created an EIS Alert Review Group (ARG) that evaluates the investigations of
            supervisors prior to closing an alert. The ARG ensures that the reports of the supervisors address
            all aspects of the assigned investigation, and returns those that are deficient to the District for
            continued revision. Over the past several months, we have noted that the proportion of completed
            alert investigations being sent back to the Districts by the ARG has fallen below one-third of all
            cases we evaluate. This may be due to the importance MCSO has placed on supervisory
            investigations in the past years’ training, as well as the creation of liaisons between BIO and the
            Districts to ensure that supervisors receive the necessary support and information to complete
            these investigations. In addition, EIU has developed online supervisory resource material for
            alert investigations that was approved for placement on the HUB following our January site visit.
            The Audit and Inspections Unit (AIU) conducts monthly audits of supervisory oversight via the
            Supervisory Notes made for each deputy. Minimally, each month, supervisors should be making
            a performance appraisal note, reviewing two body-worn camera recordings, and reviewing the
            EIS profile of their subordinate. In January through March, MCSO reported compliance rates


                                                       Page 94 of 287




WAI 46603
            based upon the matrix ranging from 94% in February to 99.5% in January. Our computation of
            rates is based on the number as well as the seriousness of the deficiencies, and resulted in
            compliance rates ranging from 89% in February to 98% in January. In those instances where
            supervisors failed to make the appropriate notations, AIU sent out BIO Action Forms to the
            respective Districts. We will continue to evaluate the processing of these as MCSO refines the
            tracking of BIO Action Forms (BAFs).
            AIU also conducts three inspections of traffic stop information: two of these pertain to the timely
            review and discussion of traffic stops by supervisors for each subordinate; and the third is an
            inspection regarding the correct completion of traffic forms and the coordination of these forms
            with databases like CAD. For the review and discussion audits, MCSO reports a compliance rate
            above 98% during the months involved in the quarter, except for discussions in January which
            was 94% compliant. AIU sent out BIO Action Forms to several Districts during this reporting
            period; however, the deficiencies do not appear to indicate a pattern. The compliance rate for the
            traffic stop data inspection, which is lagged by 30 days to allow for completion, ranged from a
            low of 82% in January, to 95% in December. In January, the inspection found six deficiencies,
            but they were not concentrated in any one District and did not involve a pattern across Districts.
            The issues noted were minor in nature; however, BIO Action Forms were sent to the Districts
            where those problems arose.
            MCSO has developed a new Incident Report Inspection that has been approved following several
            revisions. The inspection should include instances where prosecuting authorities turned cases
            down due to a lack of probable cause. From December to February, there were no instances
            included in the inspection where reports were turned down due to a lack of probable cause;
            however, the inspectors found six reports during this period that did not include all of the elements
            for the crime noted, or where the articulation in the report did not substantiate the charge. The
            inspection involves the examination of 20 In-Custody and 20 Criminal Citation Incident Reports
            each month. We have agreed that these reports should be lagged by one month to ensure that the
            inspectors have all necessary documents at their disposal when compiling the data. MCSO
            computes compliance rates by reference to a matrix that it has developed to review each Incident
            Report. The matrix includes 27 criteria used to evaluate each IR. For this Paragraph, we gauge
            compliance based upon how many of the IRs had deficiencies with respect to Order-related
            requirements; therefore, the compliance rate we calculated ranged from a low of 87.5% in January
            to 95% in February, whereas MCSO reported compliance rates of 97.4% and 99.5%, respectively.
            We continue to evaluate and discuss the new IR inspections with MCSO during our site visits and
            conference calls. We believe that the inspections and resulting BIO Action Forms sent to the
            Districts with deficiencies, will improve as staff become more aware of the ongoing evaluations.
            The inspections of supervisory oversight continue to show fluctuations that MCSO is
            investigating and addressing with BAFs, training and policy evaluation. We have found that
            measures like the creation of the Alert Review Group have greatly enhanced the accountability
            of Districts and individual supervisors in the completion of their roles.




                                                       Page 95 of 287




WAI 46604
            Paragraph 70. If any one of the foregoing reviews and analyses of the traffic stop data indicates
            that a particular Deputy or unit may be engaging in racial profiling, unlawful searches or
            seizures, or unlawful immigration enforcement, or that there may be systemic problems regarding
            any of the foregoing, MCSO shall take reasonable steps to investigate and closely monitor the
            situation. Interventions may include but are not limited to counseling, Training, Supervisor ride-
            alongs, ordering changes in practice or procedure, changing duty assignments, Discipline, or of
            other supervised, monitored, and documented action plans and strategies designed to modify
            activity. If the MCSO or the Monitor concludes that systemic problems of racial profiling,
            unlawful searches or seizures, or unlawful immigration enforcement exist, the MCSO shall take
            appropriate steps at the agency level, in addition to initiating corrective and/or disciplinary
            measures against the appropriate Supervisor(s) or Command Staff. All interventions shall be
            documented in writing.
            Phase 1: In compliance
               •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                   amended on May 28, 2020.
               •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance
            MCSO continues to develop the methodology and related plans for the Traffic Stop Monthly
            Reports (TSMRs) and the Traffic Stop Quarterly Reports (TSQRs). MCSO is preparing to
            conduct a pilot program for the TSMR to ensure that the methodology can effectively identify
            deputies who may be engaging in activity that could potentially be biased. The pilot will also
            result in the development of training for supervisors, who will have a much larger role in the
            intervention process emanating from TSMRs than they previously had with TSAR interventions.
            We have conducted biweekly conference calls with MCSO and the Parties to stay abreast of the
            development of the TSMR processes and provide technical assistance and feedback where
            necessary.
            MCSO continues to develop the EIU Operations Manual. The sections of the manual that remain
            under development are those related to statistical methodologies for the TSMR, TSQR, and the
            thresholds that may trigger alert inquiries.
            In September 2019, MCSO published the Fourth Traffic Stop Annual Report. The tenor of this
            report was much more cautious than prior reports. At our urging, MCSO published an addendum
            to the Fourth TSAR on October 25, 2019, indicating that the disparate outcomes “may be
            indicative of a systemic problem within the patrol function.” MCSO published the Fifth Traffic
            Stop Annual Report in May 2020. We will discuss this report in detail in our next quarterly report.
            A portion of the monthly alert report produced by EIU depends upon the TSMR, which remains
            under development. However, the EIS also produces alerts for numerous activities, ranging from
            repetitive data entry errors to internal and external complaints. Many of these ongoing alerts are


                                                       Page 96 of 287




WAI 46605
            dependent upon the revision of alert thresholds which continue to undergo evaluation by MCSO.
            While we acknowledge that the revision of these thresholds entails time consuming research and
            surveys of line personnel, we believe the delay of nearly two years has hampered the effective
            use of the EIS to track repetitive behavior that may be deleterious to the organization and the
            community it serves. BIO personnel continue to evaluate and update the thresholds used to trigger
            these alerts to ensure that they are sufficient to detect behaviors that might indicate bias on the
            part of deputies, taking into consideration the current assignment of the deputies as noted in
            Paragraph 81.f. The alerts triggered are first evaluated by EIU personnel and then transmitted,
            via BlueTeam, to the appropriate supervisor and District command. The supervisors conduct an
            investigation, including a potential discussion with the designated deputy, and memorialize their
            actions in BlueTeam. District command staff and an Alert Review Group (ARG), comprised of
            multiple BIO personnel, review these investigations to ensure that proper investigations are
            carried out and possible interventions are clearly outlined.
            AIU began producing an inspection of EIS Alert Processes in April 2019 that evaluates the
            timeliness of alert investigation completion and whether discussions, training, or Action Plans
            might result from the supervisory investigation. The inspection is lagged by one month to allow
            supervisors 30 days to complete the investigation. The compliance rate for timeliness in February
            was 87%; and in January and March it was 80%. The Training Division, working in concert with
            EIU, included in the SRELE training a refresher course on supervisory responsibilities in
            conducting alert investigations. This training was delivered during the fall of 2019. Following
            our January site visit, MCSO also placed on the Hub resource materials for supervisors who may
            not have conducted alert investigations recently. This material provides supervisors with
            examples of how to fill out the alert investigation paperwork or contact EIU staff should the need
            arise. MCSO has not yet developed the protocol to evaluate the effectiveness of interventions
            that supervisors deem necessary as a result of an alert investigation in accordance with the
            requirements of Paragraph 81.d. During our site visits, we often discuss recently closed alert
            investigations; and have been satisfied with the progress being made in each instance.
            MCSO is not in Phase 2 compliance with this Paragraph; as both the TSMR and TSQR are
            undergoing development and have not yet been placed in production. We will monitor the
            planned piloting of the TSMR methodology over the next several months and continue to
            participate with the Plaintiffs and Plaintiff-Intervenors in regular conference calls about MCSO’s
            progress.
            MCSO’s Plan to Promote Constitutional Policing (also referred to as the Constitutional Policing
            Plan, or CPP) was drafted to address systemic issues identified in the Traffic Stop Annual Reports
            (TSARs). As part of our compliance assessment of this Paragraph, we review documentation
            submitted by MCSO on the Plan, and obtain updates on the CPP during our site visits. The Plan
            to Promote Constitutional Policing included nine goals and a timeline for the completion of the
            goals. Our comments in this report pertain to compliance with the Plan during the first quarter of
            2020.




                                                       Page 97 of 287




WAI 46606
            In early January 2020, MCSO provided an online link to a newly created spreadsheet titled “2020
            Constitutional Policing Plan.” The spreadsheet was based on the plan originally agreed to by the
            Parties and approved by the Court. The spreadsheet provided additional details of MCSO’s
            reported progress on each of the nine CPP Goals: the start date; the projected finish date; and the
            status of sub-goals and projects.
            Due to COVID-19 concerns, we postponed our in-person April site visit; and instead received an
            update on the Constitutional Policing Plan via conference call. During our call, we inquired about
            the methodology to determine the completion percentages reflected on the CPP online
            spreadsheet. Some of the completion percentages appeared to have regressed. MCSO advised
            that the spreadsheet assigns a value to each task, based on the total number of tasks, or projects,
            under each goal. Each project is weighted equally, and the total completion percentage for each
            Goal is based on the number of projects accomplished. In effect, although some projects may be
            more complex, all projects have the same value in terms of the percentage that they represent,
            with regard to the Goal. If a Goal has four projects, each is considered 25% of the Goal. We also
            inquired as to the basis on which MCSO determines the completion of each project. MCSO
            advised that while the completion rates of some projects are substantiated through data and
            documentation, the completion rates in many projects are based on estimates, not on empirical
            data. During our April conference call, we asked if MCSO expects any delays in the completion
            of any of the Goals as a result of the pandemic. MCSO reported that it believes it can move
            forward, even in light of the current limitations. MCSO stated the agency will focus on the
            administrative portion of the CPP during pandemic restrictions.
            Our comments below reflect what we learned from our review of the online spreadsheet and
            information provided by MCSO during our April conference call.
            Goal 1: Implementing an effective Early Intervention System (EIS) with supervisor discussions.
            MCSO reported an overall 52% completion rate on implementing an effective Early Intervention
            System (EIS) with supervisory discussions, a 1% increase from our last report. The supervisory
            discussion process noted a starting date of April 3, 2018, with a projected completion date of
            December 31, 2020. The completion rate was noted at 62%. This number was previously at 69%.
            We are not aware of any improvements to EIS that occurred during the first quarter of 2020. The
            Traffic Stop Monthly Report (TSMR) was reported to be in progress, with a 33% completion rate,
            and with an expected finish date of December 31, 2020. This figure was 45% in our previous
            report. The Internal Town Halls and the District Liaison Program were reported to be in progress
            on the spreadsheet. The Internal Town Halls in 2020 were reported at 1%, and the District Liaison
            Program was reported at 51%. The sub-goal of information sharing within the Office was
            reported to be 38% completed, with an expected finish date of December 31, 2020. This figure
            was noted in our previous report as 31%.
            Goal 2: Evaluating supervisors’ performances through an effective Employee Performance
            Appraisal process. Goal 2 noted a completion rate of 23%, a 2% increase from our previous
            report. The EPA form, guide, and GC-4 (Employee Performance Appraisals) revision was noted
            as 65% complete on the spreadsheet. This figure was at 80% in our previous report. The system


                                                       Page 98 of 287




WAI 46607
            configuration for the revised EPA form, which had a previous completion date of May 5, 2020,
            is now expected to be completed by May 5, 2021. This system configuration has not started.
            Completion of the training, and implementation of the EPA process, is expected by May 31, 2022.
            This project noted a completion rate of 1%. Additional information on the progress of the EPA
            revision is covered under Paragraph 87 of this report.
            Goal 3: Delivering enhanced implicit bias training. Goal 3 was noted as 11% completed; this is
            a 2% increase from previously reported completion rate. The completion date was changed from
            March 31, 2021 to November 25, 2021. The 2020 ACT will cover required aspects of implicit
            bias; and according to MCSO, will be completed by June 30, 2020. The completion rate on this
            project was noted as 20%. The CPP spreadsheet noted that MCSO would develop a combined
            cultural competency and implicit bias training pilot program. This training was supposed to focus
            each year on a specific geographical area, starting with the Town of Guadalupe in 2020. During
            our April virtual site visit conference call, MCSO advised us that the focus of the first training
            would be in Aguila. MCSO made contact with community members in Aguila in March, but the
            April meeting was postponed due to the pandemic. MCSO advised that Aguila would be
            completed before Guadalupe. The progress of the Aguila project was estimated to be 5%
            completed. MCSO reported that agency representatives held meetings with town representatives
            from Guadalupe in the fall of 2019, but nothing significant has occurred since then. The
            completion date for this first phase of training was previously July 20, 2020. This date has been
            changed to November 25, 2021.
            During our April conference call, the Parties expressed concern over the timeline of the training.
            MCSO noted that the training will be held over a seven-year period, but added that deputies in all
            Districts will receive the training, starting with the first phase, which will likely feature what was
            learned in the Aguila project. At the end of the seven-year training period, the majority of patrol
            deputies should have completed all seven phases of training. The spreadsheet noted that the
            January and February captains’ meetings had not occurred. However, during our April
            conference call, MCSO advised that these meetings had occurred, but that the spreadsheet had
            not been updated. We had previously inquired as to how the information that is discussed at
            captains’ meetings would be disseminated to the rank and file. In January, MCSO advised us that
            the methodology for dissemination had not been finalized. During our April call, MCSO advised
            us that the information would be passed along via the chain of command. Captains would brief
            lieutenants, lieutenants would brief sergeants, and sergeants would brief deputies. These briefings
            would be documented in BlueTeam.
            At our request, MCSO submitted a spreadsheet listing 304 BlueTeam notes documenting the
            briefings of lieutenants, sergeants, and deputies on the topics discussed at the January and
            February captains’ meetings. We reviewed the documentation, and confirmed that the
            information was disseminated to deputies. We requested and received a copy of the PowerPoint
            presentations that were used to brief deputies on the information discussed in the January and
            February meetings. The first was an eight-page presentation titled “21st Century Policing: Pillar
            1, Building Trust and Legitimacy.” The February presentation was titled, “Bridging the Gap
            Between Us and Them” that had a link to a 12-minute YouTube video in which a detective from


                                                        Page 99 of 287




WAI 46608
            the Seattle Police Department, who is co-founder of the IF Project, shared her personal
            experiences. MCSO advised that the agency hired a vendor for the training on the History of
            Discrimination in Maricopa County. MCSO advised that the list of community members
            suggested by the CAB had been provided to the vendor. However, MCSO was not aware if these
            community members had been contacted by the vendor. We inquired if MCSO had devised a
            way to measure the effectiveness of the training segments that MCSO is intending to implement.
            MCSO noted that the Plaintiff-intervenors recommended an expert in the field, but MCSO had
            not had an opportunity to meet with the individual. We had previously encouraged MCSO to
            involve members of the community in the planning and training for this project. During our April
            conference call, CAB members noted that they had been contacted for input, but were not aware
            of which of their suggestions had been implemented, and requested a copy of the final work
            product.
            Goal 4: Enhanced fair and impartial decision-making training. Goal 4 was noted as 24%
            completed. This Goal was previously at 2%. For 2020 MCSO will develop a stand-alone
            video/HUB training class with a five-question test on Fair and Impartial Decision Making.
            MCSO intends to include a section on this topic in the 2021 ACT. This project was noted as 34%
            complete; the projected finish date continues to be December 31, 2020. This project was
            previously noted at 4% complete. The topic of fair and impartial decision making will be
            discussed at a Captains’ meeting in the future. There were captains’ meetings held in January
            and February. The March captains’ meeting was scheduled to have a community member present,
            but was cancelled due to the pandemic. We requested the meeting agendas and BlueTeam notes
            pertaining to the January and February captains’ meetings. A review of the agendas for the
            January and February captains’ meetings confirmed that presentations were made on CPP topics.
            We confirmed that the information discussed at the captains’ meetings was disseminated to
            employees.
            Goal 5: Delivering enhanced training on cultural competency and community perspectives on
            policing. The completion rate for Goal 5 was noted at 21%. The previous completion rate was
            3%. The 2020 Annual Combined Training (ACT) on Fourth and Fourteenth Amendment training
            began on October 31, 2019, with a revised projected completion date of November 25, 2021. The
            previous date of completion for this training was March 31, 2020. MCSO plans to conduct roll
            call briefings and online training with a selection of videos, paired and delivered with talking
            points. Online training will be delivered by supervisors and commanders biannually. The
            projected start date is September 1, 2020, with the completion date still at December 31, 2020.
            Per MCSO, future captains’ meetings will include discussion of successful and unsuccessful
            strategies to address cultural competency. MCSO noted that the Training Division will add a
            minimum of four videos to their library, per year; and advised that the Training Division now had
            10 videos in their library. Stand-alone Cultural Competency Training was previously scheduled
            for completion by July 19, 2020. The expected completion date for this project is now November
            25, 2021. This project is noted at 6% complete.




                                                     Page 100 of 287




WAI 46609
            We inquired as to the progress of the community survey during our April conference call. The
            deployment of the community survey is scheduled to occur between October 1, and December
            31, 2020. MCSO advised that the agency is working on a 15-question survey, to be administered
            to selected individuals who have been involved in traffic stops. The completion rate for this
            project was noted as 28%. MCSO advised that they expect to meet with the CAB in June 2020
            to discuss the survey. During our April conference call, we requested to review the survey
            questions; MCSO reported that the questions had not been finalized. During our April conference
            call, the Plaintiff-Intervenors recommended that MCSO work with social scientists to ensure that
            the sample that MCSO obtains, as well as the methodology for analysis, is valid. We concur with
            this recommendation. We inquired as to the progress of incorporating cultural competency into
            the FTO program. The spreadsheet shows a completion rate of 34%. The expected date of
            completion was changed from September 30, 2020 to December 30, 2020. MCSO advised that
            the agency had been meeting with an expert in the field, and that a proposal was expected by the
            end of May 2020. We have since seen the proposal.
            During our January site visit, MCSO sought clarification as to whether their training proposals
            outlined in the CPP constituted “enhanced” training. We advised MCSO that we would consider
            training enhanced if it is demonstrably different from training currently offered as part of meeting
            the basic requirements of the First and Second Orders. There can be overlap of topics and
            material, and the enhanced training can reinforce material that is provided in the current venues,
            but the enhanced training cannot be simply a repackaging of existing material without notable
            modifications or additions or amplifications.
            Goal 6: Improving traffic stop data collection and analysis. Goal 6 was noted as 68% completed.
            The previous completion rate was 40%. MCSO did not have a Traffic Stop Monthly Report
            (TSMR) methodology in place during the first quarter of 2020. MCSO continues to work on the
            TSMR, with the expected completion date of the report by August 28, 2020. The previous
            completion date was April 9, 2020. With regard to the quarterly report, MCSO noted a
            completion rate of 48% on the first quarterly report, and a 67% completion rate on the second
            quarterly report. The completion date of the second quarterly report was noted as December 18,
            2019, so it appears that this date has not been revised. MCSO noted that the Traffic Stop Annual
            Report (TSAR) #5 started on October 17, 2019; and was expected to be completed by May 15,
            2020. The previous completion date was April 30, 2020. TSAR #5 had a completion rate of 47%
            at the time of the call; it has since been published.
            Goal 7: Encouraging and commending employees’ performance and service to the community.
            This goal has been completed. This goal was not part of the requirements set by the First Order.
            Goal 8: Studying the Peer Intervention Program. This goal has been completed. This goal was
            not part of the requirements set by the First Order.




                                                      Page 101 of 287




WAI 46610
            Goal 9: Building a workforce that provides constitutional and community-oriented policing and
            reflects the community we serve. Goal 9 was noted as having a 54% completion rate. In our
            previous report, we noted the completion rate was 22%. MCSO’s goal is to have a hiring process
            that will build a workforce that provides constitutional policing and reflects the community they
            serve. The expected completion date on this project is December 31, 2020. MCSO noted that it
            has completed the goal of having a hiring process that is modern, efficient, and based on best
            practices. The previous figure on the completion of this project was 30%. New background tiers
            were implemented, along with a new hiring standard for drug use. During our April conference
            call, MCSO advised that the new electronic background investigation case management system
            project and the candidate self-service portal project were completed. A third-party vendor is now
            used to run background checks, including credit reports, employment verification, education
            verification, and other associated checks. MCSO has not been able to move forward with physical
            exams due to the pandemic, and the medical evaluations still present a challenge. MCSO has
            conducted conference calls with applicants, in lieu of face-to-face meetings. MCSO has also
            revised their polygraph procedures to make sure these are conducted in a safe environment. The
            new deputy sheriff exam, which was scheduled for completion by February 28, 2020, was
            implemented and is now in effect. MCSO advised us that the agency is continuing to recruit
            within the limitations caused by the pandemic. We inquired as to how academy classes will be
            structured in light of the new social distancing restrictions, and learned that the Training Division
            will hold academy classes within social distancing requirements by using multiple classrooms
            and spreading out trainees; MCSO is also considering online training. MCSO advised that there
            were three academy classes scheduled to start in May: two Detention classes and one sworn class.
            We inquired about hiring and attrition, and learned that the total number of employees hired in
            2020 was 138, including sworn, Detention, and civilian. There are still 410 vacancies, of which
            84 are sworn, 145 are Detention, and 181 are civilian. The attrition rate in 2020 was 0.57% for
            sworn, 1.8% for Detention, and 2.8% for civilian. Of the four voluntary separations in the sworn
            ranks, 75% were White, and 25% were Latino. Of the 37 voluntary separations in Detention,
            51% were White, 27% were Latino, 15% were African American, and 2.7% were Asian. Of the
            22 voluntary separations for civilians, 62% were White, 13.6% were Latino, 13.6% were African
            American, 4.5% were Asian, and 4.5% were “other.” MCSO advised us that the breakdown in
            supervisory positions was: male, 73%; female, 29%; White, 73%, Latino, 19%; African
            American, 4%; and Asian, 2%. MCSO is aware that women and persons of color are
            underrepresented in the supervisory ranks.
            In summary, MCSO has reported progress on most goals and projects. Goal 1 was at 52%, the
            same as in our fourth quarter report. Goal 2 was at 23%, an increase of 2% from our previous
            report. Goal 3 was at 11%, a 2% increase from our previous report. Goal 4 was at 24%, a 22%
            increase from our previous report. Goal 5 was at 21%, an 18% increase from our previous report.
            Goal 6 was at 68%, a 48% increase from our previous report. Goal 9 was at 54%, a 32% increase
            from our previous report. We note that while we have some corroborating information, on many
            projects we do not have documentation to substantiate progress. There have been some
            adjustments to expected completion dates on some projects, and we have noted completion
            percentages fluctuate when a task is added to the spreadsheet. The functionality of the online

                                                       Page 102 of 287




WAI 46611
            spreadsheet makes it difficult to compare the information that is currently noted on the
            spreadsheet with the data that was there previously, as changes to the spreadsheet are not
            immediately apparent to the reviewer. Fortunately, we started tracking each Goal and project
            with the first online spreadsheet submitted. We will continue to report on our findings and report
            any areas of concern.
            We also recommended that MCSO report on the CPP and its progress on the MCSO website.
            Providing regular updates on the CCP to the community will help build trust with community
            members.


            Paragraph 71. In addition to the underlying collected data, the Monitor and Plaintiffs’
            representatives shall have access to the results of all Supervisor and agency level reviews of the
            traffic stop and patrol data.
            In Full and Effective Compliance
            MCSO has provided us with access to existing data from monthly and annual reports.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.
            While we continue to work with both MCSO and the Parties on specific issues of methodology
            for Non-Traffic Contact Forms and the Annual, Monthly, and Quarterly Reports for traffic stop
            data, we have nonetheless been afforded complete access to all requests involving data.




                                                      Page 103 of 287




WAI 46612
            Section 8: Early Identification System (EIS)
            COURT ORDER IX. EARLY IDENTIFICATION SYSTEM (“EIS”)


            Paragraph 72. MCSO shall work with the Monitor, with input from the Parties, to develop,
            implement and maintain a computerized EIS to support the effective supervision and management
            of MCSO Deputies and employees, including the identification of and response to potentially
            problematic behaviors, including racial profiling, unlawful detentions and arrests, and improper
            enforcement of Immigration-Related Laws within one year of the Effective Date. MCSO will
            regularly use EIS data to promote lawful, ethical and professional police practices; and to
            evaluate the performance of MCSO Patrol Operations Employees across all ranks, units and
            shifts.
            Phase 1: In compliance
               •   EA-3 (Non-Traffic Contact), most recently amended on June 28, 2019.
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance
            As a result of interfaces for remote databases introduced in 2017, the Early Intervention System
            (EIS) now includes Incident Reports (IRs), Non-Traffic Contact Forms (NTCFs), records from
            the Administrative Office of the Courts (AOC), and training completion and policy
            acknowledgement records from the Cornerstone software (the HUB). MCSO continues to work
            on the EIU Operations Manual to memorialize the collection, analysis, and dissemination of
            relevant data; as well as the responsibilities and roles of departmental and EIU personnel. During
            this reporting period, MCSO did not make no changes or additions to the manual. MCSO has
            completed approximately 90% of the manual to date. Those sections that are under development
            pertain to the Traffic Stop Monthly Report (TSMR), the Traffic Stop Quarterly Report (TSQR)
            and thresholds for triggering potential alert investigations arising from monthly analysis of traffic
            and patrol functions.
            To capture the activities of deputies in non-traffic stops of individuals, MCSO created Non-
            Traffic Contact Forms (NTCFs), which were interfaced with EIS in mid-2017. MCSO has
            provided us with access to investigative stops that make up a portion of NTCFs since their
            inception. Over the past two years, we have suggested that MCSO create a methodology to
            statistically examine these civilian contacts to ensure that there is no evidence of bias in the
            manner in which they are conducted. MCSO has produced a preliminary draft of an NTCF
            inspection methodology that we have returned with comments. In addition, we have requested
            and received several months of data for all contacts captured using NTCFs; and we found that the
            distinction between Field Information and Investigative Stop is not clear to deputies using the
            forms. MCSO is reviewing this information and evaluating the form and EA-3 (Non-Traffic
            Contact) to improve this data collection.



                                                       Page 104 of 287




WAI 46613
            We will continue to work with MCSO to finalize each of these data analytic methods. MCSO
            continues to regularly publish a number of reports on deputy activity and supervisory oversight
            that are not tied to the methodologies of the TSMR, TSQR, or TSAR.
            The Audits and Inspections Unit (AIU) produces a monthly report evaluating Supervisory Notes
            that indicate whether supervisors are reviewing the EIS data of deputies under their command.
            The inspection looks for indications that supervisors made entries for each person they supervise
            with regard to two randomly selected BWC videos, provide one EPA note, make two supervisor
            entries, and indicate that the supervisor has reviewed their deputies’ EIS statuses. The compliance
            rates reported by MCSO are based on a matrix developed for this inspection. For this quarter, the
            reported compliance rates range from a high of 99.5% in January, to 94% in February. We
            compute our compliance rates based upon what we consider significant deficiencies related to
            Order requirements. Our computed compliance rate for January was 98% and for February was
            89%. While these difference in compliance rates are not often large, they may be consequential
            as indicators of training needs, policy deficiencies, or overall compliance with the Court Order.
            AIU continues to send BIO Action Forms to the Districts with deficiencies, and we have always
            had the opportunity to review these forms when requested.
            In the Traffic Stop Review and Discussion Inspections for January through March, we note stable
            compliance rates in the high 90th percentile, with the exception of 11 discussions of citations in
            January that were not conducted within policy timeframes, yielding a compliance rate of 93.8%.
            The deficiencies were concentrated in Districts 1 and 3, resulting in a BIO Action Form for each
            District. A third traffic-related audit is the Traffic Stop Data Inspection in which AIU uses a
            matrix comparing traffic stop information found on Vehicle Stop Contact Forms (VSCFs) with
            Computer Aided Dispatch (CAD) and body-worn camera (BWC) footage. The compliance rate
            for each month in the quarter was below 92%, with the lowest occurring in January at 82.5%.
            Most of the deficiencies found included clerical errors and conflicting time notations. However,
            in January, there was also a finding that a deputy failed to articulate, in a related Incident Report
            (IR), whether the suspected violator was aware of the criminal activity. In addition, the inspector
            found no IR memorialization related to this incident as required by policy. For each month, AIU
            sent out BIO Action Forms to the Districts where deficiencies were found.
            While we can look for trends in deficiencies over each quarter, we have suggested to MCSO that
            AIU conduct an evaluation of all BIO Action Forms sent to Districts to ensure that there are not
            long-term trends by Districts or supervisors that cannot be distinguished while looking at shorter
            timeframes. MCSO conducted a preliminary analysis of BIO Action Forms from January to May
            2019 and reported these findings during our July site visit. MCSO found that there were indeed
            a small number of deputies who had received several BIO Action Forms. During both our October
            and January site visits, we suggested that MCSO develop an inspection of BAFs based on the
            findings of the preliminary analysis. MCSO is developing a proposal for such an inspection, and
            provided some detail in response to a document request we submitted in April. We will evaluate
            this when it is produced in a form for review by us and the Parties.




                                                       Page 105 of 287




WAI 46614
            EIU also produces a monthly report on alerts triggered within EIS. EIU personnel review the
            alerts and disseminate them to supervisors and District command if alerts indicate the potential
            for biased activity or thresholds are exceeded for particular actions like external complaints,
            unexcused absences, data validations, etc. Once the supervisors receive the alert investigation,
            they employ a template (Attachment B of GH-5, Early Identification System) to conduct the
            investigation and report their findings and results to the chain of command through BlueTeam.
            MCSO has also created an EIS Alert Review Group (ARG) to evaluate the closure of alert
            investigations. Our review of alert closures for January through March yielded no concerns;
            however, we have found consistently that approximately 15-20% of alert investigations are not
            completed within policy timeframes. MCSO continues to work on how to evaluate the
            effectiveness of interventions undertaken to complete the EIS Alerts Inspection. We continue to
            assist MCSO in the development of this protocol.


            Paragraph 73. Within 180 days of the Effective Date, MCSO shall either create a unit, which
            shall include at least one full-time-equivalent qualified information technology specialist, or
            otherwise expand the already existing role of the MCSO information technology specialist to
            facilitate the development, implementation, and maintenance of the EIS. MCSO shall ensure that
            there is sufficient additional staff to facilitate EIS data input and provide Training and assistance
            to EIS users. This unit may be housed within Internal Affairs (“IA”).
            Phase 1: In compliance
                •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: In compliance
            The Bureau of Internal Oversight (BIO) is overseen by a captain and is comprised of three Units
            designed to achieve different compliance functions. Each is a fully operational Unit headed by a
            lieutenant with both sworn and civilian staff responsible for diverse but interrelated oversight
            functions. The Early Intervention Unit (EIU) coordinates the daily operation of the EIS. This
            unit evaluates alerts generated by the EIS, reviews them and sends out investigations to District
            personnel as prescribed by policy. The Audits and Inspections Unit (AIU) has developed and
            carries out ongoing inspections to ensure that deputies and supervisors are using the EIS properly
            and to the fullest extent possible. When it discovers deficiencies, the AIU sends out BIO Action
            Forms to the affected Districts and individuals; and ensures the return of the appropriate forms.
            The Traffic Stop Analysis Unit (TSAU) was most recently created due to the complexities of
            generating all of the statistical reports related to traffic and patrol functions of MCSO. The leaders
            of these units respond to specific requests made by us and the Parties and appear collectively
            during our site visit meetings to answer any questions related to the operation of BIO.




                                                       Page 106 of 287




WAI 46615
            Over the last 18 months the EIS database has been expanded to include Incident Reports (IRs),
            Non-Traffic Contact Forms (NTCFs), records from the Arizona Office of Courts (AOC), and
            training and policy receipt records from the Cornerstone software program (the HUB).
            Supervisors now have much more information available to them about the deputies under their
            command than they ever had in the past.


            Paragraph 74. MCSO shall develop and implement a protocol setting out the fields for historical
            data, deadlines for inputting data related to current and new information, and the individuals
            responsible for capturing and inputting data.
            Phase 1: In compliance
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
               •   EIU Operations Manual, currently under revision.
            Phase 2: In compliance
            MCSO has met the requirements of this Paragraph by identifying the data to be collected and the
            responsibility of persons across the organization to review, verify, and inspect the data making
            up the early intervention system. These roles and responsibilities are originally developed in GH-
            5 (Early Identification System) and more comprehensively elaborated in Section 200 (Duties and
            Responsibilities), approved in August 2019, of the EIU Operations Manual.
            MCSO has not yet completed the revision of the EIU Operations Manual. In response to an April
            document request, MCSO noted that the agency has not produced any new section of the manual
            since our January site visit. At that time, 90% of the manual had been finalized. The remaining
            10% of the manual is comprised of the ongoing development of the methodologies for the Traffic
            Stop Monthly and Quarterly Reports, as well as the revision of the thresholds dependent on the
            results from the ongoing pilot projects related to the TSMR and threshold analysis. The manual
            sections pertaining to this Paragraph have already been finalized and published; and therefore,
            MCSO has attained Phase 1 compliance.
            MCSO has shown progress in the development of a data-handling protocol. These processes have
            been memorialized in the EIU Operations Manual (Section 306), which was approved in July.
            Aside from Section 200, noted above, Section 305 (Software Change Control Processes),
            approved in October 2018, is meant to ensure that all modifications to software or data collection
            are coordinated in a prospective fashion before any implementation occurs. These software
            changes are provided to us on a monthly basis through regular document requests and are
            discussed during the quarterly site visit meetings. Each of these sections of the EIU Operations
            Manual expands upon policy that has already been approved.
            MCSO has also created a committee of personnel from each unit that handles, or adds to, traffic
            data before it is analyzed. The reports from the regular monthly meetings of this group are made
            available to us and show the attention to detail and memorialization of changes put in place to
            improve data processes.

                                                      Page 107 of 287




WAI 46616
            Finally, EIU produces a monthly report for benchmarks not related to the traffic stop
            methodologies. Benchmarks 3 and 8 (Paragraph 67) involve incidents of immigration inquiries
            and data validation errors committed by deputies. During this reporting period, there were no
            immigration inquiries; however, 24 data validation alerts were triggered within EIS from January
            to March 2020. As noted in the AIU Traffic Data Inspection reports from this time period, these
            occur when vehicle information is incomplete/incorrect or where information on the VSCF is not
            consistent with what is found in Computer Aided Dispatch (CAD).


            Paragraph 75. The EIS shall include a computerized relational database, which shall be used to
            collect, maintain, integrate, and retrieve:
            a.     all misconduct Complaints or allegations (and their dispositions), excluding those made
                   by inmates relating to conditions of confinement or conduct of detention officers (i.e., any
                   complaint or allegation relating to a traffic stop shall be collected and subject to this
                   Paragraph even if made by an inmate);
            b.     all internal investigations of alleged or suspected misconduct;
            c.     data compiled under the traffic stop data collection and the patrol data collection
                   mechanisms;
            d.     all criminal proceedings initiated, as well as all civil or administrative claims filed with,
                   and all civil lawsuits served upon, the County and/or its Deputies or agents, resulting
                   from MCSO Patrol Operations or the actions of MCSO Patrol Operation Personnel;
            e.     all arrests;
            f.     all arrests in which the arresting Deputy fails to articulate probable cause in the arrest
                   report, or where an MCSO Supervisor, court or prosecutor later determines the arrest
                   was not supported by probable cause to believe a crime had been committed, as required
                   by law;
            g.     all arrests in which the individual was released from custody without formal charges
                   being sought;
            h.     all Investigatory Stops, detentions, and/or searches, including those found by the Monitor,
                   an MCSO supervisor, court or prosecutor to be unsupported by reasonable suspicion of
                   or probable cause to believe a crime had been committed, as required by law;
            i.     all instances in which MCSO is informed by a prosecuting authority or a court that a
                   decision to decline prosecution or to dismiss charges, and if available, the reason for such
                   decision;
            j.     all disciplinary action taken against employees;
            k.     all non-disciplinary corrective action required of employees;
            l.     all awards and commendations received by employees;


                                                      Page 108 of 287




WAI 46617
            m.       Training history for each employee; and
            n.       bi-monthly Supervisory observations of each employee.
            Phase 1: In compliance
                 •   EA-3 (Non-Traffic Contact), most recently amended on June 28, 2019.
                 •   GC-13 (Awards), most recently amended on January 24, 2019.
                 •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
                 •   EIU Operations Manual, currently under revision.
                 •   Professional Services Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            Since 2017, MCSO has placed into production data interfaces for Incident Reports (IRs), Non-
            Traffic Contact Forms (NTCFs), Justice Court turndowns (AOC) and the Cornerstone software
            program (the HUB) that provides reports for training and policy acknowledgment. MCSO
            continues to develop some inspections or analytic reports that ensure that personnel are accurately
            using the EIS data available; however, the data do exist in the EIS and are accessible by personnel
            we have interviewed during each site visit. We will continue to evaluate and monitor the use of
            EIS in furtherance of the Orders. During our January site visit, we also reviewed with MCSO
            representatives how the data for the following Subparagraphs appear on-screen and are accessible
            to first-line supervisors. We found no issues of concern in this review.
            Paragraph 75.a. requires that the database include “all misconduct Complaints or allegations (and
            their dispositions),” with some exclusions.
            EIPro, a web-based software application that allows employees and supervisors to view
            information in the IAPro case management system, includes the number of misconduct
            complaints and allegations against deputies.
            Since February 2017, both open and closed cases have been viewable by supervisors. PSB
            controls the ability to view open cases based upon the parties who may be involved. PSB
            personnel developed a protocol to write the summaries for both open and closed cases that appear
            in the EIS. This protocol has been approved, and was incorporated into the PSB Operations
            Manual that was published on December 13, 2018. Each month, we receive a spreadsheet of open
            and closed external complaints as they appear in EI Pro for supervisors to review. Our
            examination of these descriptions for January through March confirms that the summaries meet
            our expectations. Additionally, during the January site visit, we observed that field supervisors
            could easily access these summaries and understand the types of issues involved in the
            complaints. Supervisors conducting alert investigations have also routinely referred to a review
            of complaint summaries as a portion of their investigative process. Supervisors are also advised
            that they can always contact EIU and PSB for clarification if it is necessary.
            MCSO is in compliance with this Subparagraph.


                                                      Page 109 of 287




WAI 46618
            Paragraph 75.b. requires that the database include “all internal investigations of alleged or
            suspected misconduct.”
            Corresponding to the discussion above involving external complaints, internal investigation
            summaries also appear in the IAPro system. All complaint summaries, open and closed, have
            been viewable since February 2017. PSB uses a standard protocol to develop the case summaries
            and access limits. This protocol has been approved by us and has been included in the PSB
            Operations Manual published in December 2018. Each month, we receive a spreadsheet of
            internal allegations as they appear to supervisors in EIS. Our review of the summaries for January
            through March finds that these summaries are transparent and easily understood. During past site
            visits, we have found that line supervisors are also able to easily access the summaries of open
            and closed internal investigations pertaining to their subordinates. Supervisors also have referred
            to these summary fields while conducting alert investigations. Field supervisors always have the
            option of requesting additional information from EIU and PSB should they deem the summaries
            insufficient.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.c. requires that the database include “data compiled under the traffic stop data
            collection and the patrol data collection mechanisms.”
            MCSO has created electronic forms to collect data from traffic stops, incidental contacts and
            warnings.
            MCSO has also created interfaces with EIS for remote databases including Incident Reports (IRs)
            and Non-Traffic Contact Forms (NTCFs). These reports are readily available to supervisors to
            review within EIS. Field supervisors have shown that they have the ability to view IRs and
            NTCFs during our October and January site visits. AIU already conducts an inspection of IRs
            and has recently revised the methodology to improve and streamline the inspection process. We
            have suggested during our last several site visits that MCSO create a similar inspection for
            NTCFs, as well as propose an analytical strategy to examine whether any racial or ethnic
            inconsistencies may exist in the incidents documented on the NTCF. During our July 2019 site
            visit, MCSO prepared a detailed discussion of the issues arising from an examination of past
            NTCFs. MCSO recently produced a brief proposal of the methods they would use to analyze
            NTCFs based upon these ongoing discussions. We, Plaintiffs, and Plaintiff-Intervenors provided
            comments on these proposals in early April 2020. The initial study proposed by MCSO would
            only evaluate how the NTCF and policy are being used across the agency. This may lead to
            changes in policy and practice, but it does not include the statistical rigor to evaluate whether
            different racial and ethnic groups are being treated differently.
            MCSO has made available all investigative stop NTCFs each month. In prior reporting periods,
            we have noted indications of trends for stops in particular geographic areas and for specific types
            of citizen interactions. From January to March 2020, we did not find any issues of concern in
            reviewing these documents; however, a statistical methodology would allow a more
            comprehensive examination. Finally, we conducted a spot check of NTCFs that fell under the
            label of Field Information. Our evaluation suggested that 80% of these stops could have easily

                                                      Page 110 of 287




WAI 46619
            been identified as an Investigative Stop/Detention. We raised these issues with MCSO; and
            consequently, MCSO is currently redrafting the NTCF methodology. This Paragraph requires
            that the data for such activities exists within EIS; however, Paragraphs 72, 81a., and 81b.vi.
            require an analysis of these stops. Therefore, while MCSO complies with this Subparagraph,
            MCSO will not attain compliance for the other Paragraphs until a method of analysis is approved.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.d. requires that the database include “all criminal proceedings initiated, as well as
            all civil or administrative claims filed with, and all civil lawsuits served upon, the County and/or
            its Deputies or agents, resulting from MCSO Patrol Operations or the actions of MCSO Patrol
            Operation Personnel.”
            MCSO’s Legal Liaison Section receives and forwards this information to EIU for entry into the
            EIS database. Deputies self-report contacts they have with other agencies, and any two contacts
            within a rolling six-month period results in an alert requiring a supervisor to investigate.
            Supervisors have demonstrated the ability to access this information during our site visits. In
            addition, in one of the monthly production requests involving this Paragraph, we note that during
            this quarter, there were 14 “notice of claim” incident type alerts; but none were sent to supervisors
            for further investigation at this time. We will follow up with MCSO about these and clarify
            further in future quarterly reports.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.e. requires that the database include “all arrests.”
            Arrests may not always occur as a result of a traffic stop. MCSO, therefore, has placed into
            production an interface between EIS and the Jail Management System (JMS). This interface
            allows supervisors to easily access information regarding arrest that cannot be viewed through
            traffic data. During our site visits, supervisors have demonstrated the ability to access the IRs
            and related arrest information. The timeliness and sufficiency of that review is evaluated under
            Paragraph 93.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.f. requires that the database include “all arrests in which the arresting Deputy fails
            to articulate probable cause in the arrest report, or where an MCSO Supervisor, court or
            prosecutor later determines the arrest was not supported by probable cause to believe a crime had
            been committed, as required by law.”




                                                       Page 111 of 287




WAI 46620
            Incident Reports (IRs) are housed in the TraCS (Traffic and Criminal Software) system.
            Supervisors must review and sign off on IRs for each deputy involving an arrest or detention of a
            suspect within 72 hours of the incident. Supervisors are also required to ensure that probable
            cause exists for each charge or arrest outlined within an IR. AIU additionally conducts an
            inspection of IRs to ensure that all policy requirements are met. During this quarter, out of these
            inspections involving several hundred IRs, AIU provided documents for a single IR each month
            that indicated that the arresting deputy’s report lacked the necessary articulation of probable
            cause.
            If a court or prosecutor decides not to prosecute a case, both the deputy and their immediate
            supervisor are notified. MCSO has created a new method of tracking any deficiencies related to
            the prosecution of cases. In the past, MCSO conducted a County Attorney Turndown Inspection;
            however, after July 2019, MCSO proposed an IR inspection process that incorporates these
            Turndowns as they apply to this Paragraph. In proposing the new methodology, MCSO’s intent
            is to catch reasonable suspicion and probable cause issues earlier in the process. Other
            deficiencies result in BIO Action Forms being sent to the appropriate District personnel. In the
            December to February inspections, there were no cases returned by a County Attorney or local
            prosecutor due to a lack of articulation of reasonable suspicion/probable cause. MCSO reported
            a compliance rate in excess of 97% during this period for the entire matrix of issues the agency
            employs to investigate IRs. Our computation of compliance rates is based on significant
            deficiencies and/or issues with Order-related requirements. Therefore, when inspectors note
            issues like inadequate articulation, missing elements of a crime, or boilerplate language, we
            consider those cases deficient. Consequently, we found compliance rates of 95%, 90%, and
            97.5% for the reporting period. BIO Action Forms were sent to the Districts for both the
            deficiencies in the original report and the supervisors who failed to find these deficiencies before
            signing off on the reports. As MCSO continues to revise its inspections and audits, we have taken
            the position that the Order requires all instances where a deputy’s reports involve an insufficient
            articulation of probable cause must be captured in the data system, regardless of actions taken
            afterward. The inspections show that the data exist within EIS, even though the manner of
            computing compliance differs between us and MCSO.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 75.g. requires that the database include “all arrests in which the individual was released
            from custody without formal charges being sought.”
            The ability to capture this information depends upon what actually occurred within the context of
            the interaction. If the suspect was taken into physical custody but released prior to booking, there
            would be a JMS record, as indicated in Subparagraph 75.e. above. Therefore, MCSO could use
            the interface described above to pull the relevant data elements into EIS. However, if the incident
            does not rise to the point of physical custody and detention, then it would likely yield an Incident
            Report, covered under Subparagraph 75.f. above or an Investigatory Stop under Subparagraph
            75.h. to follow. The interfaces for IR and NTCF data became operational prior to July 1, 2017.



                                                      Page 112 of 287




WAI 46621
            The new inspection process referred to above will also capture elements useful for the evaluation
            of this Subparagraph.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.h. requires that the database include “all Investigatory Stops, detentions, and/or
            searches, including those found by the Monitor, an MCSO supervisor, court or prosecutor to be
            unsupported by reasonable suspicion of/or probable cause to believe a crime had been committed,
            as required by law.”
            MCSO has created interfaces for both IRs and NTCFs. As noted in 75.f., our inspection of IRs
            for December through February revealed a compliance rate over 90% regarding the inclusion of
            necessary probable cause or reasonable suspicion statements included in the reports. In addition,
            the January inspection notes that a BIO Action Form was sent to the District, as the report “lacks
            specificity regarding the search (terry frisk) of the subject.” Other, unrelated deficiencies were
            sent to District personnel for review using a BIO Action Form.
            In July 2017, the interface between EIS and the database for NTCFs was placed into production.
            MCSO also reissued EA-3 (Non-Traffic Contact) and amended the policy on June 14, 2018 (and
            further amended it on June 28, 2019). This policy specifies the responsibility of MCSO personnel
            regarding different types of search occurrences. If the search is related to a traffic stop, it should
            be captured on the VSCF. Searches occurring within activities resulting in an Incident Report
            will be captured under Subparagraph 75.e., and NTCF searches fall under this Subparagraph.
            Initially, the number of NTCF reports was insignificant; however, since May 2018, we generally
            receive between 15-25 NTCFs for investigative stops each month. These are all captured within
            EIS as required by this Subparagraph (as well as 75.c.). Our review of these cases for January
            through March found no issues of significance for this Subparagraph. During the last quarter of
            2019, we also requested a random sample of Field Information stops that were documented using
            the NTCF. Our review of these indicated that approximately 80% of civilian stops labeled as
            Field Information could easily have been labeled as Investigative stops. We have apprised MCSO
            of our findings and have subsequently provided MCSO with our summary evaluation. We have
            repeatedly brought the accumulated numbers of NTCFs to the attention of MCSO, and requested
            that MCSO develop an audit of NTCFs similar to what is currently conducted for IRs. We have
            also suggested that MCSO develop a methodology to statistically analyze the collection of NTCFs
            to look for possible issues of racial or ethnic bias in the way these interactions are conducted. The
            development of a statistical examination of NTCF stops should be a priority for MCSO once the
            Traffic Stop Methodologies for the Monthly and Quarterly Analyses are complete. Such an
            examination is required by Paragraphs 72 and 81.b.vi. MCSO has drafted an initial proposal for
            the evaluation of how NTCFs and policy are being used across the agency. We, the Plaintiffs,
            and Plaintiff-Intervenors have provided extensive comments and will continue to work with
            MCSO on these issues. Since NTCFs and IRs are included in EIS, MCSO is in compliance with
            this Subparagraph.




                                                       Page 113 of 287




WAI 46622
            Paragraph 75.i. requires that the database include “all instances in which MCSO is informed by a
            prosecuting authority or a court that a decision to decline prosecution or to dismiss charges, and
            if available, the reason for such decision.”
            The EIS database has included both County Attorney Actions and an interface with the Justice
            Courts (AOC) since July 2017. MCSO began using a new method that merged the County
            Attorney Turndown Inspection with the IR inspection. The first inspection was produced in
            August using July data. Due to the timing of reporting periods and the need to ensure that MCSO
            has sufficient time to review necessary documentation, the new IR inspection is lagged by 30
            days. For December through January, our compliance rates ranged from 90% in January to 97.5%
            in February. MCSO reported a slightly higher compliance rate for each month based upon a
            matrix of issues they use to evaluate IRs. For this period, the IR inspection did not include any
            County Attorney Turndowns, as none were received indicating a problem with probable cause.
            Several BIO Action Forms were sent to the Districts for review due to the deficiencies found by
            the inspectors. For this Subparagraph, we also receive a random selection of IRs turned down for
            prosecution from MCSO. Our review of these indicate that most had been turned down using the
            generic phrases “no reasonable likelihood of conviction” or “dismissed to aide in prosecution.”
            We found no other significant problems with the reports reviewed. We will continue to evaluate
            the inspection and IRs in future quarterly status reports.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.j. requires that the database include “all disciplinary action taken against
            employees.”
            MCSO currently tracks disciplinary actions in the IAPro system, which allows supervisors to
            search the history of their employees in EIS.
            AIU produces a monthly alert inspection report relevant to Paragraphs 70, 71, 75, and 81. The
            possible outcomes from these alert investigations range from no further action to referral to PSB.
            In the alert inspections report from January to March, there were two instances where cases were
            referred to PSB rather than to supervisors for investigation. Additionally, the Administrative
            Services Division replies to a monthly request that incorporates this Subparagraph; and their
            report indicates no discipline was imposed during January to March 2020.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.k. requires that the database include “all non-disciplinary corrective action required
            of employees.”
            MCSO produces a Supervisory Note inspections (in particular, bimonthly reviews of a deputy’s
            performance) and the monthly alert report described in the previous Subparagraph to fulfill the
            requirements for this Subparagraph. In addition, we also review 15 randomly chosen closed alert
            inspections conducted by supervisors each month. As noted previously, the majority of cases are
            closed through a meeting with a supervisor; however, in the EIS Alert Inspection for February,
            there was one case involving coaching and three instances of meeting with a commander. January
            included one instance of coaching noted by the supervisor. There were also several instances

                                                      Page 114 of 287




WAI 46623
            throughout the quarter where supervisors noted a review of the material; but due to an ongoing
            PSB investigation, they did not pursue the issues any further than discussing the alert issues with
            the deputies identified when that was not precluded by the PSB investigations.
            Supervisors also are required to make two comments regarding their subordinates each month in
            their BlueTeam Notes. In the inspection for February, there were five instances where supervisors
            in District 3 failed to make appropriate entries for their subordinates; and in March, this occurred
            three times – twice in the Lake Patrol and once in District 2. This resulted in compliance rates of
            90% and 94.5% for these months.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.l. requires that the database include “all awards and commendations received by
            employees.”
            MCSO published GC-13 (Awards) on November 30, 2017 and updated this policy in January
            2019. With this publication, MCSO created categories for awards or commendations that could
            be tracked within the EIS database. With the introduction of the newest version of EIPro, these
            fields are also searchable by supervisors. During our past site visits, supervisors demonstrated
            how they could search these fields and locate awards of their subordinates’ in the EIS data.
            According to the monthly alert inspection reports for January through March, there were no
            commendations recommended by supervisors.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.m. requires that the database include the “[t]raining history for each employee.”
            MCSO has transitioned from the Skills Manager System to the Cornerstone (the HUB) software
            program. The HUB has replaced the E-Policy and E-Learning programs. The HUB routinely
            updates recent training and policy reviews for deputies and is visible by immediate supervisors.
            MCSO also created an interface between the HUB and EIS.
            During our October and January site visits, all field supervisors who we contacted stated they
            were familiar with the HUB and were able to access the information contained therein. Several
            supervisors noted how they assigned training to particular deputies following alert investigations
            they completed. Supervisors have not recently noted any difficulties working with the HUB; and
            when they have they found problems, they note that they can easily contact the Training Division
            or Technology Management Bureau staff to assist them. EIU personnel have also created
            resource materials for supervisors. The Training Division used this information in the creation
            of an alert investigation component of SRELE training. MCSO has now received approval to
            place the resource material on the HUB so that supervisors may refer to it as they need to. In
            addition, during our biweekly discussions of TSMR methodology, we have placed particular
            importance on the development of comprehensive supervisor training that would ensure that they
            will be able to comprehend and interpret the statistical data produced each month in a way that
            would promote a transparent intervention process. We will continue to evaluate supervisors’
            ability to easily search and use EIS during future site visits.



                                                      Page 115 of 287




WAI 46624
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.n. requires that the database include “bi-monthly Supervisory observations of each
            employee.”
            The Audits and Inspections Unit (AIU) conducts a monthly inspection of Supervisory Notes. One
            of the indicators AIU evaluates is whether supervisors are making two notes per deputy each
            month. For January, AIU reported a compliance rate of 100%; however, in February this dropped
            to 98% due to a single case; and in March, the rate was 96%, due to three cases where a supervisor
            failed to make the necessary notations. BIO Action Forms were sent to the appropriate Districts.
            MCSO is in compliance with this Subparagraph.
            With the operationalization of interfaces for Incident Reports, Non-Traffic Contact Forms, the
            Arizona Office of the Courts, and the HUB, EIS now contains the information required by the
            Order. MCSO has worked diligently to use some of the data above to investigate compliance
            rates with the Orders. MCSO continues to develop other inspections or data analytic methods in
            response to our suggestions.


            Paragraph 76. The EIS shall include appropriate identifying information for each involved
            Deputy (i.e., name, badge number, shift and Supervisor) and civilian (e.g., race and/or ethnicity).
            Phase 1: In compliance
               •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: In compliance
            MCSO has instituted a quality check process for VSCFs that requires supervisors to review all
            traffic stop documents within three days of the stop. AIU also conducts an inspection of the
            timeliness of these reviews as well as a second inspection on Traffic Stop Data. The Traffic Stop
            Data inspection employs a matrix that ensures that the name, serial number and unit of the deputy
            is included on the VSCF. For January through March, the Traffic Stop Data inspections yielded
            compliance rates of 83%, 91%, and 91% respectively. For the inspection on reviews of traffic
            stops, given the 30-day time lag, the compliance rates for December through February were 97%,
            100%, and 99%, respectively. While the overall rate of compliance for the Traffic Stop Data
            inspections for this period was close to 90%, the matrix information showed that none of the
            deficiencies had to do with identification of deputies or drivers.
            MCSO has incorporated patrol data into the EIS through the creation of interfaces for Incident
            Report (IR) and Non-Traffic Contact Form (NTCF) documents. Each of these documents lists
            the required name of the deputy and civilian, as well as the ethnicity of the civilian, in accordance
            with this Paragraph. AIU conducts an inspection of IRs, including a check for racial/ethnic bias
            in the reporting documents and the identification of all parties contacted as a result of the incident.
            The compliance rates reported by MCSO from December to February were above 97%, based


                                                        Page 116 of 287




WAI 46625
            upon MCSO’s use of its own inspection matrix for the IR inspection. While our calculation of
            compliance rates differ from MCSOs, none of the deficiencies were related to the identification
            of persons contacted or deputies involved. Most deficiencies resulted from the failure to file/sign
            documents within policy timeframes or the use of conclusory language or failure to adequately
            articulate probable cause.
            Non-Traffic Contact Forms contain the same basic information about the identity of the deputy
            making the contact and the persons being contacted. MCSO does not yet have an inspection of
            NTCFs, but they do provide us with copies of all the documents for investigative stops. Up to
            this point, we have not found a repetitive problem with NTCF documentation that includes the
            criteria required by this Paragraph.


            Paragraph 77. MCSO shall maintain computer hardware, including servers, terminals and other
            necessary equipment, in sufficient amount and in good working order to permit personnel,
            including Supervisors and commanders, ready and secure access to the EIS system to permit
            timely input and review of EIS data as necessary to comply with the requirements of this Order.
            In Full and Effective Compliance
            Since our earliest site visits in 2014, we have addressed the issue of “necessary equipment, in
            sufficient amount and in good working order” with MCSO. As part of our monthly document
            requests, we receive an accounting, by District, of how many vehicles have functioning TraCS
            systems.
            Since the end of 2015, we have found that all marked patrol vehicles were properly equipped with
            TraCS equipment. MCSO developed EB-2 (Traffic Stop Data Collection), which states that in
            the event that a TraCS vehicle is not operational, or available, each District possesses the
            necessary equipment at the substation for deputies to input his/her traffic stop information before
            the end of the shift. Due to the mountainous regions throughout Maricopa County, there have
            always been connectivity issues. However, these areas are well-known to Patrol deputies; and
            they have demonstrated how they adapt to connectivity problems. The VSCF also allows deputies
            to note issues with technology on a traffic stop.
            During our past visits to the Districts, we regularly spot-checked the facilities and patrol cars; and
            found that they had functioning TraCS equipment, and that each District office had available
            computers for any occurrence of system failures with vehicle equipment. We were not able to
            conduct these inspections in April as a result of the Coronavirus; however, AIU conducted an
            inspection of Enforcement Support vehicles and offices in February and found no deficiencies
            impacting this Paragraph.
            At present, the technology and equipment available at MCSO meet the requirements of the Order.




                                                       Page 117 of 287




WAI 46626
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination. We will continue to conduct our spot inspections
            at the Districts, and MCSO will apprise us of any event that falls within the scope of this
            Paragraph.


            Paragraph 78. MCSO shall maintain all personally identifiable information about a Deputy
            included in the EIS for at least five years following the Deputy’s separation from the agency.
            Information necessary for aggregate statistical analysis will be maintained indefinitely in the EIS.
            On an ongoing basis, MCSO shall enter information into the EIS in a timely, accurate, and
            complete manner, and shall maintain the data in a secure and confidential manner. No individual
            within MCSO shall have access to individually identifiable information that is maintained only
            within EIS and is about a deputy not within that individual’s direct command, except as necessary
            for investigative, technological, or auditing purposes.
            Phase 1: In compliance
                •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: In compliance
            GH-5 (Early Identification System) clearly states that employees only have access to EIS in
            furtherance of the performance of their duties, and that any other unauthorized access will be
            addressed under MCSO’s discipline policy. The policy also notes that access to individual deputy
            information will be limited to appropriate supervisory/administrative personnel of that deputy. In
            addition, the policy states that personal information will be maintained in the database for at least
            five years following an employee’s separation from the agency; however, all other information
            will be retained in EIS indefinitely
            The most recent occurrences of a substantiated misuse of MCSO’s computer system occurred in
            2011 and 2015. As a result, MCSO published a System Log Audit operating procedure in
            November 2017 that required PSB to notify the Technology Management Bureau of any
            investigations involving a system breach. We fully vetted this operating procedure (BAS SOP
            17-4) during our January 2018 site visit. MCSO reported no system breaches occurring since our
            January site visit. In addition, we receive summaries of all internal investigations each month.
            In March 2019, one case indicated that a deputy was under investigation for potentially misusing
            the Arizona Criminal Justice Information System (ACJIS); and in another, it was alleged that
            booking information might have been used for social media. These cases have not triggered the
            operating procedure noted above because, according to MCSO during our January site visit
            meetings, PSB has not yet completed its investigations.




                                                       Page 118 of 287




WAI 46627
            MCSO’s concern for the integrity of information in EIS is further exemplified by the protocols
            that PSB has created to meet the requirements of Subparagraphs 75.a. and 75.b. regarding purview
            of open complaints and internal investigations. PSB not only controls who can view summaries
            of open investigations, but has created a protocol for creating the summary of open investigations
            to protect the integrity of the case while it is being processed.
            MCSO has also created a work group to ensure the integrity of traffic stop data used for analysis.
            The protocols used by this work group are incorporated into Section 306 of the EIU Operations
            Manual. This section has been approved by us and incorporated into the Manual as finalized.


            Paragraph 79. The EIS computer program and computer hardware will be operational, fully
            implemented, and be used in accordance with policies and protocols that incorporate the
            requirements of this Order within one year of the Effective Date. Prior to full implementation of
            the new EIS, MCSO will continue to use existing databases and resources to the fullest extent
            possible, to identify patterns of conduct by employees or groups of Deputies.
            Phase 1: In compliance
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance
            The employment of the EIS database remains limited as MCSO has not yet completed and
            published the results of new methodologies for the Traffic Stop Monthly and Quarterly Reports
            (TSMR and TSQR). During our last several site visits, we have also suggested to MCSO that the
            agency needs to create an analytical plan for the Non-Traffic Contact Forms that have
            accumulated over the two years. Until these are complete and operational, MCSO will not
            achieve Phase 2 compliance with this Paragraph. We and the Parties continue to work with
            MCSO to complete each of these analytic reports.
            MCSO published the Fourth Traffic Stop Annual Report (TSAR) that is discussed in other
            Paragraphs.     One deficiency in that report was the inability to show a trend of
            improvement/decline in the level potential bias between the Fourth TSAR and prior annual reports
            due to the adoption of a new statistical methodology. MCSO is developing a plan to ensure that
            subsequent TSARs are able to track trends in the level of potential bias/disparity found in traffic
            stop outcomes. MCSO’s plan for the analysis of monthly traffic data also stems from the
            foundation created by the Fourth TSAR. MCSO is currently planning pilot analyses to ensure
            that the new methodologies meet the requirements of the Order. MCSO has also proposed an
            initial method to analyze NTCFs but these plans remain in a preliminary stage.
            In the meantime, EIU and AIU pull together data to produce reports and inspections of both
            deputy and supervisor activity. The EIS automatically triggers alerts for repetitive actions, such
            as receiving multiple BIO Action Forms or external complaints. However, for the past two years
            BIO has been re-evaluating the threshold levels that trigger several of these alerts and, in some
            instances, suspended them during this period. The EIU uses this information to create monthly


                                                      Page 119 of 287




WAI 46628
            reports and to determine whether an investigation by a supervisor is required. AIU has most
            recently published a new inspection on EIS Alert Processes to ensure that alert investigations are
            conducted within policy timeframes and to summarize the manner in which investigations were
            closed. The compliance rate for the EIS Alert Inspection ranges from 80% in January and March
            to 87% in February. We anticipate that as this inspection becomes more widely known throughout
            the organization, and as supervisors are trained to the new processes, District personnel will adjust
            accordingly and submit their investigations in a timelier fashion. MCSO is developing an
            extension of this inspection to include the evaluation of the effectiveness of interventions that
            supervisors recommend. This final component to the inspection is crucial for compliance with
            other Paragraphs.
            AIU also uses the EIS database to generate numerous inspections of traffic stop data, Supervisory
            Notes, and Incident Report inspections, among many others. When deficiencies are found, AIU
            sends out BIO Action Forms to the District command to rectify the situation and memorialize
            what was done. AIU has already automated an alert threshold for repeated Action Forms for the
            same events. During our July 2019 site visit, AIU personnel presented the initial analysis of BIO
            Action Form tracking processes. The main findings of this report indicate that the vast majority
            of persons receiving BIO Action Forms receive only one form; however, AIU also found that 7%
            of those who receive multiple BAFs received three or more during the five-month preliminary
            analysis period. During our January 2020 site visit, MCSO personnel noted that they are
            continuing to evaluate the findings from the first BAF tracking analysis and intend to propose a
            regular audit methodology when this process is complete. The goal of this inspection is to track
            deficiencies by Districts, shifts, and squads to focus corrective measures in the most beneficial
            way. We will review the proposal as it is made available.


            b. Training on the EIS
            Paragraph 80. MCSO will provide education and training to all employees, including Deputies,
            Supervisors and commanders regarding EIS prior to its implementation as appropriate to
            facilitate proper understanding and use of the system. MCSO Supervisors shall be trained in and
            required to use EIS to ensure that each Supervisor has a complete and current understanding of
            the employees under the Supervisor’s command. Commanders and Supervisors shall be educated
            and trained in evaluating and making appropriate comparisons in order to identify any significant
            individual or group patterns. Following the initial implementation of the EIS, and as experience
            and the availability of new technology may warrant, MCSO may propose to add, subtract, or
            modify data tables and fields, modify the list of documents scanned or electronically attached,
            and add, subtract, or modify standardized reports and queries. MCSO shall submit all such
            proposals for review by the Monitor pursuant to the process described in Section IV.
            Phase 1: In compliance
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: In compliance


                                                       Page 120 of 287




WAI 46629
            MCSO’s curriculum for Supervisor Responsibilities: Effective Law Enforcement (SRELE) was
            approved on September 30, 2019. A portion of the curriculum includes a refresher for supervisors
            regarding how to most effectively use EIS tools and complete Alert Investigations for their
            subordinates within policy guidelines. Following completion of the SRELE training MCSO
            requested and received approval to put the EIS Alert Investigations resource material on the HUB
            for supervisors to refer to as they are completing their supervisory duties. The list of instructors
            approved to teach the 2019 SRELE training did not include any current members of EIU;
            however, several of those instructors have had past supervisory roles within this Unit. MCSO is
            also modifying the Traffic Stop Monthly Report (TSMR) analysis and participating in biweekly
            discussions with us and the Parties. A portion of these discussions revolve around how to
            effectively train supervisors to use the statistical documents in the furtherance of their supervisory
            duties and in accordance with the Court Order. We will continue to assist MCSO as it formulates
            training curriculum to enhance the supervisory functions of the Office.


            c. Protocol for Agency and Supervisory Use of the EIS
            Paragraph 81. MCSO shall develop and implement a protocol for using the EIS and information
            obtained from it. The protocol for using the EIS shall address data storage, data retrieval,
            reporting, data analysis, pattern identification, identifying Deputies for intervention, Supervisory
            use, Supervisory/agency intervention, documentation and audit. Additional required protocol
            elements include:
            a.     comparative data analysis, including peer group analysis, to identify patterns of activity
                   by individual Deputies and groups of Deputies;
            b.     identification of warning signs or other indicia of possible misconduct, including, but not
                   necessarily limited, to:
                           i.      failure to follow any of the documentation requirements mandated
                                   pursuant to this Order;
                           ii.     racial and ethnic disparities in the Deputy’s traffic stop patterns, including
                                   disparities or increases in stops for minor traffic violations, arrests
                                   following a traffic stop, and immigration status inquiries, that cannot be
                                   explained by statistical modeling of race neutral factors or characteristics
                                   of Deputies’ specific duties, or racial or ethnic disparities in traffic stop
                                   patterns when compared with data of a Deputy’s peers;
                           iii.    evidence of extended traffic stops or increased inquiries/investigations
                                   where investigations involve a Latino driver or passengers;
                           iv.     a citation rate for traffic stops that is an outlier when compared to data of
                                   a Deputy’s peers, or a low rate of seizure of contraband or arrests
                                   following searches and investigations;



                                                       Page 121 of 287




WAI 46630
                            v.      complaints by members of the public or other officers; and
                            vi.     other indications of racial or ethnic bias in the exercise of official duties;
            c.       MCSO commander and Supervisor review, on a regular basis, but not less than bimonthly,
                     of EIS reports regarding each officer under the commander or Supervisor’s direct
                     command and, at least quarterly, broader, pattern-based reports;
            d.       a requirement that MCSO commanders and Supervisors initiate, implement, and assess
                     the effectiveness of interventions for individual Deputies, Supervisors, and units, based on
                     assessment of the information contained in the EIS;
            e.       identification of a range of intervention options to facilitate an effective response to
                     suspected or identified problems. In any cases where a Supervisor believes a Deputy may
                     be engaging in racial profiling, unlawful detentions or arrests, or improper enforcement
                     of Immigration-Related Laws or the early warning protocol is triggered, the MCSO shall
                     notify the Monitor and Plaintiffs and take reasonable steps to investigate and closely
                     monitor the situation, and take corrective action to remedy the issue. Interventions may
                     include but are not limited to counseling, Training, Supervisor ride-alongs, ordering
                     changes in practice or procedure, changing duty assignments, Discipline, or other
                     supervised, monitored, and documented action plans and strategies designed to modify
                     activity. All interventions will be documented in writing and entered into the automated
                     system;
            f.       a statement that the decision to order an intervention for an employee or group using EIS
                     data shall include peer group analysis, including consideration of the nature of the
                     employee’s assignment, and not solely on the number or percentages of incidents in any
                     category of information recorded in the EIS;
            g.       a process for prompt review by MCSO commanders and Supervisors of the EIS records
                     of all Deputies upon transfer to their supervision or command;
            h.       an evaluation of whether MCSO commanders and Supervisors are appropriately using
                     the EIS to enhance effective and ethical policing and reduce risk; and
            i.       mechanisms to ensure monitored and secure access to the EIS to ensure the integrity,
                     proper use, and appropriate confidentiality of the data.
            Phase 1: In compliance
                 •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance
            MCSO produces a number of reports and inspections that are relevant for this Paragraph. Due to
            issues with EIS data, methods of analysis and a change in vendors, MCSO has not been able to
            reliably produce the Traffic Stop Monthly Report (TSMR) based upon the criteria outlined in
            Paragraph 67; nor has MCSO ever produced a Traffic Stop Quarterly Report (TSQR).
            Additionally, each of the Four Annual Reports (TSAR) to date have been delayed, or had to be


                                                        Page 122 of 287




WAI 46631
            rewritten, because of anomalies that arose in the data or the manner in which it was analyzed.
            MCSO has contracted with a new outside vendor to conduct analyses of traffic stop data. We and
            the Parties have commented on drafts of the data analytic methodologies and will continue to
            work in concert with MCSO to find solutions for the issues that currently limit the full use of the
            EIS database.
            MCSO published the Fourth Traffic Stop Annual Report (TSAR); however, the analysis from that
            report addresses issues of potential systemic bias across the entire traffic patrol function and
            cannot be employed to address potential individual-level biased activity. In addition, the new
            analytic methodologies did not afford the ability to track trends of potential bias over time. The
            TSMR, which is currently undergoing a revision and planned pilot process, will assist MCSO and
            its supervisors in evaluating the activity of individual deputies with regard to traffic stops.
            Paragraph 81.a. requires that MCSO’s EIS protocols include “comparative data analysis,
            including peer group analysis, to identify patterns of activity by individual Deputies and groups
            of Deputies.”
            The EIU has conducted monthly and annual analyses looking for outliers that may indicate that
            an individual is behaving in a biased or unprofessional manner, in accordance with Paragraphs
            65, 66, and 67. The TSMR has been suspended and under revision since April 2016. MCSO has
            proposed new methodologies in consultation with its new vendor. We and the Parties have had
            the opportunity during our site visits; and, most recently through biweekly conference calls, to
            ask questions and receive additional information. Most importantly, MCSO is currently
            evaluating the extent to which it can match deputies using personal and professional
            characteristics that are intended to go beyond previous methods that were based upon the
            geographic location of traffic stops alone. These proposals have been met with support from
            deputies across the organization during meetings between MCSO personnel and the data analysis
            vendor (CNA); however, the statistical problems that arose during the Fourth TSAR analysis have
            required additional investigation of these methodological techniques.
            MCSO has never produced a TSQR. During our January site visit, MCSO presented a list of
            proposed quarterly studies. All but one of these studies received approval. We will evaluate
            these studies as they are produced. The main goal of most of the studies proposed is to investigate
            issues that would be beneficial to the refinement or development of either the Traffic Stop Annual
            or Monthly Reports.
            MCSO has also created an interface for Non-Traffic Contact Forms (NTCFs) to be available in
            the EIS database; however, MCSO has not yet begun to develop a methodology to investigate
            whether patterns of problematic behavior/action/bias might be occurring in the stops these forms
            document. We have discussed these issues with MCSO during our site visit meetings since
            October 2018. We and the Parties have commented on preliminary materials provided by MCSO,
            and we will continue to work with MCSO to use these civilian contacts to their fullest potential.
            MCSO is not in compliance with this Subparagraph.




                                                      Page 123 of 287




WAI 46632
            Paragraph 81.b. requires that MCSO’s EIS protocols include “identification of warning signs or
            other indicia of possible misconduct.”
            GH-5 (Early Identification System) provides significant direction for employees and supervisors
            alike to understand what type of behaviors will be viewed as problematic. As noted above, the
            intent of the TSAR and TSMR is to identify deputies who might be engaged in biased activity
            regarding who they stop, cite, warn, or search. MCSO has been developing new methods for the
            TSMR, and we have collectively engaged in numerous discussions about the TSAR.
            MCSO is also revising the EIU Operations Manual, which will include sections on data protocols
            and the several analyses based upon the traffic stop and patrol data. The manual also includes
            thresholds for behavior ranging from failure to arrive on time for work to external complaints.
            BIO is examining these thresholds to determine why they were set at the present levels. This
            investigation may result in the modification of thresholds that have proven unproductive over the
            last several years. Additionally, MCSO is currently investigating threshold levels for the
            benchmarks for the TSMR outlined in Paragraph 67. As a result, the triggering of alerts for
            repetitive behavior exceeding several thresholds have been put on hold.
            Finally, as noted in Subparagraph 81.a. and 81.b.vi, MCSO should utilize all patrol data to
            evaluate the behavior of deputies in comparison to their peers. While the volume of Non-Traffic
            Contact Forms (NTCFs) pales in comparison to traffic stops, there are enough accumulated forms
            for analyses to commence. As we noted in Paragraph 75, we receive all NTCFs for investigative
            stops each month. The volume ranges from 15-25 per month. In our review of these interactions,
            we have noted that they typically involve suspicious behavior, and violations of traffic laws while
            on bicycles or waterways. These violations are often concentrated in particular locations
            throughout the County that may make it more likely that minority members are contacted. We
            have suggested to MCSO that the agency create an analytic method to determine whether there
            may be trends in activity over time that may require closer examination to eliminate any
            possibility of bias. Since our July site visit in 2019, we also undertook an evaluation of a random
            sample of Field Information contacts captured on NTCFs. Our review found a large overlap
            between civilian contacts labeled as Field Information and those labeled as Investigative Stops.
            We have engaged MCSO in further discussions clarifying this distinction. Until such time as this
            is resolved, we will select a combined sample of NTCFs from both categories of civilian
            interaction. MCSO is currently proposing to investigate how the NTCFs and policy are being
            used across the agency. This would be an important first step that could lead to a more thorough
            analysis looking for potential indications of bias across these stops.
            MCSO is not in compliance with this Subparagraph.
            Paragraph 81.c. requires that MCSO’s EIS protocols include “MCSO Commander and Supervisor
            review, on a regular basis, but not less than bimonthly, of EIS reports regarding each officer under
            the Commander or Supervisor’s direct command and, at least quarterly, broader, pattern-based
            reports.”




                                                      Page 124 of 287




WAI 46633
            Supervisory Note inspections include four measures to assess how well supervisors are using EIS
            information to oversee the activity and behavior of their subordinates: making supervisory
            comments on deputies; reviewing their body-worn camera footage; making Employee
            Performance Appraisal (EPA) notations; and reviewing subordinates’ EIS profiles. The overall
            compliance average across these criteria has remained steady in the mid to upper 90th percentile
            for the past year, except in August and February. In August, 14 deficiencies were found in District
            1, resulting in a compliance rate of 91%. In February, the compliance rate was 93.85%. Our
            computation of compliance rates is generally slightly lower than those reported by MCSO, as the
            agency uses a matrix of indicators for inspection, while we evaluate any significant departure
            from policy as a deficiency for an entire case. Regardless, AIU regularly sends out BIO Action
            Forms to those Districts with deficiencies noted, no matter the level of compliance. We have also
            repeatedly requested additional information from MCSO when we encounter an issue of concern
            and MCSO has always willingly provided the needed information or additional data. Rarely have
            we noted deficiencies involving the same supervisors in consecutive months. MCSO has already
            included repetitive BIO Action Form (BAF) deficiencies as an alert allegation. AIU has
            developed and presented a proposal to better track BAFs by type, individual, and District to ensure
            that any corrective actions are targeted at the most appropriate level and to be able to determine
            if there are particular supervisors that appear repeatedly within specified timeframes. MCSO
            presented the first analysis of BIO Action Form tracking, for January to May 2019, during our
            July 2019 site visit. MCSO is currently reviewing this first analysis to prepare a proposal for a
            regular BIO Action Form inspection. We will evaluate this proposal as it is made available.
            MCSO is in compliance with this Subparagraph.
            Paragraph 81.d. requires that MCSO’s EIS protocols include “a requirement that MCSO
            Commanders and Supervisors initiate, implement and assess the effectiveness of interventions for
            individual Deputies, Supervisors, and units, based on assessment of the information contained in
            the EIS.”
            The EIS database generates alerts for issues ranging from data entry errors to internal and external
            complaints; however, many of the potential ongoing alerts are dependent upon the revision of
            alert thresholds which continue to undergo evaluation by MCSO. From these alerts, EIU
            personnel send out for investigation those alerts that are not redundant or mischaracterized in
            some fashion. Supervisors have a set amount of time to return these investigations with a
            description of their investigation and the outcome. MCSO has created an EIS Alert Review Group
            (ARG) that evaluates the investigations of supervisors prior to closing an alert. The group ensures
            that the reports of the supervisors address all aspects of the assigned investigation, and returns
            those that are deficient to the District for continued revision. Following the creation of the ARG,
            we have found the supervisors’ investigations and summaries to be much more complete and
            thorough. Over time the review group’s request for additional information has dropped below
            one third of the investigations evaluated. We have been provided the original alert investigation
            documents (Attachment B of GH-5 [Early Identification System]) as well as modified ones arising
            from the ARGs requests. AIU has also created a new inspection for EIS Alert Review Processes.
            This inspection initially determines whether the investigation was completed within policy


                                                      Page 125 of 287




WAI 46634
            timeframes of 30 days. The compliance rate for this quarter ranges from 80% in January and
            March to 87% in February. BIO sent Action Forms to the Districts where supervisors did not
            complete their investigations within policy guidelines. We believe that as MCSO’s experience
            with this inspection evolves, and supervisors receive additional training on alert investigation
            closure in SRELE training, that these variations will diminish. MCSO is working to also ascertain
            whether the interventions undertaken are effective. We will continue to engage MCSO in this
            evaluation process in accordance with this Paragraph. As this is the third quarter in which MCSO
            has not achieved compliance for the Alert Investigation Inspection, and there is no mechanism in
            place to adequately judge the effectiveness of interventions, MCSO is no longer in compliance
            with this Subparagraph.
            Paragraph 81.e. requires MCSO’s EIS protocols to include “identification of a range of
            intervention options to facilitate an effective response to suspected or identified problems. In any
            case where a Supervisor believes a Deputy may be engaging in racial profiling, unlawful
            detentions or arrests, or improper enforcement of Immigration-Related Laws or the early warning
            protocol is triggered, MCSO shall notify the Monitor and Plaintiffs and take reasonable steps to
            investigate and closely monitor the situation, and take corrective action to remedy the issue.
            Interventions may include but are not limited to counseling, Training, Supervisor ride-alongs,
            ordering changes in practice or procedure, changing duty assignments, Discipline, or other
            supervised, monitored, and documented action plans and strategies designed to modify activity.
            All interventions will be documented in writing and entered into the automated system.”
            GC-17 (Employee Disciplinary Procedures) and GH-5 (Early Identification System) provide a
            wide range of options for supervisor interventions, as well as practical guidelines about how to
            employ those options. As noted above, GH-5 includes Attachment B, “Early Identification Alert
            Response Form.” This form specifies the responsibility of supervisors and serves as a checklist
            of processes the supervisor should use. EIU also attaches any documents, citations, or BWC
            recordings the supervisor might need to conduct an inquiry. We began observing the use of these
            forms in April 2017. Over the past six months, we have found that alert investigations conducted
            by supervisors has improved. Our inquiries for additional information typically revolve around
            alert investigations that have been closed as a result of simultaneous PSB inquiries, which take
            precedent, and/or updates on Action Plans or training recommended by District and EIU
            personnel.
            MCSO has also created an EIS Alert Review Group (ARG) to ensure that the closure of alerts is
            supported by documentation from supervisors and responsive to the needs of the organization.
            The number of completed investigations has dropped over the past several months as the ARG
            has taken a proactive role to communicate with the Districts and individual supervisors about how
            to effectively complete these investigations. This has meant that when the ARG intervenes, the
            total time to complete an investigation has increased; however, once complete, these
            investigations contain sufficient information to support the actions taken by District personnel.
            We have also worked with MCSO to propose an extension of alert investigation timeframes when
            documentation issues delay the process. We will evaluate this proposal when it is produced.



                                                      Page 126 of 287




WAI 46635
            MCSO is in compliance with this Subparagraph.
            Paragraph 81.f. requires that MCSO’s EIS protocols include “a statement that the decision to
            order an intervention for an employee or group using EIS data shall include peer group analysis,
            including consideration of the nature of the employee’s assignment, and not solely on the number
            or percentages of incidents in any category of information recorded in the EIS.”
            In the development of GH-5 (Early Identification System), MCSO has taken into consideration
            the nature of the employee’s assignment. In prior versions of GH-5, MCSO created an appendix
            for thresholds that indicated, for example, that the “use of force” threshold was different for
            Detention and Patrol personnel. Detention personnel are much more likely to need to employ
            force than their Patrol counterparts. In the current version of GH-5, MCSO refers to thresholds
            that will be included in the EIU Operations Manual; however, MCSO is evaluating the threshold
            limits to ensure that they are achieving the goals for which they were originally set. As part of
            the re-evaluation process, MCSO is communicating with other local law enforcement agencies to
            collect information about current best practices regarding thresholds they employ. As a result,
            EIU personnel are more closely overseeing repetitive behaviors and have not initiated alert
            investigations for some threshold levels. When MCSO produces a new threshold appendix, we
            will evaluate it with regard to this and other portions of the Court Order.
            MCSO has also engaged a new outside contractor for analysis of traffic stop data. Up to this
            point, MCSO is proposing an expansion of “peer” comparisons beyond just the location of the
            traffic stop. MCSO is proposing to match deputies based upon personal and professional
            characteristics. This proposal has been vetted by us and the Parties. We will evaluate the
            sufficiency of these methods as the process evolves. During the analysis conducted for the Fourth
            TSAR a statistical problem arose as the result of these matching characteristics. MCSO overcame
            this problem, and is in the midst of planning pilot testing for the TSMR utilizing these new peer
            comparisons. MCSO will remain out of compliance with this Subparagraph until the TSMR is
            produced, evaluated, and implemented throughout the organization.
            Paragraph 81.g. requires that MCSO’s EIS protocols include “a process for prompt review by
            MCSO Commanders and Supervisors of the EIS records of all Deputies upon transfer to their
            supervision or command.”
            MCSO has noted the need for a prompt review in both the “Supervisor Responsibilities” and
            “Command Staff Responsibilities” sections of GH-5 (Early Identification System). EIU
            specifically addressed this issue during the EIS and SRELE training completed in November
            2017. EIU advised supervisors to document when they conducted their review in Supervisory
            Notes, as well as how long the deputy had been working in their chain of command when the
            review was conducted. This was also reiterated in the SRELE training that was approved on
            September 30, 2019. During our visits to several Districts during our past four site visits, MCSO
            personnel informed us that most command staff attempt to review these materials within the first
            few days that a deputy, or supervisor, moves to their District. In no cases have we found
            information where the 14-day limit outlined in policy has been problematic.
            MCSO is in compliance with this Subparagraph.

                                                     Page 127 of 287




WAI 46636
            Paragraph 81.h. requires that MCSO’s EIS protocols include “an evaluation of whether MCSO
            Commanders and Supervisors are appropriately using the EIS to enhance effective and ethical
            policing and reduce risk.”
            EIU has improved the processing and tracking of alert investigations. The development of
            Attachment B to GH-5 (Early Identification System) and training completed in EIS and SRELE
            has dramatically improved the information provided by supervisors when closing alerts. AIU has
            also created a new EIS Alert Review Process inspection that specifically looks for indications that
            supervisors have conducted a thorough examination within appropriate policy timeframes and
            selected appropriate responses to the allegations included in the alert investigation. At present,
            this inspection is limited to reviewing whether supervisors are completing alert investigations
            within the 30-day policy requirements. MCSOs compliance rate for this inspection ranges from
            80% in January and March to 87% in February. MCSO continues to work on a secondary, but
            vital, feature of this inspection, which will include criteria to judge the effectiveness of
            interventions by identifying deputies and supervisors who trigger additional alerts. This
            inspection will become a valuable component to ensure that supervisors and command staff are
            utilizing EIS to promote efficiency and ethical policing during the alert investigation process. We
            found no issues with the conclusions used for closing alert investigations during this quarter. For
            the cases that were not closed within policy guidelines, BIO sent out Action Forms to the Districts.
            As this process becomes more routine, we expect that District personnel will adjust to the policy
            requirements.
            MCSO is not in compliance with this Subparagraph.
            Paragraph 81.i. requires that MCSO’s EIS protocols include “mechanisms to ensure monitored
            and secure access to the EIS to ensure the integrity, proper use, and appropriate confidentiality of
            the data.”
            MCSO has addressed the security and integrity of data in GH-5 (Early Identification System), as
            well as instituted facility inspections throughout the Districts – including the security of terminals,
            access to information, and mobile displays. We spot-check technology and security of old forms
            during each site visit and have found no problems to date. Additionally, on November 6, 2017,
            MCSO published the operating procedure for System Log Audit Requests; this became effective
            on November 30, 2017. The procedure outlines how PSB personnel will notify the Technology
            Management Bureau of any misuse of MCSO information systems allegations and request an
            audit of the suspected breach. We discussed this operating procedure, BAS SOP 17-4, during our
            January 2018 site visit meetings; it meets all of the concerns voiced since the February 2017
            discovery of two cases where data was compromised, but no one notified the Technology
            Management Bureau. We believe this procedure has proven effective to this point. In addition,
            we are provided all internal investigation summaries initiated each month; and found only two
            instances in which an employee was accused of misusing ACJIS and booking information. These
            complaints are still under investigation by PSB. We will continue to evaluate the effectiveness
            of MCSOs attention to data integrity.
            MCSO is in compliance with this Subparagraph.


                                                        Page 128 of 287




WAI 46637
            MCSO meets some of the requirements of Paragraph 81, but there remain a variety of activities
            that are currently ongoing that need to be completed before MCSO will be in compliance. These
            range from the finalization of methods for the TSMR and TSQR to the completion of revisions
            to the EIU Operations Manual. AIU has improved the tracking of alert investigations with the
            creation of the EIS Alert Review Process Inspection; and initiated a preliminary analysis of BIO
            Action Form tracking. MCSO presented this analysis during our July site visit and will use the
            results to propose an ongoing BIO Action Form review. We have also requested that MCSO
            devise an audit for the NTCFs that have accumulated over the past two years. We and the Parties
            remain concerned that we have not noted many instances where supervisors proactively intervene
            with their subordinates; rather, the supervisors wait until prompted by EIS alerts or the ARG
            review of completed alert investigations. Command staff have taken a more active role in
            evaluating the work of supervisors as evidenced by the number of alert investigations returned to
            supervisors for revision or additional inquiry. MCSO has suggested a proposal to initiate an
            evaluation of accumulated NTCFs to see how the forms and policy are currently being used across
            the agency. We have provided feedback to this proposal and will evaluate the progression of this
            methodology as it becomes available. To comply with this and other Paragraphs, however, the
            methods would also have to be able to indicate statistically whether potential bias might be
            occurring in how different ethnicities/races are being selected and treated during these encounters.
            We will continue to evaluate progress toward the goals outlined in this Paragraph.




                                                      Page 129 of 287




WAI 46638
            Section 9: Supervision and Evaluation of Officer Performance
            COURT ORDER             X.    SUPERVISION         AND       EVALUATIONS         OF     OFFICER
            PERFORMANCE


            Paragraph 82. MCSO and the County shall ensure that an adequate number of qualified first-
            line Supervisors are available to provide the effective supervision necessary to ensure that
            Deputies are following the Constitution and laws of the United States and State of Arizona, MCSO
            policy, and this Order. First-line Supervisors shall ensure that Deputies are policing actively
            and effectively, are provided with the instruction necessary to correct mistakes, and are held
            accountable for misconduct. To achieve these outcomes, MCSO shall undertake the following
            duties and measures:


            Paragraph 83. MCSO Supervisors shall provide the effective supervision necessary to direct and
            guide Deputies. Effective supervision requires that Supervisors: respond to the scene of certain
            arrests; review each field interview card and incident report; confirm the accuracy and
            completeness of Deputies’ daily activity reports; respond to each Complaint of misconduct;
            ensure Deputies are working actively to engage the community and increase public trust and
            safety; provide counseling, redirection, support to Deputies as needed, and are held accountable
            for performing each of these duties.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
            Phase 2: In compliance
            Due to COVID-19 concerns, our April site visit was postponed, and we did not conduct any
            District visits in the first quarter of 2020. Our compliance findings for this reporting period are
            based on the review of documents submitted as proof of compliance.
            We reviewed a sample of 89 Incident Reports for January, for the randomly selected date of
            January 6. All 89 Incident Reports were reviewed and memorialized by a supervisor within the
            required timelines. All of the 14 Arrest Reports were reviewed and approved within the required
            72 hours. There were 11 Vehicle Crash Reports submitted in the sample for January, of which
            all included documentation of supervisory review. The compliance rate for timely supervisory
            review of Incident Reports in January was 100%. We conducted a quality review on a 10%
            random sample of the reports we reviewed and found no significant errors. For January, MCSO
            reported 717 hours of community policing. In our sample reviews of Patrol Activity Logs, we
            noted four instances in which Patrol deputies documented some type of community policing
            activity. All of the community policing contacts provided some details about the interaction.
            While we consider all these contacts positive encounters, only two of these four encounters were
            aligned with problem-solving principles. We reviewed 25 community policing worksheets and


                                                      Page 130 of 287




WAI 46639
            noted a total of 33 hours and 981 persons contacted for January. We noted one activity in
            Guadalupe, and none in Aguila. These are the two areas selected for training with regard to the
            Constitutional Policing Plan (CPP). We consider some of the reported encounters to be of a
            problem-solving nature, while others appear to be part of routine patrol duties, or attendance at
            regularly scheduled events such as town hall meetings and Posse meetings. We have reviewed
            worksheets where a deputy hands out stickers in front of a school and notes 500 attendees or
            persons contacted in less than an hour. Our intent is not to invalidate this aspect of public
            relations, but considering that these events are already reported in PALs, community policing
            worksheets could be used for more productive endeavors. We recommend that MCSO revise
            how community policing worksheets are used, to ensure they reflect problem-solving initiatives,
            and are used to build on and share success stories. Otherwise, these worksheets are just
            instruments for reporting rote statistics and will become meaningless.
            We reviewed a representative sample of 91 Incident Reports for February, for the randomly
            selected date of February 14. Of the 91 Incident Reports, 88 had proper documentation of timely
            supervisory review. Of the 91 Incident Reports, 16 were vehicle collisions. All 16 Vehicle Crash
            Reports had documentation that a supervisor had reviewed and approved the reports. The
            compliance rate for timely supervisory review of Incident Reports in February was 96.70%. No
            major errors were noted during our quality control review of Incident Reports. Of the 15 Arrest
            Reports, supervisors reviewed all within 72 hours as required. For February, MCSO reported 775
            hours of community policing. In our sample reviews of Patrol Activity Logs for February, we
            noted one community policing event with the notation “field vent,” nothing more. We reviewed
            25 community policing worksheets for February. Deputies reported a total of 36 hours of
            community policing, with 13,975 persons in attendance. As previously noted, the validity of
            actual community policing hours appears diluted with exaggerated claims in some worksheets.
            This detracts from the good job that conscientious deputies may be doing. In the February sample,
            we noted three community policing events in Aguila, none in Guadalupe. A deputy noted 3,200
            attendees in an event that was 31 minutes in duration – a school lockdown drill. In another, a
            walk-through a school that lasted 37 minutes noted 1,097 attendees. Again, we do not dispute
            that these events have some value. However, it would seem more realistic if the encounter and
            actual interaction was limited to a lot less individuals than claimed. We recommend that
            supervisors review community policing worksheets to ensure they are being used for their
            intended purpose, in support of the Constitutional Policing Plan.
            We reviewed a representative sample of 84 Incident Reports for March, for the randomly selected
            date of March 7. Eighty-one of the 84 Incident Reports included documentation that they had
            been reviewed and approved by supervisors as required by this Paragraph, for a compliance rate
            of 96.43%. All eight Arrest Reports had been reviewed and signed by supervisors within the
            required 72 hours. There were 19 Vehicle Crash Reports submitted in the March sample; we
            confirmed timely supervisory review on 18 reports. We conducted a quality review on a 10%
            random sample of the reports submitted and found no significant deficiencies. For March, MCSO
            reported 384 hours of community policing. In our reviews of Patrol Activity Log samples, we
            noted five community policing activities, but these contained no details of the events. For March,


                                                      Page 131 of 287




WAI 46640
            we reviewed all 23 community policing worksheets generated for the month. Deputies reported
            32 hours of community policing, with 1,219 attendees. As with our comments for January and
            February, we noted that some of the reported events had more community policing value than
            others. We noted no community policing events in Guadalupe or Aguila, the two areas selected
            for training in the Constitutional Policing Plan.
            For each month of the quarter, we selected a supervisor and a squad of deputies from each District.
            We requested several documents, including Patrol Activity Logs (PALs), for each deputy. We
            reviewed PALs for each month of the quarter to assess if deputies turned them in by the end of
            each shift, and if supervisors reviewed each PAL.
            For January, we reviewed PALs for 28 deputies and seven supervisors. All 28 deputies’ Patrol
            Activity Logs contained documentation of supervisory review. All seven supervisors’ Patrol
            Activity Logs contained documentation of command-level review. For February, we reviewed
            Patrol Activity Logs for 26 deputies and seven supervisors. All 26 deputies’ PALs contained
            documentation of supervisory review. All seven supervisors’ PALs contained documentation of
            command-level review. For March, we reviewed Patrol Activity Logs for 28 deputies, three
            Deputy Services Aides (DSA), and eight supervisors. All 26 deputies’ PALs and all three DSA
            PALs contained documentation of supervisory review; all eight sergeants’ PALs contained
            documentation of command-level review. Based on the review of PAL samples selected for
            January, on a daily basis, deputies completed an average of 1.04 Incident Reports, handled an
            average of 4.03 calls for service, completed an average of 1.92 self-initiated calls, and travelled
            an average of 58.52 miles. Based on the review of PAL samples selected for February, on a daily
            basis, deputies completed an average of 1.12 Incident Reports, handled an average of 3.73 calls
            for service, completed an average of 2.15 self-initiated calls, and travelled an average of 61.54
            miles. Based on the review of PAL samples selected for March, on a daily basis, deputies
            completed an average of 0.79 Incident Reports, handled an average of 4.53 calls for service,
            completed an average of 3.28 self-initiated calls, and travelled an average of 73.46 miles.
            We also reviewed deputies’ and supervisors’ PALs to determine if supervisors provided on-scene
            supervision, and if those supervisor-deputy contacts were documented. For the sample dates
            selected in January, there were 19 supervisor-deputy field contacts reported by deputies and
            supervisors. For the sample dates selected in February, there were 32 supervisor-deputy field
            contacts reported by deputies and supervisors. For the sample dates selected in March, there were
            37 supervisor-deputy field contacts reported by deputies and supervisors.
            For January, February, and March, we reviewed selected samples of non-traffic incidents
            involving stops and detentions, which were recorded in Non-Traffic Contact Forms (NTCFs).
            For January, we selected 24 NTCFs for review. All 24 NTCFs had been submitted prior to the
            end of the shift. Twenty-two of the 24 NTCFs were reviewed and approved by supervisors within
            72 hours, as required. The compliance rate for timely submission and timely supervisory review
            of NTCFs in January was 91.66%. For February, we selected 25 NTCFs to review. All 25 NTCFs
            were submitted prior to the end of the shift. All 25 NTCFs were reviewed and approved by
            supervisors within the required timeframe. Of the 25 NTCFs reviewed, all were in compliance.


                                                      Page 132 of 287




WAI 46641
            The compliance rate for timely submission and timely supervisory review of NTCFs in February
            was 100%. For March, we selected 23 NTCFs for review. Twenty-one of the 23 NTCFs were
            submitted within the required timeframe. Twenty-two of the 23 NTCFs were reviewed and
            approved by supervisors within the required 72 hours. One NTCF involved a stop of three Latino
            males. The NTCF noted that a consent search of a vehicle was given, but a search was not
            conducted. We do not know if this was an error in reporting. We are unable to determine what
            occurred in the stop, or if there was a vehicle involved, since there was no narrative in the NTCF.
            There was no vehicle listed on the form. The supervisor reviewed and approved the NTCF.
            However, in view of the missing and/or incorrect information, we conclude that this NTCF is not
            in compliance. The compliance rate for timely submission and timely supervisory review of
            NTCFs in March was 86.96%. For this reporting period, compliance with timely submission and
            timely supervisory review of NTCFs was 91.66%. We assess compliance with this Paragraph, as
            it relates to NTCFs in conjunction with timely reviews of VSCFs, under Paragraph 90.
            Our reviews for this reporting period revealed that in January, of the 24 NTCFs, 12 stops involved
            White individuals, with a total of 14 White individuals documented in these stops. Twelve stops
            involved Latino individuals, with a total of 14 Latino individuals documented in these 12 stops.
            No stops involved Asians or Pacific Islanders. Two stops involved African Americans, with a
            total of two African American individuals documented in these stops. For February, we reviewed
            25 NTCFs, of which 16 stops involved White individuals, with a total 25 of White individuals
            documented in these stops. Seven stops involved Latinos, with a total of nine Latino individuals
            documented in these stops. Three stops involved African Americans, with a total of four African
            American individuals documented in these stops. For March, we reviewed 23 NTFCs, of which
            13 stops involved White individuals, with a total of 21 White individuals documented in these
            stops. Nine stops involved Latino individuals, for a total of 20 Latino individuals involved in
            these stops. One stop involved an Asian or Pacific Islander, and two stops involved African
            Americans, with a total of two African Americans documented in these stops. White individuals
            were involved in 41 of the 72 stops, or 56.94%. Latinos were involved in 28 of the 72 stops, or
            38.9%. African Americans were involved in seven of the 72 stops, or 9.7%. Asian or Pacific
            Islanders were involved in one of the 72 stops, or 1.4%. We note that in five stops there were
            individuals of different race/ethnicities inside the vehicle.




                                                      Page 133 of 287




WAI 46642
            Paragraph 84. Within 120 days of the Effective Date, all patrol Deputies shall be assigned to a
            single, consistent, clearly identified Supervisor. First-line field Supervisors shall be assigned to
            supervise no more than twelve Deputies.
            In Full and Effective Compliance
            To verify Phase 2 compliance with this Paragraph, we reviewed monthly rosters and shift rosters
            for the first quarter of 2020. For January, we reviewed a sample of shift rosters from Districts 1,
            2, and 3; for February, we reviewed a sample of shift rosters from Districts 4, 6, and 7, and Lake
            Patrol; and for March, we reviewed a sample of shift rosters from Districts 1, 2, and 3. Our
            reviews of monthly and daily rosters indicated that deputies were assigned to a single consistent
            supervisor, and deputies worked the same shifts as their supervisors. With few exceptions, the
            span of control for each supervisor did not exceed the 1:8 ratio. On shifts where the span of
            control exceeded the 1:8 ratio, supervisors documented these in memos to the District
            Commander. For January, District 2 supervisors generated four span of control memos. For
            February, District 2 supervisors generated three span of control memos. For March, there was
            one span of control memo from District 2, and one span of control memo from District 3.
            On September 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 85. First-line field Supervisors shall be required to discuss individually the stops
            made by each Deputy they supervise with the respective Deputies no less than one time per month
            in order to ensure compliance with this Order. This discussion should include, at a minimum,
            whether the Deputy detained any individuals stopped during the preceding month, the reason for
            any such detention, and a discussion of any stops that at any point involved any immigration
            issues.
            Phase 1: In compliance
               •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                   amended on May 28, 2020.
            Phase 2: In compliance
            Consistent with our methodology, we requested that MCSO provide copies of reports
            documenting that supervisors are meeting with and discussing individually the stops made by
            each deputy, at least once per month. We requested documentation for one randomly selected
            supervisor from each District, for each month of the reporting period, and the squad of deputies
            who reports to that supervisor. Supervisors record the discussion of traffic stops by applying the
            “Discussed with Deputy” option. MCSO documents supervisor-deputy discussions in a
            spreadsheet, which it submits for inspection. The spreadsheet also documents timely supervisory
            review of VSCFs. In addition to the spreadsheet, MCSO submits all VSCFs for the month in
            review. We select a 10% random sample of VSCFs from each District to review for content. We


                                                       Page 134 of 287




WAI 46643
            also inspect the sample of VSCFs submitted for review of traffic stops under Paragraphs 25 and
            54, as part of compliance with Paragraph 91, to verify if supervisors are addressing deficiencies
            in the documentation related to the stops.
            Paragraph 85 requires that supervisors discuss traffic stops at least once per month with their
            deputies. To efficiently manage this requirement along with other administrative and operational
            duties, supervisors generally conduct several traffic stop-related discussions with each deputy
            during the month. Supervisor-deputy discussions of traffic stops that occurred toward the latter
            part of the month may not get reviewed until the following month. Our selections for these
            discussions change every month, so to obtain complete records for each deputy, MCSO holds the
            submission until all of the information requested for the month is complete. Accordingly, the
            documentation of supervisory-deputy discussions of traffic stops is submitted 30 days
            retroactively.
            For January, MCSO submitted the December traffic stops for each deputy, by District. The total
            number of traffic stops for each District was: District 1, 48; District 2, 11 District 3, 18; District
            4, 10; Lake Patrol, 125; District 6, 59; and District 7, 20. There were a total of 291 traffic-related
            events for all Districts, and sergeants discussed 286 of these events with the deputies who
            conducted them, for a compliance rate of 98%.
            For February, MCSO submitted the January traffic stops for each deputy, by District. The total
            number of traffic stops for each District were: District 1, 22; District 2, four; District 3, 19; District
            4, six; Lake Patrol, three; District 6, 43; and District 7, 70. There were a total of 179 traffic-
            related events for all Districts, and sergeants discussed 167 of these with the deputies that
            conducted them, for a compliance rate of 93%
            For March MCSO submitted the February traffic stops for each deputy, by District. The total
            number of traffic stops for each District were: District 1, 15; District 2, 43; District 3, 124; District
            4, 10; Lake Patrol, 38; District 6, 64; and District 7, 23. There were a total of 317 traffic-related
            events for all Districts, and sergeants discussed all 317 of these events with the deputies who
            conducted them, for a compliance rate of 100%. For this reporting period, there were a total of
            787 traffic stops reported; and we received documentation that supervisors discussed 770 of these
            stops with the deputies that conducted them. This is a compliance rate of 97.83%.


            Paragraph 86. On-duty field Supervisors shall be available throughout their shift to provide
            adequate on-scene field supervision to Deputies under their direct command and, as needed, to
            provide Supervisory assistance to other units. Supervisors shall be assigned to and shall actually
            work the same days and hours as the Deputies they are assigned to supervise, absent exceptional
            circumstances.
            Phase 1: In compliance
                •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
            Phase 2: In compliance


                                                         Page 135 of 287




WAI 46644
            To assess Phase 2 compliance with this Paragraph, we reviewed a sample of daily shift rosters for
            the three months of the reporting period. During this reporting period, consistent with our
            methodology, for January, we reviewed a sample of shift rosters from Districts 1, 2, and 3; for
            February, we reviewed a sample of shift rosters from Districts 4, 6, and 7, and Lake Patrol; and
            for March, we reviewed a sample of shift rosters from Districts 1, 2, and 3. Our reviews of
            monthly and daily rosters indicated that deputies were assigned to and worked the same schedules
            as their supervisors, and supervisors were available to provide on-scene supervision. On shifts
            where the span of control exceeds the 1:8 ratio, supervisors are required to document these shifts
            in a memorandum to the District Commander. For January, District 2 supervisors generated four
            span of control memos. For February, District 2 supervisors generated three span of control
            memos. For March, there was one span of control memo from District 2, and one span of control
            memo from District 3.
            MCSO deputies’ and sergeants’ activities are captured in Patrol Activity Logs (PALs). We
            selected a random sample of one day per month, and one squad per District, for review. For
            January, we reviewed PALs for seven sergeants and 25 deputies. We noted a total of 19 field
            supervisor-deputy contacts between the combined deputies’ and sergeants’ PALs for the selected
            dates. For February, we requested PALs for 26 deputies and seven sergeants. We received and
            reviewed all requested PALs, and noted a total of 32 field supervisor-deputy contacts between the
            combined deputies’ and sergeants’ PALs for the selected dates. For March, we reviewed PALs
            for 28 deputies, three Deputy Services Aides (DSAs), and eight sergeants. We noted a total of 37
            field supervisor-deputy contacts between the combined deputies’ and sergeants’ PALs for the
            selected dates. We reviewed the monthly shift rosters for each month of the reporting period.
            Our reviews indicate that supervisors are assigned to work the same hours as the deputies under
            their supervision. Our reviews of Patrol Activity Logs indicate that supervisors have been
            available to provide on-scene supervision.


            Paragraph 87. MCSO shall hold Commanders and Supervisors directly accountable for the
            quality and effectiveness of their supervision, including whether commanders and Supervisors
            identify and effectively respond to misconduct, as part of their performance evaluations and
            through non-disciplinary corrective action, or through the initiation of formal investigation and
            the disciplinary process, as appropriate.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
            Phase 2: Not in compliance




                                                      Page 136 of 287




WAI 46645
            Consistent with our methodology, we requested the names of all deputies and supervisors whose
            performance appraisals were completed during this reporting period. From the lists of employees
            submitted, we requested a representative sample. The selection of deputies and supervisors whose
            EPAs are requested is based on the number of requirements set forth in the First and Second
            Orders. There are a greater number of requirements that supervisory EPAs must address,
            therefore, a greater number of supervisors’ EPAs are reviewed for compliance.
            For January, we requested and reviewed performance evaluations submitted for five deputies and
            10 supervisors whose performance evaluations were completed in January. All five deputy EPAs
            were in compliance. With regard to supervisors’ EPAs, nine of 10 EPAs rated the supervisors on
            the quality of their reviews. One command officer was not assessed on the quality of his reviews
            of misconduct investigations. All 10 EPAs addressed the quality and effectiveness of supervision.
            All 10 EPAs addressed the complaint history and their dispositions, discipline, commendations,
            awards, civil or administrative claims, lawsuits, training history, assignment and rank history,
            supervisory actions, and EIS histories. Nine of the 10 of the supervisors’ EPAs had comments
            on the employees’ ability to identify and respond to misconduct. Eight of the 10 supervisors’
            EPAs assessed supervisors on the quality of their internal affairs investigations and/or the quality
            of their reviews of internal affairs investigations, as required by Paragraph 176. In total, eight of
            the 10 supervisors’ EPAs met all requirements. For January, including both deputy and supervisor
            EPAs, 13 of 15 EPAs, or 86.67%, were in compliance.
            For February, we requested and reviewed performance evaluations submitted for six deputies and
            nine supervisors whose EPAs were completed in February. All six deputy EPAs addressed all
            required areas of assessment, including the requirements of Paragraph 99. All nine of the
            supervisors’ EPAs rated the supervisors on the quality and effectiveness of their supervision. All
            nine EPAs addressed the quality of supervisory reviews. Eight of the nine supervisors’ appraisals
            included comments related to the supervisors’ ability to identify and respond to misconduct. All
            nine of the EPAs addressed the complaint history and their dispositions, discipline,
            commendations, awards, civil or administrative claims, lawsuits, training history, assignment and
            rank history, supervisory actions, and EIS histories. Seven of the nine EPAs assessed the
            supervisors’ quality of internal investigations and/or the quality of their reviews of internal
            investigations; one supervisor had no direct reports. In total, seven of the nine supervisors’ EPAs
            met all requirements. For February, including both deputy and supervisor EPAs, 13 of 15 EPAs,
            or 86.66%, were in compliance.
            For March, we requested and reviewed Employee Performance Appraisals submitted for six
            deputies and eight supervisors whose EPAs were completed in March. All six deputy EPAs
            addressed all requirements. All eight supervisors’ EPAs rated the employees on the quality and
            effectiveness of their supervision. All eight supervisors’ EPAs addressed the quality of
            supervisory reviews. All eight supervisors’ appraisals included comments related to the
            supervisors’ ability to identify and respond to misconduct. All eight supervisors’ EPAs addressed
            the complaint history and their dispositions, discipline, commendations, awards, civil or
            administrative claims, lawsuits, training history, assignment and rank history, supervisory actions,
            and EIS histories. All eight supervisors’ EPAs assessed supervisors on the quality of their internal


                                                       Page 137 of 287




WAI 46646
            affairs investigations and/or the quality of their reviews of internal investigations, as required by
            Paragraph 176. However, we had a concern with two of the supervisors’ EPAs, which were
            completed by the same commanding officer. Our reviews noted that both EPAs shared identical
            comments in all of the rating dimensions, with minor alterations. We and the Parties have
            discussed the concerning use of boilerplate language with MCSO. Boilerplate comments to
            describe observed behaviors is unacceptable, and leads us to question the validity of both
            appraisals. In total, six of the eight supervisors’ EPAs were in compliance. For March, including
            both deputy and supervisor EPAs, 12 of 14 EPAs, or 85.71%, were in compliance. Of the 44
            EPAs reviewed for the third quarter, 38 were in compliance. The compliance rating for this
            reporting period was 86.36%.
            We note that one of the ongoing areas of concern with current EPAs is related to the failure to
            address the quality of misconduct investigations, and the quality of reviews of misconduct
            investigations, as required by Paragraph 176. We have also expressed concern over the reduced
            compliance rate of District misconduct investigations, specifically with regard to investigations
            reviewed in the past year. Nevertheless, in our sample reviews, we seldom see evidence in EPAs,
            documenting that these issues are being addressed and corrective actions are being taken with
            regard to supervisors who conduct deficient investigations and commanders who fail to properly
            and thoroughly review misconduct investigations. Of the 27 supervisors’ EPAs reviewed for the
            quarter, 18 were sergeants and nine were command officers. Of the 18 sergeants’ EPAs, one
            noted concerns related to the quality of misconduct investigations. Of the nine commanders’
            EPAs reviewed, two noted concerns related to the quality of reviews of misconduct investigations.
            During our remote site visit conference call in April, we discussed the progress of the EPA
            revision with representatives from Human Resources. We discussed some of the issues that we
            have noted in the past that have led to our noncompliance findings. We believe that MCSO
            understands the areas of weakness in the current EPA process and is working to address those in
            the new EPA. Since the implementation of the new EPA process is still several months away,
            Human Resources has also worked to remedy the deficiencies in the current process.
            One of the areas discussed was the use of BlueTeam notes. We have noted in our reviews that
            supervisors sometimes write general BlueTeam notes pertaining to a specific incident. These
            notes, which may be rather lengthy, are then appended to the EPA without modification to address
            the specific rating dimension they are intended to support. The result is that reviewers in the
            chain of command, as well as the Monitoring Team, are left to decipher the parts of the BlueTeam
            note that may apply. When this process is repeated several times in the EPA, it results in a very
            protracted and cumbersome appraisal. MCSO advised that its plan is for supervisors to be trained
            to reflect and be selective with their note-taking, to make sure that notes are relevant to the core
            competencies.
            Another issue discussed was consistency in the way EPAs are completed. We have noted
            differences between Divisions in the way supervisors complete EPAs. Some supervisors copy
            the guide questions and insert an answer, with most adding BlueTeam notes to support their
            answers. Other supervisors complete the assessment in a narrative style. MCSO is aware and


                                                       Page 138 of 287




WAI 46647
            will address this issue in the training for the new EPA. One issue we have noted, which is
            fortunately not too common, is a “Yes” or “No” answer to the guide questions, without providing
            supporting information. In the current EPA process, we consider unsupported yes or no answers
            as noncompliant.
            Lastly, we discussed the issue of boilerplate language. We and the Parties have raised this concern
            with MCSO on more than one occasion, and MCSO has committed to address this in the training
            portion of the new EPA process. MCSO must ensure that supervisors understand that cut-and-
            paste boilerplate comments are problematic and detract from the credibility of the appraisal. We
            will carefully review EPAs to ensure this concern is addressed.


            Paragraph 88. To ensure compliance with the terms of this Order, first-line Supervisors in any
            Specialized Units enforcing Immigration-Related Laws shall directly supervise the law
            enforcement activities of new members of the unit for one week by accompanying them in the
            field, and directly supervise the in-the-field-activities of all members of the unit for at least two
            weeks every year.
            In Full and Effective Compliance
            MCSO does not have any specialized units that enforce immigration-related laws. We continue
            to monitor arrests and detentions as part of our review process to ensure that MCSO is in
            compliance with its own directives on this issue.
            For this reporting period we received lists containing all incidents involving MCSO arrests and
            criminal citations. For each month, we requested a random sample of arrests and criminal
            citations. In total, we reviewed 60 incidents involving arrests and 60 incidents involving criminal
            citations. We also reviewed a random sample of 263 Incident Reports for this reporting period.
            During our reviews of the documentation provided for this reporting period, we have found no
            evidence to indicate any violations of this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                       Page 139 of 287




WAI 46648
            Paragraph 89. A Deputy shall notify a Supervisor before initiating any immigration status
            investigation, as discussed in Paragraph 28. Deputies shall also notify Supervisors before
            effectuating an arrest following any immigration-related investigation or for an Immigration
            Related Crime, or for any crime related to identity fraud or lack of an identity document. The
            responding Supervisor shall approve or disapprove the Deputy’s investigation or arrest
            recommendation based on the available information and conformance with MCSO policy. The
            Supervisor shall take appropriate action to address any deficiencies in Deputies’ investigation or
            arrest recommendations, including releasing the subject, recommending non-disciplinary
            corrective action for the involved Deputy, and/or referring the incident for administrative
            investigation.
            In Full and Effective Compliance
            To assess MCSO’s compliance with this Paragraph, we requested all reports related to
            immigration status investigations, any immigration-related crimes, or any incidents or arrests
            involving lack of identity documents. The Incident Reports requested were for the period of July
            31-September 30, 2019. Any incident wherein a deputy requests a supervisor’s permission to
            contact Immigration and Customs Enforcement (ICE) or Customs and Border Patrol (CBP) – to
            ascertain the legal status of an individual involved in a stop, detention, or any incident under
            investigation by MCSO – falls under the reporting requirements of this request. For this reporting
            period, there were no reported events that would fall under the requirements of this Paragraph.
            For this quarter, MCSO did not submit any arrests that fall within the purview of this Paragraph.
            For this reporting period, we received lists noting all incidents involving MCSO arrests and
            criminal citations. For each month, we requested a random sample of arrests and criminal
            citations. From each list, we selected a 10% random sample of incidents. In total, we reviewed
            60 incidents resulting in arrest and 60 incidents involving criminal citations. In addition, we
            reviewed 263 Incident Reports for the quarter. During our reviews of March criminal citations,
            we noted one traffic stop where a Latino driver did not have a driver’s license; and no other
            identification was noted in the report. The driver was stopped for speeding, and subsequently
            cited and released for driving without a license. There is no indication on the VSCF or the
            Incident Report that the supervisor was contacted and approved the investigation.
            On December 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.




                                                      Page 140 of 287




WAI 46649
            Paragraph 90. MCSO Deputies shall submit documentation of all stops and Investigatory
            Detentions conducted to their Supervisors by the end of the shift in which the action occurred.
            Absent exceptional circumstances, within 72 hours of receiving such documentation, a Supervisor
            shall independently review the information. Supervisors shall review reports and forms for
            Boilerplate or conclusory language, inconsistent information, lack of articulation of the legal
            basis for the action, or other indicia that the information in the reports or forms is not authentic
            or correct. Appropriate disciplinary action should be taken where Deputies routinely employ
            Boilerplate or conclusory language.
            Phase 1: In compliance
               •   EA-11 (Arrest Procedures), most recently amended on May 13, 2020.
            Phase 2: In compliance
            We reviewed 35 incidents involving traffic stops for January 2020. There were 21 stops related
            to speeding, eight of which resulted in citations and 13 of which resulted in warnings. There were
            two stops related to equipment violations. Eight stops were for moving violations other than
            speeding. Four stops related to registration or license plate violations. Twelve of the stops
            resulted in citations, and 23 resulted in warnings. All 35 Vehicle Stop Contact Forms we reviewed
            noted the serial number of the reviewing supervisor, date, and time of supervisory review. All 35
            VSCFs were reviewed within the required 72 hours. For January, MCSO submitted a spreadsheet
            documenting each VSCF by District, for a total of 285 VSCFs. Supervisors reviewed 282 of the
            285 VSCFs within 72 hours, for a compliance rate of 99%.
            We reviewed 35 incidents involving traffic stops for February 2020. Eighteen of the 35 traffic
            stops related to speeding. Of the 18 stops related to speeding, nine drivers received citations, and
            nine received warnings. Five of the stops related to equipment violations. Nine of the stops
            involved moving traffic infractions other than speeding. Three stops related to registration or
            license plate violations. Of the 35 stops, 15 resulted in citations, and 20 resulted in warnings.
            Supervisors reviewed all 35 VSCFs within 72 hours. For February, MCSO submitted a
            spreadsheet documenting each VSCF by District, for a total of 91 VSCFs. Supervisors reviewed
            88 of 91VSCFs within 72 hours, for a compliance rate of 88%.
            We reviewed 35 incidents involving traffic stops for March 2020. Eighteen of the 35 traffic stops
            involved speeding violations. Of the 18 stops related to speeding, 10 drivers received citations
            and eight drivers received warnings. Four stops related to equipment violations. Twelve stops
            involved traffic violations other than speeding. Of the 35 stops, 12 resulted in citations and 23
            resulted in warnings. All 35 Vehicle Stop Contact Forms had timely supervisory reviews. For
            March, MCSO submitted a spreadsheet documenting each VSCF by District, for a total of 258
            VSCFs. We reviewed the data and supervisors reviewed all 258 VSCFs within 72 hours, for a
            100% compliance rate.




                                                      Page 141 of 287




WAI 46650
            For January, February, and March, we reviewed selected samples of non-traffic incidents
            involving stops and detentions, which were recorded in Non-Traffic Contact Forms (NTCFs).
            For January, we selected 24 NTCFs for review. All 24 NTCFs had been submitted prior to the
            end of the shift. Twenty-two of the 24 NTCFs were reviewed and approved by supervisors within
            72 hours, as required. The compliance rate for timely submission and timely supervisory review
            of NTCFs in January was 91.67%. For February, we selected 25 NTCFs to review. All 25 NTCFs
            were submitted prior to the end of the shift. All 25 NTCFs were reviewed and approved by
            supervisors within the required timeframe. For March, we selected 23 NTCFs to review. All
            NTCFs were turned in before the end of the shift. Nineteen of the 23 had supervisory reviews
            documented within 72 hours. For the quarter, 66 of 72 NTCFs reviewed were in compliance with
            timely supervisory review. The compliance rate was 91.67%.
            We take into account all stops and detentions, both traffic and non-traffic, when we determine the
            compliance rate for this Paragraph. The compliance rate for timely reviews of all combined stops
            and detentions, from the samples chosen, for this reporting period was 98.30%. For this reporting
            period, our inspection of the documentation provided has not revealed any evidence of boilerplate
            or conclusory language, inconsistent or inaccurate information, or lack of articulation, as to the
            legal basis for stops and detentions.


            Paragraph 91. As part of the Supervisory review, the Supervisor shall document any
            Investigatory Stops and detentions that appear unsupported by reasonable suspicion or are
            otherwise in violation of MCSO policy, or stops or detentions that indicate a need for corrective
            action or review of agency policy, strategy, tactics, or Training. The Supervisor shall take
            appropriate action to address all violations or deficiencies in Investigatory Stops or detentions,
            including recommending non-disciplinary corrective action for the involved Deputy, and/or
            referring the incident for administrative or criminal investigation.
            Phase 1: In compliance
               •   EA-11 (Arrest Procedures), most recently amended on May 13, 2020.
               •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                   amended on May 28, 2020.
               •   GF-5 (Incident Report Guidelines), most recently amended on April 30, 2020.
            Phase 2: In compliance




                                                      Page 142 of 287




WAI 46651
            We reviewed traffic stop data reported by MCSO for its January inspection (BI2020-0006). To
            determine compliance with this Paragraph, for January, we randomly selected 35 traffic-related
            events, which BIO then audited for compliance. Of the 35 traffic-related events, MCSO reported
            that 29, or 82.85%, had no deficiencies. As a result of the inspection, seven BIO Action Forms
            were generated. The first deficiency occurred when the deputy made several errors on the VSCF,
            including not marking the arrest, not documenting the arrest time, and erroneously noting that the
            subject was booked, when the subject was actually a cited and released. We consider this a serious
            deficiency that should have been addressed by the supervisor. In the second deficiency, the
            deputy did not document the transport time on the VSCF. The third deficiency was a result of the
            deputy noting inconsistent information of the violator’s license plate in CAD, the Citation, and
            the VSCF. In the fourth deficiency, the deputy did not articulate in the incident report that the
            violator was aware of the criminal activity. We consider this a serious deficiency, since it may
            affect the outcome of the arrest; the violator was charged with knowingly displaying a fictitious
            license plate. In the fifth deficiency, the inspector found inconsistencies in the documentation of
            the stop time between CAD, the written warning, and the VSCF. In the sixth and seventh
            deficiencies, the inspector found inconsistent documentation of the violator’s license plate
            between CAD, the citation, and the VSCF. In the eighth deficiency, the deputy did not complete
            an assisting deputy Body-Worn Camera Log. In January, we found that two of the deficiencies
            were serious and should have been addressed by the supervisors who reviewed the stops. In our
            independent reviews of the traffic stops for this month, we noted no additional deficiencies.
            We reviewed a spreadsheet documenting each VSCF by District, for January, to determine if
            supervisors were reviewing VSCFs within the required 72 hours. We reviewed data for 285 traffic
            stops, and determined that supervisors had completed timely reviews in 99% of the cases. For
            January, we requested 24 NTCFs from the list that MCSO submitted. We reviewed the NTCFs
            to determine if supervisors were reviewing them within the required 72 hours. We determined
            that supervisors had completed timely reviews in 22 of 24 NTCFs, or in 91.67% of the cases.
            For this reporting period, we amended our methodology from compliance with this Paragraph.
            We requested all corrective actions related to the traffic stops reviewed for Paragraphs 25 and 54.
            For January, none of the corrective actions pertained to the 35 stops selected for the January
            inspection. In addition, for January, we requested a sample of 10 corrective actions generated
            during the month. Corrective actions are documented on BlueTeam Supervisory Notes. Of the
            10 corrective actions, four were associated with body-worn camera and recording issues,
            including: failure to activate the BWC; late activation of the BWC; turning off the camera before
            the event was concluded; or poor positioning of the BWC. One corrective action was associated
            with inaccurate or missing information on VSCFs, citations, or written warnings. Four corrective
            actions were taken as a result of procedural or policy violations during traffic stops. One
            corrective action was associated with deputy safety.




                                                      Page 143 of 287




WAI 46652
            We reviewed traffic stop data reported by MCSO for its February inspection (BI2020-0019). We
            randomly selected 35 traffic-related events, which BIO then audited for compliance. The
            inspection report noted that 32 stops, or 91.43%, had no deficiencies. The inspection found
            deficiencies associated with four stops. The first deficiency noted was a traffic stop where the
            deputy used the wrong disposition code. The second deficiency was related to a stop that a deputy
            sergeant made, in which he documented the location incorrectly on the VSCF. The sergeant also
            noted an incorrect call sign on the VSCF for a unit on the scene. The third deficiency was a
            sergeant who made a traffic stop but failed to provide a self-introduction upon the initial contact.
            The fourth deficiency was committed by a civilian communications employee who failed to
            properly record the disposition code in the Computer Aided Dispatch (CAD) system. Three BIO
            Action Forms were generated for the deficiencies. We do not consider these serious deficiencies
            within the context of this Paragraph. In our independent reviews of the traffic stops for this month,
            we noted no additional deficiencies.
            We reviewed a spreadsheet documenting each VSCF by District, for February, to determine if
            supervisors were reviewing VSCFs within the required 72 hours. We reviewed 91 VSCFs and
            determined that supervisors had completed timely reviews in 88 of the 91 stops, or in 88% of the
            cases. From the list submitted by MCSO, we requested a sample of 25 NTCFs that were generated
            in February. We inspected the NTCFs to determine if supervisors were reviewing them within
            the required 72 hours. We determined that supervisors had completed timely reviews in 100% of
            the cases.
            For February, we requested a list of corrective actions. From the list submitted, we selected 10
            corrective actions to review. Of the 10 corrective actions, two were associated with body-worn
            camera and recording issues: failure to activate the BWC; late activation of the BWC; turning off
            the camera before the event was concluded; or poor positioning of the BWC. One corrective
            action was associated with inaccurate or missing information on the VSCF, citation, or written
            warning. Three corrective actions were associated with procedural or policy violations during
            traffic stops. One corrective action related to deputy performance. One corrective action was
            associated with a Patrol Activity Log. One corrective action was associated with a technical
            failure, and there was one entry where we could not identify deficiencies or corrective actions.
            None of the corrective actions pertained to the 35 stops selected for February.
            We reviewed traffic stop data reported by MCSO for its March inspection (BI2020-0032). We
            randomly selected 35 traffic-related events, which BIO then audited for compliance. The
            inspection report noted that 32 stops, or 91.43%, had no deficiencies. In the first stop, the deputy
            noted that the driver was a White male. The driver had a Latino surname, and a video review
            confirmed that the driver appeared to be Latino. In a second stop, the driver was clearly Asian
            but was marked as White on the VSCF. There have been several discussions with MCSO on the
            accurate collection of data related to traffic stops involving the Plaintiffs’ class. While we
            recognize that in some instances it may be difficult to ascertain ethnicity, in the first case
            discussed, the name of the individual was clearly Latino. In a conversation that occurred between
            the deputy and the driver, the driver talked about Latin American food that his wife had made;
            this conversation was even noted in the VSCF. The reviewing supervisor should have at least


                                                       Page 144 of 287




WAI 46653
            inquired about the individual’s ethnicity during the discussion of the traffic stop with the deputy,
            and if not satisfied with the explanation, the supervisor should have reviewed the BWC video.
            There were no comments on the VSCF regarding the perceived ethnicity. In the second case, the
            driver’s name was not an indication of ethnicity, so supervisor the reviewing the documentation
            would not have been alerted to the mistake. The third case involved a Latino male who was
            stopped for an equipment violation. Further investigation revealed that the driver had a cancelled
            license. The deputy issued a criminal citation, which is technically an arrest, but did not note the
            arrest on the VSCF. A closer review of the documentation by the supervisor should have noted
            the deficiency. Mistakes like these involving the Plaintiffs’ class can lead to under-reporting of
            stops and arrests. We will continue to monitor the documentation closely to ensure that the review
            and discussion of traffic stops does not become perfunctory. We consider that two of the three
            stops noted in the inspection were not in compliance with Paragraph 91. We found one additional
            violation of policy in one stop. The deputy failed to run a check on the vehicle license plate.
            Policy requirements on mandatory checks ensure that traffic stops are handled uniformly,
            according to policy, regardless of the drivers’ race or ethnicity.
            For March, we requested a list of corrective actions. From the list submitted, we selected a sample
            of 10 corrective actions to review for the month. Of the 10 corrective actions, two were associated
            with body-worn camera and recording issues: failure to activate the BWC; late activation of the
            BWC; turning off the camera before the event was concluded; or poor positioning of the BWC.
            One corrective action was associated with inaccurate or missing information on VSCFs, citations,
            or written warnings. Three corrective actions were associated with procedural or policy violations
            involving traffic stops. One corrective action was associated with deputy performance. One
            corrective action was associated with a deficiency noted in a Patrol Activity Log. We could not
            identify any issues in one of the entries. There was one BlueTeam entry that was not associated
            with a corrective action, but noted a concern that deputies can mistakenly mark the VSCF as
            “reviewed” without the supervisor’s knowledge or consent. We recommend that MCSO look
            into this issue and make appropriate corrections. We noted one corrective action that pertained
            to one of the 35 stops reviewed for this Paragraph. In this stop, the supervisor noted that the
            deputy indicated the wrong location of the stop on the VSCF.
            We reviewed a spreadsheet documenting each VSCF by District, for March, to determine if
            supervisors were reviewing VSCFs within the required 72 hours. We reviewed 258 VSCFs and
            determined that supervisors had completed timely reviews in all 258 VSCFs, or in 100% of the
            cases. For March, we requested 23 NTCFs from the list submitted by MCSO. We reviewed all
            23 NTCFs to determine if supervisors were reviewing NTCFs within the required 72 hours. We
            determined that two of the NTCFs were not turned in by the end of the shift, as required.
            Supervisors completed timely reviews in 22 of the 23 NTCFs, or 95.65% of the cases.




                                                      Page 145 of 287




WAI 46654
            Paragraph 90 requires timely supervisory reviews of documentation pertaining to stops and
            detentions. Paragraph 91 requires supervisors to identify policy violations, deficiencies, and
            training issues noted in stops and detentions. Of the sample of 105 stops inspected for this
            reporting period, there were five serious deficiencies and policy violations, that supervisors failed
            to identify and address in their reviews. The compliance rate for Paragraph 91 for this reporting
            period was 95.23%.


            Paragraph 92. Supervisors shall use EIS to track each subordinate’s violations or deficiencies
            in Investigatory Stops or detentions and the corrective actions taken, in order to identify Deputies
            needing repeated corrective action. Supervisors shall notify IA. The Supervisor shall ensure that
            each violation or deficiency is documented in the Deputy’s performance evaluations. The quality
            and completeness of these Supervisory reviews shall be taken into account in the Supervisor’s
            own performance evaluations. MCSO shall take appropriate corrective or disciplinary action
            against Supervisors who fail to conduct complete, thorough, and accurate reviews of Deputies’
            stops and Investigatory Detentions.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: Not in compliance
            During the first quarter of 2019, MCSO implemented the EIS Alerts Inspection Report. We used
            the EIS Alerts Inspection Reports during 2019 to determine compliance with Paragraphs 92 and
            95. In January 2020, at the request of MCSO, we reassessed the value of the documentation being
            reviewed for compliance and determined that a change in methodology was warranted. As a
            result, during the first quarter of 2020, we revised the documentation that we request and review
            to determine compliance with this Paragraph. There are two primary areas of assessment for this
            Paragraph: First, to determine if supervisors are tracking subordinates’ deficiencies and
            violations in stops and detentions, and accurately documenting these issues along with corrective
            actions, in employees’ EPAs; in addition, repeated corrective actions should be addressed in
            EPAs. Second, to determine if the quality of supervisory reviews of EIS are being addressed in
            supervisors’ EPAs. The quality and effectiveness of interventions, as a result of deficiencies
            pertaining to stops and detentions, is a requirement which we assess under Paragraph 97.
            To determine compliance, we will review the EIS and IAPro histories for each of the employees
            whose EPAs were selected for review under Paragraph 87. We will then review the information
            to determine if all violations, deficiencies, IA investigations, and corrective actions taken
            pertaining to stops and detentions, which were listed in the employee’s EIS and IAPro resumes,
            were accurately documented in the employee’s EPA. Failure to identify and memorialize any
            issues and actions taken as noted in the employee’s EIS and IAPro resumes, reflects on the quality
            of the supervisor’s quality of reviews. By reviewing EIS and IAPro resumes, we will also be
            able to identify if a deputy has repeated entries of any specific violation, and if subsequent actions
            taken to correct the issue have been documented in the employee’s EPA. For applicable


                                                       Page 146 of 287




WAI 46655
            supervisors’ EPAs, in addition to the above metric, we will review comments made in reference
            to the quality of supervisory reviews to ensure that the rater has specific comments addressing
            this Paragraph’s requirements. Both of these requirements must be met for compliance.
            Deficiencies in quality of EIS reviews, by supervisors, will also reflect in our assessment of
            compliance for Paragraph 100. In order to ensure fairness to MCSO, when we assess compliance
            with this Paragraph, we also try look at the performance appraisal as a whole to determine if the
            intent and spirit of the Paragraph under review was captured. We believe that the documentation
            being presently reviewed is a more accurate representation of MCSO’s work product, and our
            methodology is a more complete measurement of compliance.
            For January, we reviewed five deputy EPAs and 10 supervisors’ EPAs. All deputy EPAs were
            in compliance. We found one supervisor that had a deficiency pertaining to a traffic stop in their
            IAPro resume. However, the deficiency and corrective action was not documented in the
            supervisor’s EPA. For February, we reviewed six deputy EPAs and nine supervisors’ EPAs.
            During our reviews, we found two deputies with deficiencies pertaining to traffic stops noted in
            their resumes, but these were not documented in each employee’s EPA. All nine supervisors’
            EPAs were found to be in compliance. For March, we reviewed six deputy and eight supervisors'
            EPAs. All EPAs reviewed were in compliance. The documentation of the quality of supervisory
            reviews was met in 26 of 27 supervisors’ EPAs. However, the accuracy and completeness of
            documentation, as it relates to the first requirement discussed in our methodology, was only
            present in 41 of the 44 EPAs, for a compliance rating of 93.18%.


            Paragraph 93. Absent extraordinary circumstances, MCSO Deputies shall complete all incident
            reports before the end of shift. MCSO field Supervisors shall review incident reports and shall
            memorialize their review of incident reports within 72 hours of an arrest, absent exceptional
            circumstances.
            In Full and Effective Compliance
            We reviewed a representative sample of 89 Incident Reports for January, for the randomly
            selected date of January 6. Of the 89 Incident Reports, all had proper documentation of timely
            supervisory review. Of the 89 Incident Reports, 11 were vehicle collisions. All of the 11 Vehicle
            Crash Reports had documentation that a supervisor had reviewed and approved the reports. The
            compliance rate for timely supervisory review of Incident Reports in January was 100%. During
            our quality control review of Incident Reports, we noted no major deficiencies. Of the 14 Arrest
            Reports, supervisors reviewed all within 72 hours as required.




                                                      Page 147 of 287




WAI 46656
            We reviewed a sample of 91 Incident Reports for February, for the randomly selected date of
            February 14. Eighty-eight reports were in compliance. One Incident Report was submitted late.
            Two Incident Reports were reviewed by supervisors after the seven-day timeline requirement.
            All of the 15 Arrest Reports were reviewed and approved within the required 72 hours. There
            were 16 Vehicle Crash Reports submitted in the sample for February, of which all included
            documentation of supervisory review. The compliance rate for timely submission and review of
            Incident Reports in February was 96.70%. We conducted a quality review on a 10% random
            sample of the reports we reviewed, and with the exception of the Arrest Report that was reviewed
            late, we found no significant errors.
            We reviewed a representative sample of 84 Incident Reports for March, for the randomly selected
            date of March 7. All Incident Reports were submitted before the end of the shift. Eighty-one of
            the 84 Incident Reports included documentation that they had been reviewed and approved by
            supervisors as required by this Paragraph, for a compliance rate of 96.42%. All eight Arrest
            Reports were reviewed and approved by supervisors within the required 72 hours. There were 19
            Vehicle Crash Reports submitted in the March sample; we confirmed timely supervisory review
            on 18 of 19 reports. We conducted a quality review on a 10% random sample of the reports
            submitted and found no significant deficiencies.
            On March 17, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 94. As part of the Supervisory review, the Supervisor shall document any arrests that
            are unsupported by probable cause or are otherwise in violation of MCSO policy, or that indicate
            a need for corrective action or review of agency policy, strategy, tactics, or Training. The
            Supervisor shall take appropriate action to address violations or deficiencies in making arrests,
            including notification of prosecuting authorities, recommending non-disciplinary corrective
            action for the involved Deputy, and/or referring the incident for administrative or criminal
            investigation.
            Phase 1: In compliance
               •   EA-11 (Arrest Procedures), most recently amended on May 13, 2020.
               •   GF-5 (Incident Report Guidelines), most recently amended on April 30, 2020.
            Phase 2: Not in compliance
            As part of our methodology to assess compliance with this Paragraph, we will request a list of
            bookings and criminal citations for the period in review. We will randomly select a sample of 20
            bookings and 20 criminal citations, which BIO will then inspect for compliance. In addition,
            MCSO will review all cases involving immigration arrests, and arrests related to lack of identity
            documents. MCSO will also review all MCAO turndowns for lack of probable cause, and submit
            those for our review. The total of cases selected per month will not to exceed 60. We will review


                                                      Page 148 of 287




WAI 46657
            Incident Report Inspection reports as part of the documentation to determine compliance with
            Paragraphs 94 and 96. The BIO inspection will review the selected cases, which are retroactive
            two months.
            For January, we reviewed Incident Report Inspection, BI2019-0172. We selected 20 bookings
            and 20 criminal citations, which BIO then inspected for compliance. There were no immigration-
            related arrests, and no cases involving identity theft investigations. There were no County
            Attorney turndowns for lack of probable cause. We reviewed the inspection report, which noted
            nine deficient cases; and reviewed the matrix used by BIO for the inspection. We determined that
            there were four cases where the inspector noted deficiencies that fall within the purview of this
            Paragraph. There were other cases where deficiencies or violations of policy occurred. However,
            we did not consider these to have any debilitating effect on the cases. Some inspection points in
            the matrix are given stronger consideration in our reviews than others, as these are fundamental
            requirements of Paragraph 94, and if deficiencies are noted, they may also impact the successful
            conclusion of the case. In all the cases described below, we relied on the BIO inspector’s
            notations and observations to determine our findings. We consider the four cases noted below as
            not being in compliance with the requirement that supervisors conduct thorough reviews and
            identify arrests that are unsupported by probable cause, or are otherwise in violation of MCSO
            policy, or that indicate a need for corrective action or review of agency policy, strategy, tactics,
            or training.
            The first incident was a domestic violence case in which the inspector noted that the incident
            report lacked documentation that the incident was, in fact, domestic violence. The documentation
            did not include a required packet with domestic violence information. We consider this a serious
            deficiency, and note that the reviewing supervisor approved the report with the noted deficiencies.
            In the second case, the inspector stated that the report had inconsistent information regarding a
            search, and did not document the location where the evidence was found. We consider this a
            serious deficiency which should have been addressed by the employee’s supervisor. In the third
            case, the inspector noted boilerplate language. The deputy that completed this report had a
            previous history of using boilerplate language. This is a serious concern, and we note that there
            is a documented pattern of behavior. The reviewing supervisor approved the report with the noted
            issues. The inspection matrix noted that the issue had been addressed with the supervisor. The
            fourth case involved an arrest for trespassing where the deputy failed to articulate the elements of
            the crime. In this case, a lieutenant approved the report with the noted deficiencies. Lack of
            articulation of probable cause for an arrest charge is a serious deficiency.
            MCSO submitted two Incident Memorization Forms (IMFs) for January. The first incident
            occurred on January 8, 2020; and the supervisor entered the IMF on January 9, 2020. Command
            review was completed on January 21, 2020. This case involved a possible child assault, where
            the deputy determined that no crime was committed. The reviewing supervisor noted that
            Miranda warnings were not given prior to questioning. The supervisor’s identification of the
            deficiency was expeditious, and the issue was addressed with the deputy. This IMF was in
            compliance with Paragraph 94 and Paragraph 96.



                                                      Page 149 of 287




WAI 46658
            The second IMF involved an arrest where a BIO inspector determined that the deputy had not
            developed probable cause for one of charges listed on the arrest report. While there may have
            been probable cause for the arrest as a result of the driver having a suspended license, the report
            did not articulate a violation of knowingly displaying a fictious license plate, as noted in the arrest
            charges. The date of this incident was September 13, 2019. The IMF was generated on January
            19, 2020, and command review was completed on January 23, 2020. As with our previous
            observations and comments related to the thoroughness and timeliness of supervisory reviews,
            this deficiency was identified four months after the incident – by BIO, not the deputy’ supervisor.
            We consider this case noncompliant with Paragraph 94. In total, we consider that there were five
            cases that were not compliant with this Paragraph, for January.
            For February, we reviewed Incident Report Inspection, BI2020-0001. We selected 20 bookings
            and 20 criminal citations, which BIO then inspected for compliance. There were no immigration-
            related arrests, no cases involving identity theft investigations, and no County Attorney
            turndowns for lack of probable cause. The BIO inspection concluded that 30 of the 40 reports
            were in compliance, and in accordance with their rating system, the inspection resulted in a
            97.63% compliance rating.
            We reviewed the matrix used by BIO for their inspection and noted that six of the 40 cases had
            deficiencies that fall within the purview of this Paragraph. We consider these six cases as not
            compliant. The first case was flagged for not having a proper investigation of all the allegations
            concerning the crime. This was a warrant arrest where the inspector also noted that there was no
            property receipt for impounded evidence. Not conducting a proper investigation is a serious issue
            that adversely impacts the case. The second case was a DUI arrest where the deputy did not
            articulate that the driver was in actual physical control of the vehicle. The inspector also noted
            that there were no witnesses that could affirmatively place the driver behind the wheel, and the
            time of the last drink was not noted on the report. Being able to place an individual under the
            influence behind the wheel is instrumental to the case, so this is a serious deficiency. The third
            case was an assault case where the deputy failed to articulate all the elements of the crime: that
            the offender knowingly touched the victim with intent to injure, insult, or provoke. The inspector
            also noted a lack of proper investigation in this case. Again, we note that proper articulation of
            probable cause and conducting a proper investigation is crucial to the successful conclusion of a
            case. The fourth case was related to a driver’s license that was seized, but there was no property
            receipt. MCSO has had issues in the past with deputies improperly seizing and/or not properly
            documenting seizures of identification documents, so this is a concern. The fifth case was an
            arrest for possession of marijuana where the deputy cited a released the offender on a non-citable
            offense. The deputy also conducted a search of the individual, which was not warranted due to
            the fact that the individual was not booked. The deputy also asked incriminating questions before
            he read Miranda rights. All these are deficiencies that the deputy’s supervisor should have
            identified and addressed.
            For March, we reviewed Incident Report Inspection, BI2020-0014. We selected 20 bookings and
            20 criminal citations, which BIO then inspected for compliance. MCSO did not submit any
            information regarding immigration-related arrests, cases involving identity theft investigations,


                                                        Page 150 of 287




WAI 46659
            and County Attorney turndowns for lack of probable cause. We reviewed the matrix used by BIO
            for their inspection and noted that one of the 40 cases had deficiencies that fall within the purview
            of this Paragraph. We consider this case as noncompliant. The case we had concerns with was a
            traffic stop for a civil violation. After the deputy asked for consent to search the vehicle, the
            driver stated that he had a gun. The deputy subsequently charged the subject with misconduct
            involving weapons, but the report does not articulate that a gun was found or that it had been
            checked through the National Crime Information Center (NCIC). The inspector also noted that
            marijuana residue was found in containers, but the report failed to document the finding. These
            are deficiencies that the deputy’s supervisor should have identified and addressed.
            There were no Incident Memorialization Forms (IMFs) submitted for March. Although MCSO
            advised us in the March submission that there were still 11 IMFs in processing, we are concerned
            with the timeliness in which issues are identified and corrected. There were only two IMFs
            submitted for this reporting period.
            In total, including the 120 cases selected for inspection and the two IMFs, 122 cases were
            inspected for this quarter. We found that 111 were in compliance, for a compliance rating of
            90.98%.


            Paragraph 95. Supervisors shall use EIS to track each subordinate’s violations or deficiencies
            in the arrests and the corrective actions taken, in order to identify Deputies needing repeated
            corrective action. The Supervisor shall ensure that each violation or deficiency is noted in the
            Deputy’s performance evaluations. The quality of these supervisory reviews shall be taken into
            account in the Supervisor’s own performance evaluations, promotions, or internal transfers.
            MCSO shall take appropriate corrective or disciplinary action against Supervisors who fail to
            conduct reviews of adequate and consistent quality.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: In compliance
            During the first quarter of 2019, MCSO implemented the EIS Alerts Inspection Report. We used
            the EIS Alerts Inspection Reports during 2019 to determine compliance with Paragraphs 92 and
            95. In January 2020, at MCSO’s request, we reassessed the value of the documentation being
            reviewed for compliance and determined that a change in methodology was warranted. As a
            result, during the first quarter of 2020, we revised the documentation that we request and review
            to determine compliance with this Paragraph. There are two primary areas of assessment for this
            Paragraph. First, to determine if supervisors are tracking subordinates’ deficiencies and violations
            in arrests, and accurately documenting these issues along with corrective actions, in employees’
            EPAs; in addition, repeated corrective actions should be addressed in EPAs. Second, to determine
            if the quality of supervisory reviews of EIS are being addressed in supervisors’ EPAs. The quality
            and effectiveness of interventions, as a result of deficiencies pertaining to stops and detentions, is
            a requirement which we assess under Paragraph 97.

                                                       Page 151 of 287




WAI 46660
            To determine compliance, we will review the EIS and IAPro histories for each of the employees
            whose EPAs were selected for review under Paragraph 87. We will then review the information
            to determine if all violations, deficiencies, IA investigations, and corrective actions taken
            pertaining to arrests, which were listed in the employee’s EIS and IAPro resumes, were accurately
            documented in the employee’s EPA. Failure to identify and memorialize any issues and actions
            taken as noted in the employee’s EIS and IAPro resumes, reflects on the quality of the supervisor’s
            quality of reviews. By reviewing EIS and IAPro resumes, we will also be able to identify if a
            deputy has repeated entries of any specific violation, and if subsequent actions taken to correct
            the issue have been documented in the employee’s EPA. For applicable supervisors’ EPAs, in
            addition to the above metric, we will review comments made in reference to the quality of
            supervisory reviews to ensure that the rater has specific comments addressing this Paragraph’s
            requirements. Both of these requirements must be met for compliance. Deficiencies in quality
            of EIS reviews, by supervisors, will also reflect in our assessment of compliance for Paragraph
            100. To ensure fairness to the agency, when we assess compliance with this Paragraph, we also
            try look at the performance appraisal as a whole to determine if the intent and spirit of the
            Paragraph under review was captured. We believe that the documentation being presently
            reviewed is a more accurate representation of MCSO’s work product, and our methodology is a
            more complete measurement of compliance.
            For January, we reviewed five deputy EPAs and 10 supervisor EPAs to determine if any
            deficiencies in arrests and detentions, which may have been noted in employees’ EIS and IAPro
            resumes, were accurately documented in EPAs. All EPAs were in compliance. We reviewed
            supervisors EPAs to determine if there were comments related to the quality of EIS reviews.
            Nine of 10 supervisors’ EPAs were in compliance. For February, we reviewed six deputy EPAs
            and nine supervisor EPAs for both requirements. All EPAs were in compliance. For March, we
            reviewed six deputy and eight supervisors EPAs. All EPAs reviewed were in compliance with
            the requirements of this Paragraph. The requirement that supervisors document deficiencies and
            violations in arrests in EPAs was met in all EPAs. The documentation of the quality of
            supervisory reviews was met in 26 of 27 supervisors’ EPAs, or 96.29%.


            Paragraph 96. A command-level official shall review, in writing, all Supervisory reviews related
            to arrests that are unsupported by probable cause or are otherwise in violation of MCSO policy,
            or that indicate a need for corrective action or review of agency policy, strategy, tactics, or
            Training. The commander’s review shall be completed within 14 days of receiving the document
            reporting the event. The commander shall evaluate the corrective action and recommendations
            in the Supervisor’s written report and ensure that all appropriate corrective action is taken.
            Phase 1: In compliance
               •   EA-11 (Arrest Procedures), most recently amended on May 13, 2020.
            Phase 2: In compliance



                                                      Page 152 of 287




WAI 46661
            This Paragraph requires that a command-level official review a supervisor’s investigation of the
            circumstances pertaining to any arrest that lacks probable cause, is in violation of policy, or where
            there is a need for corrective action or review of MCSO’s policy, strategy, tactics, or training.
            Our reviews to determine compliance with this Paragraph are associated with the documentation
            provided for Paragraph 94. If BIO identifies deficient cases in the Incident Report inspection,
            and the deficiencies fall within any of the four areas noted in Paragraphs 94 and 96, we will review
            the documentation to determine compliance. Since this Paragraph pertains to command reviews
            of supervisory investigations of deficient arrests, we will also review Incident Memorialization
            Forms to determine compliance. Our reviews for compliance with this Paragraph are determined
            by the command staff’s timely reviews of IMFs, once submitted by supervisors, and commanders’
            evaluation of the corrective actions taken.
            MCSO submitted two Incident Memorization Forms (IMFs) for January. There were no IMFs
            submitted for February or March. The first incident occurred on January 8, 2020, and the
            supervisor entered the IMF on January 9, 2020. Command review was completed on January 21,
            2020. This case involved a possible child assault, where the deputy determined that no crime was
            committed. The incident occurred in the parking lot of a regional court facility. The subject was
            detained, handcuffed, and moved to an office inside the court complex for the interview. The
            reviewing supervisor noted that Miranda warnings were not given prior to questioning. The
            supervisor immediately identified the deficiency and took appropriate corrective action. This
            IMF was in compliance with Paragraph 94 and Paragraph 96.
            The second IMF involved an arrest where a BIO inspector determined that the deputy had not
            developed probable cause for the arrest charge. While there was probable cause for the arrest, for
            driving with a suspended license, a charge of knowingly displaying a fictitious license plate was
            subsequently added. The charge was not supported in the arrest report. The date of this incident
            was September 13, 2019. The IMF was generated on January 19, 2020, and command review
            was completed on January 23, 2020. This deficiency was identified four months after the incident
            – by BIO, not the deputy’s supervisor. The deputy was in the first phase of FTO training, so the
            mistake is understandable. The training issue was addressed with the deputy. The supervisor
            who approved the report was also counselled. We consider this case noncompliant with
            Paragraph 94 because the reviewing supervisor did not identify the deficiency. The command
            review and the corrective action documented in the IMF was compliant with the requirements of
            Paragraph 96.




                                                       Page 153 of 287




WAI 46662
            Paragraph 97. MCSO Commanders and Supervisors shall periodically review the EIS reports
            and information, and initiate, implement, or assess the effectiveness of interventions for individual
            Deputies, Supervisors, and units based on that review. The obligations of MCSO Commanders
            and Supervisors in that regard are described above in Paragraphs 81(c)–(h).
            Phase 1: In compliance
                •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance
            As per GH-5 (Early Identification System) and GB-2 (Command Responsibility), supervisors are
            required to conduct EIS reviews twice per month for sworn members. Command review of EIS
            profiles of supervisory and command personnel began in February 2017. Consistent with our
            methodology, for every month of the reporting period, we selected a supervisor and a squad of
            deputies from each District. We then reviewed the documentation provided as verification of
            compliance with this Paragraph. We also requested that EIS reviews of the commanders
            responsible for the selected personnel be included.
            For January, we reviewed the documentation provided for 54 employees – which included the
            ranks of deputy, sergeant, lieutenant, and captain. Of the 54 employees, 51had the required two
            EIS reviews in the month, for a 96.3% compliance rate. For February, we reviewed Supervisory
            Notes requested as verification of compliance for 54 employees. Of the 54 selected employees,
            49 had appropriate documentation of timely EIS reviews, for a compliance rate of 90.74%. For
            March, we received Supervisory Notes as verification of compliance of EIS reviews for the
            selected 57 employees. Of the 57 employees, 54 had appropriate documentation of compliance
            with this Paragraph, for a compliance rate of 94.74%. The total compliance rate for the quarter,
            for periodic supervisory and command EIS reviews, was 93.93%. The reviews of broader pattern-
            based reports, as required by Paragraph 81.c., and assessments of interventions as required by this
            Paragraph, have not been sufficiently documented to meet compliance with this Paragraph.


            d. Regular Employee Performance Review and Evaluations
            Paragraph 98. MCSO, in consultation with the Monitor, shall create a system for regular
            employee performance evaluations that, among other things, track each officer’s past
            performance to determine whether the officer has demonstrated a pattern of behavior prohibited
            by MCSO policy or this Order.
            Phase 1: In compliance
                •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: Not in compliance
            To assess compliance with this Paragraph, we review a sample of deputy and supervisor EPAs
            selected on a monthly basis under Paragraph 87. There are several Paragraphs in the First and
            Second Orders that have requirements pertaining to the assessment and documentation of


                                                       Page 154 of 287




WAI 46663
            performance in Employee Performance Appraisals. We have revised our methodology to assess
            compliance with Paragraphs 92 and 95, which require supervisors to document violations and
            deficiencies related to stops, detentions, arrests, and corrective actions, in EPAs. Supervisors are
            also required to identify and track the performance of deputies who have patterns of behavior
            prohibited by the Order and MCSO policy. There are performance dimensions related to
            supervisory EPAs in the current EPA process that are not being addressed with enough
            consistency to establish compliance in those areas. MCSO has developed a new EPA process,
            which will be implemented in the near future. In the interim, MCSO is working to address the
            areas where the current EPA process is deficient.
            There are still performance dimensions related to supervisory EPAs that are not being addressed
            with enough consistency to establish compliance in those areas. The requirement for the
            assessment of supervisors’ effectiveness in identifying and responding to misconduct has been an
            area of weakness that continues; for this reporting period, 25 of 27 supervisory EPAs had
            comments pertaining to this requirement. The other area of concern relates to rating supervisors’
            quality of misconduct investigations, and command reviews of misconduct investigations, as per
            Paragraph 176. This requirement has not been addressed with enough consistency to establish
            compliance. For this reporting period, 23 of 27 supervisory EPAs addressed the quality and
            reviews of internal affairs investigations. These requirements are fundamental components of a
            system needed to accurately and effectively assess performance. In addition, during this reporting
            period, we identified two EPAs that were problematic due to the similarity of their comments.
            We have discussed the concerns with boilerplate language with MCSO in several of our meetings.
            This concern must be addressed in the new Employee Performance Appraisal system.
            Our reviews of EPAs are discussed in detail in Paragraph 87. Of the 44 EPAs reviewed for this
            reporting period, 38 were in compliance. The compliance rating for this reporting period was
            86.36%.


            Paragraph 99. The review shall take into consideration all past Complaint investigations; the
            results of all investigations; Discipline, if any, resulting from the investigation; citizen
            Complaints and commendation; awards; civil or administrative claims and lawsuits related to
            MCSO operations; Training history; assignment and rank history; and past Supervisory actions
            taken pursuant to the early warning protocol.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: In compliance
            Pursuant to a discussion with MCSO, we agreed to accept the acknowledgement, signed by the
            supervisor, at the conclusion of the EPA, as proof of compliance with the requirements of this
            Paragraph. This acknowledgment states that the supervisor has done due diligence in researching
            the employee’s history for the review period, as it pertains to the requirements of Paragraph 99.
            The areas of review include: complaint investigations and dispositions; discipline; citizen

                                                      Page 155 of 287




WAI 46664
            complaints; commendations; awards; civil or administrative claims; and past supervisory actions
            taken pursuant to EIS alerts. Supervisors completing EPAs are required to document their
            findings relevant to these areas if their reviews reveal any applicable events or actions. The
            acknowledgement indicates that if something was discovered, it is included in the appropriate
            areas of the appraisal. Training history, and rank and assignment history, will continue to be
            documented in separate sections.
            The Parties continue to express concerns with regard to supervisors conducting due diligence and
            documenting their findings, as it pertains to the requirements of this Paragraph. We believe that
            MCSO has taken the necessary steps in the new EPA process to address this concern. We also
            note that supervisors are currently documenting each of the required areas of review, as required
            by this Paragraph.
            In the EPAs reviewed for this quarter, supervisors have documented their findings as it pertains
            to complaints, discipline, commendations, awards, claims, and supervisory actions with enough
            consistency to meet the requirements of this Paragraph. For this reporting period, we reviewed
            Employee Performance Appraisals for 17 deputies and 27 supervisors. Of the 14 deputies’
            appraisals, all were in compliance with the requirements of Paragraph 99. Of the 28 supervisors’
            appraisals, all were in compliance with this Paragraph.


            Paragraph 100. The quality of Supervisory reviews shall be taken into account in the
            Supervisor’s own performance evaluations.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: In compliance
            We reviewed Employee Performance Appraisals for 27 supervisors and commanders who
            received EPAs during this reporting period. All 27 appraisals rated the quality and effectiveness
            of supervision; one supervisor did not any have direct reports. Twenty-five of 27 appraisals
            contained comments and/or rated the supervisors’ demonstrated ability to identify and effectively
            respond to misconduct. Twenty-six of 27 appraisals addressed the requirements of this Paragraph,
            as it pertains to the quality of supervisory reviews. One commander was not assessed on the
            quality of his reviews of misconduct investigations. The compliance rate for this quarter was
            96.29%.




                                                     Page 156 of 287




WAI 46665
            Paragraph 101. Within 180 days of the Effective Date, MCSO shall develop and implement
            eligibility criteria for assignment to Specialized Units enforcing Immigration-Related Laws.
            Such criteria and procedures shall emphasize the individual’s integrity, good judgment, and
            demonstrated capacity to carry out the mission of each Specialized Unit in a constitutional,
            lawful, and bias-free manner. Deputies assigned to a Specialized Unit who are unable to
            maintain eligibility shall be immediately re-assigned.
            In Full and Effective Compliance
            MCSO does not have any specialized units that enforce immigration-related laws. Therefore, by
            default, MCSO is in Phase 2 compliance with this Paragraph. We continue to monitor arrests and
            detentions as part of our review process to ensure that MCSO is in compliance with its own
            directives on this issue.
            For January, February, and March, we received lists containing all incidents involving MCSO
            arrests and criminal citations. For each month, we requested a random sample of arrests and
            criminal citations. In total, we reviewed 60 incidents involving arrests and 60 incidents involving
            criminal citations. We also reviewed a random sample of 263 Incident Reports for this reporting
            period. During our reviews of the documentation provided for this reporting period, we found no
            evidence to indicate any violations of this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, the Monitor concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with the Monitor’s determination.




                                                       Page 157 of 287




WAI 46666
            Section 10: Misconduct and Complaints
            COURT ORDER XI. MISCONDUCT AND COMPLAINTS


            a. Internally-Discovered Violations
            Paragraph 102. MCSO shall require all personnel to report without delay alleged or apparent
            misconduct by other MCSO Personnel to a Supervisor or directly to IA that reasonably appears
            to constitute: (i) a violation of MCSO policy or this Order; (ii) an intentional failure to complete
            data collection or other paperwork requirements required by MCSO policy or this Order; (iii) an
            act of retaliation for complying with any MCSO policy; (iv) or an intentional provision of false
            information in an administrative investigation or any official report, log or electronic transmittal
            of information. Failure to voluntarily report or document apparent misconduct described in this
            Paragraph shall be an offense subject to Discipline.
            Phase 1: In compliance
               •   CP-2 (Code of Conduct), most recently amended on March 15, 2019.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on January 24, 2019.
               •   CP-5 (Truthfulness), most recently amended on April 18, 2019.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
            Phase 2: In compliance
            During our assessments of compliance with this Paragraph, we have reviewed hundreds of
            misconduct investigations involving MCSO personnel. Many of them have been internally
            generated.
            During this reporting period, we reviewed 63 administrative misconduct investigations. Twenty-
            one were generated internally. Seven investigations involved sworn personnel, 10 involved
            Detention personnel, three involved civilian personnel, and one involved an unknown MCSO
            employee.
            MCSO has continued to identify and address misconduct that is raised by other employees or
            identified by supervisory personnel. While some of these investigations did not meet all
            requirements for the proper reporting or completion of misconduct investigations, we address
            these failures in other Paragraphs in this report.



                                                       Page 158 of 287




WAI 46667
            b. Audit Checks
            Paragraph 103. Within one year of the Effective Date, MCSO shall develop a plan for conducting
            regular, targeted, and random integrity audit checks to identify and investigate Deputies possibly
            engaging in improper behavior, including: Discriminatory Policing; unlawful detentions and
            arrests; improper enforcement of Immigration-Related Laws; and failure to report misconduct.
            Phase 1: Not in compliance
               •   Audits and Inspections Unit Operations Manual, Section 303, currently under revision.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   April 30, 2020.
            Phase 2: Not in compliance
            MCSO’s Audits and Inspections Unit (AIU), a unit of the Bureau of Internal Oversight (BIO), is
            responsible for these requirements. AIU continues to develop a section (Section 303) of the AIU
            Operations Manual that will outline how AIU will fulfill the “targeted” Paragraph 103
            requirements. We and the Parties provided comments on different versions of the relevant section
            of the manual – most recently during our January 2020 site visit. We are currently awaiting a
            revised version of the manual for the Parties’ review.
            While the review process of the operations manual is still underway, for this reporting period,
            BIO again submitted several completed inspections in support of the “regular” and “random”
            elements of this Paragraph. The inspections examined, for example, complaint intake tests,
            Supervisory Notes, Patrol Activity Logs, traffic stop data, post-stop ethnicity, County Attorney
            turndown dispositions, and Patrol Shift Rosters. We reviewed these reports and believe that they
            comport with the Paragraph 103 requirement for “regular” and “random” integrity audit checks.


            c. Complaint Tracking and Investigations
            Paragraph 104. Subject to applicable laws, MCSO shall require Deputies to cooperate with
            administrative investigations, including appearing for an interview when requested by an
            investigator and providing all requested documents and evidence. Supervisors shall be notified
            when a Deputy under their supervision is summoned as part of an administrative investigation
            and shall facilitate the Deputy’s appearance, absent extraordinary and documented
            circumstances.
            In Full and Effective Compliance




                                                      Page 159 of 287




WAI 46668
            In the fall of 2015, MCSO developed a draft checklist and investigative format for administrative
            investigations. All the requirements in this Paragraph are included in these protocols. The
            checklist and formats were approved for use in early 2016, and all personnel through the rank of
            captain were required to attend a training session regarding the use of these forms. Effective June
            1, 2016, all administrative investigations were required to use these forms. MCSO has
            consistently met this requirement, and MCSO has included the checklists in administrative
            investigations forwarded for our review.
            Since that time, the Professional Standards Bureau (PSB) drafted revisions to the investigation
            checklist and format to provide additional clarification on procedural requirements. We and the
            Parties reviewed the revisions and provided our feedback. The revised format and investigation
            checklist were approved for use. The Misconduct Investigative Training for personnel outside of
            PSB also now includes a discussion of the revisions to these forms.
            During the last reporting period, we reviewed 41 administrative misconduct investigations. Ten
            involved sworn MCSO personnel. All 10 complied with the requirements of this Paragraph.
            During this reporting period, we reviewed 63 administrative misconduct investigations. Thirty-
            two involved sworn MCSO personnel. All were completed after July 20, 2016 and included the
            use of the approved investigative format and checklist. Thirty-one complied with all requirements
            of this Paragraph. We continue to note that deputies consistently appear for scheduled interviews,
            provide all required information to investigators, and cooperate with investigations. There were
            no instances where a supervisor failed to facilitate a deputy’s attendance at a required interview.
            There was one instance where an investigator failed to notify an employee’s supervisor of the
            intended administrative interview. As is our practice, we will discuss this investigation with
            MCSO during our next site visit.
            On March 17, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 105. Investigators shall have access to, and take into account as appropriate, the
            collected traffic stop and patrol data, Training records, Discipline history, and any past
            Complaints and performance evaluations of involved officers.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            Our reviews of investigations conducted by MCSO have verified that the information required
            for compliance with this Paragraph is consistently provided in the checklist and investigative
            reports.




                                                      Page 160 of 287




WAI 46669
            As a result of the Second Order and effective July 20, 2016, the PSB Commander makes all
            preliminary disciplinary decisions. The PSB and Compliance Bureau Commanders created a
            worksheet that provides information regarding how MCSO makes disciplinary decisions, and
            how MCSO considers employees’ work history. PSB includes this form in the sustained
            investigation documentation that we receive and review for compliance.
            During this reporting period, we reviewed 15 sustained administrative misconduct investigations.
            Five of these 15 cases involved misconduct by sworn personnel. Eight cases involved misconduct
            by Detention personnel. One case involved a Posse member, and one involved a civilian
            employee. Eleven of the 15 investigations involved personnel still employed by MCSO at the
            time final findings or discipline decisions were made. In all 11, the PSB Commander determined
            the findings and presumptive discipline range for the sustained violations. We found these
            preliminary decisions to be consistent with the Discipline Matrices in effect at the time the
            decisions were made. We also found that generally, where appropriate, discipline history, past
            complaints, performance evaluations, traffic stop and patrol data, and training records were
            included in the documents considered for final discipline findings.


            Paragraph 106. Records of Complaints and investigations shall be maintained and made
            available, un-redacted, to the Monitor and Plaintiffs’ representatives upon request. The Monitor
            and Plaintiffs’ representatives shall maintain the confidentiality of any information therein that
            is not public record. Disclosure of records of pending investigations shall be consistent with state
            law.
            In Full and Effective Compliance
            MCSO has two obligations under this Paragraph: to maintain and make records available. The
            Paragraph also covers the requirement that MCSO make unredacted records of such investigations
            available to the Plaintiffs’ attorneys and Plaintiff-Intervenors as well.
            MCSO has been responsive to our requests, and neither the Plaintiffs nor Plaintiff-Intervenors
            have raised any concerns related to the requirements of this Paragraph for this or the past several
            reporting periods. MCSO, via its counsel, distributes responses to our document and site visit
            requests via a document-sharing website. The Plaintiffs’ attorneys and Plaintiff-Intervenors have
            access to this information, including documents applicable to this Paragraph, at the same time as
            we do.
            On June 3, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.




                                                      Page 161 of 287




WAI 46670
            Section 11: Community Engagement
            COURT ORDER XII. COMMUNITY ENGAGEMENT


            a. Community Outreach Program
            Paragraph 107. To rebuild public confidence and trust in the MCSO and in the reform process,
            the MCSO shall work to improve community relationships and engage constructively with the
            community during the time that this order is in place. To this end, the MCSO shall conduct the
            following district community outreach program.


            Paragraph 109. The Monitor shall hold at least one public meeting per quarter to coincide with
            the quarterly site visits by the Monitor in a location convenient to the Plaintiffs class. The
            meetings shall be for the purpose of reporting the MCSO’ progress in implementing this Order.
            These meetings shall be used to inform community members of the policy changes or other
            significant actions that the MCSO has taken to implement the provisions of this Order.
            Summaries of audits and reports completed by the MCSO pursuant to this Order shall be made
            available. The meetings shall be under the direction of the Monitor and/or his designee. The
            Sheriff and/or the MCSO will participate in the meetings to provide substantive comments related
            to the Melendres case and the implementation of the orders resulting from it, as well as answer
            questions related to its implementation, if requested to do so by the Monitor or the community. If
            the Sheriff is unable to attend a meeting due to other obligations, he shall notify the Monitor at
            least 30 days prior to that meeting. The Monitor shall consult with Plaintiffs’ representatives and
            the Community Advisory Board on the location and content of the meetings. The Monitor shall
            clarify for the public at these meetings that MCSO does not enforce immigration laws except to
            the extent that it is enforcing Arizona and federal criminal laws.
            Phase 1: Not applicable
            Phase 2: In compliance
            This Paragraph, per the June 3, 2019 Order (Document 2431), returned the community meetings
            to the Monitor’s supervision and directed the Monitor to hold at least one public meeting per
            quarter to coincide with the quarterly site visits by the Monitor in a location convenient to the
            Plaintiffs’ class.
            Due to the COVID-19 pandemic, we did not travel to Maricopa County in April for an in-person
            quarterly site visit, and therefore did not hold a community meeting. However, before our site
            visit cancellation, we consulted with the Plaintiffs’ representatives and the CAB on the location,
            Sunnyslope Community Center in Phoenix, and content of a meeting. The location was
            convenient to the Plaintiffs’ class. We look forward to hosting a future community meeting at
            that location.



                                                      Page 162 of 287




WAI 46671
            Paragraph 110. The meetings present an opportunity for the Monitor and MCSO representatives
            to listen to community members’ experiences and concerns about MCSO practices. The Monitor
            may investigate and respond to those concerns. The Monitor shall inform the public that the
            purpose of the meeting is to discuss the Melendres case and the orders implementing the relief of
            that case. To the extent that the Monitor receives concerns at such meetings that are neither
            within the scope of this order nor useful in determining the Defendant’s compliance with this
            order, it may inform the complainant how to file an appropriate complaint with the MCSO or
            appropriate law enforcement agency. The Sheriff may respond to non-Melendres questions
            raised at meetings to the extent, in his sole discretion, if the Sheriff wishes to do so.
            Phase 1: Not applicable
            Phase 2: Not applicable
            We did not travel to Maricopa County in April for an in-person quarterly site visit, and therefore
            did not hold a community meeting.


            Paragraph 111. English and Spanish-speaking Monitor Personnel shall attend these meetings
            and be available to answer questions from the public about its publicly available reports
            concerning MCSO’s implementation of this Order and other publicly available information. The
            Plaintiffs’ and Plaintiff-Intervenor’s representatives shall be invited to attend and the Monitor
            shall announce their presence and state their availability to answer questions.
            Phase 1: Not applicable
            Phase 2: Not applicable
            As noted above, we did not travel to Maricopa County in April for an in-person quarterly site
            visit, and therefore did not hold a community meeting. However, before our site visit
            cancellation, we had arranged for English and Spanish-speaking Monitoring Team personnel to
            attend our community meeting and be available to answer questions from the public about its
            quarterly reports concerning MCSO’s implementation of the Order and other publicly available
            information. We will make these arrangements for our next community meeting.




                                                      Page 163 of 287




WAI 46672
            Paragraph 112. At least ten days before such meetings, the Monitor shall widely publicize the
            meetings in English and Spanish after consulting with Plaintiffs’ representatives and the
            Community Advisory Board regarding advertising methods. Options for advertising include, but
            are not limited to, television, radio, print media, internet and social media, and any other means
            available. Defendants shall either provide a place for such meetings that is acceptable to the
            Monitor or pay the Monitor the necessary expenses incurred in arranging for such meeting
            places. The Defendants shall also pay the reasonable expenses of publicizing the meetings as
            required above, and the additional reasonable personnel and expenses that the Monitor will incur
            as a result of performing his obligations with respect to the Community Outreach Program. If
            any party determines there is little interest or participation in such meetings among community
            members, or that they have otherwise fulfilled their purpose, it can file a request with the Court
            that this requirement be revised or eliminated.
            Phase 1: Not applicable
            Phase 2: Not applicable
            Prior to the cancellation of our in-person site visit due to the COVID-19 pandemic, we consulted
            with the CAB and the ACLU of Arizona regarding the advertising of the meeting in local radio
            and print media, in English and Spanish – as well as on the site selection. Our selection of the
            venue for the meeting was based on accessibility, adequate meeting space, adequate parking, and
            ease in locating the meeting site. We did not advertise the public meeting due to its cancellation.


            b. MCSO Community Liaison
            Paragraph 113. MCSO shall select or hire a Community Liaison who is fluent in English and
            Spanish. The hours and contact information of the MCSO Community Outreach Division
            (“COD”) shall be made available to the public including on the MCSO website. The COD shall
            be directly available to the public for communications and questions regarding the MCSO.
            Phase 1: In compliance
               •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                   14, 2019.
            Phase 2: In compliance
            This Paragraph requires that MCSO select or hire a Community Liaison who is fluent in English
            and Spanish; and that MCSO post on its public website the hours and contact information of the
            Community Outreach Division (COrD), which is responsible for public communications and
            questions regarding MCSO.
            MCSO has a Community Liaison who is fluent in English and Spanish and lists on the MCSO
            website the hours and contact information for the Community Liaison Officer and other members
            of the COrD. The MCSO website includes information about the COrD – such as its mission and
            frequently asked questions regarding MCSO.


                                                      Page 164 of 287




WAI 46673
            Paragraph 114. The COD shall have the following duties in relation to community engagement:
            a.       to coordinate the district community meetings described above in Paragraphs 109 to 112;
            b.       to provide administrative support for, coordinate and attend meetings of the Community
                     Advisory Board described in Paragraphs 117 to 118; and
            c.       to compile any complaints, concerns and suggestions submitted to the COD by members
                     of the public about the implementation of this Order and the Court’s order of December
                     23, 2011, and its findings of fact and conclusions of law dated May 24, 2013, even if they
                     don’t rise to the level of requiring formal action by IA or other component of the MCSO,
                     and to respond to Complainants’ concerns; and
            d.       to communicate concerns received from the community at regular meetings with the
                     Monitor and MCSO leadership.
            Phase 1: In compliance
                 •   Court Implementation Division Operations Manual, most recently revised on November
                     13, 2019.
                 •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                     14, 2019.
            Phase 2: In compliance
            Pursuant to the June 3, 2019 Order (Document 2431), Subparagraphs a. and b. of this Paragraph
            are no longer applicable.
            During this reporting period, the Deputy Chief designated as the CAB’s point of contact continued
            to work with and provide support to the CAB. He distributed policies and other materials for
            CAB members to review and provide feedback, and tracked and responded to CAB members’
            inquiries and requests for information about MCSO’s implementation of the Orders.
            During this reporting period, the CAB did not hold any public meetings. Some CAB members
            participated in a few of the Monitoring Team’s compliance meetings during our remote April site
            visit, as in the past.
            COrD uses a form it created for capturing information on complaints, concerns, and suggestions
            submitted by members of the public to the COrD. MCSO has provided documentation that all
            current COrD personnel completed an online Complaint Intake and Processing course, to assist
            them in receiving and appropriately directing any complaints or concerns from community
            members they receive.
            During this reporting period, COrD personnel reported that they occasionally receive concerns
            from community members, and that they forward those that are complaints to PSB. They also
            reported that they sometimes receive inquiries for which COrD staff believe it is appropriate to
            direct community members to written materials or the MCSO website. During this reporting


                                                       Page 165 of 287




WAI 46674
            period, COrD did not submit any MCSO Complaint and Comment Forms for our review. COrD
            personnel wrote, “No complaints, concerns or suggestions were submitted to the Community
            Outreach Division by members of the public regarding implementation of the Court’s Orders;
            therefore, no response was authored by the Community Outreach Division.”
            During our upcoming site visit, we will discuss with COrD personnel the requirement that COrD
            communicate concerns received from the community at regular meetings with the Monitor and
            MCSO leadership.


            c. Community Advisory Board
            Paragraph 115.        MCSO and Plaintiffs’ representatives shall work with community
            representatives to create a Community Advisory Board (“CAB”) to facilitate regular dialogue
            between the MCSO and the community, and to provide specific recommendations to MCSO and
            the Monitor about policies and practices that will increase community trust and ensure that the
            provisions of this Order and other orders entered by the Court in this matter are met. The MCSO
            shall cooperate with the Monitor to assure that members of the CAB are given appropriate access
            to relevant material, documents, and training so the CAB can make informed recommendations
            and commentaries to the Monitor.
            Phase 1: In compliance
               •   Court Implementation Division Operations Manual, most recently revised on November
                   13, 2019.
            Phase 2: In compliance
            During this reporting period, CAB members and representatives of MCSO – specifically, the
            Deputy Chief who is the CAB’s designated point of contact – exchanged numerous email
            messages, which we also received. In these messages, among other topics, CAB members
            provided specific recommendations to MCSO about policies and practices that will increase
            community trust and ensure that the provisions of this Order and other orders entered by the Court
            in this matter are met. During this reporting period, there were some delays in responding to CAB
            members’ requests for information; and also some instances where CAB members provided
            feedback to MCSO and MCSO did not acknowledge receipt. MCSO should ensure that it
            responds to CAB members in a timely fashion to maintain compliance with this Paragraph.




                                                      Page 166 of 287




WAI 46675
            Paragraph 116. The CAB shall have five members, two to be selected by MCSO and two to be
            selected by Plaintiffs’ representatives. One member shall be jointly selected by MCSO and
            Plaintiffs’ representatives. Members of the CAB shall not be MCSO Employees or any of the
            named class representatives nor any of the attorneys involved in this case. The CAB shall
            continue for at least the length of this Order.
            Phase 1: In compliance
               •   Court Implementation Division Operations Manual, most recently revised on November
                   13, 2019.
            Phase 2: In compliance
            The June 3, 2019 Order modified several requirements related to community engagement and the
            CAB, but it did not alter the requirements related to the composition of the CAB. The CAB
            remains a five-member body – with two members selected by MCSO, two members selected by
            Plaintiffs’ attorneys, and one member jointly selected by MCSO and Plaintiffs’ attorneys.
            During this reporting period, the jointly selected CAB member resigned from the CAB, leaving
            the CAB with four members.
            None of the current CAB members are MCSO employees, named class representatives, or
            attorneys involved in this case.


            Paragraph 117. The CAB shall hold meetings at regular intervals. The meetings may be either
            public or private as the purpose of the meeting dictates, at the election of the CAB. The
            Defendants shall provide a suitable place for such meetings. The Monitor shall coordinate the
            meetings and communicate with CAB members, and provide administrative support for the CAB.
            Phase 1: Not applicable
            Phase 2: Not applicable
            During this reporting period, the CAB did not hold any public meetings. Some CAB members
            participated in a few of our compliance meetings during our remote April site visit. We have also
            been meeting with CAB members via conference calls and virtual meetings, to provide
            information and discuss ways to improve the relationship between the Plaintiffs’ class and MCSO.


            Paragraph 118. During the meetings of the CAB, members will relay or gather concerns from
            the community about MCSO practices that may violate the provisions of this Order and the
            Court’s previous injunctive orders entered in this matter and transmit them to the Monitor and
            the MCSO for investigation and/or action. The Parties will also be given the CAB’s reports and
            recommendations to the Monitor.
            Phase 1: Not applicable
            Phase 2: Not applicable

                                                     Page 167 of 287




WAI 46676
            As noted above, during this reporting period, the CAB did not hold any public meetings.
            However, as in the past, some CAB members participated in a few of our compliance meetings
            during our April site visit.
            During this reporting period, we requested from MCSO documentation of concerns received from
            the CAB during their meetings about MCSO practices that may be in violation of the Court’s
            Orders that were transmitted to the MCSO for investigation and/or action. According to MCSO,
            during this reporting period, “No concerns were received from the Community Advisory Board
            (CAB) regarding violation/s that may have occurred related to the Court’s Orders.”




                                                   Page 168 of 287




WAI 46677
            Second Supplemental Permanent Injunction/Judgment Order
            Section 12: Misconduct Investigations, Discipline, and Grievances
            COURT ORDER XV.                MISCONDUCT INVESTIGATIONS, DISCIPLINE, AND
            GRIEVANCES


            Paragraph 163. The Sheriff will ensure that all allegations of employee misconduct, whether
            internally discovered or based on a civilian complaint, are fully, fairly, and efficiently
            investigated; that all investigative findings are supported by the appropriate standard of proof
            and documented in writing; and that all officers who commit misconduct are held accountable
            pursuant to a disciplinary system that is fair, consistent, unbiased and provides due process. To
            achieve these outcomes, the Sheriff shall implement the requirements set out below.


            A. Policies Regarding Misconduct Investigations, Discipline, and Grievances
            Paragraph 165. Within one month of the entry of this Order, the Sheriff shall conduct a
            comprehensive review of all policies, procedures, manuals, and other written directives related
            to misconduct investigations, employee discipline, and grievances, and shall provide to the
            Monitor and Plaintiffs new policies and procedures or revise existing policies and procedures.
            The new or revised policies and procedures that shall be provided shall incorporate all of the
            requirements of this Order. If there are any provisions as to which the parties do not agree, they
            will expeditiously confer and attempt to resolve their disagreements. To the extent that the parties
            cannot agree on any proposed revisions, those matters shall be submitted to the Court for
            resolution within three months of the date of the entry of this Order. Any party who delays the
            approval by insisting on provisions that are contrary to this Order is subject to sanction.
            Phase 1: Not applicable
            Phase 2: Deferred
            MCSO provided us with the following:
               •   CP-2 (Code of Conduct), most recently amended on March 15, 2019.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on January 24, 2019.
               •   CP-5 (Truthfulness), most recently amended on April 18, 2019.
               •   CP-8 (Preventing Racial and Other Bias-Based Profiling), most recently amended on
                   September 26, 2018.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •   EA-2 (Patrol Vehicles), most recently revised on June 30, 2020.


                                                      Page 169 of 287




WAI 46678
            •   GA-1 (Development of Written Orders), most recently amended on February 19, 2020.
            •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
            •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            •   GC-7 (Transfer of Personnel), most recently amended on December 4, 2019.
            •   GC-11 (Employee Probationary Periods), most recently amended on April 22, 2020.
            •   GC-12 (Hiring and Promotional Procedures), most recently amended on June 14, 2019.
            •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
            •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                most recently amended on May 3, 2019.
            •   GE-4 (Use, Assignment, and Operation of Vehicles), most recently amended on June 25,
                2020.
            •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                2020.
            •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                26, 2020.
            •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                April 30, 2020.
            •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            •   GI-5 (Voiance Language Services), most recently amended on January 4, 2019.
            •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                14, 2019.
            •   GJ-26 (Sheriff’s Reserve Deputy Program), most recently amended on June 5, 2020.
            •   GJ-27 (Sheriff’s Posse Program), most recently amended on June 19, 2020.
            •   GJ-35 (Body-Worn Cameras), most recently amended on December 31, 2019.
            •   Administrative Services Division Operations Manual, published on June 17, 2019.
            •   Audits and Inspections Unit Operations Manual, currently under revision.
            •   Body-Worn Camera Operations Manual, published on December 22, 2016.
            •   Professional Standards Bureau Operations Manual, published on December 13, 2018.



                                                 Page 170 of 287




WAI 46679
                 •   Training Division Operations Manual, most recently amended on March 9, 2020.
            We received a majority of the documents listed above within one month of the entry of the Order.
            We and the Parties conducted initial reviews and returned the revised documents, with additional
            recommendations, to MCSO for additional work. MCSO continues to revise the remaining
            policies and operations manuals related to misconduct investigations, the Sheriff’s Posse
            Program, Audits and Inspections, and Training. Those remaining policies and operations manuals
            identified by MCSO were in some phase of review by us and the Parties at the end of this reporting
            period.
            This Paragraph implies that the review process and final adoption of the updated policies would
            take two months to complete, assuming that the new or revised policies were provided within one
            month of the Second Order’s issuance. The sheer volume of policies, as well as the extensive
            modifications they contain, rendered that target date unachievable. This is due, in large measure,
            to researched and well-considered recommendations by the Parties; and robust discussion about
            policy language, application, and outcomes during our site visit meetings.


            Paragraph 166. Such policies shall apply to all misconduct investigations of MCSO personnel.


            Paragraph 167. The policies shall include the following provisions:
            a.       Conflicts of interest in internal affairs investigations or in those assigned by the MCSO to
                     hold hearings and make disciplinary decisions shall be prohibited. This provision
                     requires the following:
                     i.     No employee who was involved in an incident shall be involved in or review a
                            misconduct investigation arising out of the incident.
                     ii.    No employee who has an external business relationship or close personal
                            relationship with a principal or witness in a misconduct investigation may
                            investigate the misconduct. No such person may make any disciplinary decisions
                            with respect to the misconduct including the determination of any grievance or
                            appeal arising from any discipline.
                     iii.   No employee shall be involved in an investigation, whether criminal or
                            administrative, or make any disciplinary decisions with respect to any persons
                            who are superior in rank and in their chain of command. Thus, investigations of
                            the Chief Deputy’s conduct, whether civil or criminal, must be referred to an
                            outside authority. Any outside authority retained by the MCSO must possess the
                            requisite background and level of experience of internal affairs investigators and
                            must be free of any actual or perceived conflicts of interest.
            b.       If an internal affairs investigator or a commander who is responsible for making
                     disciplinary findings or determining discipline has knowledge of a conflict of interest


                                                        Page 171 of 287




WAI 46680
                     affecting his or her involvement, he or she should immediately inform the Commander of
                     the Professional Standards Bureau or, if the holder of that office also suffers from a
                     conflict, the highest-ranking, non-conflicted chief-level officer at MCSO or, if there is no
                     non-conflicted chief-level officer at MCSO, an outside authority. Any outside authority
                     retained by the MCSO must possess the requisite background and level of experience of
                     internal affairs investigators and must be free of any actual or perceived conflicts of
                     interest.
            c.       Investigations into an employee’s alleged untruthfulness can be initiated by the
                     Commander of the Professional Standards Bureau or the Chief Deputy. All decisions not
                     to investigate alleged untruthfulness must be documented in writing.
            d.       Any MCSO employee who observes or becomes aware of any act of misconduct by another
                     employee shall, as soon as practicable, report the incident to a Supervisor or directly to
                     the Professional Standards Bureau. During any period in which a Monitor is appointed
                     to oversee any operations of the MCSO, any employee may, without retaliation, report
                     acts of alleged misconduct directly to the Monitor.
            e.       Where an act of misconduct is reported to a Supervisor, the Supervisor shall immediately
                     document and report the information to the Professional Standards Bureau.
            f.       Failure to report an act of misconduct shall be considered misconduct and may result in
                     disciplinary or corrective action, up to and including termination. The presumptive
                     discipline for a failure to report such allegations may be commensurate with the
                     presumptive discipline for the underlying misconduct.
            g.       No MCSO employee with a rank lower than Sergeant will conduct an investigation at the
                     District level.
            Phase 1: In compliance
                 •   CP-2 (Code of Conduct), most recently amended on March 15, 2019.
                 •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                     amended on January 24, 2019.
                 •   CP-5 (Truthfulness), most recently amended on April 18, 2019.
                 •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   Administrative Services Division Operations Manual, published on June 17, 2019.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance

                                                        Page 172 of 287




WAI 46681
            To determine Phase 2 compliance with this Paragraph, we review administrative misconduct
            investigations.
            During this reporting period, we reviewed 63 closed administrative misconduct investigations.
            Sworn or Detention personnel assigned to the Professional Standards Bureau (PSB) conducted 46
            of the investigations. Sworn supervisors in Districts or Divisions outside of PSB conducted the
            remaining 17.
            Paragraph 167.a.i-iii. prohibits any employee with any conflicts of interest from participating in,
            holding hearings on, or making any disciplinary decisions in a misconduct investigation. During
            this reporting period, there were no instances where a potential conflict of interest was identified.
            Paragraph 167.b. requires that if the internal affairs investigator or a commander responsible for
            making disciplinary decisions identifies a conflict of interest, appropriate notifications must be
            made immediately. Our review of the 63 completed administrative investigations for this
            reporting period revealed that there were no instances where MCSO identified a possible conflict
            of interest by an MCSO investigator or commander responsible for making disciplinary decisions.
            Paragraph 167.c. requires that investigations into truthfulness be initiated by the Chief Deputy or
            the PSB Commander. MCSO identified four instances during this reporting period where they
            believed a truthfulness allegation was appropriate and initiated the proper investigations. We did
            not identify any instances during this reporting period where we believe a truthfulness
            investigation should have been initiated and was not.
            Paragraph 167.d. requires that any MCSO employee who observes or becomes aware of
            misconduct by another employee shall immediately report such conduct to a supervisor or directly
            to PSB. Per the requirement, during the period in which the Monitor has authority to oversee any
            operations of MCSO, any employee may also report alleged misconduct to the Monitor. Of the
            63 administrative cases we reviewed for this reporting period, there were 22 investigations where
            an employee reported potential misconduct by another employee, or a supervisor identified
            potential employee misconduct. There was one instance identified where an employee, a
            supervisor, failed to immediately report potential misconduct about which he had been notified.
            An administrative misconduct investigation was appropriately initiated.
            Paragraph 167.e. requires that when supervisors learn of an act of misconduct, the supervisor shall
            immediately document and report the information to PSB. In one instance, a supervisor failed to
            immediately report and document alleged misconduct by another employee and PSB initiated an
            administrative misconduct investigation.
            Paragraph 167.f. provides for the potential for a disciplinary sanction or other corrective action if
            an employee fails to bring forth an act of misconduct. During this reporting period, there was one
            instance where an employee, a supervisor, failed to immediately complete the proper
            documentation to notify PSB of potential misconduct. As noted in 167.d, this misconduct was
            appropriately addressed by MCSO.




                                                       Page 173 of 287




WAI 46682
            Paragraph 167.g. requires that a sergeant or higher-ranking employee conduct all misconduct
            investigations conducted at the District level. All District-level cases that we reviewed for this
            reporting period complied with this requirement.


            Paragraph 168. All forms of reprisal, discouragement, intimidation, coercion, or adverse action
            against any person, civilian, or employee because that person reports misconduct, attempts to
            make or makes a misconduct complaint in good faith, or cooperates with an investigation of
            misconduct constitute retaliation and are strictly prohibited. This also includes reports of
            misconduct made directly to the Monitor, during any period in which a Monitor is appointed to
            oversee any operations of the MCSO.
            Phase 1: In compliance
               •   CP-2 (Code of Conduct), most recently amended on March 15, 2019.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on January 24, 2019.
               •   CP-5 (Truthfulness), most recently amended on April 18, 2019.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 63 administrative misconduct
            investigations that were completed during this reporting period.
            There were no investigations reviewed during this reporting period where employees alleged
            retaliatory complaints had been filed against them by supervisory or peer employees. MCSO also
            reported that there were no grievances or other documents filed with PSB or the Administrative
            Services Division that alleged any other misconduct related to the requirements of this Paragraph.




                                                      Page 174 of 287




WAI 46683
            Paragraph 169. Retaliating against any person who reports or investigates alleged misconduct
            shall be considered a serious offense and shall result in discipline, up to and including
            termination.
            Phase 1: In compliance
               •   CP-2 (Code of Conduct), most recently amended on March 15, 2019.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on January 24, 2019.
               •   CP-5 (Truthfulness), most recently amended on April 18, 2019.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 63 administrative misconduct
            investigations that were completed during this reporting period.
            There were no instances during this reporting period where an employee made a complaint of
            retaliation related to reporting or investigating alleged misconduct, nor were there any grievances
            or other documents submitted to PSB or to the Administrative Services Division that alleged any
            other retaliation related to the requirements of this Paragraph.


            Paragraph 170. The Sheriff shall investigate all complaints and allegations of misconduct,
            including third-party and anonymous complaints and allegations. Employees as well as civilians
            shall be permitted to make misconduct allegations anonymously.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance




                                                      Page 175 of 287




WAI 46684
            To assess Phase 2 compliance with this Paragraph, we reviewed 63 completed administrative
            misconduct investigations submitted during this reporting period. Forty-two were initiated as a
            result of external complaints, and 21 were generated based on internal complaints. We also
            reviewed seven criminal misconduct investigations, four of which were generated as a result of
            an external complaint.
            Of the 63 administrative misconduct investigations we reviewed for this reporting period, one
            involved an externally generated anonymous complaint. Five involved external third-party
            complaints. None of the criminal misconduct investigations we reviewed during this reporting
            period were generated due to an anonymous or third-party complaint. We have not become aware
            of any evidence that indicates that MCSO refused to accept and complete any investigations
            initiated by third-party or anonymous complainants. None of the 63 administrative misconduct
            investigations we reviewed during this reporting period included any allegations indicating that
            any third-party or anonymous complaint was not appropriately accepted and investigated.


            Paragraph 171. The MCSO will not terminate an administrative investigation solely on the basis
            that the complainant seeks to withdraw the complaint, or is unavailable, unwilling, or unable to
            cooperate with an investigation, or because the principal resigns or retires to avoid discipline.
            The MCSO will continue the investigation and reach a finding, where possible, based on the
            evidence and investigatory procedures and techniques available.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 41 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.
            We determined that 17 of the 63 completed administrative investigations involved complainants
            who sought to withdraw their complaints; or were unavailable, unwilling, or unable to cooperate.
            MCSO completed all 17 investigations and reached a finding as required. We also found that in
            nine of the 63 investigations, the principal left MCSO employment prior to the finalization of the
            investigation or discipline process. MCSO completed all these investigations and reached a
            finding. None of the 63 investigations we evaluated for compliance were prematurely terminated.




                                                      Page 176 of 287




WAI 46685
            Paragraph 172. Employees are required to provide all relevant evidence and information in their
            custody and control to internal affairs investigators. Intentionally withholding evidence or
            information from an internal affairs investigator shall result in discipline.
            Phase 1: In compliance
               •   CP-5 (Truthfulness), most recently amended on April 18, 2019.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph during this reporting period, we reviewed 63
            completed administrative misconduct investigations conducted by MCSO personnel. There were
            no investigations identified by MCSO or our Team where an employee failed to accurately
            provide all information or evidence required during the investigation.


            Paragraph 173. Any employee who is named as a principal in an ongoing investigation of serious
            misconduct shall be presumptively ineligible for hire or promotion during the pendency of the
            investigation. The Sheriff and/or the MCSO shall provide a written justification for hiring or
            promoting an employee or applicant who is a principal in an ongoing investigation of serious
            misconduct. This written justification shall be included in the employee’s employment file and,
            during the period that the MCSO is subject to Monitor oversight, provided to the Monitor.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
               •   GC-11 (Employee Probationary Periods), most recently amended on April 22, 2020.
               •   GC-12 (Hiring and Promotional Procedures), most recently amended on June 14, 2019.
            Phase 2: In compliance
            MCSO has established a protocol to address the requirements of this Paragraph. When a
            promotion list is established for sworn or Detention personnel, a copy of the list is forwarded to
            the Professional Standards Bureau (PSB). Before any promotion is finalized, PSB conducts a
            check of each employee’s disciplinary profile in the automated system (IAPro). As part of the
            promotional process, MCSO conducts a meeting with command staff to discuss each employee’s
            qualifications. During this meeting, the results of the IAPro checks are provided to the staff for
            review and consideration. The PSB Commander generally attends the promotion meetings for
            both Detention and sworn personnel, and clarifies any questions regarding the disciplinary history
            that the staff may have. When an employee is moved from a civilian employment position to a
            sworn employment position, MCSO conducts a thorough background investigation. The process


                                                      Page 177 of 287




WAI 46686
            involves a review and update of the candidate’s PSB files, which is completed by Pre-
            Employment Services. For Detention employees who are moving to sworn positions, the
            information in the employee’s file is updated to include any revised or new information. Due to
            the scheduling of our site visits, we inspect personnel files for employees who were promoted
            during the last month of the preceding quarter, and the first two months of the current reporting
            period. In our reviews, we ensure that the documentation, as it pertains to compliance with this
            Paragraph, is included in personnel files.
            During this reporting period, we reviewed the documents associated with the promotion of 36
            employees. This included deputies, Deputy Services Aides, background investigators,
            identification technicians, and Detention Officers – as well as civilian positions. During our
            document reviews for this quarter, we noted that three promoted employees had open PSB
            investigations. The documentation submitted indicated that none of the allegations involved
            serious misconduct. There was limited information provided on these three cases, since they are
            open investigations. We postponed our in-person April site visit, so we were unable to review
            employee personnel files. When we resume our in-person site visits, we will follow up on these
            cases to ensure that the appropriate documentation is included in each employee file.


            Paragraph 174. Employees’ and applicants’ disciplinary history shall be considered in all
            hiring, promotion, and transfer decisions, and this consideration shall be documented.
            Employees and applicants whose disciplinary history demonstrates multiple sustained allegations
            of misconduct, or one sustained allegation of a Category 6 or Category 7 offense from MCSO’s
            disciplinary matrices, shall be presumptively ineligible for hire or promotion. MCSO shall
            provide a written justification for hiring or promoting an employee or applicant who has a history
            demonstrating multiple sustained allegations of misconduct or a sustained Category 6 or
            Category 7 offense. This written justification shall be included in the employee’s employment file
            and, during the period that the MCSO is subject to Monitor oversight, provided to the Monitor.
            Phase 1: In compliance
               •   GC-12 (Hiring and Promotional Procedures), most recently amended on June 14, 2019.
            Phase 2: In compliance
            For employees who are promoted, the documentation submitted by MCSO generally includes the
            disciplinary history for the previous 10 years and any applicable disciplinary actions. MCSO also
            provides the disciplinary history of Detention and civilian employees who have been upgraded in
            classification to sworn status.
            During this reporting period, MCSO reported the hiring and promotions of several sworn,
            Detention, and civilian employees. We reviewed the documentation associated with the hiring of
            14 employees. Seven were former employees rehired under different classifications. Three
            employees had sustained complaints, but the allegations were not of serious misconduct. Due to
            the postponement of our site visit, we were unable to review personnel files to verify the
            information provided. We will resume inspection of employee files during our next onsite visit.

                                                      Page 178 of 287




WAI 46687
            Paragraph 175. As soon as practicable, commanders shall review the disciplinary history of all
            employees who are transferred to their command.
            Phase 1: In compliance
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
               •   GC-7 (Transfer of Personnel), most recently amended on December 4, 2019.
            Phase 2: In compliance
            Per policy, MCSO is to conduct an EIS review within 14 days of an affected employee’s transfer.
            We requested a list of employees that were transferred during this reporting period. From the list,
            we selected a sample of employees to review and verify that there was documentation of the
            required EIS reviews. To verify compliance with this Paragraph, we review the transfer request
            documents that MCSO completes for each employee. The documents memorialize the
            commander’s acknowledgment of review of the transferred employee’s disciplinary history, as
            well as the review of the employee’s performance appraisals for the previous five years. This
            review is generally conducted before the gaining commander accepts the transfer, a few days
            prior to the transfer becoming effective.
            For January, we requested a list of employees who were transferred during the previous month.
            MCSO submitted a list, and we selected a sample of 25 employees. The list we requested was
            comprised of eight sworn and 17 Detention employees. Of the 17 Detention employees, 15 had
            proper documentation of command review of their EIS profiles. Of the eight sworn employees,
            seven had proper documentation of command review of their EIS profiles. The compliance rate
            for January was 88%.
            For February, we requested a list of employees who were transferred during the previous month.
            We selected a sample of 25 employees to review. This list was comprised of 23 Detention
            employees and two sworn employees. Of the 23 Detention employees, 21 had proper
            documentation of command review of their EIS profiles. All sworn employees had proper
            documentation of command review of their EIS profiles. The compliance rate for February was
            88%.
            For March, we requested a list of employees who were transferred during the previous month.
            MCSO submitted a list, and we selected a sample of 25 employees. This list was comprised of
            15 Detention employees and 10 sworn employees. Of the 25 Detention Officers, all had proper
            documentation of command review of their EIS profiles. Of the 10 sworn employees, all had
            proper documentation of command review of their EIS profiles. The compliance rate for March
            was 100%. For the quarter, there were 69 of 75 employees in compliance, or 92%.
            MCSO has previously been in compliance with this Paragraph. During the third quarter of 2019,
            we issued a warning due to a noncompliance finding. During the fourth quarter of 2019, there
            were some issues with the documentation of proof of compliance. We ultimately found MCSO
            in compliance in our last quarterly status report. MCSO advised us that the agency implemented

                                                      Page 179 of 287




WAI 46688
            measures to correct the areas that were causing the deficiencies. For this reporting period, we
            again find that MCSO was not in compliance with the requirements of this Paragraph. Consistent
            with our methodology, we will issue a warning. However, if MCSO is not in compliance with
            the requirements of this Paragraph during the next reporting period – or if we detect an ongoing
            pattern of inconsistent compliance even if the noncompliant quarters are not consecutive – we
            will withdraw our compliance findings.


            Paragraph 176. The quality of investigators’ internal affairs investigations and Supervisors’
            reviews of investigations shall be taken into account in their performance evaluations.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: Not in compliance
            We reviewed Employee Performance Appraisals for 27 supervisors and commanders who
            received EPAs during this reporting period. All 27 EPAs rated the quality and effectiveness of
            supervision. Twenty-five of the 27 supervisors’ EPAs contained comments and/or rated the
            supervisors’ demonstrated ability to identify and effectively respond to misconduct. Twenty-six
            of the 27 EPAs rated supervisors on the quality of their reviews. Twenty-three of the 27
            supervisors’ EPAs assessed the employees’ quality of internal investigations and/or the quality of
            their reviews of internal investigations, as required by this Paragraph. The compliance rate for
            the previous quarter was 82.14%. The compliance rate for this reporting period was 85.19%.


            Paragraph 177. There shall be no procedure referred to as a “name-clearing hearing.” All pre-
            disciplinary hearings shall be referred to as “pre-determination hearings,” regardless of the
            employment status of the principal.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 63 administrative misconduct
            investigations that were completed during this reporting period.
            In misconduct investigations that resulted in serious discipline and in which the employee was
            afforded the opportunity for an administrative hearing, the only reference to the hearing was “pre-
            determination hearing.”




                                                      Page 180 of 287




WAI 46689
            B.     Misconduct-Related Training
            Paragraph 178. Within three months of the finalization of these policies consistent with ¶ 65of
            this Order, the Sheriff will have provided all Supervisors and all personnel assigned to the
            Professional Standards Bureau with 40 hours of comprehensive training on conducting employee
            misconduct investigations. This training shall be delivered by a person with subject matter
            expertise in misconduct investigation who shall be approved by the Monitor. This training will
            include instruction in:
            a.     investigative skills, including proper interrogation and interview techniques, gathering
                   and objectively analyzing evidence, and data and case management;
            b.     the particular challenges of administrative law enforcement misconduct investigations,
                   including identifying alleged misconduct that is not clearly stated in the complaint, or that
                   becomes apparent during the investigation;
            c.     properly weighing the credibility of civilian witnesses against employees;
            d.     using objective evidence to resolve inconsistent statements;
            e.     the proper application of the appropriate standard of proof;
            f.     report-writing skills;
            g.     requirements related to the confidentiality of witnesses and/or complainants;
            h.     considerations in handling anonymous complaints;
            i.     relevant MCSO rules and policies, including protocols related to administrative
                   investigations of alleged officer misconduct; and
            j.     relevant state and federal law, including Garrity v. New Jersey, and the requirements of
                   this Court’s orders.
            Phase 1: Not applicable
            Phase 2: In compliance
            MCSO did not deliver the Misconduct Investigative Training (PSB40) during this reporting
            period.
            The review of the 2020 PSB40 curriculum began during this reporting period.




                                                      Page 181 of 287




WAI 46690
            Paragraph 179. All Supervisors and all personnel assigned to the Professional Standards Bureau
            also will receive eight hours of in-service training annually related to conducting misconduct
            investigations. This training shall be delivered by a person with subject matter expertise in
            misconduct investigation who shall be approved by the Monitor.
            Phase 1: In compliance
                •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                    2020.
                •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                    26, 2020.
                •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            We previously approved the 2020 annual eight-hour in-service training for Professional Standards
            Bureau personnel (PSB8 Internal). MCSO scheduled this class for delivery in April. During this
            reporting period, MCSO advised us that the agency postponed this class indefinitely due to the
            ongoing COVID-19 pandemic. We will continue to monitor delivery of this class as required by
            this Paragraph.
            MCSO did not deliver the 2019 PSB8 External training during this reporting period.
            Development continues for the 2020 annual eight-hour in-service for District supervisors (PSB8
            External), and the training is anticipated to include a complete investigation from intake through
            adjudication. This style of instructional content, first used in the last offering of this training, was
            well received by District supervisors, prompting the Training Division to pursue a similar
            curriculum for this year.


            Paragraph 180. Within three months of the finalization of these policies consistent with ¶ 165 of
            this Order, the Sheriff will provide training that is adequate in quality, quantity, scope, and type,
            as determined by the Monitor, to all employees on MCSO’s new or revised policies related to
            misconduct investigations, discipline, and grievances. This training shall include instruction on
            identifying and reporting misconduct, the consequences for failing to report misconduct, and the
            consequences for retaliating against a person for reporting misconduct or participating in a
            misconduct investigation.
            Phase 1: In compliance
                •   CP-2 (Code of Conduct), most recently amended on March 15, 2019.
                •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                    amended on January 24, 2019.
                •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.



                                                        Page 182 of 287




WAI 46691
               •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                   2020.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                   26, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   GJ-26 (Sheriff’s Reserve Deputy Program), most recently amended on June 5, 2020.
               •   GJ-27 (Sheriff’s Posse Program), most recently amended on June 19, 2020.
               •   Training Division Operations Manual, most recently amended on March 9, 2020.
            Phase 2: In compliance
            MCSO distributes new or annually revised policies via the HUB, an electronic training
            management system. Each distribution requires all employees to complete personal attestations
            indicating they have read and understand the policy requirements.
            To assess compliance with this Paragraph, we review the HUB generated reports of attestations
            that identify each individual and their dates of review. Compliance assessments for this Paragraph
            are based on the review of attestations for the following policies: CP-2 (Code of Conduct); CP-
            3 (Workplace Professionalism: Discrimination and Harassment); CP-11 (Anti-Retaliation); GB-
            2 (Command Responsibility); GH-2 (Internal Investigations); GC-16 (Employee Grievance
            Procedures); and GC-17 (Employee Disciplinary Procedures).
            During this reporting period, we reviewed the status of individual reviews for Briefing Board
            (BB) 19-29 (CP-2), BB 19-04 (CP-3), BB 18-48 (CP-11), BB 19-30 (GB-2), BB 19-30 (GH-2),
            BB 19-14 (GC-16), and BB 19-28 (GC-17). All employee categories remain in compliance.


            Paragraph 181. Within three months of the finalization of these policies consistent with ¶ 165 of
            this Order, the Sheriff will provide training that is adequate in quality, quantity, scope, and type,
            as determined by the Monitor, to all employees, including dispatchers, to properly handle civilian
            complaint intake, including how to provide complaint materials and information, and the
            consequences for failing to take complaints.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.



                                                       Page 183 of 287




WAI 46692
               •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                   2020.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                   26, 2020.
               •   Training Division Operations Manual, most recently amended on March 9, 2020.
            Phase 2: In compliance
            MCSO currently delivers the 2017 Complaint Intake and Reception Training via the HUB to all
            new hires in all personnel categories. This curriculum is currently under review. This training
            provides all individuals with important guidance when interacting with members of the public
            desiring to file an external complaint against members of MCSO. MCSO continues to review the
            feasibility of requiring refresher training for all civilian positions who may interact with the
            public.


            Paragraph 182. Within three months of the finalization of these policies consistent with ¶ 165 of
            this Order, the Sheriff will provide training that is adequate in quality, quantity, scope, and type,
            as determined by the Monitor, to all Supervisors on their obligations when called to a scene by a
            subordinate to accept a civilian complaint about that subordinate’s conduct and on their
            obligations when they are phoned or emailed directly by a civilian filing a complaint against one
            of their subordinates.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                   2020.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                   26, 2020.
               •   Training Division Operations Manual, most recently amended on March 9, 2020.
            Phase 2: In compliance
            Several training programs – the ACT, SRELE, EIS, and the PSB40 – address the requirements of
            this Paragraph by including policy reference and additional direction when appropriate.
            Additional direction to supervisors and deputies may not appear in each annual delivery,
            depending upon the content included. In March, MCSO provided the 2020 SRELE curriculum
            for initial review. The curriculum includes content related to supervisory responsibilities related
            to Complaint Intake and Investigation.




                                                       Page 184 of 287




WAI 46693
            C.       Administrative Investigation Review
            Paragraph 183. The Sheriff and the MCSO will conduct objective, comprehensive, and timely
            administrative investigations of all allegations of employee misconduct. The Sheriff shall put in
            place and follow the policies set forth below with respect to administrative investigations.


            Paragraph 184. All findings will be based on the appropriate standard of proof. These standards
            will be clearly delineated in policies, training, and procedures, and accompanied by detailed
            examples to ensure proper application by internal affairs investigators.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 63 completed administrative
            misconduct investigations conducted during this reporting period.
            Of the 63 cases we reviewed, 60 (95%) complied with the requirements of this Paragraph. In
            three, we believe a finding of sustained should have been made and was not.
            During our next site visit, we will discuss these investigations with PSB personnel.


            Paragraph 185. Upon receipt of any allegation of misconduct, whether internally discovered or
            based upon a civilian complaint, employees shall immediately notify the Professional Standards
            Bureau.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 63 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period. In all
            but one of these cases, PSB was immediately notified at the time of the complaint as required. In
            one case, the field supervisor did not immediately take a misconduct complaint as required and
            PSB was not notified of the allegation. This was discovered internally, the original complaint
            was investigated, and PSB initiated a misconduct investigation into the actions of the supervisor.
            The supervisor was sustained for failure to comply with MCSO policies regarding administrative
            misconduct investigations and received an eight-hour suspension. We also reviewed seven
            criminal misconduct investigations. PSB was immediately notified in all seven of these
            investigations.




                                                      Page 185 of 287




WAI 46694
            Paragraph 186. Effective immediately, the Professional Standards Bureau shall maintain a
            centralized electronic numbering and tracking system for all allegations of misconduct, whether
            internally discovered or based upon a civilian complaint. Upon being notified of any allegation
            of misconduct, the Professional Standards Bureau will promptly assign a unique identifier to the
            incident. If the allegation was made through a civilian complaint, the unique identifier will be
            provided to the complainant at the time the complaint is made. The Professional Standards
            Bureau’s centralized numbering and tracking system will maintain accurate and reliable data
            regarding the number, nature, and status of all misconduct allegations, from initial intake to final
            disposition, including investigation timeliness and notification to the complainant of the interim
            status, if requested, and final disposition of the complaint. The system will be used to determine
            the status of misconduct investigations, as well as for periodic assessment of compliance with
            relevant policies and procedures and this Order, including requirements of timeliness of
            investigations. The system also will be used to monitor and maintain appropriate caseloads for
            internal affairs investigators.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            During numerous site visits, we have met with PSB personnel to discuss and observe the
            capabilities of IAPro, which serves as the technology instrument that meets the compliance
            criteria of this Paragraph. IAPro logs critical dates and times, alerts regarding timeframes and
            deadlines, chronological misconduct investigation status, notifications, and dispositions. The
            tracking system provides estimates of key timeframes for all investigators to ensure that they learn
            of previous and upcoming investigative milestones. PSB has confirmed that civil notice claims
            are entered in the tracking system. The IAPro system integrates exceptionally well with the EIS
            and BlueTeam technology systems and can be remotely accessed.
            PSB has hired a management analyst dedicated to the administration of the centralized tracking
            system. The documentation that PSB has provided to us for review, and the direct user access
            that a member of our Team has to the centralized numbering and tracking system, indicates that
            the system possesses the functionality as required by this Paragraph and is being used according
            to the requirements of this Paragraph.




                                                      Page 186 of 287




WAI 46695
            During this reporting period, we found that all 63 of the administrative misconduct investigations
            were properly assigned a unique identifier. All but one of these investigations were both initiated
            and completed after July 20, 2016. Of the 62 cases initiated after July 20, 2016, 41 involved an
            external complaint requiring that PSB provide the complainant with this unique identifier. In all
            41, MCSO sent the initial letter that includes this unique identifier to the complainant within seven
            days, or provided an appropriate explanation for not doing so. In some cases, anonymous
            complainants do not provide contact information; and in others, known complainants decline to
            provide MCSO with adequate contact information. PSB has developed a form that identifies the
            reason why a required notification letter is not sent, and includes this document in the cases they
            forward for our review.


            Paragraph 187. The Professional Standards Bureau shall maintain a complete file of all
            documents within the MCSO’s custody and control relating to any investigations and related
            disciplinary proceedings, including pre-determination hearings, grievance proceedings, and
            appeals to the Maricopa County Law Enforcement Merit System Council or a state court.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To determine compliance with this Paragraph, we have verified that PSB maintains both hardcopy
            and electronic files intended to contain all the documents required for compliance with this
            Paragraph.
            During our site visits, a member of our Team inspects the file rooms where hardcopies of
            investigations are stored and randomly reviewed case files to verify compliance. We have
            verified that criminal and administrative investigation files are stored in separate rooms, and
            access to these rooms is restricted. Our Team member has also used the access granted to IAPro
            to randomly select internal affairs case files to verify that all information is being maintained
            electronically.
            In May 2018, PSB relocated to its new offsite facility. We confirmed at that time that PSB
            maintained both hardcopy and electronic files intended to contain all documents required for
            compliance with this Paragraph at the new facility.
            During our January 2019 site visit, a member of our Team verified continued compliance at the
            PSB facility by inspecting both the criminal and administrative investigation file rooms and
            randomly selecting internal affairs case files to verify that all information was also being
            electronically maintained in IAPro.
            During our October 2019 site visit, a member of our Team verified continued compliance at the
            PSB facility by inspecting both the criminal and administrative investigation file rooms. We also
            randomly reviewed both electronic and hard-copy documents to ensure that all information was
            being maintained as required for compliance with this Paragraph.

                                                       Page 187 of 287




WAI 46696
            Paragraph 188. Upon being notified of any allegation of misconduct, the Professional Standards
            Bureau will make an initial determination of the category of the alleged offense, to be used for
            the purposes of assigning the administrative investigation to an investigator. After initially
            categorizing the allegation, the Professional Standards Bureau will promptly assign an internal
            affairs investigator.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review administrative misconduct
            investigations and service complaints that were forwarded for our review by MCSO personnel
            during the reporting period.
            We previously concurred with MCSO that Phase 2 compliance with this Paragraph would be
            based on PSB’s determination of the initial allegations, and not which category of offense was
            determined once the investigation is completed.
            During this reporting period, we reviewed 63 closed administrative misconduct investigations,
            138 closed service complaints, and eight coachings.
            With the approved revisions to the internal investigations and discipline policies in May 2017,
            PSB is authorized to determine that some complaints can be classified as service complaints. PSB
            has initiated both a process and a complaint-tracking system for these complaints.
            During the last reporting period, MCSO completed and closed 87 service complaints. All but
            three complied with the requirements of this Paragraph.
            During this reporting period, MCSO completed and closed 138 service complaints. Of the total
            138, 131 (95%) met the requirements established in the service complaint process. Thirteen (9%)
            were appropriately reclassified to administrative misconduct investigations after review by PSB.
            The remaining 125 were classified and handled as service complaints. Of the 125 incidents closed
            as service complaints, we agree with PSB’s decision in 118. In one case, generated internally, we
            believe the complainant clearly made workplace professionalism allegations; and PSB should
            have conducted an administrative misconduct investigation and did not. In six others, while we
            agree they were properly classified as service complaints, the complainants were not contacted,
            nor were their complaints addressed in a timely manner. PSB has increased the number of
            completed service complaints during this and the past two reporting periods as a result of their
            assignment of personnel to focus solely on these complaints. We are hopeful this will result in
            more timely completion of these complaints in the future. As is our practice, we will discuss our
            concerns with these cases with MCSO during our next site visit.




                                                     Page 188 of 287




WAI 46697
            As we have consistently noted in our review of service complaints, the majority of these
            complaints involve laws, policies, or procedures where there is no employee misconduct; or are
            complaints where it is determined that MCSO employees are not involved. During this reporting
            period, 67 (54%) of the 125 closed service complaints did not involve allegations of misconduct.
            Twenty-eight (22%) did not involve MCSO employees, 16 (13%) were closed due to lack of
            specificity, and 14 (11%) were closed based on a combination of factors.
            In numerous discussions during our 2018 site visits, PSB advised us that the number of service
            complaints far exceeded the Bureau’s expectations. PSB also noted that, consistently, 20-25% of
            the service complaints did not involve MCSO employees. Our reviews of completed service
            complaints confirmed this assertion, and we agreed to review an expedited process for handling
            complaints where PSB determined that the complaint did not involve MCSO personnel.
            In July 2019, PSB pursued its proposal to use an expedited process to handle service complaints
            where it could be immediately determined that the complaint did not involve MCSO personnel.
            We and the Parties reviewed and approved the process. We had also discussed with PSB concerns
            we had found in some service complaints that were completed at the District level and forwarded
            to PSB for review and approval. In some, PSB determined that a service complaint was
            inappropriate, and a misconduct investigation should be opened. While PSB has done a good job
            of identifying those service complaints that should be administrative investigations, as is the case
            with administrative misconduct investigations conducted by District personnel, PSB is again
            correcting the work of other personnel. To address this concern and ensure accountability, PSB
            added a signature line to this revised service complaint form. District and Division Command
            personnel now note their review and approval of service complaints prior to them being forwarded
            to PSB for a final determination.
            Consistent with the provisions of the revised policies on internal investigations and discipline, the
            PSB Commander now has the discretion to determine that internal complaints alleging minor
            policy violations can be addressed without a formal investigation if certain criteria exist. If the
            PSB Commander makes this determination, it must be documented.
            During the last reporting period, the PSB Commander did not determine that any internally
            generated complaints would be addressed without a formal investigation. During this reporting
            period, the PSB Commander determined that eight internally generated complaints would be
            addressed without a formal investigation and were eligible for a coaching as allowed in MCSO
            policy. Six of these involved minor accidents with no injuries. We agree with the decision of the
            PSB Commander in these six cases. In two of the internally generated complaints, sworn
            personnel had an accidental discharge of a firearm. Neither resulted in injuries. The PSB
            Commander issued coachings in both cases without an administrative misconduct investigation.
            Based on MCSO discipline policies in effect at the time of the PSB Commander’s decisions, the
            “improper use, handling, or display of a firearm” was not a Category 1 or 2 violation, and was
            not eligible for a coaching. While PSB has proposed changes to the Categories of Offense for
            accidental weapons discharges under certain circumstances, none had been approved at the time
            these incidents occurred. While we do not disagree that these were unintentional, accidental


                                                       Page 189 of 287




WAI 46698
            discharges, administrative misconduct investigations should have been conducted. We are
            concerned that they resulted in coachings without conducting an administrative investigation and
            will discuss them with PSB during our next site visit.


            Paragraph 189. The Professional Standards Bureau shall administratively investigate:
            a.       misconduct allegations of a serious nature, including any allegation that may result in
                     suspension, demotion, or termination; and
            b.       misconduct indicating apparent criminal conduct by an employee.
            Phase 1: In compliance
                 •   CP-2 (Code of Conduct), most recently amended on March 15, 2019.
                 •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                     amended on January 24, 2019.
                 •   CP-5 (Truthfulness), most recently amended on April 18, 2019.
                 •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph during this reporting period, we reviewed 63
            completed administrative misconduct investigations conducted by MCSO personnel.
            Division or District personnel outside of PSB investigated 17 of the 63 administrative misconduct
            investigations submitted for review during this reporting period. PSB investigated 46 of the cases.
            PSB also submitted seven investigations involving criminal allegations for review. We did not
            identify any misconduct investigations that were conducted by a District supervisor where we
            believe that potential additional misconduct discovered during the initial investigation should
            have resulted in the investigation being forwarded to PSB for completion and was not.


            Paragraph 190. Allegations of employee misconduct that are of a minor nature may be
            administratively investigated by a trained and qualified Supervisor in the employee’s District.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance



                                                      Page 190 of 287




WAI 46699
            To determine Phase 2 compliance with this Paragraph, we reviewed a total of 70 misconduct
            investigations conducted by MCSO personnel and completed during this reporting period. Of
            these, 63 were administrative investigations, and seven involved alleged criminal misconduct.
            PSB personnel conducted all seven of the criminal investigations.
            Of the 63 administrative misconduct cases we reviewed for this Paragraph, PSB investigators
            conducted 46. Seventeen were investigated at the District or Division level. We did not identify
            any instances where a District or Division supervisor outside of PSB conducted an investigation
            that we believe should have been forwarded to PSB for investigation.
            During the last reporting period, we reviewed six administrative misconduct investigations
            conducted by Divisions or Districts outside of PSB. All six were initiated after the completion of
            the 40-hour Misconduct Investigative Training that was concluded in late 2017. Three (50%) of
            these six were found in compliance.
            During this reporting period, we reviewed 17 administrative misconduct investigations conducted
            by Divisions or Districts outside of PSB. All 17 were initiated after the completion of the 40-
            hour Misconduct Investigative Training that was concluded in late 2017. Of the 17 investigations,
            16 were conducted by District personnel, and one was conducted by another Division outside of
            PSB. All eight of the noncompliant cases were conducted by District personnel.
            Over the past three reporting periods, we had noted a continuing decrease in compliance for cases
            conducted outside of PSB. Compliance for investigations completed outside of PSB dropped
            from 76% to 63%, to 55%, and then to 47%, during these reporting periods. During this reporting
            period, compliance was 50%, an increase of 3% from the last quarter. Of the eight cases with
            deficiencies, four included improper findings. Other deficiencies included the use of leading
            questions and the failure to complete all investigative or administrative steps in the investigations.
            Unlike the last several reporting periods, we did not identify any instances where District or
            Division personnel failed to identify potential training or policy concerns. We did note that in
            two cases, the District Captain identified and addressed leading questions prior to the cases being
            forwarded to PBS. This is a positive step by District Command personnel.
            MCSO has complied with the requirements to train all supervisors who conduct minor misconduct
            investigations.


            Paragraph 191. If at any point during a misconduct investigation an investigating Supervisor
            outside of the Professional Standards Bureau believes that the principal may have committed
            misconduct of a serious or criminal nature, he or she shall immediately notify the Professional
            Standards Bureau, which shall take over the investigation.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance



                                                       Page 191 of 287




WAI 46700
            To determine Phase 2 compliance with this Paragraph, we reviewed 63 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period. Of the
            17 administrative misconduct cases investigated at the District or Division level, we did not
            identify any cases where we believe that potential serious misconduct was discovered by the
            investigating supervisor and the supervisor failed to forward the case to PSB.


            Paragraph 192. The Professional Standards Bureau shall review, at least semi-annually, all
            investigations assigned outside the Bureau to determine, among the other matters set forth in
            ¶ 251 below, whether the investigation is properly categorized, whether the investigation is being
            properly conducted, and whether appropriate findings have been reached.
            Phase 1: In compliance
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            PSB command personnel advised us that they continue to review investigations in “real time” as
            they come into the Bureau. During this reporting period, MCSO provided copies of PSB’s
            reviews of five completed Division-level misconduct investigations that were assigned outside of
            the Bureau; this is a significant decrease from the previous reporting period, when PSB conducted
            28 reviews of such cases. The report review template used by PSB includes sections that address
            whether or not the investigation is properly categorized, whether the investigation is properly
            conducted, and whether appropriate findings have been reached. Additionally, copies of emails
            detailing the quality of the investigation, identified deficiencies, and required edits sent
            electronically to affected Division Commanders were provided for each case reviewed.
            PSB included the information required by this Paragraph in its semi-annual public Misconduct
            Investigations Report, which is required under Paragraph 251. The most recent report was
            published on MCSO’s website in January 2020. The report covers the period of January 1-June
            30, 2019; and contains an analysis as to whether cases assigned outside of PSB are properly
            categorized, whether the investigations were properly conducted, and whether appropriate
            findings have been reached. Some of the issues of concern that we identified in our review of the
            District investigations where improvement is needed include: the improper use of leading
            questions; failure to justify findings; failure to notify employees’ supervisors of the investigation;
            failure to conduct witness interviews; and various other administrative concerns. In its own
            review of the District investigations, PSB noted the need for more detailed interviews and more
            clarification within the investigative reports. During its six-month review period, PSB identified
            10 cases where Division Commanders failed to identify issues within the reports – which included
            issues related to changing the findings and a need for further investigation. We will review the
            next semi-annual Misconduct Investigations Report, which is scheduled to be completed in July
            2020, to evaluate whether it meets the requirements of this Paragraph.
            MCSO remains in compliance with this requirement.


                                                       Page 192 of 287




WAI 46701
            Paragraph 193. When a single act of alleged misconduct would constitute multiple separate
            policy violations, all applicable policy violations shall be charged, but the most serious policy
            violation shall be used for determining the category of the offense. Exoneration on the most
            serious offense does not preclude discipline as to less serious offenses stemming from the same
            misconduct.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 63 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period. Fifteen
            had sustained allegations against one or more employees. In 11 of these 15 investigations, at least
            one principal employee was still an MCSO employee at the time the investigation was completed
            or discipline decisions were made. In all 11, the most serious policy violation was used to
            determine the final category of the offense for discipline purposes, if more than one policy
            violation was sustained.
            In cases where multiple violations of policy occurred, this information was listed on the
            preliminary discipline document. There were no cases where the exoneration of any offense
            precluded discipline for any sustained allegations.


            Paragraph 194. The Commander of the Professional Standards Bureau shall ensure that
            investigations comply with MCSO policy and all requirements of this Order, including those
            related to training, investigators’ disciplinary backgrounds, and conflicts of interest.
            Phase 1: In compliance
               •   CP-2 (Code of Conduct), most recently amended on March 15, 2019.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on January 24, 2019.
               •   CP-5 (Truthfulness), most recently amended on April 18, 2019.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.

                                                      Page 193 of 287




WAI 46702
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: Not in compliance
            We determine Phase 2 compliance with this Paragraph by a review of completed misconduct
            investigations conducted by MCSO personnel, the review of attendance by internal investigators
            at required Misconduct Investigative Training, the disciplinary backgrounds of internal
            investigators, and the efforts being made by the PSB Commander to reach compliance.
            We reviewed 63 administrative misconduct investigations and seven criminal investigations
            submitted by PSB during this reporting period. All seven of the criminal investigations complied
            with MCSO policy and the requirements of the Second Order. Of the 63 administrative
            misconduct investigations, 81% were in compliance with all the investigative and administrative
            requirements over which the PSB Commander has authority – a decrease from the 90% we found
            in the last reporting period.
            Of the 63 administrative misconduct cases we reviewed, PSB personnel completed 46. Thirty-
            four (91%) were in compliance with all requirements for the completion of administrative
            misconduct investigations, a 6% decrease from the last reporting period. There were no
            investigations completed by the contract investigator submitted for our review during this
            reporting period.
            Sworn personnel in PSB conducted 21 of the 46 investigations. Twenty (95%) of the 21 were in
            compliance. In one case completed by sworn personnel, a timely extension was not requested or
            approved. Twenty-five of the 46 investigations were conducted by Detention personnel assigned
            to PSB. Of these, 22 (88%) were in compliance, a decrease from the 93% compliance during the
            last reporting period. In two investigations completed by Detention personnel, we believe
            findings of sustained should have been made and were not, and in a third, a timely extension was
            not requested or approved.
            Districts or Divisions outside of PSB conducted 17 investigations. We found nine to be in
            compliance with all investigative and administrative requirements. Eight investigations, all
            conducted by District personnel, were not compliant due to improper findings, leading questions,
            or a combination of investigative and administrative deficiencies. The single investigation
            conducted by a Division other than Patrol was found to be compliant. Of the total 16
            investigations conducted by the Patrol Division, eight (50%) were compliant, an increase of 10%
            from the last quarter. Overall compliance for all cases investigated outside of PSB was 53%, an
            increase from 50% the last quarter. As we have noted throughout this report, the compliance rate
            for cases investigated outside of PSB had decreased for the last three reporting periods. During
            this reporting, compliance did increase, but we remain concerned about the ongoing low
            compliance rate for those cases investigated by District personnel.



                                                     Page 194 of 287




WAI 46703
            There are many factors that impact the PSB Commander’s ability to ensure compliance in all
            cases. One factor is that the PSB Commander must rely on other members of PSB staff to conduct
            case reviews and ensure proper documentation is completed. We continue to find that, in most
            cases, PSB personnel are identifying and ensuring that corrections are made and all
            documentation is completed in those cases they review. In some cases, deficiencies cannot be
            corrected after the fact.
            Another factor affecting the PSB Commander’s ability to ensure that all investigations are
            properly completed is that the Appointing Authority – not the PSB Commander – determines the
            final findings and discipline. During this reporting period, there was one instance where the
            Appointing Authority overturned a finding made by the PSB Commander. We believe that the
            finding of sustained by the PSB was appropriate, supported by the evidence, and should not have
            been overturned by the Appointing Authority. There was one instance where the Appointing
            Authority mitigated discipline within the range. He provided appropriate justification and we
            agree with this decision.
            During this reporting period, we found four instances where a District Commander identified and
            addressed deficiencies in an investigation prior to forwarding it to PSB. We found four instances
            where PSB identified concerns with the District Commander approval of misconduct
            investigations and forwarded these concerns to Deputy Chiefs to address. We also identified five
            instances where Deputy Chiefs met with District Command personnel as a result of deficient
            investigations being submitted. Outcomes for the deficiencies identified and addressed during
            this reporting period included one-on-one meetings, BlueTeam entries, and where appropriate,
            additional training. MCSO must continue to make oversight and attention to the proper
            completion of administrative investigations a priority if MCSO is to achieve compliance with the
            completion of these investigations.
            While PSB continues to experience challenges in ensuring that completed internal investigations
            are reaching full compliance with both MCSO policy and both Court Orders, the Bureau has
            continued to make efforts to improve compliance. A member of our Team continues to meet with
            PSB every two weeks to discuss Class Remedial Matters. We also use this opportunity to discuss
            other ongoing concerns that affect compliance with the Second Order. The ability to discuss
            investigative or administrative concerns during these meetings has resulted in concerns being
            immediately addressed; and in some cases, has resulted in necessary actions being taken to correct
            issues that have been identified.
            During our site visits, we continue to meet with PSB personnel and District and Division
            command personnel to update them on our identification of training and performance issues that
            adversely affect compliance with the Second Order. Since January 2017, Detention personnel
            assigned to PSB to oversee investigations have also participated in these meetings. We have used
            these meetings to discuss concerns with the quality of investigations; opportunities for
            improvement; and in some cases, investigative protocols.




                                                      Page 195 of 287




WAI 46704
            PSB has taken a number of actions to address both investigative deficiencies, and other concerns
            with the completion of administrative misconduct investigations that have been identified.
            Additional oversight was added for Detention investigations; PSB personnel were assigned as
            liaisons with District personnel; a service complaint process was developed and approved;
            revisions to witness and complaint interview processes were proposed and approved; a new
            protocol for the handling of service complaints not involving MCSO personnel was proposed and
            approved; and the PSB Commander was given the authority to resolve some minor internally
            generated complaints without the necessity to conduct an administrative misconduct
            investigation.
            In addition to those actions that have been approved to address continuing backlogs and other
            challenges with administrative misconduct investigations, we have continued to have ongoing
            discussions with PSB and the Parties during our site visits regarding other potential opportunities
            to address these challenges. These discussions have included many suggestions and potential
            modifications to existing protocols, including such changes as: expanding the use of the service
            complaint process; using alternative types of administrative closures; discontinuing investigations
            of former employees if the conduct was not criminal in nature, would not affect law enforcement
            certification, and did not involve current MCSO employees; discretion for the investigation of
            minor policy violations that occurred more than three years prior to the complaint being filed;
            implementing an expedited discipline process for sustained cases; and increasing investigative
            time requirements.
            During September 2019, members of our Team met with the PSB Executive Chief who has
            oversight over PSB to discuss ongoing challenges with the completion of misconduct
            investigations. It was a productive meeting, with good discussion about potential ideas to resolve
            this ongoing issue. Some of the discussion included topics already discussed with our Team and
            the Parties, and others were new. The Executive Chief committed to developing a list of the ideas
            shared, along with more detailed information about how each idea might be implemented. The
            intent was to then share this information with our Team and the Parties. The Executive Chief
            informed us that due to ongoing priorities, this information would not be ready for discussion
            until our January 2020 site visit.
            During our October 2019 site visit, we met with PSB and the Parties to discuss the ongoing issues
            with the completion of misconduct investigations. We briefly discussed some potential remedies,
            then tabled the discussion until our January 2020 site visit when MCSO would be prepared to
            provide more detailed information on any proposals they want to bring forward.
            During our January 2020 site visit, PSB provided a document containing the Bureau’s ideas and
            recommendations regarding the investigation of alleged employee misconduct. After some
            discussion, our Team offered to facilitate discussions with MCSO, Plaintiffs, and Plaintiff-
            Intervenors, to discuss the topics brought forward by MCSO; and any additional ideas that might
            be brought forward by any other member of the group. We advised all that we would discuss
            only those items that did not require a change to the Orders. We have since facilitated a
            conference call with MCSO and the Parties. During this call, MCSO personnel stated that they


                                                      Page 196 of 287




WAI 46705
            believed that all of the ideas and recommendations they had brought forward would require a
            change to the Orders and they had no additional suggestions to add. The representatives of the
            Plaintiffs and Plaintiff-Intervenors agreed with MCSO and added that they also had no additional
            suggestions or ideas to bring forward. This remains a topic for the Parties to discuss in a meet-
            and-confer process should they choose that approach.
            In 2014, PSB initiated 717 internal investigations. In 2015, PSB initiated 916 cases; and in 2016,
            847 cases. There were 1,028 cases initiated in 2017. In 2018, there were 1,114 investigations
            initiated; 354 service complaints; 716 administrative misconduct investigations, 36 criminal
            investigations, and eight critical incident investigations. In 2019, there were 615 internal
            investigations initiated, as well as 453 service complaints. With the inclusion of critical incidents
            and criminal investigations, the total for 2019 was 1,072 investigations. This number is fairly
            consistent with what we have seen for the past several years. During this reporting period, PSB
            reported they had opened a total of 266 investigations during the first three months of 2020, 6%
            less that the 283 opened during the first three months of 2019. The total number includes
            administrative misconduct investigations, service complaints, criminal misconduct
            investigations, and critical incident investigations. Of the total opened for the reporting period,
            141 were administrative misconduct investigations, compared to 136 during the same time period
            in 2019. Service complaints opened for the report period totaled 109, compared to 135 for the
            same time period in 2019.
            PSB has consistently informed us over past reporting periods that the caseload for PSB
            investigators continues to be excessive. During our January 2020 site visit, PSB informed us the
            average active monthly caseload for both PSB sworn investigators and Detention investigators
            had reached an average of 50 active cases per month. During our April 2020 virtual site visit,
            PSB informed us that the average caseload was 50 active cases per month for sworn personnel,
            and 55 for detention personnel. These large caseloads continue to adversely impact the timely
            completion of investigations. The average number of days to finalize and close a PSB
            investigation increased from 409 days the last reporting period to 499 days during this reporting
            period. The average number of days to close a District or Division investigation during this
            reporting period was 444 day compared to 307 days during the last reporting period. While PSB
            did tell us that there had been a number of older cases completed during the reporting period,
            which had a significant impact on the overall average time it took to finalize a case, it is still
            unacceptable that the community and MCSO personnel do not receive resolution for
            investigations for more than one year after they are initiated.
            During this reporting period, there was a total of 1,872 open cases, an increase from the 1,617
            open cases during the last reporting period. While the total includes criminal misconduct
            investigations, critical incident investigations, and outsourced cases, the majority are open
            administrative misconduct investigations and service complaints.




                                                       Page 197 of 287




WAI 46706
            During this reporting period, there were 1,332 open administrative misconduct investigations and
            219 service complaints being conducted by PSB. There were 154 open administrative misconduct
            investigations, and 167 service complaints being conducted by District or Division personnel
            outside of PSB.
            Though PSB was authorized 11 new positions in the July 2018 budget, during this reporting
            period, PSB advised that only one of these positions, a Detention supervisor, has been filled and
            the funding for a Lieutenant was eliminated and the funds transferred to other purposes in PSB.
            There is still no indication when any of the additional positions will be filled and MCSO has
            advised us that they are predicting budget cuts in the fiscal year commencing on July 1, 2020. Of
            the civilian positions authorized in the 2019 budget, PSB advised us during our April 2020 site
            visit that the majority of the positions have been filled. All three civilian investigators have been
            hired. One, a former Detention sergeant, is already handling investigations, and the remaining
            two will begin doing so after completing the required 40-hour training. PSB has assigned new
            administrative personnel to assist sworn and Detention investigators in PSB by doing much of the
            research, document preparation, and tracking on open cases. An additional administrative
            assistant has been assigned to assist those PSB supervisors who are assigned to liaison functions
            with Districts and Divisions. PSB personnel believe that the addition of the civilian staff will
            relieve a significant amount of the administrative workload and case management currently being
            handled by investigators, allowing them to focus more time on investigative tasks.
            While we agree with PSB that the administrative staff and civilian investigators hired may relieve
            some of the burden from investigators, the backlog of cases and individual investigator caseloads
            will not be appreciably relieved by the addition of these personnel. PSB investigative staffing
            remains a significant problem, and continues to result in the delayed completion of investigations.
            As we have for numerous reporting periods, we again note that despite any efforts that have been
            made, the number of pending cases, investigator caseloads, and the number of days to complete
            an investigation continues to increase. The status quo is unacceptable, and will almost certainly
            continue to worsen if MCSO does not take decisive action.
            In July 2018, we discussed the investigation of the 1,459 identifications that had been impounded
            at the MCSO Property Room and then checked out by an MCSO sergeant. This investigation was
            initiated in 2015 but then stalled due to other, more immediate priorities for investigations. Of
            the total 1,459 identifications, 596 were believed to belong to members of the Plaintiffs’ class.
            Since July 2018, we have discussed the status of the 1,459 IDs investigation during each site visit.
            In October 2018, our Team agreed to select a sample of the identifications that had not been linked
            to any MCSO employee for additional follow-up. Since that time, PSB has provided us ongoing
            updates on the status of the investigation and any actions taken; and has followed our Team’s
            recommendation regarding additional necessary investigative follow-up. MCSO has also
            addressed questions from our Team and the Parties regarding investigative strategies.




                                                       Page 198 of 287




WAI 46707
            During our October 2019 site visit, PSB provided a final update on the sample identifications and
            other investigative actions that had been completed by investigative personnel. PSB also
            submitted a document recommending the closure of this investigation. The Parties’
            representatives said they would need time to discuss this with their respective clients and could
            have a response back by the end of November. They said they would provide their response by
            email to both MCSO and our Team. The MCAO attorney who attended our site visit meeting
            said he would draft a court document recommending the closing of the investigation for the
            Parties’ review as well.
            Prior to our January site visit, the Plaintiff-Intervenors provided their input regarding closure of
            this investigation. This was discussed during our site visit, and the Plaintiffs provided their
            response shortly after our site visit. MCSO committed to responding to the concerns and
            recommendations of the Parties within three weeks of receiving the Plaintiffs’ input.
            During our April site visit, we continued to discuss the status of the 1,459 IDs investigation, the
            input from the Parties, and the responses by MCSO. As an update, though not during the relevant
            reporting period, the Parties have reached a general resolution to this matter which is expected to
            be formalized.
            During our past site visits, PSB staff have continued to communicate that they are properly
            outsourcing those cases where conflicts of interest exist. PSB has contracted with a qualified
            private vendor to conduct these investigations. Additionally, PSB has outsourced investigations
            to other law enforcement entities.
            During this reporting period, we did not receive or review any investigations completed by the
            contract investigator retained by MCSO. Numerous investigations are still in process. MCSO
            did not outsource any additional cases to the contract investigator or any other entity during this
            reporting period.
            After the Second Order was implemented, PSB reviewed the disciplinary backgrounds of all those
            who might conduct internal investigations, and notified us of those supervisors who would be
            prohibited from conducting such investigations due to their backgrounds. At that time, MCSO
            identified two supervisors who were ineligible to conduct internal investigations. One is no
            longer with MCSO and the second remains ineligible to conduct investigations. During this
            reporting period, MCSO did not report any additions to the list of those presumptively ineligible
            to conduct investigations. Since June 2019, MCSO policy has required that in any case where a
            supervisor is presumptively ineligible based on the established criteria, MCSO must author
            written justification to allow the supervisor to conduct investigations if, in fact, they are assigned
            administrative investigations. By MCSO’s own admission, several supervisors are presumptively
            ineligible to conduct investigations and proper justifications were not documented as required.
            MCSO has addressed all of these and we have revised our document request to ensure that both
            those who are ineligible and those for whom MCSO has authored a justification are reported each
            month.




                                                       Page 199 of 287




WAI 46708
            Paragraph 195. Within six months of the entry of this Order, the Professional Standards Bureau
            shall include sufficient trained personnel to fulfill the requirements of this Order.
            Phase 1: In compliance
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: Not in compliance
            In conjunction with this Paragraph, Paragraph 178 mandates that within three months of the
            finalization of policies consistent with Paragraph 165, all PSB personnel would receive 40 hours
            of comprehensive training. Paragraph 178 requires training of all supervisors within three months
            of the finalization of policies, and further requires sufficient trained personnel in PSB within six
            months of the entry of the Order. The first week of the required Misconduct Investigative
            Training commenced on September 18, 2017 and the training was completed prior to the end of
            2017.
            During our July and October 2018 site visits, PSB informed us that a total of 11 additional
            personnel had been approved for PSB in MCSO’s July 2018 budget. PSB personnel informed us
            that due to ongoing staffing shortages they did not believe any of these positions would be filled
            before 2019.
            During our January and April 2019 site visits, PSB personnel informed us that they had not yet
            received any of the 2018 budgeted positions for PSB. They further noted that it continued to
            remain unlikely that they would receive any of the positions in the foreseeable future due to
            ongoing personnel staffing shortages throughout the organization. PSB continued to note that
            with the continuing influx of new cases, and the ongoing backlog of investigations, even if these
            personnel were added, the Bureau would still be insufficiently staffed to meet its responsibilities.
            The PSB budget requests for the July 2019 budget year included only civilian staff. PSB’s
            requests included: two administrative assistants, two management analyst assistants, one special
            projects manager, and three civilian investigators. PSB personnel believed that the addition of
            these positions would allow sworn and Detention supervisors to focus more on the investigative
            process and mitigate some of the administrative requirements currently being handled by these
            personnel.
            During our July 2019 site visit, PSB advised that of the 11 approved positions in the July 2018
            budget, one had been filled – that of a Detention sergeant. It was still unknown when any of the
            remaining 10 positions would be filled.
            During our October 2019 site visit, PSB informed us that of the previously approved 11 positions
            in July 2018, there has still only been one filled. Of the civilian positions approved in the July
            2019 budget, one management analyst position had been filled; interviews were in progress for
            management assistants; and the three civilian investigator positions were in the job-posting phase.




                                                      Page 200 of 287




WAI 46709
            During our January 2020 site visit, PSB advised us again that only one of the 11 approved
            positions for PSB in the 2018 budget has been filled. Of the eight civilian positions approved in
            the 2019 budget, one management assistant position had been filled, other administrative
            positions were in the hiring process, and job offers had been extended to fill the three civilian
            investigator positions. PSB believed that, given the law enforcement and investigative experience
            of the three civilian investigators the Bureau had selected, these investigators should not need
            extensive training, and would likely be qualified to conduct a variety of investigations.
            During our April 2020 site visit, PSB again advised us that only one of the 11 positions approved
            in the 2018 budget has been filled. PSB has not increased its investigative staff in more than four
            years, despite the continuing increase in investigator caseloads and backlogs. PSB has filled the
            majority of the civilian positions authorized in the 2019 budget, and has begun assigning
            administrative staff to complete a variety of tasks previously completed by investigators. PSB
            also hired the three civilian investigators – two of whom still need to attend the 40-hour
            Misconduct Investigative Training before they will be eligible to conduct investigations.
            While we note MCSO’s hiring of these civilian personnel as a positive step, their hiring will not
            address what is an unacceptable failure to properly staff PSB with an adequate number of
            investigators to comply with the Order of the Court. The Second Order requires that PSB have
            “sufficient trained personnel to fulfill the requirements of this Order.” MCSO has delivered the
            required Misconduct Investigative Training, and our focus remains on the ability of PSB staff to
            carry out its mission. As documented in this and previous reports, PSB, in its command’s
            estimation, is understaffed. We will not find MCSO in compliance with this Paragraph until
            MCSO addresses PSB’s staffing issues.


            Paragraph 196. Where appropriate to ensure the fact and appearance of impartiality, the
            Commander of the Professional Standards Bureau or the Chief Deputy may refer administrative
            misconduct investigations to another law enforcement agency or may retain a qualified outside
            investigator to conduct the investigation. Any outside investigator retained by the MCSO must
            possess the requisite background and level of experience of Internal Affairs investigators and
            must be free of any actual or perceived conflicts of interest.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            During our April 2017 site visit, the PSB Commander indicated that MCSO had not envisioned
            any need to retain additional contract investigators beyond the one investigator that had been
            already retained. A member of PSB’s staff serves as MCSO’s single point-of-contact to liaise
            and assist with scheduling for the contract investigator. The contract investigator will advance
            the investigations to the level of recommending findings.


                                                      Page 201 of 287




WAI 46710
            PSB previously outsourced three misconduct investigations to a separate regional law
            enforcement agency. Two of these investigations were completed by the outside law enforcement
            agency and closed by MCSO. One was closed as the Independent Investigator was investigating
            the same alleged misconduct.
            During this and the last reporting period, PSB advised us that no additional cases were outsourced
            to the outside investigator or any other law enforcement agency. There were no investigations
            conducted by the outside investigator that were forwarded to our Team for review during this
            reporting period.
            This investigator has previously completed numerous assigned investigations and forwarded them
            to PSB for review. We have received and reviewed seven investigations, and have found them
            to be thorough and well-written. Numerous investigations assigned to the contract investigator
            are still in progress.


            Paragraph 197. The Professional Standards Bureau will be headed by a qualified Commander.
            The Commander of the Professional Standards Bureau will have ultimate authority within the
            MCSO for reaching the findings of investigations and preliminarily determining any discipline to
            be imposed. If the Sheriff declines to designate a qualified Commander of the Professional
            Standards Bureau, the Court will designate a qualified candidate, which may be a Civilian
            Director in lieu of a sworn officer.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            In January 2018, MCSO advised that due to reorganizations within the Office, the responsibility
            to serve as the PSB Commander for purposes of compliance with this Order would be transferred
            to a captain within PSB. The PSB Deputy Chief, who previously had this responsibility was
            promoted, but maintains overall oversight of PSB as an Executive Chief.




                                                      Page 202 of 287




WAI 46711
            During our April 2020 site visit, and our regularly scheduled meetings with PSB to discuss CRMs
            and other internal affairs matters during this reporting period, we have had continuing
            opportunities to interact with the captain now serving as the PSB Commander. He is an
            experienced PSB investigator and is cognizant of the many requirements and responsibilities of
            his new position. He continues to be responsive to our input, and we have had a number of
            productive discussions with him regarding PSB processes and internal investigations. In those
            cases where we have expressed concerns or requested information, he has generally provided
            timely responses. We continue to note that MCSO must support the PSB Commander with
            resources and executive leadership.


            Paragraph 198. To promote independence and the confidentiality of investigations, the
            Professional Standards Bureau shall be physically located in a facility that is separate from other
            MCSO facilities, such as a professional office building or commercial retail space. This facility
            shall be easily accessible to the public, present a non-intimidating atmosphere, and have
            sufficient space and personnel for receiving members of the public and for permitting them to file
            complaints.
            Phase 1: Not applicable
            Phase 2: In compliance
            In May 2018, PSB moved into the first and second floors of 101 West Jefferson Street. PSB’s
            address is available on the comment and complaint form that is accessible to the public at the
            Districts and on MCSO’s website. PSB’s criminal investigators are housed on the first floor, and
            administrative investigators are housed on the second floor of the building. PSB’s off-site facility
            has two dedicated security personnel assigned during normal business hours of 8:00 a.m.-4:00
            p.m., Monday-Friday. MCSO remains in compliance with this requirement.


            Paragraph 199. The MCSO will ensure that the qualifications for service as an internal affairs
            investigator shall be clearly defined and that anyone tasked with investigating employee
            misconduct possesses excellent investigative skills, a reputation for integrity, the ability to write
            clear reports, and the ability to be fair and objective in determining whether an employee
            committed misconduct. Employees with a history of multiple sustained misconduct allegations,
            or one sustained allegation of a Category 6 or Category 7 offense from MCSO’s disciplinary
            matrices, will be presumptively ineligible to conduct misconduct investigations. Employees with
            a history of conducting deficient investigations will also be presumptively ineligible for these
            duties.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.



                                                       Page 203 of 287




WAI 46712
            Phase 2: In compliance
            GH-2 reflects the directive of this Paragraph, to ensure that only supervisors who meet the criteria
            established by this Paragraph are assigned misconduct investigations. The PSB Operations
            Manual, which formalizes the review process, states that if any supervisor is deemed ineligible,
            the PSB commander will notify the supervisor’s commander in writing, and will ensure that a
            BlueTeam entry is made to memorialize the supervisor’s ineligibility to conduct misconduct
            investigations. A record of supervisors deemed ineligible to conduct misconduct investigations
            is maintained in PSB. These procedures were finalized and documented in the PSB Manual,
            published on December 13, 2018.
            During this reporting period, MCSO did not report any additions to the list of employees
            prohibited from conducting misconduct investigations. We became aware of three employees in
            Patrol who had been assigned to investigate misconduct allegations, but were presumably
            ineligible to conduct misconduct investigations based on the requirements of this Paragraph.
            MCSO did not provide written justification as to why these employees were exempt from the
            requirements of this Paragraph. We find that MCSO did not follow its own policy. We do not
            have the access or the means to identify when any employee who may be ineligible to conduct
            misconduct investigations based on the requirements of this Paragraph is assigned an IA case. It
            is incumbent on MCSO to provide us with written notification any time an employee is deemed
            ineligible, in a timely manner. We find that MCSO was not in compliance with this Paragraph in
            the first quarter, but will maintain our compliance findings, in accordance with our methodology.
            If we find MCSO not in compliance in the next quarter, we will withdraw our compliance
            findings. We have discussed this issue with MCSO and they are committed to addressing this
            concern.
            During this reporting period, there was one employee transferred into PSB. We reviewed the
            background information submitted and concluded that the employee met the requirements of this
            Paragraph.


            Paragraph 200. In each misconduct investigation, investigators shall:
            a.     conduct investigations in a rigorous and impartial manner designed to determine the
                   facts;
            b.     approach investigations without prejudging the facts and without permitting any
                   preconceived impression of the principal or any witness to cloud the investigation;
            c.     identify, collect, and consider all relevant circumstantial, direct, and physical evidence,
                   including any audio or video recordings;
            d.     make reasonable attempts to locate and interview all witnesses, including civilian
                   witnesses;
            e.     make reasonable attempts to interview any civilian complainant in person;



                                                      Page 204 of 287




WAI 46713
            f.       audio and video record all interviews;
            g.       when conducting interviews, avoid asking leading questions and questions that may
                     suggest justifications for the alleged misconduct;
            h.       make credibility determinations, as appropriate; and
            i.       attempt to resolve material inconsistencies between employee, complainant, and witness
                     statements.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 63 administrative misconduct
            investigations that were completed by MCSO personnel during this reporting period. All but one
            of the investigations were both initiated and completed after the issuance of the Second Order.
            PSB investigated 46 of the total cases. District or Division supervisory personnel not assigned to
            PSB investigated 17 of the cases. Of the cases we reviewed, 42 involved external complaints,
            and 21were internally generated.
            Paragraph 200.a. requires that misconduct investigations be conducted in a rigorous and impartial
            manner. During the last reporting period, one investigation (2%) fell short of compliance with
            this Subparagraph. During this reporting period, one investigation (2%) again fell short of
            compliance with this Subparagraph.
            Paragraph 200.b. requires that investigations be approached without prejudging the facts or
            permitting preconceived impressions. During the last reporting period, all investigations
            reviewed complied with the requirements of this Subparagraph. During this reporting period, one
            investigation (2%) fell short of compliance.
            Paragraph 200.c. requires that investigators identify, collect, and consider all relevant evidence.
            During the last reporting period, all investigations complied with the requirements of this
            Subparagraph. During this reporting period, two investigations (3%) fell short of compliance
            with this Subparagraph.
            Paragraph 200.d. requires that investigators make reasonable attempts to locate and interview all
            witnesses. During this and the last reporting period, all investigations complied with the
            requirements of this Subparagraph.
            Paragraph 200.e. requires that investigators make reasonable attempts to interview civilian
            complainants in person. During this and the last reporting period, all investigations complied
            with the requirements of this Subparagraph.




                                                      Page 205 of 287




WAI 46714
            Paragraph 200.f. requires audio- and video-recording of all interviews. During the last reporting
            period, two of the 41 administrative misconduct investigations reviewed did not contain
            justification for failing to both audio- and video-record interviews. Of the 63 administrative
            investigations reviewed for this reporting period, there were nine cases where interviews were not
            both audio- and video-recorded. In all nine, adequate justification was provided.
            Paragraph 200.g. requires that when conducting interviews, investigators avoid asking leading
            questions or questions that may suggest justification for the alleged misconduct. During the last
            reporting period, all investigations complied with the requirements of this Subparagraph. During
            this reporting period, three investigations (5%) fell short of compliance with this Subparagraph.
            Paragraph 200.h. requires that proper credibility determinations be made. During the last
            reporting period, all investigations complied with the requirements of this Subparagraph. During
            this reporting period, two investigations (3%) fell short of compliance with this Subparagraph.
            Paragraph 200.i. requires that investigators attempt to resolve all material inconsistencies. During
            the last reporting period, all investigations complied with the requirements of this Subparagraph.
            During this reporting period, one investigation (2%) fell short of compliance with this
            Subparagraph.


            Paragraph 201. There will be no automatic preference for an employee’s statement over a non-
            employee’s statement. Internal affairs investigators will not disregard a witness’s statement
            solely because the witness has some connection to either the complainant or the employee or
            because the witness or complainant has a criminal history, but may consider the witness’s
            criminal history or any adjudicated findings of untruthfulness in evaluating that witness’s
            statement. In conducting the investigation, internal affairs investigators may take into account
            the record of any witness, complainant, or officer who has been determined to have been
            deceptive or untruthful in any legal proceeding, misconduct investigation, or other investigation.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 63 administrative misconduct
            investigations conducted by MCSO personnel that were completed during this reporting period.
            Of the 63 completed administrative misconduct investigations, 42 involved complainants that
            were not MCSO employees. Sixteen of the total 63 investigations also included interviews with
            witnesses or investigative leads who were not MCSO employees. We did identify one case where
            we believe there was an automatic preference for the statement of an employee over a non-
            employee’s statement.



                                                       Page 206 of 287




WAI 46715
            We did not identify any completed investigations where a witness’s statement was disregarded
            solely because of any connection identified in this Paragraph, nor where a witness’s criminal
            history or findings of truthfulness were considered.


            Paragraph 202. Internal affairs investigators will investigate any evidence of potential
            misconduct uncovered during the course of the investigation, regardless of whether the potential
            misconduct was part of the original allegation.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 63 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period. In
            seven of the 63 investigations, MCSO identified additional potential misconduct during the course
            of the investigations and properly added additional allegations or initiated new investigations.
            We did not identify any investigations during this reporting period where we believe additional
            misconduct may have occurred and was not addressed by MCSO.


            Paragraph 203. If the person involved in the encounter with the MCSO pleads guilty or is found
            guilty of an offense, internal affairs investigators will not consider that information alone to be
            determinative of whether an MCSO employee engaged in misconduct, nor will it by itself justify
            discontinuing the investigation. MCSO training materials and policies on internal investigations
            will acknowledge explicitly that the fact of a criminal conviction related to the administrative
            investigation is not determinative of whether an MCSO employee engaged in misconduct and that
            the mission of an internal affairs investigator is to determine whether any misconduct occurred.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.
            There were no indications in any of the completed investigations we reviewed that any MCSO
            investigators considered alone any pleading or finding of guilty by any person as a reason to make
            any determination regarding the potential misconduct of any MCSO personnel, nor were any
            investigations discontinued for this reason.


                                                      Page 207 of 287




WAI 46716
            Paragraph 204. Internal affairs investigators will complete their administrative investigations
            within 85 calendar days of the initiation of the investigation (60 calendar days if within a
            Division). Any request for an extension of time must be approved in writing by the Commander
            of the Professional Standards Bureau. Reasonable requests for extensions of time may be
            granted.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we review administrative misconduct
            investigations conducted by MCSO personnel.
            During the last reporting period, 31 (76%) of the total 41 administrative misconduct were not
            completed within the 60- or 85-day timeline. All contained a timely request for, and an approval
            of, an extension.
            During this reporting period, 55 (87%) of the total 63 administrative misconduct investigations
            reviewed were not completed within the 60- or 85-day timeline. Of these 55, three (5%) did not
            contain a timely request for, or an approval of, an extension.
            PSB conducted 46 of the 63 administrative misconduct investigations we reviewed. Forty-two
            were not completed within the required 60-day time line. Of these 42, two (5%) did not include
            a timely request for, or an approval of, an extension.
            As has been our practice for numerous reporting periods, we determine the 60-day time period
            compliance findings for those investigations conducted by personnel outside of PSB based on the
            original date the investigation is approved by the District or Division Commander and forwarded
            to PSB. We acknowledge that with the delays in the completion and reviews of internal
            investigations, District and Division personnel may not know that PSB has found internal
            investigations they have submitted to require further investigation or other action, until after the
            60-day time period has expired. In those cases where deficiencies are identified by PSB, the cases
            will continue to be found noncompliant in other relevant Paragraphs, and specifically in Paragraph
            213, which requires the District or Division Commander ensure that investigations conducted by
            their personnel are complete and the findings are supported by the evidence prior to their submittal
            to PSB.
            Districts or Divisions outside of PSB conducted 17 of the administrative misconduct
            investigations. Thirteen (76%) of these 17 investigations were not submitted to PSB within the
            required 60-day timeframe. All but one of the 13 contained a timely request, and an approval for
            an extension.




                                                      Page 208 of 287




WAI 46717
            In addition to those investigations not completed within 60 or 85 days as required by this
            Paragraph, 58 of the 63 cases exceeded the 180-day timeframe. Three (5%) of the 58 did not
            contain a timely request for, or an approval of, an extension.


            Paragraph 205. The Professional Standards Bureau shall maintain a database to track all
            ongoing misconduct cases, and shall generate alerts to the responsible investigator and his or
            her Supervisor and the Commander of the Professional Standards Bureau when deadlines are
            not met.
            Phase 1: In compliance
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            We determine compliance with this Paragraph by assigning a member of our Team to observe
            demonstrations of the IAPro database during our site visits or other meetings with PSB throughout
            the reporting period. The IAPro technology serves as the centralized electronic numbering and
            tracking system for all allegations of misconduct, whether internally discovered or based on an
            external complaint. This database contains the capacity to manage and store information required
            for compliance with this Paragraph.
            During our site visits, we have met with PSB personnel on numerous occasions and observed
            IAPro to ensure that the system generates appropriate alerts to responsible investigators and PSB
            commanders if deadlines are not met. We have reviewed emails PSB disseminates each month
            to Districts and Divisions to identify investigative deadlines. We have also reviewed the
            BlueTeam Dashboard, which uses a color-coded system to identify investigations that are nearing
            deadlines or are past deadlines. The information appears in each supervisor’s BlueTeam account
            when they are monitoring open cases.
            The civilian PSB Special Projects Manager is primarily responsible for administering the
            centralized tracking system. In addition, all PSB and Division investigators can access the
            electronic BlueTeam database – a system that integrates with IAPro – at any time to view the
            assignment and status of administrative investigations. PSB has also trained two lieutenants to
            administer the system.
            In May 2018, PSB relocated to an offsite location. In July 2018, a member of our Team verified
            that the existing tracking mechanisms continue to be used for the tracking of investigations at the
            new facility.


                                                      Page 209 of 287




WAI 46718
            During our January, July, and October 2019 site visits, a member of our Team verified that the
            tracking mechanisms remain in place. We also continued to receive monthly notifications from
            PSB regarding closed administrative investigations, and we evaluate these closed investigations
            for the entirety of a reporting period against a multitude of criteria, including whether the cases
            were completed in a timely fashion.
            During this reporting period, we continued to receive monthly notifications from PSB regarding
            closed administrative misconduct investigations; and we continue to evaluate these closed
            investigations for the entirety of a reporting period against a multitude of criteria, including
            whether the cases were completed in a timely fashion. (See Paragraph 204.)


            Paragraph 206. At the conclusion of each investigation, internal affairs investigators will
            prepare an investigation report. The report will include:
            a.     a narrative description of the incident;
            b.     documentation of all evidence that was gathered, including names, phone numbers, and
                   addresses of witnesses to the incident. In situations in which there are no known
                   witnesses, the report will specifically state this fact. In situations in which witnesses were
                   present but circumstances prevented the internal affairs investigator from determining the
                   identification, phone number, or address of those witnesses, the report will state the
                   reasons why. The report will also include all available identifying information for anyone
                   who refuses to provide a statement;
            c.     documentation of whether employees were interviewed, and a transcript or recording of
                   those interviews;
            d.     the names of all other MCSO employees who witnessed the incident;
            e.     the internal affairs investigator’s evaluation of the incident, based on his or her review of
                   the evidence gathered, including a determination of whether the employee’s actions
                   appear to be within MCSO policy, procedure, regulations, orders, or other standards of
                   conduct required of MCSO employees;
            f.     in cases where the MCSO asserts that material inconsistencies were resolved, explicit
                   credibility findings, including a precise description of the evidence that supports or
                   detracts from the person’s credibility;
            g.     in cases where material inconsistencies must be resolved between complainant, employee,
                   and witness statements, explicit resolution of the inconsistencies, including a precise
                   description of the evidence relied upon to resolve the inconsistencies;
            h.     an assessment of the incident for policy, training, tactical, or equipment concerns,
                   including any recommendations for how those concerns will be addressed;
            i.     if a weapon was used, documentation that the employee’s certification and training for
                   the weapon were current; and


                                                      Page 210 of 287




WAI 46719
            j.       documentation of recommendations for initiation of the disciplinary process; and
            k.       in the instance of an externally generated complaint, documentation of all contacts and
                     updates with the complainant.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 63 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.
            Paragraph 206.a. requires a written description on the incident be included in the investigative
            report. All of the completed investigations that we reviewed complied with the requirements of
            this Subparagraph.
            Paragraph 206.b. requires documentation of evidence gathered, including all known information
            about witnesses. All of the completed investigations that we reviewed complied with the
            requirements of this Subparagraph.
            Paragraph 206.c. requires documentation of whether employees were interviewed, and a transcript
            or recording of these interviews. All but two of the completed investigations that we reviewed
            complied with the requirements of this Subparagraph.
            Paragraph 206.d. requires that the names of all MCSO employees who witnessed the incident be
            included in the report. All but one of the investigations that we reviewed complied with the
            requirements of this Subparagraph.
            Paragraph 206.e. requires that the internal affairs investigator’s evaluation of the incident includes
            a determination of whether the employee’s actions appear to be within MCSO policy, procedure,
            regulations, orders, or other standards of conduct required of MCSO employees. All completed
            investigations that we reviewed complied with the requirements of this Subparagraph.
            Paragraph 206.f. requires that when MCSO asserts that material inconsistencies were resolved,
            explicit credibility findings, including a precise description of the evidence that supports or
            detracts from the person’s credibility must be provided. All but one of the completed
            investigations that we reviewed complied with the requirements of this Subparagraph.
            Paragraph 206.g. requires that when material inconsistencies must be resolved, a precise
            description of the evidence be included in the report. All but one of the completed investigations
            that we reviewed complied with the requirements of this Subparagraph.
            Paragraph 206.h. requires that assessment of the incident for policy, training, tactical, or
            equipment concerns be included in the investigative report, to include any recommendations.
            During this reporting period, all but one of the completed investigations that we reviewed
            complied with the requirements of this Subparagraph.



                                                       Page 211 of 287




WAI 46720
            Paragraph 206.i. requires that if a weapon was used, documentation that the employee’s
            certification and training for the weapon must be included in the investigative written report. All
            completed investigations that we reviewed complied with the requirements of this Subparagraph.
            Paragraph 206.j. requires that documentation of the initiation of the disciplinary process be
            included in the investigation. Compliance is achieved when the misconduct investigator
            completes the investigation with a finding of sustained, when applicable, and the PSB
            Commander subsequently approves the finding. This is considered the initiation of the
            disciplinary process. Eleven of the 63 administrative misconduct investigations we reviewed had
            sustained findings against one or more active MCSO employee. All complied with the
            requirements of this Subparagraph.
            Paragraph 206.k. requires that any contacts and updates with the complainant be documented in
            the investigative report. All of the investigations we reviewed for this Subparagraph complied
            with this requirement.


            Paragraph 207. In assessing the incident for policy, training, tactical, or equipment concerns,
            investigation reports will include an assessment of whether:
            a.       the law enforcement action was in compliance with training and legal standards;
            b.       the use of different tactics should or could have been employed;
            c.       the incident indicates a need for additional training, counseling, or other non-disciplinary
                     corrective actions; and
            d.       the incident suggests that the MCSO should revise its policies, strategies, tactics, or
                     training.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            During this reporting period, we reviewed 63 administrative misconduct investigations. MCSO
            properly assessed and documented whether any of the requirements of this Paragraph were
            relevant in all of the completed cases we reviewed for this reporting period. MCSO identified
            seven cases where action related to this Paragraph was appropriate; and addressed the concerns
            identified with one-on-one meetings with employees, additional training, and where appropriate,
            policy review.
            PSB continues to use an internal tracking form to ensure that those concerns that are forwarded
            to other Divisions within MCSO for action or review are addressed. We receive and review this
            tracking document each month. This tracking form contains regularly updated information on
            the status of concerns that have been identified.


                                                        Page 212 of 287




WAI 46721
            Paragraph 208. For each allegation of misconduct, internal affairs investigators shall explicitly
            identify and recommend one of the following dispositions for each allegation of misconduct in an
            administrative investigation:
            a.       “Unfounded,” where the investigation determines, by clear and convincing evidence, that
                     the allegation was false or not supported by fact;
            b.       “Sustained,” where the investigation determines, by a preponderance of the evidence,
                     that the alleged misconduct did occur and justifies a reasonable conclusion of a policy
                     violation;
            c.       “Not Sustained,” where the investigation determines that there is insufficient evidence to
                     prove or disprove the allegation; or
            d.       “Exonerated,” where the investigation determines that the alleged conduct did occur but
                     did not violate MCSO policies, procedures, or training.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review administrative misconduct
            investigations conducted by MCSO personnel and completed during the reporting period. We
            evaluate compliance with this Paragraph against the standard of whether a finding was made, and
            whether the finding was correct.
            During the last reporting period, we concurred with the findings of the PSB Commander in 40
            (98%) of the 41 cases that were completed.
            During this reporting period, we concurred with the findings of the PSB Commander in 60 (95%)
            of the 63 administrative misconduct investigations we reviewed. In two cases with findings of
            not sustained, we believe adequate evidence existed for a sustained finding. In one, with a finding
            of exonerated, we also believe that the investigation should have resulted in a sustained finding.
            There was also one investigation reviewed during this reporting period where the Appointing
            Authority changed the findings made by the PSB Commander, and we disagreed with his decision
            to do so. As is our practice, we will discuss the cases where we disagree with the findings with
            PSB during our next site visit.




                                                       Page 213 of 287




WAI 46722
            Paragraph 209. For investigations carried out by Supervisors outside of the Professional
            Standards Bureau, the investigator shall forward the completed investigation report through his
            or her chain of command to his or her Division Commander. The Division Commander must
            approve the investigation and indicate his or her concurrence with the findings.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 17 administrative misconduct
            investigations not conducted by PSB personnel and completed during this reporting period. All
            17 were forwarded to PSB as required, and all contained the approval of the responsible District
            or Division Commander. As noted in previous reporting periods, and again during this reporting
            period, some of the District or Division level investigations were not in compliance with various
            requirements of the Second Order – as indicated throughout this report. However, we assessed
            MCSO’s compliance with this Paragraph based on these cases being forwarded through the chain
            of command for approval of the investigation and findings.


            Paragraph 210. For investigations carried out by the Professional Standards Bureau, the
            investigator shall forward the completed investigation report to the Commander.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 46 administrative misconduct
            investigations that were conducted by PSB personnel and completed during this reporting period.
            All 46 complied with the requirements of this Paragraph.


            Paragraph 211. If the Commander—meaning the Commander of the PSB or the Commander of
            the Division in which the internal affairs investigation was conducted—determines that the
            findings of the investigation report are not supported by the appropriate standard of proof, the
            Commander shall return the investigation to the investigator for correction or additional
            investigative effort, shall document the inadequacies, and shall include this documentation as an
            addendum to the original investigation. The investigator’s Supervisor shall take appropriate
            action to address the inadequately supported determination and any investigative deficiencies
            that led to it. The Commander shall be responsible for the accuracy and completeness of
            investigation reports prepared by internal affairs investigators under his or her command.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.


                                                     Page 214 of 287




WAI 46723
            Phase 2: Not in compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 63 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.
            PSB personnel investigated 46 of the 63 administrative misconduct investigations we reviewed
            during this reporting period. In 42 (91%) of the cases investigated by PSB personnel, we
            continued to find them well written, thorough and in compliance with the requirements of this
            Paragraph. In two cases, we believe a finding of sustained should have been made and was not.
            Two cases were not compliant as they were not completed within required timelines, and did not
            have timely extension requests or approvals. This is a decrease from the 97% compliance the last
            reporting period. There were no investigations completed by the contract investigator that were
            forwarded for our review during this reporting period.
            Of the 17 investigations investigated by Districts or Divisions outside of PSB, nine (53%) were
            in compliance with the requirements for the completion of administrative investigations. This is
            an increase from the 50% compliance during the last reporting period. We or PSB identified eight
            investigations (47%) where we had some concerns regarding the investigation or documentation.
            We believe that the concerns found in six of these cases could, and should, have been identified
            at the District or Division level prior to forwarding the cases to PSB for review. These concerns
            included arriving at an improper finding, failure to complete a proper investigation, and
            administrative errors. Two of the eight cases were found not compliant due to leading questions.
            In both cases, the involved District Commander identified and addressed the deficiency with the
            investigator. While these two cases remain noncompliant, since leading questions cannot be
            corrected after the fact, we are encouraged with the attention given to these two investigations by
            District Command personnel; and we believe this is a positive step towards addressing deficient
            investigations at the District level.
            For the previous three reporting periods, we had seen a continuing decline in the compliance of
            those cases investigated in Districts and Divisions outside of PSB. Compliance dropped from
            76%, to 63%, to 55%, to 50% during these reporting periods. Compliance increased to 53% for
            this reporting period, but continues to remain low. We continue to note our concerns that
            investigations reviewed continue to reveal deficiencies that should not be occurring, given both
            the training that has been delivered and the amount of time MCSO has been working with the
            current policies.
            In January 2018, we requested that MCSO begin providing us with documentation that reflects
            the actions being taken to address deficient misconduct investigations. We requested that PSB
            and command personnel provide a response to this request on a monthly basis. We have
            consistently received the requested documentation since March 2018.




                                                      Page 215 of 287




WAI 46724
            During this reporting period, we found numerous documented instances where Deputy Chiefs met
            with Command personnel to discuss deficient investigations. These meetings were documented
            with BlueTeam entries. We also identified several instances where District Captains identified a
            deficiency or concern with an investigation conducted by their personnel and addressed it prior
            to forwarding the case to PSB. In these cases, the Captains documented one-on-one meetings
            with the involved employees, and made BlueTeam entries. We also noted that PSB identified
            four deficiencies regarding District Command level review of investigations that were submitted
            during this reporting period, and forwarded these concerns to the appropriate Deputy Chiefs to be
            addressed. During the last reporting period, we found that there were five pending Command
            deficiencies that had been forwarded to Executive staff, but had not been addressed. Some of
            these had been forwarded to Executive staff by PSB more than six months earlier. We noted
            during this reporting period that all of the pending case deficiencies have now been addressed.
            We continue to believe that the majority of deficiencies found in the District and Division cases
            should be identified prior to forwarding the case to PSB, and will continue to closely monitor how
            identified deficiencies are being addressed.
            We have noted in numerous prior reporting periods that both the supervisors who complete
            deficient investigations and the command personnel who approve them must be held accountable
            if MCSO is to achieve Phase 2 compliance with this Paragraph. Again, during this reporting
            period, our review of cases completed by PSB personnel continues to indicate PSB’s ongoing
            efforts to achieve compliance, and we remain optimistic that PSB will continue to do so.
            Our review of District investigations continues to reveal ongoing deficiencies, most of which
            should be identified prior to forwarding the cases to PSB. We did note during this reporting
            period that there was a small increase in compliance in these cases, and more evidence of proper
            interventions by Command personnel when concerns or deficiencies are identified. We are
            hopeful that an increased attention to reviews and the employment of intervention strategies will
            lead to a continuing increase in compliance.


            Paragraph 212. Where an internal affairs investigator conducts a deficient misconduct
            investigation, the investigator shall receive the appropriate corrective and/or disciplinary action.
            An internal affairs investigator’s failure to improve the quality of his or her investigations after
            corrective and/or disciplinary action is taken shall be grounds for demotion and/or removal from
            a supervisory position or the Professional Standards Bureau.
            Phase 1: In compliance
               •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 63 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.


                                                      Page 216 of 287




WAI 46725
            The 40-hour Misconduct Investigative Training was completed in late 2017. In January 2018, we
            requested that MCSO begin providing us with a document that reflects what actions are being
            taken to address deficient misconduct investigations on a monthly basis. As discussed in
            Paragraph 211, we have consistently received documentation since March 2018. During this
            reporting period, PSB identified and documented several deficiencies with investigations
            completed outside of PSB. District Commanders and Division Chiefs also identified and
            addressed multiple concerns and deficiencies with investigations conducted or reviewed by their
            personnel during this reporting period. As noted in Paragraph 211, we are hopeful that increased
            vigilance will result in continuing improvement in compliance.
            We will also continue to closely monitor these monthly reports submitted by MCSO command
            personnel, along with reviewing completed misconduct investigations, to determine if
            deficiencies continue to be properly identified and addressed.


            Paragraph 213. Investigations of minor misconduct conducted outside of the Professional
            Standards Bureau must be conducted by a Supervisor and not by line-level deputies. After such
            investigations, the investigating Supervisor’s Commander shall forward the investigation file to
            the Professional Standards Bureau after he or she finds that the misconduct investigation is
            complete and the findings are supported by the evidence. The Professional Standards Bureau
            shall review the misconduct investigation to ensure that it is complete and that the findings are
            supported by the evidence. The Professional Standards Bureau shall order additional
            investigation when it appears that there is additional relevant evidence that may assist in
            resolving inconsistencies or improving the reliability or credibility of the findings. Where the
            findings of the investigation report are not supported by the appropriate standard of proof, the
            Professional Standards Bureau shall document the reasons for this determination and shall
            include this documentation as an addendum to the original investigation.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 63 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period. Of the
            63 investigations, 46 were investigated by PSB personnel. Seventeen were investigated by
            MCSO personnel outside of PSB.
            None of the documentation we received regarding investigations conducted outside of PSB
            indicated that any person below the rank of sergeant was responsible for the investigation.
            During the last reporting period, all six District or Division level approved cases were forwarded
            to, and reviewed by, PSB as required. Three (50%) of the six cases investigated at the District or
            Division level were returned by PSB personnel for additional investigation, corrections, proper
            documentation, or other changes.


                                                      Page 217 of 287




WAI 46726
            During this reporting period, all 17 District or Division level investigations were forwarded to
            and reviewed by PSB as required. Eight (47%) were found to have concerns or deficiencies,
            either by PSB or our Team. In six of these cases, the concerns could and should have been
            addressed at the District or Division level prior to being forwarded to PSB. Three were returned
            to the Districts for corrections or additional information. In two, while the concerns of leading
            questions were addressed at the District level, they remained not compliant as the use of leading
            questions cannot be corrected after the fact.
            As is our practice, we will discuss these cases with MCSO during our next site visit.


            Paragraph 214. At the discretion of the Commander of the Professional Standards Bureau, a
            misconduct investigation may be assigned or re-assigned to another Supervisor with the approval
            of his or her Commander, whether within or outside of the District or Bureau in which the incident
            occurred, or may be returned to the original Supervisor for further investigation or analysis. This
            assignment or re-assignment shall be explained in writing.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 63 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.
            Our analysis for this reporting period revealed that of the 17 investigations conducted outside of
            PSB, three were returned by PSB to the original investigating supervisor for further investigation
            or analysis. None were reassigned to a different investigator.


            Paragraph 215. If, after an investigation conducted outside of the Professional Standards
            Bureau, an employee’s actions are found to violate policy, the investigating Supervisor’s
            Commander shall direct and ensure appropriate discipline and/or corrective action. Where the
            incident indicates policy, training, tactical, or equipment concerns, the Commander shall also
            ensure that necessary training is delivered and that policy, tactical, or equipment concerns are
            resolved.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance




                                                      Page 218 of 287




WAI 46727
            To assess Phase 2 compliance with this Paragraph, we reviewed 17 administrative misconduct
            investigations conducted by MCSO personnel outside of PSB and completed during this reporting
            period.
            Four of the 17 completed misconduct investigations conducted outside of PSB resulted in
            sustained findings. In all four cases, the reports included documentation that appropriate
            discipline or corrective action was taken. In one of the four, in addition to discipline, a training
            need for the employee was identified and addressed.


            Paragraph 216. If, after an investigation conducted by the Professional Standards Bureau, an
            employee’s actions are found to violate policy, the Commander of the Professional Standards
            Bureau shall direct and ensure appropriate discipline and/or corrective action. Where the
            incident indicates policy, training, tactical, or equipment concerns, the Commander of the
            Professional Standards Bureau shall also ensure that necessary training is delivered and that
            policy, tactical, or equipment concerns are resolved.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 63 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.
            Forty-six of the completed investigations were conducted by PSB personnel. Eleven resulted in
            a sustained finding against one or more MCSO employee. In seven of these sustained
            investigations, the PSB Commander ensured that appropriate discipline and/or corrective action
            was recommended. In the four remaining cases, the employees left MCSO employment prior to
            the completion of the investigation or the determination of discipline. The PSB Commander
            provided the preliminary determination of the range of discipline in all seven cases involving
            current MCSO employees. The PSB Commander cannot ensure that appropriate discipline or
            corrective action are the final outcome of sustained misconduct investigations, as the Appointing
            Authority makes the final decisions for discipline in both minor misconduct cases and in serious
            misconduct cases that result in PDHs. The hearing officer has the authority to change the findings
            or reduce the discipline.




                                                       Page 219 of 287




WAI 46728
            Paragraph 217. The Professional Standards Bureau shall conduct targeted and random reviews
            of discipline imposed by Commanders for minor misconduct to ensure compliance with MCSO
            policy and legal standards.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: Not applicable
            Based on the requirements of the Second Order, District and Division Commanders will not
            impose discipline for minor misconduct. In all cases, the PSB Commander will determine the
            final findings for internal investigations and the presumptive range of discipline for those cases
            with sustained findings. The Appointing Authority will then make the final determination of
            discipline.


            Paragraph 218. The Professional Standards Bureau shall maintain all administrative
            investigation reports and files after they are completed for record-keeping in accordance with
            applicable law.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine compliance with this Paragraph, we have observed that PSB maintains both
            hardcopy and electronic files intended to contain all documents required for compliance with this
            Paragraph.
            A member of our Team inspected the file rooms where hardcopies of administrative investigations
            were stored and randomly reviewed case files to verify compliance on multiple occasions when
            PSB was housed at MCSO Headquarters. Our Team member also used the access granted to
            IAPro to randomly select internal affairs case files to verify that all information was being
            maintained electronically.
            PSB completed the move to its new offsite facility in May 2018. Subsequent to the move, a
            member of our Team conducted an inspection of the file rooms in the new facility; and conducted
            a review of random internal investigations in IAPro to ensure ongoing compliance.
            During our January 2019 site visit, a member of our Team verified continued compliance at the
            new PSB facility by inspecting both the criminal and administrative investigation file rooms and
            randomly reviewing internal affairs case files to verify that all information was also being
            electronically maintained in IAPro.


                                                      Page 220 of 287




WAI 46729
            During our July 2019 site visit, a member of our Team verified, by accessing IAPro and reviewing
            randomly selected cases, that electronic files were being properly maintained.
            During our October 2019 site visit, a member of our Team again verified compliance at the PSB
            facility by inspecting both the criminal and administrative investigation file rooms and randomly
            reviewing internal affairs case files to verify that all information is also being electronically
            maintained in IAPro.


            D.     Discipline
            Paragraph 219. The Sheriff shall ensure that discipline for sustained allegations of misconduct
            comports with due process, and that discipline is consistently applied, fair, and based on the
            nature of the allegation, and that mitigating and aggravating factors are identified and
            consistently applied and documented regardless of the command level of the principal of the
            investigation.


            Paragraph 220. To ensure consistency in the imposition of discipline, the Sheriff shall review the
            MCSO’s current disciplinary matrices and, upon approval of the parties and the Monitor, will
            amend them as necessary to ensure that they:
            a.     establish a presumptive range of discipline for each type of violation;
            b.     increase the presumptive discipline based on an employee’s prior violations;
            c.     set out defined mitigating and aggravating factors;
            d.     prohibit consideration of the employee’s race, gender, gender identity, sexual orientation,
                   national origin, age, or ethnicity;
            e.     prohibit conflicts, nepotism, or bias of any kind in the administration of discipline;
            f.     prohibit consideration of the high (or low) profile nature of the incident, including media
                   coverage or other public attention;
            g.     clearly define forms of discipline and define classes of discipline as used in policies and
                   operations manuals;
            h.     provide that corrective action such as coaching or training is not considered to be
                   discipline and should not be used as a substitute for discipline where the matrix calls for
                   discipline;
            i.     provide that the MCSO will not take only non-disciplinary corrective action in cases in
                   which the disciplinary matrices call for the imposition of discipline;
            j.     provide that the MCSO will consider whether non-disciplinary corrective action is also
                   appropriate in a case where discipline has been imposed;



                                                      Page 221 of 287




WAI 46730
            k.       require that any departures from the discipline recommended under the disciplinary
                     matrices be justified in writing and included in the employee’s file; and
            l.       provide a disciplinary matrix for unclassified management level employees that is at least
                     as demanding as the disciplinary matrix for management level employees.
            Phase 1: In compliance
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   Administrative Services Division Operations Manual, published on June 17, 2019.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by MCSO personnel.
            During this reporting period, 15 of the 63 administrative misconduct investigations resulted in
            sustained findings against one or more members of MCSO. In 11 of the sustained cases, one or
            more of the principal employees were still employed at MCSO at the time findings or discipline
            decisions were made. Compliance for this Paragraph is based on the discipline findings for both
            minor and serious discipline. In those cases where only serious discipline is recommended,
            compliance findings specific to those cases are addressed in Paragraph 226.
            Paragraph 220.a. requires a presumptive range of discipline for each type of violation. Of the
            total 15 sustained cases, 11 involved employees still employed by MCSO at the time discipline
            decisions were made. The PSB Commander determined and documented the presumptive
            discipline range in compliance with this Subparagraph.
            Paragraph 220.b. requires that presumptive discipline be increased if an employee has prior
            violations. In four of the 11 sustained investigations where discipline was assessed, the employee
            had prior sustained violations. The PSB Commander considered and increased the presumptive
            discipline based on the matrices in place at the time of the investigation.
            Paragraph 220.c. requires that mitigating and aggravating factors be defined. Aggravating and
            mitigating factors are not specifically defined in the internal affairs investigation or discipline
            policy in effect prior to May 18, 2017. The revised discipline policy, effective May 18, 2017,
            does define these factors. These aggravating or mitigating factors are not identified by the PSB
            Commander, but are identified and considered by the Appointing Authority when making the
            final disciplinary decisions. During this reporting period, all of the sustained cases were initiated
            after May 18, 2017. The Appointing Authority provided justification and documentation for all
            factors he considered when making the final discipline decisions for these cases. We also found
            that he continues to specifically identify those instances where there are aggravating or mitigating
            factors in the justification documents when appropriate.



                                                       Page 222 of 287




WAI 46731
            Paragraph 220.d. prohibits the consideration of any prohibited biases when determining
            discipline. None of the sustained cases that resulted in discipline that we reviewed during this
            reporting period included any indication that any biases were considered when determining
            discipline.
            Paragraph 220.e. prohibits any conflicts, nepotism, or bias of any kind in the administration of
            discipline. None of the sustained cases we reviewed during this reporting period had any
            indication of conflicts, nepotism, or bias of any kind when determining the disciplinary sanction.
            Paragraph 220.f. prohibits the consideration of the high (or low) profile nature of an incident when
            determining discipline. None of the sustained cases we reviewed during this reporting period
            indicated any consideration of the high- or low-profile nature of the incident when considering
            discipline.
            Paragraph 220.g. requires that clearly defined forms of discipline and classes of discipline be
            defined. Phase 2 compliance is not applicable to this Subparagraph.
            Paragraph 220.h. requires that corrective action such as coaching or training is not considered to
            be discipline and should not be used as a substitute for discipline. In the 11 sustained
            administrative misconduct where discipline was assessed, coaching was not used as a substitute
            for discipline. However, as previously noted in Paragraph 188, there were two instances where
            the PSB approved coachings as a substitute for discipline. Based on MCSO discipline policies in
            effect at the time of the PSB Commander’s decisions, the “improper use, handling, or display of
            a firearm” was not a Category 1 or 2 violation, and was not eligible for the coachings that were
            issued. Both instances were policy violations that required an administrative investigation and
            would have certainly been sustained. MCSO is not in compliance with this Subparagraph.
            Paragraph 220.i. requires that MCSO will not take only non-disciplinary action in cases where
            the Discipline Matrices call for the imposition of discipline. As noted in 220.h, the PSB
            Commander issued coachings for two acts of misconduct that were not eligible to be handled with
            a coaching. MCSO is not in compliance with this Subparagraph.
            Paragraph 220.j. requires that MCSO consider whether non-disciplinary corrective action is also
            appropriate. In three cases reviewed during this reporting period, additional training was provided
            to employees, and in one, off-duty work privileges were modified.
            Paragraph 220.k. requires that any departure from the discipline recommended under the
            Discipline Matrices be justified in writing and included in the employee’s file.
            During the last reporting period, 18 investigations with sustained findings resulted in employee
            discipline. Nine involved minor discipline; nine involved serious discipline. In 16 of the 18
            cases, the final discipline was the presumptive for the category and offense. In one, the
            Appointing Authority mitigated the discipline within the range; in a second, he aggravated the
            discipline to a sanction outside of the range. In both cases, we agreed with the decisions made.
            During this reporting period, there were 11 investigations with sustained findings that resulted in
            discipline for MCSO employees. Six involved minor discipline; five involved serious discipline.


                                                      Page 223 of 287




WAI 46732
            In one of the 11 cases, the Appointing Authority mitigated the discipline within the established
            range and provided a written justification as required. We agree with the decision in this case.
            As we have previously noted, compliance for this Paragraph is based on the final discipline
            outcome for all sustained investigations. Those instances that involve only serious discipline are
            specifically covered in Paragraph 226 of this Order.
            Paragraph 220.l. requires that a Discipline Matrix for unclassified management employees be at
            least as demanding as the Discipline Matrix for management-level employees. We have reviewed
            the approved policies that affect discipline for unclassified management employees, and they
            comply with this requirement. During this reporting period, MCSO did not complete or submit
            any administrative investigations involving unclassified management employees.
            During this reporting period, all 11 sustained investigations where discipline occurred were both
            initiated and completed after May 18, 2017; and are subject to all the requirements relative to
            investigations and disciplinary procedures contained in policies revised on that date. The
            investigations initiated and completed after May 18, 2017 have both a discipline range and a
            presumptive discipline. The Appointing Authority provided a written justification in all sustained
            cases where discipline was imposed.
            In 10 of the 11 cases, the final discipline was the presumptive discipline identified in the matrices.
            In one case involving serious discipline, the Appointing Authority mitigated the discipline within
            the range and we agree with his decision to do so. In a second case, that resulted in minor
            discipline, the Appointing Authority changed one sustained finding made by the PSB Commander
            to not sustained. While he wrote a justification for this decision, upheld other sustained
            allegations in the same investigation, and the employee did receive discipline, we believe that the
            PSB Commander’s decision to sustain the allegation of Failure to Conform to Office Directives
            was appropriate and should have been upheld by the Appointing Authority. We will discuss this
            case with MCSO during our next site visit.
            MCSO has been in compliance with the requirements for this Paragraph for numerous reporting
            periods. However, they fell below the required Phase 2 compliance for this reporting period.
            Should MCSO fail to comply with the requirements of this Paragraph in the next reporting period,
            Phase 2 compliance will be withdrawn.


            Paragraph 221. The Sheriff shall mandate that each act or omission that results in a sustained
            misconduct allegation shall be treated as a separate offense for the purposes of imposing
            discipline.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance


                                                       Page 224 of 287




WAI 46733
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by MCSO personnel.
            During this reporting period, we reviewed 11 misconduct investigations with sustained allegations
            that resulted in the recommendation for discipline for current MCSO employees. We found that
            MCSO again met the requirements for compliance with this Paragraph.


            Paragraph 222. The Sheriff shall also provide that the Commander of the Professional Standards
            Bureau shall make preliminary determinations of the discipline to be imposed in all cases and
            shall document those determinations in writing, including the presumptive range of discipline for
            the sustained misconduct allegation, and the employee’s disciplinary history.
            Phase 1: In compliance
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by MCSO personnel.
            During this reporting period, there were 11 sustained investigations that were completed after
            July 20, 2016 where discipline was recommended. In all of these cases, the PSB Commander
            determined and documented in writing the presumptive discipline or presumptive range of
            discipline based on the policies and Discipline Matrices in effect at the time of the investigation.
            The documentation submitted for this Paragraph included the category, offense number, and
            employee’s discipline history.


            E.       Pre-Determination Hearings
            Paragraph 223. If the Commander of the Professional Standards Bureau makes a preliminary
            determination that serious discipline (defined as suspension, demotion, or termination) should be
            imposed, a designated member of MCSO’s command staff will conduct a pre-determination
            hearing and will provide the employee with an opportunity to be heard.
            Phase 1: In compliance
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by MCSO personnel where MCSO holds a Pre-Determination Hearing
            (PDH).

                                                      Page 225 of 287




WAI 46734
            During this reporting period, 11 administrative misconduct investigations resulted in sustained
            findings against current MCSO employees. Five investigations resulted in the recommendation
            for serious discipline. In all five, MCSO scheduled the Pre-Determination Hearings, as required.
            In one of the five, the employee did not attend.


            Paragraph 224. Pre-determination hearings will be audio and video recorded in their entirety,
            and the recording shall be maintained with the administrative investigation file.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During this reporting period, in all four cases where a PDH was held, the hearing was audio- and
            video-recorded as required, included in the administrative file, and reviewed by a member of our
            Team.


            Paragraph 225. If an employee provides new or additional evidence at a pre-determination
            hearing, the hearing will be suspended and the matter will be returned to the internal affairs
            investigator for consideration or further investigation, as necessary. If after any further
            investigation or consideration of the new or additional evidence, there is no change in the
            determination of preliminary discipline, the matter will go back to the pre-determination hearing.
            The Professional Standards Bureau shall initiate a separate misconduct investigation if it appears
            that the employee intentionally withheld the new or additional evidence during the initial
            misconduct investigation.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During this reporting period, four sustained investigations resulted in a PDH and we reviewed all
            the recordings of these hearings. There were no instances where we, or the Appointing Authority,
            identified any concerns that required additional follow-up related to the requirements of this
            Paragraph.


                                                      Page 226 of 287




WAI 46735
            Paragraph 226. If the designated member of MCSO’s command staff conducting the pre-
            determination hearing does not uphold the charges recommended by the Professional Standards
            Bureau in any respect, or does not impose the Commander of the Professional Standards
            Bureau’s recommended discipline and/or non-disciplinary corrective action, the Sheriff shall
            require the designated member of MCSO’s command staff to set forth in writing his or her
            justification for doing so. This justification will be appended to the investigation file.
            Phase 1: In compliance
                •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                •   Administrative Services Division Operations Manual, published on June 17, 2019.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During every site visit, we meet with the Appointing Authority and the Administrative Services
            Division to discuss any concerns with final outcomes or decisions that result from Pre-
            Determination Hearings. We have continued to emphasize to MCSO the need to comply with
            agency policies when determining disciplinary outcomes.
            During our January 2018 site visit, we met with the Appointing Authority and Administrative
            Services Division personnel to discuss the PDH process and the final outcomes of cases. During
            the meeting, MCSO advised us that the Appointing Authority does not have the authority to
            reduce discipline based only on timeframe concerns when an employee appeals discipline in these
            cases. It is the Maricopa County Attorney’s Office (MCAO) that reviews these cases and
            determines whether the cases should go forward. Both the Appointing Authority and the
            representative from the MCAO advised that they have taken some of these cases forward; but in
            others, they did not believe it was appropriate to do so, based on the totality of circumstances.
            The Parties present at the meeting also commented on their concerns regarding cases involving
            the Plaintiffs’ class that might result in reductions in discipline as a result of the failure to complete
            the case within the 180-day timeframe. We discussed the specific requirements of Arizona
            Revised Statutes 38-1101, and that the statute only requires a “good faith” attempt to complete
            cases that result in suspensions, demotions, or dismissals within the 180-day timeframe. Since
            the time of our discussion in 2018, Arizona law has added a definition of good faith. A.R.S. 38-
            1101 now defines good faith as “honesty of purpose and absence of intent to defraud.”




                                                         Page 227 of 287




WAI 46736
            During that same site visit, we discussed those cases where a decision may be made after a PDH
            that a reduction in discipline will occur, and those cases where a decision to reduce the discipline
            may occur if an appeal is filed. It is our understanding from our meeting with the Appointing
            Authority and other staff who were present that MCSO consults with the MCAO in these cases
            and their input is related to the final outcomes. However, all the documentation we receive and
            review is authored and signed by the Appointing Authority, so our assessment can only consider
            any final decisions as his.
            During the last reporting period, all nine cases forwarded for consideration of serious discipline
            resulted in serious discipline. The Appointing Authority provided a justification for the final
            decisions in all cases, and this information was provided to our Team in the submissions regarding
            closed internal affairs investigations. The Appointing Authority did not overturn any of the
            sustained findings by the PSB Commander.
            During this reporting period, all five cases forwarded for consideration of serious discipline
            resulted in serious discipline. The Appointing Authority provided a justification for the final
            decisions in all cases, and this information was provided to our Team in the submissions regarding
            closed internal affairs investigations. The Appointing Authority did not overturn any of the
            sustained findings by the PSB Commander for serious discipline cases. In one of the five cases,
            the Appointing Authority mitigated the discipline within the established range and provided a
            reasonable justification for doing so. We concurred with his decision in this case.


            Paragraph 227. The Sheriff shall promulgate MCSO policy which shall provide that the
            designated member of MCSO’s command staff conducting a pre-determination hearing should
            apply the disciplinary matrix and set forth clear guidelines for the grounds on which a deviation
            is permitted. The Sheriff shall mandate that the designated member of MCSO’s command staff
            may not consider the following as grounds for mitigation or reducing the level of discipline
            prescribed by the matrix:
            a.       his or her personal opinion about the employee’s reputation;
            b.       the employee’s past disciplinary history (or lack thereof), except as provided in the
                     disciplinary matrix;
            c.       whether others were jointly responsible for the misconduct, except that the MCSO
                     disciplinary decision maker may consider the measure of discipline imposed on other
                     employees involved to the extent that discipline on others had been previously imposed
                     and the conduct was similarly culpable.
            Phase 1: In compliance
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   Administrative Services Division Operations Manual, published on June 17, 2019.
            Phase 2: In compliance


                                                      Page 228 of 287




WAI 46737
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During this reporting period, we reviewed 11 administrative misconduct investigations where
            discipline was recommended. The serious sustained allegations in five of these investigations
            resulted in their referrals for Pre-Determination Hearings.
            Paragraph 227.a. prohibits the designated member of command staff conducting a Pre-
            Determination Hearing from considering a personal opinion of an employee’s reputation when
            determining discipline. There were no indications in our reviews of these investigations that any
            personal opinion was considered in making a disciplinary decision.
            Paragraph 227.b. prohibits the consideration of the employee’s past disciplinary history (or lack
            thereof), except as provided in the Discipline Matrix. There were no instances where we
            determined that the member of command staff responsible for conducting the PDH considered
            disciplinary history outside of the requirements of this Paragraph.
            Paragraph 227.c. prohibits the consideration of others jointly responsible for misconduct, except
            that the decision-maker may consider such discipline to the extent that discipline on others had
            been previously imposed and the conduct was similarly culpable. There were no indications in
            our reviews that the misconduct of others was improperly considered in the disciplinary decisions
            that were made.


            Paragraph 228. The Sheriff or his designee has the authority to rescind, revoke or alter any
            disciplinary decision made by either the Commander of the Professional Standards Bureau or the
            appointed MCSO disciplinary authority so long as:
            a.       that decision does not relate to the Sheriff or his designee;
            b.       the Sheriff or his designee provides a thorough written and reasonable explanation for
                     the grounds of the decision as to each employee involved;
            c.       the written explanation is placed in the employment files of all employees who were
                     affected by the decision of the Sheriff or his designee; and
            d.       the written explanation is available to the public upon request.
            Phase 1: In compliance
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   Administrative Services Division Operations Manual, published on June 17, 2019.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.




                                                        Page 229 of 287




WAI 46738
            During this reporting period, there were no instances where the Sheriff or his designee rescinded,
            revoked, or altered any disciplinary decision made by either the Commander of the Professional
            Standards Bureau or the appointed MCSO disciplinary authority.


            F.       Criminal Misconduct Investigations
            Paragraph 229. Whenever an internal affairs investigator or Commander finds evidence of
            misconduct indicating apparent criminal conduct by an employee, the Sheriff shall require that
            the internal affairs investigator or Commander immediately notify the Commander of the
            Professional Standards Bureau. If the administrative misconduct investigation is being
            conducted by a Supervisor outside of the Professional Standards Bureau, the Sheriff shall require
            that the Professional Standards Bureau immediately take over the administrative investigation.
            If the evidence of misconduct pertains to someone who is superior in rank to the Commander of
            the Professional Standards Bureau and is within the Commander’s chain of command, the Sheriff
            shall require the Commander to provide the evidence directly to what he or she believes is the
            appropriate prosecuting authority—the Maricopa County Attorney, the Arizona Attorney
            General, or the United States Attorney for the District of Arizona—without notifying those in his
            or her chain of command who may be the subject of a criminal investigation.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review completed criminal misconduct
            investigations conducted by MCSO personnel.
            During this reporting period, we reviewed seven criminal misconduct investigations. Four were
            initiated externally, and three were internally generated. All seven were initiated and completed
            after July 20, 2016, and appropriately assigned to criminal investigators in PSB. In all seven
            cases, the potential misconduct was brought to the attention of the PSB Commander as required
            and an administrative misconduct investigation was also initiated. None involved someone
            superior in rank to the PSB Commander.


            Paragraph 230. If a misconduct allegation will be investigated criminally, the Sheriff shall
            require that the Professional Standards Bureau not compel an interview of the principal pursuant
            to Garrity v. New Jersey, 385 U.S. 493 (1967), until it has first consulted with the criminal
            investigator and the relevant prosecuting authority. No other part of the administrative
            investigation shall be held in abeyance unless specifically authorized by the Commander of the
            Professional Standards Bureau in consultation with the entity conducting the criminal
            investigation. The Sheriff shall require the Professional Standards Bureau to document in writing


                                                      Page 230 of 287




WAI 46739
            all decisions regarding compelling an interview, all decisions to hold any aspect of an
            administrative investigation in abeyance, and all consultations with the criminal investigator and
            prosecuting authority.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by both criminal and administrative investigators to ensure that they
            contain appropriate documentation that complies with the requirements of this Paragraph.
            We previously determined that in many cases, the administrative investigation is not submitted
            and reviewed during the same reporting period as the criminal investigation, as generally,
            administrative investigations are finalized after the completion of the criminal investigation. We
            discussed this issue with PSB during our January 2017 site visit. To resolve the concern, PSB
            agreed to provide us with a copy of any criminal investigation when PSB submits the
            administrative misconduct investigation for our review, even if the criminal investigation has
            been previously submitted. MCSO has been consistently providing copies of these criminal
            investigations with the administrative investigation since that time.
            During this reporting period, we reviewed nine administrative misconduct investigations where
            criminal misconduct may have also occurred. All nine had companion criminal investigations
            completed by MCSO, as required.


            Paragraph 231. The Sheriff shall require the Professional Standards Bureau to ensure that
            investigators conducting a criminal investigation do not have access to any statements by the
            principal that were compelled pursuant to Garrity.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            PSB is divided into criminal and administrative sections. Criminal investigators and
            administrative investigators are housed on separate floors of the building. Criminal investigators
            do not have access to the IAPro database for administrative investigations, and there are separate
            file rooms for criminal and administrative investigative documents and reports. We have
            previously verified during our site visits that the required separation of criminal and
            administrative investigations and restricted access to IAPro is in place.



                                                      Page 231 of 287




WAI 46740
            In May 2018, PSB relocated to a new offsite location. After PSB’s move to its new facility, we
            verified that criminal and administrative investigation files were housed on separate floors in the
            new facility. Criminal investigators do not have access to the IAPro database for administrative
            investigations, and there are separate and secured file rooms for criminal and administrative
            documents and reports.
            During our October 2019 site visit, a member of our Team again verified that criminal and
            administrative investigative files are housed on separate floors, there is restricted access to both
            file rooms, and restricted access to IAPro remains in place.


            Paragraph 232. The Sheriff shall require the Professional Standards Bureau to complete all such
            administrative investigations regardless of the outcome of any criminal investigation, including
            cases in which the prosecuting agency declines to prosecute or dismisses the criminal case after
            the initiation of criminal charges. The Sheriff shall require that all relevant provisions of MCSO
            policies and procedures and the operations manual for the Professional Standards Bureau shall
            remind members of the Bureau that administrative and criminal cases are held to different
            standards of proof, that the elements of a policy violation differ from those of a criminal offense,
            and that the purposes of the administrative investigation process differ from those of the criminal
            investigation process.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine MCSO’s compliance with this Paragraph, we review on a monthly basis
            administrative and criminal misconduct investigations conducted by MCSO.
            During this reporting period, we reviewed seven criminal misconduct investigations conducted
            by MCSO personnel. All seven have a companion administrative misconduct investigation, as
            required; and are in compliance with the requirements of this Paragraph.


            Paragraph 233. If the investigator conducting the criminal investigation decides to close the
            investigation without referring it to a prosecuting agency, this decision must be documented in
            writing and provided to the Professional Standards Bureau. The Commander of the Professional
            Standards Bureau shall separately consider whether to refer the matter to a prosecuting agency
            and shall document the decision in writing.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.


                                                      Page 232 of 287




WAI 46741
            Phase 2: In compliance
            To determine MCSO’s compliance with this Paragraph, we review criminal misconduct
            investigations conducted by MCSO on a monthly basis.
            During this reporting period, all seven criminal cases were closed without submittal to a
            prosecuting agency. The decisions in all seven were supported by the facts of the investigation,
            interviews, or other investigative follow-up. In all of these cases, the investigators documented
            their conclusions and decisions to close the cases without submittal and the PSB Commander
            approved these decisions in writing.


            Paragraph 234. If the investigator conducting the criminal investigation decides to refer the
            matter to a prosecuting agency, the Professional Standards Bureau shall review the information
            provided to the prosecuting agency to ensure that it is of sufficient quality and completeness. The
            Commander of the Professional Standards Bureau shall direct that the investigator conduct
            additional investigation when it appears that there is additional relevant evidence that may
            improve the reliability or credibility of the investigation. Such directions shall be documented in
            writing and included in the investigatory file.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine MCSO’s compliance with this Paragraph, we review on a monthly basis criminal
            misconduct investigations conducted by MCSO.
            During this reporting period, we reviewed seven criminal misconduct investigations conducted
            by PSB personnel. None were submitted to a prosecuting agency for possible criminal charges.


            Paragraph 235. If the prosecuting agency declines to prosecute or dismisses the criminal case
            after the initiation of criminal charges, the Professional Standards Bureau shall request an
            explanation for this decision, which shall be documented in writing and appended to the criminal
            investigation report.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine MCSO’s compliance with this Paragraph, we review criminal misconduct
            investigations conducted by MCSO on a monthly basis.

                                                      Page 233 of 287




WAI 46742
            During this reporting period, none of the seven criminal cases we reviewed were submitted to a
            prosecutorial agency for potential criminal charging. There was a criminal investigation that we
            previously reviewed and found noncompliant, as we believed that criminal conduct may have
            occurred; in this case, PSB reopened the investigation and forwarded it to a prosecuting agency
            for potential criminal charging. The prosecuting agency turned down the case due to no
            reasonable likelihood of conviction. While the case had already been found noncompliant during
            a previous reporting period, PSB reopened the case after we brought our concerns to their
            attention.


            Paragraph 236. The Sheriff shall require the Professional Standards Bureau to maintain all
            criminal investigation reports and files after they are completed for record-keeping in accordance
            with applicable law.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine compliance with this Paragraph, we observed that PSB maintains both hardcopy
            and electronic files that are intended to contain all the documents required per this Paragraph
            During previous site visits at Headquarters, we inspected the file rooms where hardcopies of
            investigations were stored. Criminal and administrative investigation files were stored in separate
            rooms, and access to these rooms was restricted. Our random review of criminal investigation
            case files verified that PSB was maintaining files as required. A member of our Team also has
            access to IAPro, and has verified that case files are maintained in an electronic format.
            During our January 2018 site visit, a member of our Team inspected the file rooms where
            hardcopies of criminal investigation were stored and randomly reviewed case files to verify
            compliance.
            In May 2018, PSB relocated to a new offsite location. After the move, we verified that PSB was
            properly maintaining criminal investigation reports and files at its new facility.
            During our October 2019 site visit, a member of our Team again verified – by accessing IAPro
            and reviewing random cases – that PSB is properly maintaining electronic files of criminal
            investigations. A random review of hard-copy files securely maintained by criminal investigators
            was also conducted and found to be compliant.




                                                      Page 234 of 287




WAI 46743
            G.       Civilian Complaint Intake, Communication, and Tracking
            Paragraph 237. Within six months of the entry of this Order, the Monitor, in consultation with
            the Community Advisory Board, will develop and implement a program to promote awareness
            throughout the Maricopa County community about the process for filing complaints about the
            conduct of MCSO employees.
            Phase 1: Not applicable
            Phase 2: Not applicable
            We developed and implemented a Complaint Process Community Awareness Program to
            promote awareness throughout the Maricopa County community about the process for filing
            complaints about the conduct of MCSO employees. The program provides for distributing
            brochures describing the complaint process at quarterly community meetings and using public
            service announcements – made via local media outlets and social media – to provide basic
            information (in both English and Spanish) about MCSO’s complaint process.
            We contacted faith organizations and civic groups throughout Maricopa County requesting that
            they make complaint process information forms available to members of their congregations and
            groups. The Complaint Process Community Awareness Program incorporates input from the
            CAB, MCSO, and the ACLU of Arizona.


            Paragraph 238. The Sheriff shall require the MCSO to accept all civilian complaints, whether
            submitted verbally or in writing; in person, by phone, by mail, or online; by a complainant,
            someone acting on the complainant’s behalf, or anonymously; and with or without a signature
            from the complainant. MCSO will document all complaints in writing.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review all new misconduct complaints received
            each month and completed misconduct investigations conducted by MCSO personnel. In
            addition, we review many initial complaint documents or initial telephone calls, BWC videos,
            traffic stop videos, Supervisory Notes, Compliance and BIO reviews, and consider findings in the
            complaint testing process.




                                                     Page 235 of 287




WAI 46744
            During the last reporting period, there were no instances where either Court Compliance Unit or
            BIO personnel identified in their reviews that a supervisor had failed to initiate a complaint when
            appropriate. There were no complaints externally or internally generated for failing to take a
            complaint. Of the 41 completed administrative misconduct investigations we reviewed, there
            were no indications or allegations that the complainant had previously tried unsuccessfully to
            make a complaint. There were no instances where we identified during our review of MCSO
            contacts with complainants that a complainant had attempted to make a prior complaint and was
            refused. There were no instances identified in the complaint intake testing process where an
            MCSO employee refused to take a complaint.
            During this reporting period, MCSO initiated 141 new internal investigations and 109 service
            complaints. Of the 63 completed administrative misconduct investigations we reviewed, we did
            not independently identify any instances where MCSO had initially failed to accept a complaint
            as required. There was one instance where MCSO discovered internally that a supervisor had
            failed to immediately accept a complaint and make appropriate notifications. An administrative
            misconduct investigation was conducted, with a sustained finding. The supervisor received a
            suspension as a result of the sustained misconduct. Our review of traffic stops for this reporting
            period did not identify any instances where a subject who was arrested made allegations of
            misconduct by MCSO personnel during his arrest that went unaddressed. Our review of
            Supervisory Notes during this reporting period did not identify any incidents where there were
            indications that a complaint had been made but not properly reported. We reviewed numerous
            complainant contacts, and found no indication that a supervisor initially refused to take a
            complaint or attempted to dissuade the complainant from making a complaint. Neither CID or
            BIO identified any instances in their reviews during this reporting period that indicated a
            complainant had attempted to file a complaint and been refused. We did not identify any
            complaint intake tests for this reporting period where MCSO failed to accept a complaint.
            We continue to find that MCSO consistently accepts and records complaints as required for
            compliance with this Paragraph.


            Paragraph 239. In locations clearly visible to members of the public at the reception desk at
            MCSO headquarters and at all District stations, the Sheriff and the MCSO will post and maintain
            permanent placards clearly and simply describing the civilian complaint process that is visible
            to the public at all hours. The placards shall include relevant contact information, including
            telephone numbers, email addresses, mailing addresses, and Internet sites. The placards shall
            be in both English and Spanish.
            Phase 1: In compliance
               •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                   14, 2019.
            Phase 2: In compliance



                                                      Page 236 of 287




WAI 46745
            During this reporting period, the permanent placards were prominently displayed at MCSO
            Headquarters, and Monitoring Team members visiting MCSO Districts found that the permanent
            placards were also conspicuously displayed. The placard states that anyone who has a concern
            regarding the performance of any MCSO employee has the right to file a complaint in English or
            Spanish or their preferred language, to include American Sign Language; in person at any District
            facility or at the Professional Standards Bureau, by mail, by telephone, by fax, or online. The
            placard includes relevant contact information, including telephone numbers, email addresses,
            mailing addresses, and websites.


            Paragraph 240. The Sheriff shall require all deputies to carry complaint forms in their MCSO
            vehicles. Upon request, deputies will provide individuals with complaint forms and information
            about how to file a complaint, their name and badge number, and the contact information,
            including telephone number and email address, of their immediate supervising officer. The
            Sheriff must provide all supervising officers with telephones. Supervising officers must timely
            respond to such complaints registered by civilians.
            Phase 1: In compliance
               •   EA-2 (Patrol Vehicles), most recently revised on June 30, 2020.
               •   GE-4 (Use, Assignment, and Operation of Vehicles), most recently amended on June 25,
                   2020.
               •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                   14, 2019.
            Phase 2: In compliance
            During this reporting period, Monitoring Team members visiting District offices verified that
            MCSO maintained adequate supplies of complaint forms for deputies to carry in their vehicles.
            All deputies with whom Monitoring Team members made contact understood their obligations to
            provide individuals with complaint forms and information about how to file a complaint, their
            name and badge number, and the contact information for their immediate supervising officer.
            Also, during this reporting period, Monitoring Team members verified that the supervisors with
            whom they made contact were in possession of MCSO-issued cellular telephones.




                                                     Page 237 of 287




WAI 46746
            Paragraph 241. The Sheriff will ensure that the Professional Standards Bureau facility is easily
            accessible to members of the public. There shall be a space available for receiving walk-in
            visitors and personnel who can assist the public with filing complaints and/or answer an
            individual’s questions about the complaint investigation process.
            Phase 1: Not applicable
            Phase 2: In compliance
            In May 2018, PSB moved into the first and second floors of 101 West Jefferson Street. During
            our July 2018 site visit, we toured the facility. During this reporting period, Monitoring Team
            members visiting MCSO Districts inspected the placards and comment and complaint forms and
            noted that they all had been updated to reflect PSB’s new address. The address was also updated
            on the comment and complaint form that is accessible to the public on MCSO’s website.
            The facility, the former East Court Building Library, is easily accessible to members of the public.
            The County Court facilities in the building are separate from the PSB reception area and offices.
            The PSB area is accessible from First Avenue, a major thoroughfare; and there is no required
            security screening of individuals entering the building through the First Avenue entrance. We
            visited the PSB facility during this reporting period. There was an MCSO employee stationed at
            the reception area desk in the entrance lobby to welcome visitors and provide information and
            assistance. As noted previously, the PSB facility’s outside entrance located on First Avenue was
            well-marked and easily accessible to the public with no required security screening.


            Paragraph 242. The Sheriff will also make complaint forms widely available at locations around
            the County including: the websites of MCSO and Maricopa County government; the lobby of
            MCSO’s headquarters; each patrol District; and the Maricopa County government offices. The
            Sheriff will ask locations, such as public library branches and the offices and gathering places of
            community groups, to make these materials available.
            Phase 1: In compliance
               •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                   14, 2019.
            Phase 2: In compliance
            MCSO has complaint forms available in English and Spanish on the MCSO and Maricopa County
            websites. MCSO maintains a list – of MCSO facilities, County offices, and public locations
            where community groups meet – where Community Outreach Division personnel attempt to make
            the forms available.




                                                      Page 238 of 287




WAI 46747
            During our January site visit, we visited six locations in Maricopa County that were included on
            MCSO’s list of facilities where complaint forms are available to the public. All six facilities
            displayed an ample supply of complaint forms that were in English and Spanish and contained
            the correct PSB facility address. We also observed that the forms were placed in locations readily
            visible to the public.


            Paragraph 243. The Sheriff shall establish a free, 24-hour hotline for members of the public to
            make complaints.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            In July 2016, MCSO established the free 24-hour hotline for members of the public to make
            complaints; the hotline continued to be operational during this reporting period. A Monitoring
            Team representative periodically called the hotline during this reporting period; and verified that
            the hotline is operational in both English and Spanish, and provides instructions in both languages
            on how to register a complaint. The recording advises callers that if the call is an emergency,
            they are to call 911. Callers are requested to provide their name, telephone number, and a brief
            summary of their complaint. If callers leave a recorded message, they are advised that MCSO
            will contact them as soon as possible. If callers do not wish to leave a recorded message, they are
            provided with a telephone number to call to speak to a supervisor. That number connects the
            callers to the MCSO switchboard operator, who will connect the caller to an appropriate
            supervisor. Callers are further advised of MCSO’s operating hours if they wish to contact PSB
            directly.
            The hotline is housed in PSB, and PSB personnel access any recorded messages at the beginning
            of each business day. During this reporting period, PSB personnel reported that the hotline
            received the following complaints:
               •   In the first complaint, the complainant alleged that the Detention Officer did not arrange
                   for an inmate’s eye examination due to reaching the limit of eye examinations authorized.
               •   In the second complaint, the complainant alleged that her son, who is an inmate, was
                   assaulted by a Detention Officer at Lower Buckeye Jail.
            The procedures established and followed by PSB provide for creating a record of every complaint
            received on the hotline and maintaining a log of follow-up actions regarding referral of the
            complaint.




                                                      Page 239 of 287




WAI 46748
            Paragraph 244. The Sheriff shall ensure that the MCSO’s complaint form does not contain any
            language that could reasonably be construed as discouraging the filing of a complaint, such as
            warnings about the potential criminal consequences for filing false complaints.
            Phase 1: In compliance
               •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                   14, 2019.
            Phase 2: In compliance
            Our review of the English and Spanish complaint forms’ content did not reveal any language that
            could reasonably be construed as discouraging the filing of a complaint.


            Paragraph 245. Within two months of the entry of this Order, complaint forms will be made
            available, at a minimum, in English and Spanish. The MCSO will make reasonable efforts to
            ensure that complainants who speak other languages (including sign language) and have limited
            English proficiency can file complaints in their preferred language. The fact that a complainant
            does not speak, read, or write in English, or is deaf or hard of hearing, will not be grounds to
            decline to accept or investigate a complaint.
            Phase 1: In compliance
               •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                   14, 2019.
            Phase 2: In compliance
            Complaint forms in English and Spanish are accessible on MCSO’s website. The complaint form
            states that anyone who has a concern regarding the performance of any MCSO employee has the
            right to file a complaint – in English or Spanish or their preferred language, to include American
            Sign Language – in person at any District facility or at the Professional Standards Bureau, by
            mail, by telephone, by fax, or online. The forms provide street addresses, contact numbers, and
            website information.
            During this reporting period, no grievances were filed that met the criteria for transmitting to the
            Monitor.




                                                      Page 240 of 287




WAI 46749
            Paragraph 246. In the course of investigating a civilian complaint, the Professional Standards
            Bureau will send periodic written updates to the complainant including:
            a.       within seven days of receipt of a complaint, the Professional Standards Bureau will send
                     non-anonymous complainants a written notice of receipt, including the tracking number
                     assigned to the complaint and the name of the investigator assigned. The notice will
                     inform the complainant how he or she may contact the Professional Standards Bureau to
                     inquire about the status of a complaint;
            b.       when the Professional Standards Bureau concludes its investigation, the Bureau will
                     notify the complainant that the investigation has been concluded and inform the
                     complainant of the Bureau’s findings as soon as is permitted by law; and
            c.       in cases where discipline is imposed, the Professional Standards Bureau will notify the
                     complainant of the discipline as soon as is permitted by law.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During this reporting period, we reviewed 63 administrative misconduct investigations conducted
            by MCSO personnel. Of these, 42 were externally generated.
            Paragraph 246.a. requires that a civilian complainant receive a written notice of receipt of his/her
            complaint within seven days. This letter must include the tracking number, the name of the
            investigator assigned, and information regarding how the complainant can inquire about the status
            of his/her complaint. In all but one of the 42 externally generated cases where PSB had contact
            information for the complainant, the letter was sent within seven days as required. All of the
            letters sent and reviewed included the name of the investigator and information regarding how
            the complainant could inquire about the status of the complaint.
            Paragraph 246.b. requires that PSB notify a civilian complainant of the outcome of the
            investigation. In all of the externally generated complaints, the complainant was provided a notice
            of the outcome when contact information was known.
            Paragraph 246.c. requires that PSB notify a civilian complainant of any discipline imposed as
            soon as permitted by law. In all of the externally generated complaints with sustained findings,
            PSB properly notified the complainant of the sustained findings and the discipline imposed when
            contact information for the complainant was known.




                                                      Page 241 of 287




WAI 46750
            Paragraph 247. Notwithstanding the above written communications, a complainant and/or his
            or her representative may contact the Professional Standards Bureau at any time to determine
            the status of his or her complaint. The Sheriff shall require the MCSO to update the complainant
            with the status of the investigation.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During this reporting period, we reviewed 63 administrative misconduct investigations conducted
            by MCSO. Externally generated complaints resulted in 42 of the investigations. We did not
            identify any instances where a complainant was discouraged from, or denied, contact with MCSO
            investigators to determine the status of his/her complaint, or to request and receive an update.
            MCSO appropriately had contact with complainants as required in Paragraph 246 in all of these
            cases where the complainant was known and wanted to participate in the investigation. In six of
            the cases, MCSO personnel reported that they had additional contact with the complainant during
            the course of the investigation.


            Paragraph 248. The Professional Standards Bureau will track, as a separate category of
            complaints, allegations of biased policing, including allegations that a deputy conducted an
            investigatory stop or arrest based on an individual’s demographic category or used a slur based
            on an individual’s actual or perceived race, ethnicity, nationality, or immigration status, sex,
            sexual orientation, or gender identity. The Professional Standards Bureau will require that
            complaints of biased policing are captured and tracked appropriately, even if the complainant
            does not so label the allegation.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by MCSO personnel.
            Each month, PSB provides a list of new complaints alleging biased policing. PSB also provides
            all closed investigations where biased policing was alleged. For this Paragraph, only allegations
            of biased policing that do not affect the Plaintiffs’ class are reported. Those complaints alleging
            bias against members of the Plaintiffs’ class are captured in a separate category and reported
            under Paragraphs 275-288.


                                                      Page 242 of 287




WAI 46751
            During this and the last reporting period, PSB did not submit for our review any investigation
            where reporting under this Paragraph is applicable.


            Paragraph 249. The Professional Standards Bureau will track, as a separate category of
            complaints, allegations of unlawful investigatory stops, searches, seizures, or arrests.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine Phase 2 compliance for this Paragraph, we review a monthly report from PSB that
            provides the information required for compliance.
            To ensure that we are consistently informed of complaints relative to this Paragraph, PSB provides
            information concerning these investigations in its monthly document submission relative to this
            Paragraph.
            During the last reporting period, MCSO did not submit for our review any investigations related
            to this Paragraph.
            During this reporting period, MCSO submitted for our review two investigations alleging
            unlawful investigatory stops, searches, seizures, or arrests. Both were tracked in a separate
            category as required by this Paragraph.


            Paragraph 250. The Professional Standards Bureau will conduct regular assessments of the
            types of complaints being received to identify and assess potential problematic patterns and
            trends.
            Phase 1: In compliance
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            PSB continues to prepare a quarterly assessment of the types of complaints received to identify
            and assess potential problematic patterns or trends. During this reporting period, there were 141
            complaints received; 33 of which alleged rude behavior. There were 12 complaints alleging that
            employees engaged in yelling, making disparaging or demeaning comments, and being
            unprofessional toward other employees. There were 11 complaints alleging that employees used
            inappropriate language or actions toward inmates or members of the public. There were 11
            investigations opened into allegations of on- or off-duty crime by MCSO employees with two of
            the cases involving reports of employees driving under the influence. There were 10 allegations
            of misconduct in the workplace, which included invasion of personal space, sexual comments,


                                                      Page 243 of 287




WAI 46752
            and discriminating or disparaging comments due to race and/or medical conditions. There were
            eight investigations opened involving allegations of employees mishandling calls for service and
            not conducting full and complete investigations.
            The assessment identified the divisions that received the most complaints during the reporting
            period as the Estrella Jail Facility and District 2, Avondale.
               •   Estrella Jail Facility: There were 20 complaints received during the reporting period.
                   Three of the complaints involved allegations that employees did not conform to
                   established laws; two complaints involved allegations of inappropriate uses of force; and
                   two complaints involved allegations that the employees did not properly conduct and
                   document security walks. There were two complaints alleging that the employees used
                   inappropriate gestures and profanity and two complaints alleged that employees brought
                   telephones into secured jail facilities. An additional nine complaints did not appear to
                   follow a trend or pattern.
               •   District 2, Avondale: There were 12 complaints received during the reporting period.
                   Three complaints involved allegations of employees being rude, disrespectful, and
                   unprofessional when handling calls for service; three complaints alleged that employees
                   either refused to respond or mishandled a requested call for service; and two complaints
                   alleged that employees were driving unsafely or speeding. An additional four complaints
                   did not appear to follow a trend or pattern.
            PSB identified notable misconduct allegations involving sworn employees. There were three
            investigations opened involving allegations that employees failed to provide their names and
            serial numbers when requested, and two investigations of deputies’ involvement in vehicular
            accidents while driving under emergency situations.
            PSB identified misconduct allegations against employees specific to custody issues. There were
            four investigations opened for employees’ failure to conduct proper security walks, three
            investigations involving the late release of inmates, and three investigations involving employees
            bringing telephones into secured jail facilities.
            PSB’s assessment identified certain potential problematic patterns and trends at the Estrella Jail
            facility where four investigations were based on the behavior of two employees. The issue
            identified was the lack of process or understanding of when an employee is required to present
            identification to gain access to the facility. A communication regarding the issue was sent to the
            appropriate senior management employee to determine a proper course of action.
            The assessment also identified a pattern or trend of complaints received at the following MCSO
            Divisions:
               •   District 4, Cave Creek Division, had seven complaints, four of which involved allegations
                   of rudeness.
               •   Major Crimes Division had three complaints, all of which involved allegations of
                   rudeness.


                                                      Page 244 of 287




WAI 46753
                 •   Communications Division had nine complaints, three of which involved allegations of
                     employees not being respectful, courteous, or professional toward other employees.
                 •   Inmate Medical Services Division had four complaints, two of which involved allegations
                     of employees not being respectful, courteous, or professional toward other employees.
                 •   Judicial Enforcement Division had three complaints, two of which involved allegations of
                     MCSO employees operating MCSO vehicles in an unsafe manner.
            PSB identified patterns and potential issues with certain employees who were involved in
            numerous internal investigations.
                 •   One employee was identified as the principal in four internal investigations. The
                     allegations in the investigations are related to being discourteous, disrespectful, and
                     exhibiting unprofessional behavior when interacting with other Division employees.
                 •   One employee was identified as the principal in four internal investigations involving
                     allegations of failing to comply with procedures for processing court documents, which
                     resulted in inmates not being released or not being released on time.
                 •   One employee was identified as the principal in three internal investigations involving
                     allegations of failing to complete a certain task which resulted in the late release of three
                     inmates.
                 •   One employee was identified as the principal in three internal investigations, two of which
                     involved an allegation that the employee had brought a telephone into a secured jail
                     facility.
            PSB also includes the information required by this Paragraph in its semi-annual public
            Misconduct Investigations Report, which is required under Paragraph 251. The most recent semi-
            annual report for the period of January 1-June 30, 2019, contains the issues identified as
            potentially problematic patterns or trends for that six-month period.
            MCSO remains in compliance with this requirement.


            H.       Transparency Measures
            Paragraph 251. The Sheriff shall require the Professional Standards Bureau to produce a semi-
            annual public report on misconduct investigations, including, at a minimum, the following:
            a.       summary information, which does not name the specific employees involved, about any
                     sustained allegations that an employee violated conflict-of-interest rules in conducting or
                     reviewing misconduct investigations;
            b.       aggregate data on complaints received from the public, broken down by district; rank of
                     principal(s); nature of contact (traffic stop, pedestrian stop, call for service, etc.); nature
                     of allegation (rudeness, bias-based policing, etc.); complainants’ demographic



                                                         Page 245 of 287




WAI 46754
                  information; complaints received from anonymous complainants or third parties; and
                  principals’ demographic information;
            c.    analysis of whether any increase or decrease in the number of civilian complaints received
                  from reporting period to reporting period is attributable to issues in the complaint intake
                  process or other factors;
            d.    aggregate data on internally-generated misconduct allegations, broken down by similar
                  categories as those for civilian complaints;
            e.    aggregate data on the processing of misconduct cases, including the number of cases
                  assigned to Supervisors outside of the Professional Standards Bureau versus investigators
                  in the Professional Standards Bureau; the average and median time from the initiation of
                  an investigation to its submission by the investigator to his or her chain of command; the
                  average and median time from the submission of the investigation by the investigator to a
                  final decision regarding discipline, or other final disposition if no discipline is imposed;
                  the number of investigations returned to the original investigator due to conclusions not
                  being supported by the evidence; and the number of investigations returned to the original
                  investigator to conduct additional investigation;
            f.    aggregate data on the outcomes of misconduct investigations, including the number of
                  sustained, not sustained, exonerated, and unfounded misconduct complaints; the number
                  of misconduct allegations supported by the appropriate standard of proof; the number of
                  sustained allegations resulting in a non-disciplinary outcome, coaching, written
                  reprimand, suspension, demotion, and termination; the number of cases in which findings
                  were changed after a pre-determination hearing, broken down by initial finding and final
                  finding; the number of cases in which discipline was changed after a pre-determination
                  hearing, broken down by initial discipline and final discipline; the number of cases in
                  which findings were overruled, sustained, or changed by the Maricopa County Law
                  Enforcement Merit System Council, broken down by the finding reached by the MCSO
                  and the finding reached by the Council; and the number of cases in which discipline was
                  altered by the Council, broken down by the discipline imposed by the MCSO and the
                  disciplinary ruling of the Council; and similar information on appeals beyond the
                  Council; and
            g.    aggregate data on employees with persistent or serious misconduct problems, including
                  the number of employees who have been the subject of more than two misconduct
                  investigations in the previous 12 months, broken down by serious and minor misconduct;
                  the number of employees who have had more than one sustained allegation of minor
                  misconduct in the previous 12 months, broken down by the number of sustained
                  allegations; the number of employees who have had more than one sustained allegation
                  of serious misconduct in the previous 12 months, broken down by the number of sustained
                  allegations; and the number of criminal prosecutions of employees, broken down by
                  criminal charge.
            Phase 1: In compliance

                                                     Page 246 of 287




WAI 46755
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            The PSB Operations Manual identifies the PSB Commander as responsible for preparing the
            semi-annual public report on misconduct investigations. The manual also contains provisions for
            the production of summary information regarding sustained conflict of interest violations; an
            analysis of the complaint intake process; and aggregate data on complaints (internal and external),
            processing of misconduct cases, outcomes of misconduct cases, and employees with persistent
            misconduct problems.
            In July 2019, PSB issued and posted on the MCSO website its semi-annual public report for period
            of July 1-December 31, 2018. PSB also incorporated information relevant to Paragraph 192 in
            this report, which requires that PSB review, at least semi-annually, all misconduct investigations
            that were assigned outside the Bureau to determine whether or not the investigation was properly
            categorized, whether the investigation was properly conducted, and whether appropriate findings
            were reached. PSB also incorporated information relevant to Paragraph 250 in this report, which
            includes an assessment of potential problematic patterns or trends, based on a review on
            complaints received, for the time period of January 1-June 30, 2019. This report was published
            in January 2020, and it was posted on MCSO’s website.
            During our October 2019 site visit, PSB informed us that it developed a voluntary survey for
            complainants to complete after the conclusion of the investigation; the survey would capture
            complainants’ demographic information. In October, MCSO provided us with a copy of the
            survey; and we provided our feedback to MCSO. MCSO has identified a funding source for
            prepaid postage return envelopes. The use of the prepaid postage return envelopes will allow the
            complainants to mail the survey to MCSO without having to incur any fees. During our January
            2020 site visit, PSB informed us that the Bureau commenced distribution of the surveys to
            complainants for cases that were closed in January 2020. In addition, PSB is also informing
            complainants of a web-based version of the survey that can be completed online. PSB is now
            collecting the voluntary surveys that are returned and include the relevant demographic
            information in the next semi-annual report. PSB reported that during this reporting period, it
            received one completed response to the voluntary survey out of the 45 cases that were closed
            during that time.
            MCSO remains in compliance with this requirement.




                                                      Page 247 of 287




WAI 46756
            Paragraph 252. The Sheriff shall require the MCSO to make detailed summaries of completed
            internal affairs investigations readily available to the public to the full extent permitted under
            state law, in electronic form on a designated section of its website that is linked to directly from
            the MCSO’s home page with prominent language that clearly indicates to the public that the link
            provides information about investigations of misconduct alleged against MCSO employees.
            Phase 1: In compliance
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            PSB publishes detailed summaries each month of completed misconduct investigations in an
            electronic format that is accessible via MCSO’s website. The following data fields have been
            identified for public disclosure: Internal Affairs Number; Date Opened; Incident Type; Original
            Complaint; Policy Violation(s) Alleged/Outcome; Discipline; Investigative Summary; and Date
            Completed. During our April 2017 site visit, we approved the PSB template containing detailed
            summaries of completed misconduct investigations for placement on the MCSO website. Each
            reporting period, we conduct a review of the detailed summaries of completed misconduct
            investigations to ensure that the content is consistent with the requirements of this Paragraph. In
            addition, we verify that the monthly detailed summaries of completed misconduct investigations
            are posted on MCSO’s website for public review.
            During this reporting period, PSB made the monthly detailed summaries of completed internal
            investigations for January, February, and March 2020 available to the public in a designated
            section on the homepage of MCSO’s website. The reports provide significant details regarding
            alleged misconduct, the findings of the investigation, and, if there is a finding of misconduct,
            what type of discipline was imposed. MCSO remains in compliance with this requirement.


            Paragraph 253. The MCSO Bureau of Internal Oversight shall produce a semi-annual public
            audit report regarding misconduct investigations. This report shall analyze a stratified random
            sample of misconduct investigations that were completed during the previous six months to
            identify any procedural irregularities, including any instances in which:
            a.       complaint notification procedures were not followed;
            b.       a misconduct complaint was not assigned a unique identifier;
            c.       investigation assignment protocols were not followed, such as serious or criminal
                     misconduct being investigated outside of the Professional Standards Bureau;
            d.       deadlines were not met;
            e.       an investigation was conducted by an employee who had not received required
                     misconduct investigation training;




                                                       Page 248 of 287




WAI 46757
            f.       an investigation was conducted by an employee with a history of multiple sustained
                     misconduct allegations, or one sustained allegation of a Category 6 or Category 7 offense
                     from the MCSO’s disciplinary matrices;
            g.       an investigation was conducted by an employee who was named as a principal or witness
                     in any investigation of the underlying incident;
            h.       an investigation was conducted of a superior officer within the internal affairs
                     investigator’s chain of command;
            i.       any interviews were not recorded;
            j.       the investigation report was not reviewed by the appropriate personnel;
            k.       employees were promoted or received a salary increase while named as a principal in an
                     ongoing misconduct investigation absent the required written justification;
            l.       a final finding was not reached on a misconduct allegation;
            m.       an employee’s disciplinary history was not documented in a disciplinary
                     recommendation; or
            n.       no written explanation was provided for the imposition of discipline inconsistent with the
                     disciplinary matrix.
            Phase 1: In compliance
                 •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                     April 30, 2020.
            Phase 2: In compliance
            During our January 2018 site visit, the Bureau of Internal Oversight (BIO) Commander reported
            that the semi-annual public audit report regarding misconduct investigations had not yet been
            prepared. After a telephone conference between BIO and us on January 10, 2018, it was
            determined that the semi-annual public audit report would be placed on hold while BIO’s Audit
            and Inspections Unit (AIU) developed the appropriate methodology for conducting the
            inspection. On June 26, 2018 we approved the methodology for the inspection, which would start
            with an inspection of investigations that commenced after November 1, 2017. AIU is conducting
            monthly inspections of misconduct investigations in lieu of conducting a semi-annual audit.
            During this reporting period, AIU prepared inspection reports for misconduct investigations that
            closed during November 2019, December 2019, and January 2020.
            When perceived deficiencies are identified, AIU requests a BIO Action Form from the specific
            District/Division Commander to address the issue(s).
            MCSO remains in compliance with this requirement.




                                                       Page 249 of 287




WAI 46758
            I.       Testing Program for Civilian Complaint Intake
            Paragraph 254. The Sheriff shall initiate a testing program designed to assess civilian complaint
            intake. Specifically, the testing program shall assess whether employees are providing civilians
            appropriate and accurate information about the complaint process and whether employees are
            notifying the Professional Standards Bureau upon the receipt of a civilian complaint.
            Phase 1: In compliance
                 •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                     2019.
                 •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                     April 30, 2020.
            Phase 2: In compliance
            To meet the requirements of this Paragraph, AIU contracted with two vendors: Progressive
            Management Resources (PMR), which is responsible for conducting complaint intake testing via
            telephone, email, U.S. Mail, and MCSO’s website; and the Arizona Fair Housing Center
            (AZFHC), which is responsible for conducting in-person tests. We receive and review
            documentation of these tests – including any available audio-recorded documentation – as they
            are completed, as part of our monthly document requests. PMR does not advise AIU of the tests
            in advance; instead, PMR emails AIU once a test has been completed with documentation of the
            test.
            During the last reporting period, we had concerns about one of the tests we reviewed. In this test,
            the tester complained to MCSO personnel at a District office that the reckless driving of a deputy
            “caused him to swerve and spill his food and drink inside the cab of his vehicle,” per MCSO’s
            documentation of the incident. On his testing documentation, the tester wrote, “I did not find the
            woman on the phone to be curteous [sic], interested in [w]hat I had to say. She was a bit flippant
            because I didn’t have a name [of the involved deputy].” While MCSO responded appropriately
            and in a timely fashion to this complaint, AIU did not document the tester’s concern. We
            discussed this case with MCSO during our remote April site visit, and AIU personnel advised us
            that they informed the employee’s supervisor about the interaction.
            During this reporting period, AZFHC did not conduct any in-person tests. PMR conducted four
            tests: one via telephone; one via U.S. Mail; one via email; and one via MCSO’s website. In the
            telephone test, the tester described the MCSO employees with whom they interacted as
            professional. We did not have any concerns about the tests conducted during this reporting
            period.
            This Paragraph requires that MCSO develop a “testing program” that assesses “whether
            employees are providing civilians appropriate and accurate information about the complaint
            process and whether employees are notifying the Professional Standards Bureau upon the receipt
            of a civilian complaint.” MCSO is in compliance with this Paragraph because – with the
            collaboration of two independent vendors – it is coordinating a testing program that meets the


                                                      Page 250 of 287




WAI 46759
            requirements. We evaluate MCSO’s compliance with this Paragraph based on how the agency
            responds to the outcomes of the tests, regardless of whether the tests “succeed” or “fail.” (In
            contrast, Paragraph 238 requires that MCSO accept and document in writing “all civilian
            complaints,” however they are submitted. See Paragraph 238.) For Paragraph 254, we believe
            that MCSO can learn a great deal from both the successful and unsuccessful complaint intake
            tests conducted by its vendors’ representatives, and we have discussed with AIU how MCSO can
            make agency-wide adjustments based on what it learns. For instance, following several tests in
            which front-line staff responded inappropriately to complaint intake tests, we have encouraged
            MCSO to provide refresher training on the complaint process to all employees who interact with
            the public. In addition, AIU is currently developing a complaint intake checklist for
            administrative staff. We are also discussing with MCSO how executive staff explore and
            implement the recommendations made by AIU personnel in its monthly inspections of complaint
            intake tests. We will follow up on these efforts during our upcoming site visit.


            Paragraph 255. The testing program is not intended to assess investigations of civilian
            complaints, and the MCSO shall design the testing program in such a way that it does not waste
            resources investigating fictitious complaints made by testers.
            Phase 1: In compliance
               •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                   2019.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   April 30, 2020.
            Phase 2: In compliance
            AIU has informed both vendors it has contracted with of this requirement. AIU has created
            several procedures to ensure that the Complaint Intake Testing Program does not waste resources
            investigating fictitious complaints made by testers – including setting parameters for the types of
            inquiries that testers make, and creating official identification cards for testers designating them
            as such. For in-person tests, AIU has required that the vendor it has contracted with inform AIU
            in advance of all tests, and AIU personnel make themselves available via telephone if testers
            encounter any issue as they lodge their test complaints.




                                                       Page 251 of 287




WAI 46760
            Paragraph 256. The testing program shall assess complaint intake for complaints made in person
            at MCSO facilities, complaints made telephonically, by mail, and complaints made electronically
            by email or through MCSO’s website. Testers shall not interfere with deputies taking law
            enforcement action. Testers shall not attempt to assess complaint intake in the course of traffic
            stops or other law enforcement action being taken outside of MCSO facilities.
            Phase 1: In compliance
               •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                   2019.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   April 30, 2020.
            Phase 2: In compliance
            As noted above, AIU has contracted with two vendors to meet the complaint intake testing
            requirements. AIU advised both vendors that testers shall not interfere with deputies taking law
            enforcement action, nor shall they attempt to assess complaint intake in the course of traffic stops
            or other law enforcement action being taken outside of MCSO facilities.
            AIU has asked the vendor responsible for in-person testing to inform AIU in advance of all tests,
            and AIU personnel make themselves available via telephone if testers encounter any issue as they
            lodge their test complaints.


            Paragraph 257. The testing program shall include sufficient random and targeted testing to
            assess the complaint intake process, utilizing surreptitious video and/or audio recording, as
            permitted by state law, of testers’ interactions with MCSO personnel to assess the
            appropriateness of responses and information provided.
            Phase 1: In compliance
               •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                   2019.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   April 30, 2020.
            Phase 2: In compliance
            AIU has informed both vendors it has contracted with of the requirements of this Paragraph. We
            receive copies of the recordings following the completion of the tests. Per the agreed-upon
            methodology, all tests conducted via telephone are audio-recorded; and all in-person testers’
            interactions with MCSO personnel are video-recorded to assess the appropriateness of responses
            and information provided.




                                                       Page 252 of 287




WAI 46761
            During the last reporting period, we noted that two testers for the Arizona Fair Housing Center
            (AZFHC), which is responsible for conducting in-person complaint intake tests, did not video-
            record their tests. (The testers did audio-record their tests.) We inquired with MCSO about this
            during our remote site visit in April, and requested additional information as to whether AZFHC
            had made any long-term changes to its video-recording. Following our discussions, AIU wrote
            in a memorandum, “Video recordings were not available for the two in-person complaint intake
            tests conducted in November 2019 due to operator error. In one test, the tester failed to properly
            follow instructions for operating the device and in the other test, the SD [Secure Digital] card was
            inserted improperly. There was one more instance in March 2020 where the tester pressed the
            wrong button and the camera failed to activate unbeknownst to the tester…Video recording is a
            new aspect to their normal business operations and AZFHC realized they needed to offer testers
            training on operating the recording equipment. The AZFHC Test Coordinator currently offers
            recording device proficiency training to new testers and refresher training to the other testers.
            AZHFC has not recently upgraded their recording equipment and will continue to use and provide
            training on the equipment they have.”
            During this reporting period, AZFHC did not conduct any in-person tests. We will review and
            discuss the March 2020 test noted above in our next quarterly status report.


            Paragraph 258. The testing program shall also assess whether employees promptly notify the
            Professional Standards Bureau of civilian complaints and provide accurate and complete
            information to the Bureau.
            Phase 1: In compliance
               •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                   2019.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   April 30, 2020.
            Phase 2: In compliance
            AIU has informed both vendors it has contracted with of the requirements of this Paragraph so
            that the tests conducted by both vendors shall also assess whether employees promptly notify the
            PSB of civilian complaints and provide accurate and complete information to the Bureau.
            As it receives documentation about completed tests from its vendors, AIU reviews the
            information; and issues Action Forms, authors memorandums of concern, or takes other
            appropriate action if a test fails or raises any concerns about the conduct of MCSO employees.




                                                      Page 253 of 287




WAI 46762
            Paragraph 259. MCSO shall not permit current or former employees to serve as testers.
            Phase 1: In compliance
                 •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                     2019.
                 •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                     April 30, 2020.
            Phase 2: In compliance
            AIU has informed both vendors it has contracted with to conduct the tests of this requirement.
            AIU personnel have informed us that no current or former employees have served, or will serve
            in the future, as testers.


            Paragraph 260. The MCSO shall produce an annual report on the testing program. This report
            shall include, at a minimum:
            a.       a description of the testing program, including the testing methodology and the number
                     of tests conducted broken down by type (i.e., in-person, telephonic, mail, and electronic);
            b.       the number and proportion of tests in which employees responded inappropriately to a
                     tester;
            c.       the number and proportion of tests in which employees provided inaccurate information
                     about the complaint process to a tester;
            d.       the number and proportion of tests in which employees failed to promptly notify the
                     Professional Standards Bureau of the civilian complaint;
            e.       the number and proportion of tests in which employees failed to convey accurate
                     information about the complaint to the Professional Standards Bureau;
            f.       an evaluation of the civilian complaint intake based upon the results of the testing
                     program; and
            g.       a description of any steps to be taken to improve civilian complaint intake as a result of
                     the testing program.
            Phase 1: In compliance
                 •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                     2019.
                 •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                     April 30, 2020.
            Phase 2: Not in compliance



                                                       Page 254 of 287




WAI 46763
            We have discussed with AIU personnel the requirements of this Paragraph. Although Paragraph
            260 requires that MCSO produce an annual report summarizing its complaint intake testing, AIU
            has begun completing monthly reports; we find that these reports accurately summarize the results
            of the complaint intake tests and any follow-up actions taken by MCSO.
            To date, AIU has not published any annual reports as required by this Paragraph. MCSO provided
            proposed methodology, as well as a draft template, for the Parties’ review. The template
            contained the required elements per this Paragraph, and was organized clearly. The first annual
            report on the complaint intake testing program is due on September 15.




                                                     Page 255 of 287




WAI 46764
            Section 13: Community Outreach and Community Advisory Board
            COURT ORDER XVI.               COMMUNITY             OUTREACH           AND       COMMUNITY
            ADVISORY BOARD


            Paragraph 261. The Community Advisory Board may conduct or retain a consultant to conduct
            a study to identify barriers to the filing of civilian complaints against MCSO personnel.
            Phase 1: Not applicable
            Phase 2: Not applicable
            During this reporting period, the CAB continued to explore the possibility of retaining a
            consultant to conduct a study to identify barriers to the filing of civilian complaints against MCSO
            personnel, by researching polling firms that are experienced in working with Latino populations.


            Paragraph 262. In addition to the administrative support provided for in the Supplemental
            Permanent Injunction, (Doc. 670 ¶ 117), the Community Advisory Board shall be provided with
            annual funding to support its activities, including but not limited to funds for appropriate
            research, outreach advertising and website maintenance, stipends for intern support, professional
            interpretation and translation, and out-of-pocket costs of the Community Advisory Board
            members for transportation related to their official responsibilities. The Community Advisory
            Board shall submit a proposed annual budget to the Monitor, not to exceed $15,000, and upon
            approval of the annual budget, the County shall deposit that amount into an account established
            by the Community Advisory Board for that purpose. The Community Advisory Board shall be
            required to keep detailed records of expenditures which are subject to review.
            Phase 1: Not applicable
            Phase 2: Not applicable
            In July 2018, the Monitor approved CAB’s proposed budget. The budget includes the following
            categories: community meetings; video production (to produce a short video in English and
            Spanish that provides information about the CAB and the MCSO complaint process); marketing
            materials; stipends for an assistant to help coordinate CAB meeting logistics; and reimbursement
            for CAB members’ meeting expenses.
            Following the Monitor’s approval of the CAB’s budget, the CAB established a bank account, and
            the County provided the $15,000. CAB members developed procedures for tracking funds and
            receiving reimbursement. We meet regularly with CAB members to discuss these procedures and
            review the CAB’s expenditures to date; these records appear to be in order.




                                                       Page 256 of 287




WAI 46765
            Section 14: Supervision and Staffing
            COURT ORDER XVII.             SUPERVISION AND STAFFING


            Paragraph 263. The following Section of this Order represents additions and amendments to
            Section X of the first Supplemental Permanent Injunction, Supervision and Evaluations of Officer
            Performance, and the provisions of this Section override any conflicting provisions in Section X
            of the first Supplemental Permanent Injunction.


            Paragraph 264. The Sheriff shall ensure that all patrol deputies shall be assigned to a primary,
            clearly identified, first-line supervisor.
            Phase 1: In compliance
               •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed monthly rosters and shift rosters
            for the three months of the reporting period. During this reporting period, consistent with our
            methodology, for January we reviewed a sample of shift rosters from Districts 1, 2, and 3; for
            February, we reviewed a sample of shift rosters from Districts 4, 6, and 7, and Lake Patrol; and
            for March, we reviewed a sample of shift rosters from Districts 1, 2, and 3. Monthly and daily
            rosters indicated that deputies were assigned to one single consistent supervisor.


            Paragraph 265. First-line patrol supervisors shall be responsible for closely and consistently
            supervising all deputies under their primary command.
            Phase 1: In compliance
               •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
            Phase 2: Not in compliance
            Paragraph 265 is a general directive that covers several aspects of supervision. There are several
            requirements covered in other Paragraphs of this Order that directly concern this Paragraph; these
            requirements must be met before MCSO can establish compliance with Paragraph 265. We have
            determined that for MCSO to meet the requirements of this Paragraph, MCSO must be in
            compliance with Paragraphs 83, 85, 89, 90, 91, 93, and 94. During this reporting period, MCSO
            was in compliance with Paragraphs 83, 85, 89, 90, 91, and 93. During this reporting period,
            MCSO did not achieve compliance with Paragraph 94. For MCSO to achieve compliance with
            this Paragraph, it must remain in compliance with Paragraphs 83, 85, 89, 90, 91 and 93; and attain
            compliance with Paragraph 94.



                                                      Page 257 of 287




WAI 46766
            Paragraph 266. First-line patrol supervisors shall be assigned as primary supervisor to no more
            persons than it is possible to effectively supervise. The Sheriff should seek to establish staffing
            that permits a supervisor to oversee no more than eight deputies, but in no event should a
            supervisor be responsible for more than ten persons. If the Sheriff determines that assignment
            complexity, the geographic size of a district, the volume of calls for service, or other
            circumstances warrant an increase or decrease in the level of supervision for any unit, squad, or
            shift, it shall explain such reasons in writing, and, during the period that the MCSO is subject to
            the Monitor, shall provide the Monitor with such explanations. The Monitor shall provide an
            assessment to the Court as to whether the reduced or increased ratio is appropriate in the
            circumstances indicated.
            Phase 1: In compliance
               •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
            Phase 2: In compliance
            To verify Phase 2 compliance with this Paragraph, we reviewed monthly rosters and shift rosters
            for the first quarter of 2020. For January, we reviewed a sample of shift rosters from Districts 1,
            2, and 3; for February, we reviewed a sample of shift rosters from Districts 4, 6, and 7, and Lake
            Patrol; and for March, we reviewed a sample of shift rosters from Districts 1, 2, and 3. Our
            reviews of monthly and daily rosters indicated that deputies were assigned to a single consistent
            supervisor, and deputies worked the same shifts as their supervisors. With few exceptions, the
            span of control for each supervisor did not exceed the 1:8 ratio. On shifts where the span of
            control exceeded the 1:8 ratio, supervisors documented these in memos to the District
            Commander. For January, District 2 supervisors generated four span of control memos. For
            February, District 2 supervisors generated three span of control memos. For March, there was
            one span of control memo from District 2, and one span of control memo from District 3.


            Paragraph 267. Supervisors shall be responsible for close and effective supervision of deputies
            under their command. Supervisors shall ensure that all deputies under their direct command
            comply with MCSO policy, federal, state and local law, and this Court’s orders.
            Phase 1: In compliance
               •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
            Phase 2: In compliance
            Close and effective supervision requires that supervisors consistently apply the concepts
            established in several Paragraphs of the First Order. There are requirements covered in other
            Paragraphs that directly concern Paragraph 267, and must therefore be in compliance for MCSO
            to establish compliance with this Paragraph. We have determined that for MCSO to meet the
            requirements of this Paragraph, it must achieve compliance with Paragraphs 83, 85, 89, 90, 91,
            93, and 96. During this reporting period, we found MCSO in compliance with all of these
            Paragraphs.

                                                      Page 258 of 287




WAI 46767
            Paragraph 268. During the term that a Monitor oversees the Sheriff and the MCSO in this action,
            any transfer of sworn personnel or supervisors in or out of the Professional Standards Bureau,
            the Bureau of Internal Oversight, and the Court Implementation Division shall require advanced
            approval from the Monitor. Prior to any transfer into any of these components, the MCSO shall
            provide the Court, the Monitor, and the parties with advance notice of the transfer and shall
            produce copies of the individual’s résumé and disciplinary history. The Court may order the
            removal of the heads of these components if doing so is, in the Court’s view, necessary to achieve
            compliance in a timely manner.
            Phase 1: In compliance
               •   Court Implementation Division Operations Manual, most recently revised on November
                   13, 2019.
               •   Professional Standards Bureau Operations Manual, most recently amended on December
                   13, 2018.
            Phase 2: In compliance
            During this reporting period, there were three requests for transfers into the Professional
            Standards Bureau (PSB), and three requests for transfers out of PSB. We reviewed the
            documentation provided for each of the transfers. We found no issues of concern, and the
            transfers were approved. MCSO requested the transfer of one supervisor into the Bureau of
            Internal Oversight (BIO), and the transfer of two supervisors out of BIO. We reviewed the
            documentation submitted for the three transfers, and noted no issues of concern. The transfers
            were approved. We will review the personnel files of the employees transferred into PSB and
            BIO during our next in-person site visit.




                                                      Page 259 of 287




WAI 46768
            Section 15: Document Preservation and Production
            COURT ORDER XVIII.            DOCUMENT PRESERVATION AND PRODUCTION


            Paragraph 269. The Sheriff shall ensure that when the MCSO receives a document preservation
            notice from a litigant, the MCSO shall promptly communicate that document preservation notice
            to all personnel who might possibly have responsive documents.
            Phase 1: In compliance
               •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                   most recently amended on May 3, 2019.
               •   GD-9 User Guide, published on May 3, 2019.
            Phase 2: In compliance
            To verify MCSO’s Phase 2 compliance with this Paragraph, we reviewed monthly submittals of
            document preservation notices to MCSO employees. The data reviewed for this reporting period
            included December 2019, and January and February 2020; as per an agreement that we reached
            with MCSO to stagger the document requests for this Paragraph, due to the large volume of data
            that MCSO had to provide prior to our site visits.
            Document preservation is set in motion when a party sends a litigation hold notice or written
            directive to MCSO requesting the preservation of relevant documents or records and
            electronically stored information (ESI), in anticipation of future litigation against the agency.
            MCSO’s Legal Liaison Section (LLS) manages litigation holds through Open Axes, a software
            program. Upon the receipt of a litigation hold, which is usually sent by the Maricopa County
            Attorney’s Office (MCAO), the LLS inputs the data into Open Axes which conducts a search for
            responsive documents within MCSO drives. The system also identifies potential document
            custodians, which are later filtered by an LLS employee. The LLS then serves the custodians
            with a legal hold in electronic format, known as a Document Preservation Notice, within five
            business days. Upon receipt of the Open Axes email with the Document Preservation Notice,
            MCSO custodians must identify responsive documents, both electronic and hardcopies, and
            preserve them in the manner in which they are kept in the course of business.
            In light of the COVID-19 pandemic, we conducted a remote April site visit. For this Paragraph,
            we reviewed all files provided by MCSO through Globalscape, a data exchange and integration
            software. We reviewed a sample of the third-party source documents that generate the litigation
            holds that the LLS receives from MCAO. The Document Preservation Notices have been
            distributed 100% in a timely manner to the custodians who may have responsive documents.
            GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices) requires
            that the employee who receives the email document preservation request must complete a
            Document Preservation Acknowledgment and a Document Preservation Questionnaire. Both of
            the requirements are easily completed in an electronic format through the email sent by the Open


                                                     Page 260 of 287




WAI 46769
            Axes program. The attestation, which is due within five days of receipt, was returned in a timely
            manner 94% of the time. This reflected a 2% decrease from the last quarter. The questionnaire,
            due within 10 days of receipt, was timely returned 96% of the time; a 3% decrease from the last
            quarter. We were able to determine that, in 98% of the time, the questionnaires were properly
            completed by MCSO’s personnel; and that in those instances in which they were not, they were
            returned to the employees for corrections.
            The centralized process established by MCSO requires that all electronic data be sequestered and
            secured so as not to be purged. During our site visits, we review the data and also visit MCSO
            areas to ensure that personnel are preserving hardcopies. During this reporting period, MCSO
            provided the data that we normally review onsite via Globalscape. The data reflected that
            personnel were informed of the duty to preserve the data in both electronic and paper format, and
            that the employees were preserving the data. During this reporting period, because we were
            unable to travel to Maricopa County, we were not able to visit areas where hardcopies were kept
            in different MCSO areas. These hardcopies are usually copies of the electronic data which we
            ascertained is being sequestered in the centralized process managed by Open Axes, so we
            continue to grant MCSO compliance with this Paragraph. When we resume our in-person site
            visits, we will follow up on these files to ensure that the hardcopies are being preserved.


            Paragraph 270. The Sheriff shall ensure that when the MCSO receives a request for documents
            in the course of litigation, it shall:
            a.       promptly communicate the document request to all personnel who might possibly be in
                     possession of responsive documents;
            b.       ensure that all existing electronic files, including email files and data stored on networked
                     drives, are sequestered and preserved through a centralized process; and
            c.       ensure that a thorough and adequate search for documents is conducted, and that each
                     employee who might possibly be in possession of responsive documents conducts a
                     thorough and adequate search of all relevant physical and electronic files.
            Phase 1: In compliance
                 •   Administrative Services Division Operations Manual, published on June 17, 2019.
                 •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                     most recently amended on May 3, 2019.
                 •   GD-9 User Guide, published on May 3, 2019.
                 •   GM-1 (Electronic Communications, Data and Voicemail), most recently amended on
                     February 27, 2020.
            Phase 2: In compliance




                                                        Page 261 of 287




WAI 46770
            To verify MCSO’s Phase 2 compliance with this Paragraph, we reviewed monthly submittals of
            requests for documents to MCSO employees for the reporting period and documents drafted by
            the LLS in search of documents from other MCSO Divisions. For this reporting period, we
            identified a sample of document requests and requested a copy of the responsive documents
            sequestered and/or produced. The data reviewed for this reporting period included December
            2019, and January and February 2020, as per an agreement we reached with MCSO to stagger the
            document requests for this Paragraph. This was due to the large volume of data that MCSO had
            to provide prior to our site visits.
            Paragraph 270.a. requires prompt communication of document requests to all personnel who
            might possibly be in possession of responsive documents. GD-9 requires the LLS to enter the
            data into a tracking system within five business days and to draft a Document Production Notice
            within five additional business days. The LLS is required, within five business days, to respond
            to the request for production if sourced within LLS, or to forward to the required MCSO Division
            for production.
            Our review revealed that MCSO is manually forwarding the Document Production Notices in a
            timely manner to all of its Divisions. In addition, MCSO is sending Attachment C, the Document
            Production Acknowledgement Questionnaire, to all employees. In 100% of the cases, the
            personnel who provided responsive documents properly completed Attachment C.
            Paragraph 270.b. requires that all responsive ESI be stored, sequestered, and preserved by MCSO
            through a centralized process. MCSO now performs the searches through a centralized process
            established by the LLS. The preservation of the data is completed at the Division that has the
            actual document while the notation is made in the Open Axes program, which aids the LLS in the
            case management. LLS can now create a case, assign a case number, and trigger time alerts to
            the custodians of documents that LLS identifies through the system. Open Axes searches on the
            H, W, and U computer hard drives of MCSO, which are shared among Headquarters and the
            Districts. Documents found in any additional servers are kept in their servers by the document
            custodians who notify LLS. MCSO continues to manage litigation hold cases through Open
            Axes; all cases for this reporting period were managed through Open Axes.
            Paragraph 270.c. requires that MCSO conduct an adequate search for documents, and that each
            employee who might possibly be in possession of responsive documents conducts a thorough and
            adequate search of all relevant physical and electronic files. We reviewed a sample of responsive
            documents for this reporting period, and MCSO identified responsive documents to the document
            production notices in all of the cases we reviewed.

            Paragraph 271. Within three months of the effective date of this Order, the Sheriff shall ensure
            that the MCSO Compliance Division promulgates detailed protocols for the preservation and
            production of documents requested in litigation. Such protocols shall be subject to the approval
            of the Monitor after a period of comment by the Parties.
            Phase 1: In compliance


                                                     Page 262 of 287




WAI 46771
               •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                   most recently amended on May 3, 2019.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.
            Phase 2: In compliance
            On June 17, 2019, MCSO published the Administrative Services Division Operations Manual,
            which details the protocols for the preservation and production of documents requested in
            litigation.


            Paragraph 272. The Sheriff shall ensure that MCSO policy provides that all employees must
            comply with document preservation and production requirements and that violators of this
            policy shall be subject to discipline and potentially other sanctions.
            Phase 1: In compliance
               •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                   most recently amended on May 3, 2019.
            Phase 2: In compliance
            During this reporting period, no internal investigations were completed against any MCSO
            employee for failure to preserve or produce documents.




                                                   Page 263 of 287




WAI 46772
            Section 16: Additional Training
            COURT ORDER XIX.             ADDITIONAL TRAINING


            Paragraph 273. Within two months of the entry of this Order, the Sheriff shall ensure that all
            employees are briefed and presented with the terms of the Order, along with relevant background
            information about the Court’s May 13, 2016 Findings of Fact, (Doc. 1677), upon which this
            Order is based.
            Phase 1: Not applicable
            Phase 2: In compliance
            MCSO previously delivered this training on the E-Policy platform. All personnel (100%)
            determined to be applicable by CID have received this training.




                                                    Page 264 of 287




WAI 46773
            Section 17: Complaints and Misconduct Investigations Relating to
            Members of the Plaintiff Class
            COURT ORDER XX.   COMPLAINTS AND MISCONDUCT INVESTIGATIONS
            RELATING TO MEMBERS OF THE PLAINTIFF CLASS


            Paragraph 274. In light of the Court’s finding that the MCSO, and in particular Sheriff Arpaio
            and Chief Deputy Sheridan, willfully and systematically manipulated, misapplied, and subverted
            MCSO’s employee disciplinary policies and internal affairs processes to avoid imposing
            appropriate discipline on MCSO deputies and command staff for their violations of MCSO
            policies with respect to members of the Plaintiff class, the Court further orders as follows:


            A.     Investigations to be Overseen and/or Conducted by the Monitor
            Paragraph 275. The Monitor is vested with the authority to supervise and direct all of the
            MCSO’s internal affairs investigations pertaining to Class Remedial Matters. The Monitor is
            free from any liability for such matters as is set forth in ¶ 144 of the Supplemental Permanent
            Injunction.


            Paragraph 276. The Monitor shall have the authority to direct and/or approve all aspects of the
            intake and investigation of Class Remedial Matters, the assignment of responsibility for such
            investigations including, if necessary, assignment to his own Monitor team or to other
            independent sources for investigation, the preliminary and final investigation of complaints
            and/or the determination of whether they should be criminally or administratively investigated,
            the determination of responsibility and the imposition of discipline on all matters, and any
            grievances filed in those matters.
            Phase 1: Not applicable
            Phase 2: In compliance
            The Second Order requires oversight by the Monitor for all internal investigations determined to
            be Class Remedial Matters (CRMs). The Professional Standards Bureau (PSB) now schedules
            meetings every two weeks to discuss existing and incoming complaints to determine which, if
            any, could be CRMs. During these meetings, PSB personnel discuss cases pending a CRM
            decision, cases determined to be CRMs, and any cases where the decision may be made that the
            case would not be classified as a CRM. The PSB Commander determines the classification of
            the cases. A member of our Team attends all of these meetings to provide the oversight required
            for this Paragraph.




                                                     Page 265 of 287




WAI 46774
            At the end of the July-September 2016 reporting period, PSB had reviewed 442 administrative
            investigations that were open as of July 20, 2016; and determined that 42 of them met the basic
            criteria for CRMs. These cases were reviewed during the scheduled CRM meetings. In addition,
            a Monitoring Team member randomly selected an additional 52 cases from the 400 remaining
            pending cases; and concurred with PSB’s assessment that the cases did not meet the basic criteria
            for CRMs. In addition to the 42 cases determined to be potential CRMs from the pending case
            list as of July 20, 2016, PSB identified an additional 10 cases that were potential CRM cases. At
            the end of the first reporting period after the Court’s Second Order, nine cases had been
            determined to be CRMs; and one other was pending a CRM decision. The remaining cases
            reviewed were determined not to be CRMs.
            At the end of the last reporting period, PSB had reviewed a total of 316 possible CRMs since
            August 2016. Of these, 68 were classified as CRMs.
            During this reporting period, an additional 24 cases were reviewed as possible CRMs. Of these,
            four were determined to be CRMs. At of the end of this reporting period, there was a total of 340
            cases that have been reviewed as possible CRMs; and 72 cases that have been determined to be
            CRMs since the July 20, 2016 Court Order.
            Since July 20, 2016, MCSO has completed and closed a total of 63 CRM cases. Six were closed
            this reporting period and forwarded to our Team for review. There were no sustained findings in
            any of the six investigations reviewed during this reporting period. Two cases were not sustained,
            one was exonerated, one was unfounded, and two had findings of both exonerated and unfounded.
            Our Team reviewed all six investigations and approved these findings.
            Of the 26 CRM cases that have been closed to date with findings of sustained misconduct and
            reviewed by our Team, nine have involved employees who are deceased or left MCSO
            employment prior to the completion of the investigation or the disciplinary process. Seventeen
            involved current employees of MCSO. Three of the 17 cases closed to date involved a sustained
            finding of misconduct involving bias related to the Plaintiffs’ class: two sustained allegations of
            an inappropriate and biased comment; and one sustained allegation of bias-based policing.
            During the scheduled meetings, case investigators continue to provide investigative updates on
            all cases that could be, or are, CRMs. Their briefings are thorough, and they continue to be
            responsive to any questions or input from members of our Team. In all cases where we have
            provided oversight since July 20, 2016, we have concurred with the decisions made by the PSB
            Commander regarding the case classifications and findings. Where appropriate, we have also
            approved the discipline in all these cases.




                                                      Page 266 of 287




WAI 46775
            Paragraph 277. This authority is effective immediately and shall remain vested in the Monitor
            until the MCSO’s internal affairs investigations reach the benchmarks set forth in ¶ 288 below.
            With respect to Class Remedial Matters, the Monitor has plenary authority, except where
            authority is vested in the Independent Investigative and Disciplinary Authorities separately
            appointed by the Court, as is further set forth in ¶¶ 296–337 below.


            Paragraph 278. The Sheriff shall alert the Monitor in writing to all matters that could be
            considered Class Remedial Matters, and the Monitor has the authority to independently identify
            such matters. The Monitor shall provide an effective level of oversight to provide reasonable
            assurance that all Class Remedial Matters come to his attention.
            Phase 1: Not applicable
            Phase 2: In compliance
            Since the first CRM meeting held on August 17, 2016, PSB has consistently completed the
            required notification to us regarding the cases that could be considered CRMs. A Monitoring
            Team member has attended every CRM meeting with PSB where these matters are discussed and
            personally reviewed a number of the cases that were pending on July 20, 2016; and our Team
            member reviews the new cases that are presented at each meeting. There has been no need for us
            to independently identify CRMs, as PSB consistently properly identifies and reports these cases
            as required.


            Paragraph 279. The Monitor shall have complete authority to conduct whatever review,
            research, and investigation he deems necessary to determine whether such matters qualify as
            Class Remedial Matters and whether the MCSO is dealing with such matters in a thorough, fair,
            consistent, and unbiased manner.
            Phase 1: Not applicable
            Phase 2: In compliance
            During the scheduled CRM meetings attended by a Monitoring Team member, PSB has
            consistently properly identified cases that could be, or are, CRMs. PSB personnel brief each case
            at these meetings, and their briefings have included all appropriate information. They have been
            responsive to any questions from our Team members during the meetings, and have responded
            appropriately to any suggestions we have raised. There has been no need for us to independently
            conduct any review, research, or investigation; as PSB is consistently properly identifying and
            investigating these cases.




                                                     Page 267 of 287




WAI 46776
            Paragraph 280. The Monitor shall provide written notice to the Court and to the parties when
            he determines that he has jurisdiction over a Class Remedial Matter. Any party may appeal the
            Monitor’s determination as to whether he has jurisdiction over a Class Remedial Matter to this
            Court within seven days of the Monitor’s notice. During the pendency of any such appeal the
            Monitor has authority to make orders and initiate and conduct investigations concerning Class
            Remedial Matters and the Sheriff and the MCSO will fully comply with such action by the
            Monitor.
            Phase 1: Not applicable
            Phase 2: Not applicable
            During this reporting period, cases involving both sworn and non-sworn members of MCSO have
            continued to be reviewed as possible CRMs, when appropriate. There were no appeals by any
            Parties regarding any of the CRM classifications.


            Paragraph 281. Subject to the authority of the Monitor, the Sheriff shall ensure that the MCSO
            receives and processes Class Remedial Matters consistent with: (1) the requirements of this Order
            and the previous orders of this Court, (2) MCSO policies promulgated pursuant to this Order,
            and (3) the manner in which, pursuant to policy, the MCSO handles all other complaints and
            disciplinary matters. The Sheriff will direct that the Professional Standards Bureau and the
            members of his appointed command staff arrive at a disciplinary decision in each Class Remedial
            Matter.
            Phase 1: In compliance
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To evaluate Phase 2 compliance with this Paragraph, a Monitoring Team member has attended
            each meeting conducted by PSB to discuss Class Remedial Matters. PSB has consistently
            provided thorough briefings, and the PSB Commander has made appropriate decisions regarding
            these matters.
            During this reporting period, PSB submitted six closed CRM cases for our review. Our Team
            approved the findings in all six. None had sustained findings.




                                                     Page 268 of 287




WAI 46777
            Paragraph 282. The Sheriff and/or his appointee may exercise the authority given pursuant to
            this Order to direct and/or resolve such Class Remedial Matters, however, the decisions and
            directives of the Sheriff and/or his designee with respect to Class Remedial Matters may be
            vacated or overridden in whole or in part by the Monitor. Neither the Sheriff nor the MCSO has
            any authority, absent further order of this Court, to countermand any directions or decision of
            the Monitor with respect to Class Remedial Matters by grievance, appeal, briefing board,
            directive, or otherwise.
            Phase 1: In compliance
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            There were no CRM cases completed during this, or previous reporting periods, in which the
            Sheriff and/or his appointee exercised their authority to resolve CRMs, which we needed to vacate
            or override.


            Paragraph 283. The Monitor shall review and approve all disciplinary decisions on Class
            Remedial Matters.
            Phase 1: Not applicable
            Phase 2: Not applicable
            At the end of this reporting period, MCSO has closed a total of 63 CRM cases since July 20,
            2016. Six were closed during this reporting period. None of these six had sustained findings. Of
            the total completed CRM cases, 26 have resulted in sustained findings. Six had sustained findings
            on two separate deputies who are deceased, and three involved sustained findings on deputies
            who left MCSO employment prior to the determination of discipline. Seventeen resulted in
            sustained findings against current MCSO employees. In all of the sustained cases, we have
            reviewed and approved all of the disciplinary decisions.


            Paragraph 284. The Sheriff and the MCSO shall expeditiously implement the Monitor’s
            directions, investigations, hearings, and disciplinary decisions. The Sheriff and the MCSO shall
            also provide any necessary facilities or resources without cost to the Monitor to facilitate the
            Monitor’s directions and/or investigations.
            Phase 1: In compliance


                                                     Page 269 of 287




WAI 46778
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, published on June 17, 2019.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            During this and previous reporting periods, a Monitoring Team member has attended all
            scheduled CRM meetings conducted in an appropriate location determined by MCSO. PSB
            continues to provide a password and access to the IAPro system to a member of our Team so that
            we can complete independent case reviews if necessary.
            PSB personnel continue to be professional and responsive to all input, questions, or concerns we
            have raised.


            Paragraph 285. Should the Monitor decide to deviate from the Policies set forth in this Order or
            from the standard application of the disciplinary matrix, the Monitor shall justify the decision in
            writing and place the written explanation in the affected employee’s (or employees’) file(s).
            Phase 1: Not applicable
            Phase 2: Not applicable
            There were six completed CRMs forwarded for our review during this reporting period. None of
            the six had sustained findings. Since we began monitoring CRM cases in July 2016, there have
            been a total of 26 cases with sustained findings. Six have sustained findings on two separate
            deputies who are deceased, and three involve deputies who left MCSO employment prior to the
            determination of discipline. Seventeen cases involve sustained findings against current MCSO
            employees. All 17 cases resulted in appropriate sanctions based on MCSO policy and the
            Discipline Matrices in effect at the time the investigations were conducted. No action on our part
            has been necessary relative to this Paragraph.


            Paragraph 286. Should the Monitor believe that a matter should be criminally investigated, he
            shall follow the procedures set forth in ¶¶ 229–36 above. The Commander of the Professional
            Standards Bureau shall then either confidentially initiate a Professional Standards Bureau
            criminal investigation overseen by the Monitor or report the matter directly and confidentially to
            the appropriate prosecuting agency. To the extent that the matter may involve the Commander
            of the Professional Standards Bureau as a principal, the Monitor shall report the matter directly
            and confidentially to the appropriate prosecuting agency. The Monitor shall then coordinate the
            administrative investigation with the criminal investigation in the manner set forth in ¶¶ 229–36
            above.

                                                      Page 270 of 287




WAI 46779
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            During this reporting period, there were no CRM cases submitted for our review where PSB had
            determined that a criminal misconduct investigation should also be conducted. We did not
            identify any CRM where we believe a criminal investigation should have been initiated and was
            not. No action on our part relative to this Paragraph has been necessary.


            Paragraph 287. Any persons receiving discipline for any Class Remedial Matters that have been
            approved by the Monitor shall maintain any right they may have under Arizona law or MCSO
            policy to appeal or grieve that decision with the following alterations:
            a.       When minor discipline is imposed, a grievance may be filed with the Sheriff or his designee
                     consistent with existing MCSO procedure. Nevertheless, the Sheriff or his designee shall
                     immediately transmit the grievance to the Monitor who shall have authority to and shall
                     decide the grievance. If, in resolving the grievance, the Monitor changes the disciplinary
                     decision in any respect, he shall explain his decision in writing.
            b.       disciplined MCSO employee maintains his or her right to appeal serious discipline to the
                     Maricopa County Law Enforcement Merit System Council to the extent the employee has
                     such a right. The Council may exercise its normal supervisory authority over discipline
                     imposed by the Monitor.
            Phase 1: In compliance
                 •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   Administrative Services Division Operations Manual, published on June 17, 2019.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            Twenty-six completed CRM cases have had sustained findings of misconduct since the issuance
            of the Second Order. We concurred with MCSO’s decisions in all of these cases.




                                                       Page 271 of 287




WAI 46780
            Paragraph 288. The Monitor’s authority over Class Remedial Matters will cease when both:
            a,     The final decision of the Professional Standards Bureau, the Division, or the Sheriff, or
                   his designee, on Class Remedial Matters has concurred with the Monitor’s independent
                   decision on the same record at least 95% of the time for a period of three years.
            b.     The Court determines that for a period of three continuous years the MCSO has complied
                   with the complaint intake procedures set forth in this Order, conducted appropriate
                   internal affairs procedures, and adequately investigated and adjudicated all matters that
                   come to its attention that should be investigated no matter how ascertained, has done so
                   consistently, and has fairly applied its disciplinary policies and matrices with respect to
                   all MCSO employees regardless of command level.
            Phase 1: Not applicable
            Phase 2: In compliance
            During this and prior reporting periods, we and PSB have agreed on the investigative outcome of
            each CRM investigation completed.
            PSB is responsible for the investigation of all CRM cases, and has continued to appropriately
            identify cases that could be, or are, CRMs. PSB personnel are professional in our contacts with
            them and responsive to any concerns or questions we have raised; and they provide detailed
            information and updates in the scheduled briefings. Their written reports are thoroughly prepared,
            and the reports have been consistent with the information provided during the weekly case
            briefings.


            Paragraph 289. To make the determination required by subpart (b), the Court extends the scope
            of the Monitor’s authority to inquire and report on all MCSO internal affairs investigations and
            not those merely that are related to Class Remedial Matters.
            Phase 1: Not applicable
            Phase 2: Not applicable
            During the last reporting period, we reviewed a total of 43 internal investigations. Two were
            criminal investigations, and 41 were administrative investigations. Both of the criminal
            investigations were in compliance. Of the 41 administrative investigations, 37 (91%) were in
            compliance with all investigative and administrative requirements over which the PSB
            Commander has authority. We also concurred with all discipline decisions made by the
            Appointing Authority.
            During this reporting period, we reviewed 70 misconduct investigations. Seven were criminal
            investigations, all of which we found in compliance. Sixty-three were administrative
            investigations. Of the 63 administrative investigations, 51 were in compliance with all
            investigative and administrative requirements over which the PSB Commander has authority.
            Full compliance for administrative misconduct investigations, however, also takes into account


                                                      Page 272 of 287




WAI 46781
            the findings of the Appointing Authority. During this reporting period, we concurred with all but
            one of the decisions made by the Appointing Authority. In one case, he overturned the findings
            of the PSB Commander in an investigation that resulted in minor discipline by not sustaining an
            allegation that had been sustained by the PSB Commander. We believe that the finding of
            sustained by the PSB Commander was appropriate and should not have been overturned. The
            overall compliance for all 70 investigations conducted was 81%, a decrease from 91% during the
            last reporting period.
            There were two completed administrative misconduct investigations submitted for compliance
            with Paragraph 249 (investigatory stops), and six investigations submitted for compliance with
            Paragraph 275 (CRMs) during this reporting period. All eight were in compliance. There were
            no completed investigations submitted for Paragraph 33 (biased policing) during this reporting
            period.
            Investigations conducted by PSB sworn personnel were compliant in 95% of the administrative
            misconduct investigations, a decrease from 100% during the last quarter. PSB investigations
            conducted by Detention personnel were compliant in 88% of the cases they investigated, a
            decrease from the 96% compliance the last quarter. There were no investigations submitted or
            reviewed by our Team that were conducted by the contract investigator retained by MCSO. Those
            investigations conducted by Divisions and Districts outside of PSB were compliant in 53% of the
            cases, an increase of 3% from the last reporting period. Overall compliance for all 63
            administrative misconduct investigations was 79%, a decrease from 90% during the last reporting
            period.
            During our April 2020 virtual site visit, we provided detailed information on all misconduct
            investigations we found noncompliant to PSB personnel. Due to the small number of
            investigations completed by District and Divisions outside of PSB, we did not meet with District
            and Division Command personnel during this visit, but did provide all deficiency information on
            cases completed by their personnel to PSB.
            Effective with the revisions to internal affairs and discipline policies on May 18, 2017, the PSB
            Commander may now determine that a received complaint can be classified as a “service
            complaint” if certain specified criteria exists. Service complaint documentation must then be
            completed and is reviewed under this Paragraph.
            MCSO closed 87 service complaints during the last reporting period. Eight were properly
            reclassified to administrative misconduct investigations after review by PSB. Of the remaining
            79, we found MCSO properly completed the service complaints in 76 (96%) of the cases.
            During this reporting period, we reviewed 138 service complaints completed by MCSO. In 13,
            an administrative misconduct investigation was opened after review by PSB. The remaining 125
            were approved by PSB as service complaints. Sixty-seven (54%) of the 125 did not involve
            allegations of employee misconduct. Twenty-eight (22%) did not involve MCSO employees.
            Sixteen (13%) were closed due to lack of specificity, and 14 (11%) closed based on a combination
            of factors. We concur with MCSO’s handling of 131 (95%) of the total service complaints. In
            one case, we believe misconduct had been alleged and an administrative investigation should have

                                                     Page 273 of 287




WAI 46782
            been initiated. In six others, while we agree they were properly classified as service complaints,
            the complainants were not contacted in a timely manner, nor was the concern brought forward
            addressed in a timely manner. We will discuss these seven service complaints with MCSO during
            our next site visit.
            Effective with the revisions to the internal affairs and discipline policies, the PSB Commander is
            now authorized to determine that an internal complaint of misconduct does not necessitate a
            formal investigation if certain criteria exist. During this reporting period, the PSB Commander
            used this discretion in eight incidents. Six involved minor vehicle accidents, and the involved
            employees were eligible for a coaching. In two of the cases, sworn personnel had an accidental
            discharge of a firearm. Neither resulted in injuries. The PSB Commander determined that both
            of these incidents were eligible for a coaching without an administrative misconduct
            investigation. Based on MCSO discipline policies in effect at the time of the PSB Commander’s
            decisions, the “improper use, handling, or display of a firearm” was not a Category 1 or 2
            violation, and was not eligible for a coaching. While PSB has proposed changes to the Categories
            of Offense for accidental weapons discharge under certain circumstances, none had been
            approved at the time these incidents occurred. While we do not disagree that these were
            unintentional, accidental discharges, administrative misconduct investigations should have been
            conducted, as required by MCSO policy.


            Paragraph 291. The Monitor shall report to the Court, on a quarterly basis, whether the MCSO
            has fairly, adequately, thoroughly, and expeditiously assessed, investigated, disciplined, and
            made grievance decisions in a manner consistent with this Order during that quarter. This report
            is to cover all internal affairs matters within the MCSO whether or not the matters are Class
            Remedial Matters. The report shall also apprise the Court whether the MCSO has yet
            appropriately investigated and acted upon the misconduct identified in the Court’s Findings of
            Fact, whether or not such matters constitute Class Remedial Matters.
            Phase 1: Not applicable
            Phase 2: Not applicable
            This report, including all commentary regarding MCSO’s compliance with investigative and
            disciplinary requirements, serves as our report to the Court on these matters. An overall summary
            of our compliance observations and findings is provided below.
            During this reporting period, we reviewed 63 administrative misconduct investigations and seven
            criminal misconduct investigations. All seven criminal investigations were in compliance with
            the Second Order. Of the 63 administrative misconduct investigations we reviewed, 50 (79%)
            were in full compliance with the Second Order. This is a decrease from the 90% compliance for
            the last reporting period. Overall compliance for all 70 investigations was 81%, a decrease from
            91% the last quarter. During the last reporting period, Districts completed few investigations and
            the compliance by PSB allowed for a high overall compliance finding. We note this reporting
            period that Districts completed a larger number of cases, again with a low compliance finding.


                                                      Page 274 of 287




WAI 46783
            The noncompliant findings in these District cases have the most adverse impact on overall
            compliance.
            During July-December 2016, PSB provided us with a memorandum describing PSB’s efforts in
            meeting the requirements of this Paragraph related to the Court’s Findings of Fact. MCSO had
            outsourced three cases to another law enforcement agency, and an additional four investigations
            were pending outsourcing to an outside investigator. These cases were outsourced due to the
            involvement of the former Chief Deputy, or other conflicts of interest identified by MCSO, and
            included the investigations identified in Paragraph 300. MCSO processed a Request for Proposal
            and retained an outside investigator who met the requirements of Paragraphs 167.iii and 196 to
            conduct the investigations identified. One potential misconduct case identified in the Court’s
            Findings of Fact was retained and investigated by PSB, as no identifiable conflict of interest
            appeared to exist.
            PSB provided us with a document sent by the Independent Investigator assigned by the Court to
            investigate, or reinvestigate, some of the misconduct that is related to the Plaintiffs’ class. In this
            document, the Independent Investigator clarified his intent to investigate the matters assigned to
            him by the Court, as well as the matters that the Court determined were the discretion of the
            Independent Investigator. He further clarified that his investigations would include the initial
            misconduct alleged, as well as any misconduct that might have occurred during the process of
            review or issuance of discipline by MCSO personnel.
            During each site visit, we meet with PSB personnel to discuss the status of those cases that have
            been outsourced to any contract vendor, other law enforcement agency, or other person or entity,
            so that we can continue to monitor these investigations and ensure that all misconduct cases,
            including those identified in the Findings of Fact, are thoroughly investigated. PSB has continued
            to keep us apprised of the status of all such investigations.
            During our January 2018 site visit, PSB advised us that the two administrative misconduct
            investigations that had been outsourced to a separate law enforcement agency had been completed
            and closed. We received and reviewed both investigations. A third investigation that MCSO
            outsourced to this same law enforcement agency had been previously returned to MCSO without
            investigation, as the allegations duplicated those already under investigation by the Independent
            Investigator. MCSO outsourced six additional investigations to the contract investigator.
            During our January 2019 site visit, PSB advised us that no additional investigations had been
            outsourced to the contract vendor. Six cases had been completed and forwarded to PSB for
            review. None had yet been forwarded to our Team for review. The Independent Investigator
            continued investigations identified by the Court, and notified us of the status of these cases on a
            regular basis. We also received closed investigations that he completed.
            During our April 2019 site visit, PSB advised that three additional investigations had been
            outsourced to the contract investigator. The six cases he had completed remained in review by
            PSB personnel. We had not received any of the investigations completed by this investigator for
            our review.


                                                        Page 275 of 287




WAI 46784
            During our July 2019 site visit, PSB personnel advised us that they had outsourced an additional
            four investigations to the contract investigator. We received and reviewed four completed
            investigations conducted by this investigator. In all four cases, we found the investigations to be
            thorough and well-written. All, however, were noncompliant as proper extension memorandums
            were not completed. Additional cases completed by this investigator have been forwarded to PSB
            for their review prior to forwarding to our Team.
            During our October 2019 site visit, PSB personnel advised us that they had not outsourced any
            additional cases to the contract investigator during the reporting period. We did receive and
            review three investigations he had conducted. All three were well written. However, two were
            noncompliant as proper extension memorandums were not completed.
            During this and the last reporting period, PSB did not outsource any additional cases to the
            contract investigator, nor did they submit any additional completed cases for our review.
            The Independent Investigator has completed all of the investigations identified by the Court, as
            well as those where he initiated new investigations due to potential misconduct he identified
            during his reviews. During this reporting period, we completed our reviews of these
            investigations to ensure they complied with the Order of Court. The Independent Discipline
            Authority has also submitted his final report on those cases that had sustained findings and we
            have reviewed these findings. We do not make compliance findings on these cases, but
            determined that both the 12 investigations specifically directed by the Court for reinvestigation,
            as well as the additional cases where the Independent Investigator determined an investigation
            should be conducted, were properly completed and addressed the concerns identified by the
            Court.


            Paragraph 292. To make this assessment, the Monitor is to be given full access to all MCSO
            internal affairs investigations or matters that might have been the subject of an internal affairs
            investigation by the MCSO. In making and reporting his assessment, the Monitor shall take steps
            to comply with the rights of the principals under investigation in compliance with state law. While
            the Monitor can assess all internal affairs investigations conducted by the MCSO to evaluate
            their good faith compliance with this Order, the Monitor does not have authority to direct or
            participate in the investigations of or make any orders as to matters that do not qualify as Class
            Remedial Matters.
            Phase 1: Not applicable
            Phase 2: In compliance
            PSB personnel continue to inform us of ongoing criminal and administrative misconduct
            investigations. A member of our Team attends each CRM meeting, reviews the lists of new
            internal investigations, and has access to the PSB IAPro database. The only cases for which any
            oversight occurs during the investigative process are those that are determined to be CRMs. We
            review all other misconduct investigations once they are completed, reviewed, and approved by
            MCSO personnel.

                                                      Page 276 of 287




WAI 46785
            Paragraph 293. The Monitor shall append to the quarterly reports it currently produces to the
            Court its findings on the MCSO’s overall internal affairs investigations. The parties, should they
            choose to do so, shall have the right to challenge the Monitor’s assessment in the manner
            provided in the Court’s previous Order. (Doc. 606 ¶¶ 128, 132.)
            Phase 1: Not applicable
            Phase 2: Not applicable
            Since we began reviewing internal investigations conducted by MCSO more than four years ago,
            we have reviewed hundreds of investigations into alleged misconduct by MCSO personnel; and
            in many previous reporting periods, we had continued to see increasing compliance. However,
            for the past three reporting periods, we have noted a significant drop in compliance for
            administrative misconduct investigations, primarily in those conducted by District personnel.
            This reporting period, we saw only a slight increase in compliance for those cases conducted by
            District personnel.
            All seven of the criminal investigations we reviewed for compliance during this reporting period
            were investigated by PSB and complied with the Second Order requirements.
            PSB conducted 46 of the 63 total administrative misconduct investigations we reviewed for this
            reporting period. PSB sworn investigators completed 21 of the investigations. Twenty (95%)
            were in compliance, a decrease from 100% the last reporting period. Detention supervisors in
            PSB conducted 25 of the investigations. Twenty-two (88%) were in compliance. This is a
            decrease from the 96% compliance the last reporting period. Overall PSB sworn and Detention
            investigations were 91% compliant, a decrease from the 97% compliance during the last reporting
            period. In two of the four noncompliant cases conducted by PSB, we believe sustained findings
            should have been made and were not. Two cases were not compliant, as they were not completed
            within the required timelines and did not have a timely request for an extension.
            Of the 17 investigations conducted by Districts or Divisions outside of PSB, 16 were conducted
            by District personnel and one was conducted by a Division other than Patrol. Of the total 17, nine
            (53%) complied with all Second Order requirements. This is an increase from the last reporting
            period, when compliance was 50%. Those investigations conducted outside of PSB that were
            found noncompliant due to unsupported findings, leading questions, and failure to address all
            investigative and administrative requirements, were all completed by District personnel. We note
            that in two of the noncompliant cases, leading questions were identified and addressed by District
            Command personnel. As we noted previously in this report, while these two cases remain
            noncompliant, we were encouraged to see the deficiencies being addressed. In the remaining six
            cases found not in compliance, however, we believe that more thorough review at the District
            level could have corrected the identified deficiencies prior to the cases being forwarded to PSB.
            The single investigation conducted by a Division other than Patrol was in compliance.




                                                      Page 277 of 287




WAI 46786
            For the 63 administrative misconduct investigations we reviewed for this reporting period,
            MCSO’s overall compliance was 79%, a decrease from 90% the last reporting period. This
            overall compliance finding takes into account multiple factors. As we have noted throughout this
            report, investigators, reviewers, command personnel, and the final decision-makers all affect the
            compliance for each case.
            MCSO completed delivery of the 40-hour Misconduct Investigative Training at the end of 2017,
            and all sworn supervisors who investigate administrative misconduct attended the training.
            Refresher training on misconduct investigations has also been delivered since the initial 40-hour
            training. We had seen a promising increase in compliance over a period of time and believed that
            the training and experience was having the desired effect of increased compliance. Compliance
            for those cases investigated by PSB decreased from 97% the last reporting period, to 91% this
            reporting period. PSB has consistently maintained a compliance rate at or above 90% for multiple
            reporting periods, and we do not believe the decrease in compliance this reporting period signifies
            a concerning pattern. However, for the past three reporting periods, we have noted a continuing
            decrease in compliance in those cases investigated outside of PSB. While compliance increased
            slightly this reporting period, from 50% to 53%, compliance is still lower today than it was one
            year ago. This has been a concerning pattern, and we are hopeful that we will continue to see
            increased compliance in future reporting periods.
            PSB personnel continue to be receptive to our input, and we have had many productive meetings
            and discussions regarding the investigations being conducted and the compliance for both PSB
            and District and Division Cases. We also discuss compliance concerns with District and Division
            Command during every site visit. During our next site visit, we will discuss those cases that are
            noncompliant with MCSO and again address our concerns about the low compliance for those
            cases investigated outside of PSB. We continue to stress that compliance is not the sole
            responsibility of any one individual or Division – but dependent on all those who complete,
            review, or approve internal investigations.
            We have noted in numerous previous reporting periods that MCSO’s executive leadership must
            take the appropriate action to ensure that adequate resources are dedicated to the completion of
            administrative and criminal misconduct investigations. PSB has continued to inform us that
            despite the approval for numerous additional investigative personnel in the July 2018 budget, only
            one of these positions has been filled and there is no indication that the additional positions will
            be filled in the foreseeable future. We noted again during this reporting period that the case
            backlog in PSB continues to increase. As we have said for multiple reporting periods, MCSO
            must take action to address this increasing backlog.




                                                      Page 278 of 287




WAI 46787
            B.     Investigations to be Conducted by the Independent Investigator and the Independent
            Disciplinary Authority
            Paragraph 294. In its Findings of Fact, (Doc. 1677), the Court identified both: (1) internal affairs
            investigations already completed by the MCSO that were inadequate or insufficient; (see, e.g.,
            Doc. 1677 at ¶ 903), and (2) misconduct or alleged misconduct that had never been investigated
            by MCSO that should be or should have been investigated. (Id. at ¶ 904.)


            Paragraph 295. In light of MCSO’s failure to appropriately investigate these matters, the Court
            appoints an Independent Investigator and an Independent Disciplinary Authority from the
            candidates set forth by the parties, and vests them with the authority to investigate and decide
            discipline in these matters.


            1.     The Independent Investigator
            Paragraph 298. In assessing the existence of previously uncharged acts of misconduct that may
            be revealed by the Findings of Fact, the Independent Investigator does not have authority to
            investigate acts of misconduct that are not sufficiently related to the rights of the members of the
            Plaintiff class. While the Independent Investigator should identify such acts of misconduct and
            report those acts to the Commander of the Professional Standards Bureau, and to the Monitor
            for purposes of making the Monitor’s assessment identified in ¶¶ 291–93 above, the Independent
            Investigator may not independently investigate those matters absent the authorization and the
            request of the Sheriff.


            Paragraph 300. The following potential misconduct is not sufficiently related to the rights of the
            members of the Plaintiff class to justify any independent investigation:
            a.     Uninvestigated untruthful statements made to the Court under oath by Chief Deputy
                   Sheridan concerning the Montgomery investigation. (Doc. 1677 at ¶ 385).
            b.     Uninvestigated untruthful statements made to the Court under oath by Chief Deputy
                   Sheridan concerning the existence of the McKessy investigation. (Id. at ¶ 816).
            c.     Chief Deputy Sheridan’s untruthful statements to Lieutenant Seagraves made during the
                   course of an internal investigation of Detective Mackiewicz to the effect that an
                   investigation into the overtime allegations against Detective Mackiewicz had already
                   been completed. (Id. at ¶ 823).
            d.     Other uninvestigated acts of misconduct of Chief Deputy Sheridan, Captain Bailey,
                   Sergeant Tennyson, Detective Zebro, Detective Mackiewicz, or others that occurred
                   during the McKessy investigation. (Id. at ¶¶ 766–825).
            Phase 1: Not applicable


                                                      Page 279 of 287




WAI 46788
            Phase 2: Deferred
            During our January 2017 site visit, the PSB Commander assured us that all acts of misconduct
            that we identified and discussed during our October 2016 site visit would be provided to a
            contracted investigator for investigative purposes.
            Since that time, the PSB Commander has advised us that MCSO has contracted with a licensed
            private investigator. The contract investigator possesses the requisite qualifications and
            experience to conduct the investigations of misconduct outlined in Paragraph 300 (a.-c.), and the
            additional misconduct in the Findings of Fact that directly associates with Paragraph 300 (d.).
            PSB has not found it necessary to contract with any additional licensed private investigators.
            During our April 2017 site visit, we met with PSB command staff and representatives from the
            Maricopa County Attorney’s Office (MCAO) to verify that all of the acts of misconduct that were
            identified in the Findings of Fact (FOF) are under investigation, either by the Court-appointed
            Independent Investigator or the private licensed contract investigator. Before this meeting, PSB
            command provided us with a roster of related acts of misconduct that PSB intended to be assigned
            to the contract investigator. The roster of intended assignments did not include all of the acts of
            misconduct that we had discussed. The MCAO and PSB command personnel explained that the
            Court also identified, in Paragraph 301, many of the acts of potential misconduct identified in the
            FOF as sufficiently related to the rights of members of the Plaintiffs’ class. In Paragraph 301, the
            Court documented that because of this determination, investigations of the potential misconduct
            were justified if the Independent Investigator deemed that an investigation was warranted.
            The Independent Investigator has now completed all 12 of the administrative misconduct
            investigations specifically identified by the Court in the Second Order, and all other investigations
            for which he determined an administrative misconduct investigation should be conducted. The
            Independent Disciplinary Authority has also completed all of the discipline findings for these
            cases. While we do not make compliance findings for these cases, we have reviewed them and
            found that they complied with the direction of the Court.
            The contract investigator retained by MCSO continues to complete investigations he has been
            assigned. None were submitted for our review during this reporting period.
            Our ability to verify that all potential misconduct outlined in the FOF has been investigated by
            PSB, the PSB contract investigator, or the Independent Investigator is pending until all the
            investigations are completed. Once this occurs, we can determine if there is any additional
            misconduct identified in the FOF that still requires investigation. Finally, the PSB Commander
            and MCAO advised us that the acts of misconduct involving (former) Sheriff Arpaio as identified
            in the FOF would not be investigated by any entity, as there does not exist any statute that
            addresses how a Sheriff would be disciplined in the event of a sustained finding resulting from
            an administrative misconduct investigation.




                                                       Page 280 of 287




WAI 46789
            Paragraph 310. The Monitor and the parties are directed to promptly comply with the
            Independent Investigator’s requests for information. The Monitor and the Independent
            Investigator may communicate to coordinate their investigations. Nevertheless, each is
            independently responsible for their respective jurisdiction set forth in this Order, and each should
            make independent decisions within his own delegated responsibility.


            2. The Independent Disciplinary Authority
            Paragraph 337. Nevertheless, when discipline is imposed by the Independent Disciplinary
            Authority, the employee shall maintain his or her appeal rights following the imposition of
            administrative discipline as specified by Arizona law and MCSO policy with the following
            exceptions:
            a.     When minor discipline is imposed, a grievance may be filed with the Sheriff or his designee
                   consistent with existing MCSO procedure. Nevertheless, the Sheriff or his designee shall
                   transmit the grievance to the Monitor who shall have authority to decide the grievance.
                   If in resolving the grievance the Monitor changes the disciplinary decision in any respect,
                   he shall explain his decision in writing.
            b.     A disciplined MCSO employee maintains his or her right to appeal serious discipline to
                   the Maricopa County Law Enforcement Merit System Council to the extent the employee
                   has such a right. The Council may exercise its normal supervisory authority over
                   discipline imposed by the Independent Disciplinary Authority with one caveat. Arizona
                   law allows the Council the discretion to vacate discipline if it finds that the MCSO did not
                   make a good faith effort to investigate and impose the discipline within 180 days of
                   learning of the misconduct. In the case of any of the disciplinary matters considered by
                   the Independent Disciplinary Authority, the MCSO will not have made that effort. The
                   delay, in fact, will have resulted from MCSO’s bad faith effort to avoid the appropriate
                   imposition of discipline on MCSO employees to the detriment of the members of the
                   Plaintiff class. As such, the Council’s determination to vacate discipline because it was
                   not timely imposed would only serve to compound the harms imposed by the Defendants
                   and to deprive the members of the Plaintiff class of the remedies to which they are entitled
                   due to the constitutional violations they have suffered at the hands of the Defendants. As
                   is more fully explained above, such a determination by the Council would constitute an
                   undue impediment to the remedy that the Plaintiff class would have received for the
                   constitutional violations inflicted by the MCSO if the MCSO had complied with its original
                   obligations to this Court. In this rare instance, therefore, the Council may not explicitly
                   or implicitly exercise its discretion to reduce discipline on the basis that the matter was
                   not timely investigated or asserted by the MCSO. If the Plaintiff class believes the Council
                   has done so, it may seek the reversal of such reduction with this Court pursuant to this
                   Order.
            Phase 1: In compliance


                                                      Page 281 of 287




WAI 46790
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
            Phase 2: In compliance
            During this reporting period, no grievances were filed that met the criteria for transmitting to the
            Monitor.




                                                      Page 282 of 287




WAI 46791
            Section 18: Concluding Remarks
            We assess compliance with 94 Paragraphs of the First Order, and 113 Paragraphs of the Second
            Order, for a total of 207 Paragraphs. MCSO is in Phase 1 compliance with 77 of the First Order
            Paragraphs, or 96%; and 103 of the Second Order Paragraphs, or 100%.
            Including the 34 Paragraphs in which MCSO is in Full and Effective Compliance, MCSO is in
            Phase 2, or operational compliance, with 77 of the First Order Paragraphs, or 82%. MCSO is in
            Phase 2 compliance with 105 of the Second Order Paragraphs, or 93%. Combining the
            requirements of both Orders, MCSO is in Phase 1 compliance with 180 Paragraphs, or 98%; and
            in Phase 2 compliance with 182 Paragraphs, or 88%.
            MCSO attained compliance during this reporting period with the policy requirements to properly
            document seized evidence or contraband on the Vehicle Stop Contact Form. However, there are
            still some deficiencies that are being identified that, if they continue, may adversely impact
            MCSO’s rate of compliance in future reporting periods. Based on our reviews, generally the most
            common seized items that deputies are failing to the document are license plates and driver’s
            licenses. We encourage MCSO to continue to reinforce the policy requirements with deputies
            and emphasize their importance with reviewing supervisors. Closer supervisory attention to these
            requirements will ensure that deputies are aware of their responsibilities and held accountable
            when there is a deficiency. We are also concerned with a variety of issues relevant to
            investigations, be they from PSB or the District/Division cases. We intend to address this matter
            during our next site visit and report.
            Similarly, consistent reinforcement and more supervisory attention is needed in the area of
            documenting passenger contacts during vehicle stops. If deputies engage in other than casual
            conversation with a passenger, they are required to issue either a citation, a warning, or an
            Incidental Contact Receipt. Deputies generally issue a citation or warning to passengers
            according to MCSO policy; however, not all deputies issue an Incidental Contact Receipt when
            it is required by policy, and this has impeded the Office’s ability to attain compliance with
            applicable Paragraphs.
            We continue to encourage the Training Division to develop a long-term training strategy that
            consistently employs the use of a Master Training Calendar – as well as planning tools such as
            Smartsheet. MCSO has acquired this project-planning software; however, we have only seen it
            used in the planning of one training offering. Tracking the myriad responsibilities associated with
            developing and delivering Office-wide training should alleviate the issues we continue to observe
            with sufficient review times for curricula and related materials prior to scheduling of classes, and
            advance notice of instructors requiring approval pursuant to the Orders.




                                                      Page 283 of 287




WAI 46792
            We are aware that the ongoing pandemic may impact MCSO’s ability to meet all of its training
            obligations under the Orders, particularly given social distancing requirements; and where delays
            can be directly attributed to the crisis, they will not adversely impact compliance assessments.
            However, MCSO must pay attention to those areas that Training does have full control over –
            particularly to those issues that have been historically problematic – even in the current
            environment.
            Just a few weeks ago, MCSO and the Plaintiffs’ attorneys agreed on their joint appointment to
            the Community Advisory Board (CAB), bringing the CAB to its full strength of five members.
            We have been impressed with the CAB’s recent engagement. CAB members have reviewed and
            provided feedback to MCSO on several agency policies and lesson plans, as well as the
            Constitutional Policing Plan; and all of the CAB members participated in a few of our remote site
            visit meetings in April. The CAB also provided the Monitoring Team with useful
            recommendations regarding the location, content, and advertising for our most recent community
            meetings – which helped to reach and inform members of the Plaintiffs’ class about the Melendres
            case and the reform efforts. It is our hope that the CAB and MCSO will work collaboratively to
            ensure that the community is both informed and engaged in this process.




                                                     Page 284 of 287




WAI 46793
            Appendix: Acronyms
            The following is a listing of acronyms frequently used in our quarterly status reports:


                    AB                Administrative Broadcast
                    ACJIS             Arizona Criminal Justice Information System
                    ACLU              American Civil Liberties Union
                    ACT               Annual Combined Training
                    AIU               Audits and Inspections Unit
                    AOC               Arizona Office of Courts
                    ARG               Alert Review Group
                    ARS               Arizona Revised Statutes
                    ASU               Arizona State University
                    ATU               Anti-Trafficking Unit
                    BAF               BIO Action Form
                    BB                Briefing Board
                    BIO               Bureau of Internal Oversight
                    BWC               Body-worn camera
                    CAB               Community Advisory Board
                    CAD               Computer Aided Dispatch
                    CBP               Customs and Border Protection
                    CDA               Command Daily Assessment
                    CEU               Criminal Employment Unit
                    CID               Court Implementation Division
                    COrD              Community Outreach Division
                    CORT              Court Order Required Training
                    CRM               Class Remedial Matter
                    DOJ               Department of Justice
                    DUI               Driving Under the Influence



                                                       Page 285 of 287




WAI 46794
            EIS    Early Identification System
            EIU    Early Intervention Unit
            EPA    Employee Performance Appraisal
            FAEC   Full and Effective Compliance
            FBI    Federal Bureau of Investigation
            FEC    Full and Effective Compliance
            FOF    Findings of Fact
            FTO    Field Training Officer
            GI     General Instructor
            ICE    Immigration and Customs Enforcement
            IIU    Internal Investigations Unit
            IMF    Incident Memorialization Form
            IR     Incident Report
            JED    Judicial Enforcement Division
            LOS    Length of stop
            LLS    Legal Liaison Section
            MCAO   Maricopa County Attorney’s Office
            MCSO   Maricopa County Sheriff’s Office
            NOI    Notice of Investigation
            NTCF   Non-Traffic Contact Form
            PAL    Patrol Activity Log
            PDH    Pre-Determination Hearing
            POST   Peace Officers Standards and Training
            PPMU   Posse Personnel Management Unit
            PSB    Professional Standards Bureau
            SID    Special Investigations Division
            SMS    Skills Manager System
            SPSS   Statistical Package for the Social Science



                                     Page 286 of 287




WAI 46795
            SRT     Special Response Team
            TraCS   Traffic Stop Data Collection System
            TSAR    Traffic Stop Annual Report
            TSAU    Traffic Stop Analysis Unit
            TSMR    Traffic Stop Monthly Report
            TSQR    Traffic Stop Quarterly Report
            VSCF    Vehicle Stop Contact Form




                                   Page 287 of 287




WAI 46796
